Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 1 of 247




                 Exhibit 4
 Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 2 of 247




Special Inspector General
for Iraq Reconstruction

Quarterly Report to the
United States Congress




                                         [ October 30, 2008]
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 3 of 247
  Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 4 of 247




MESSAGE FROM THE SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION


I am pleased to provide SIGIR’s 19th Quarterly Report to the Congress and the Secretaries of Defense and
State. The issuance of this report coincides with the fourth anniversary of the Congress’ creation of SIGIR to
oversee the use of U.S. reconstruction funds in Iraq. SIGIR, the follow-on agency to the Coalition Provisional
Authority’s Inspector General, possesses a broad mandate to report on over $50 billion in taxpayer dollars.
The success of the SIGIR model spawned the creation of two more special IGs this year—the Special Inspector
General for Afghanistan Reconstruction (SIGAR) and, very recently, the Special Inspector General for the
Troubled Asset Relief Program (SIGTARP). SIGIR provides administrative support to SIGAR.

The theme of this Quarterly Report, “A Nascent Normalcy: The Evolution of U.S. Assistance to a Sovereign
Iraq,” reflects the recognition of a fundamental shift in the U.S. relief and reconstruction effort this year, which
SIGIR dubbed in January “The Year of Transfer.” The most salient features of that fundamental shift include:
t the rising primacy of Iraq’s capital budget as the chief funding source for further reconstruction, resulting in
   an appropriate decrease in U.S. assistance
t the strengthening of Iraq’s security forces, evident in the recent transfer of security responsibilities in Anbar
   and Babylon to Iraqi control
t the incremental improvement in essential services across Iraq, highlighted by this quarter’s record electricity
   output
t the increased velocity of economic activity prompted by Iraq’s oil revenue windfall, which may soon be tem-
   pered by recent rapid declines in world oil prices
t the progress of the Maliki government on specific legislative items, most notably the passage of the
   Provincial Election Law

SIGIR’s oversight teams produced seven audit reports and three inspection assessments this quarter, including:
t a congressionally mandated review identifying 310 contractors that have provided security services in Iraq,
   costing U.S. taxpayers about $6 billion (with most of that money going to 77 of the contractors)
t an audit requested by Ambassador Ryan Crocker that reviewed U.S. Embassy procedures for reporting
   progress on reconstruction projects to the Chief of Mission, finding systemic weaknesses that the Embassy is
   acting quickly to ameliorate
t a focused financial review of two large USAID capacity-building contracts, finding significant shortcomings
   in invoice review, outcome reporting, and agency contract oversight
t an audit of IRRF contract terminations, which found very few adverse actions taken against contractors
   terminated for default
t an inspection of the Falluja Waste Water Treatment System, finding that the project will cost three times
   original estimates, will be completed over three years late, and will serve just over a third of the number of
   homes originally contemplated




                            400 Army Navy Drive • Arlington Virginia 22202
    Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 5 of 247




This quarter, I traveled to Iraq for the 20th time since my appointment in 2004. During visits to Falluja and
around Baghdad, I observed noticeable improvements in the security situation. Significantly, Haifa Street,
once one of the most dangerous places in Baghdad, was bustling with commerce in mid-August. But, as
MNF-I Commanding General Ray Odierno recently observed, the security situation remains fragile. I soon
will travel again to Iraq to support SIGIR’s 35 auditors, inspectors, and investigators who are working across
the country on a wide spectrum of critical oversight issues.

Finally, on October 19, I was pleased to accept, on behalf of SIGIR, three awards from the President’s
Council on Integrity and Efficiency: one honored the loss last spring of SIGIR auditor Paul Converse (who
was killed in a Green Zone rocket attack); one recognized the exemplary work accomplished by SIGIR’s
entire Audits Directorate; and one lauded the outstanding report on the Mosul Dam produced by SIGIR’s
Inspections Directorate. I remain proud of the dedicated SIGIR team, in both Baghdad and Arlington,
which continues to carry out our complex mission with an enduring commitment to the highest standards
of professionalism, productivity, and perseverance.




Stuart W. Bowen, Jr.
Special Inspector General for Iraq Reconstruction
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 6 of 247




       SIGIR Summary of Performance
       As of October 30, 2008


       Audits
       Reports Issued                                      129
       Recommendations Issued                              343
       Dollars Saved and Recovered                  $81,600,000
       Dollars Put to Better Use                   $224,720,000
       Challenged Payments                          $14,930,000


       Inspections
       Project Assessments Issued                          131
       Limited On-site Assessments Issued                   96
       Aerial Assessments                                  640



       Investigations
       Investigations Initiated                            374
       Investigations Closed or Referred                   307
       Open Investigations                                  67
       Arrests                                              16
       Indictments                                          18
       Convictions                                          11
       Court-ordered Restitution/Forfeiture         $17,414,000


       Hotline Contacts as of September 30, 2008
       Fax                                                  18
       Telephone                                            75
       Walk-in                                             110
       E-mail                                              327
       Referrals                                            26
       Mail                                                 28
       SIGIR Website                                        97
       Total Hotline Contacts                              681


       Non-Audit Products
       Congressional Testimony                              26
       Lessons Learned Reports Issued                        3
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 7 of 247
   Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 8 of 247

                                                                       TABLE OF CONTENTS




SECTION 1                                      SECTION 4
SIGIR observations                        1    sigir oversight                                                 159
A NASCENT NORMALCY: THE EVOLUTION OF           SIGIR AUDITS                                                    160
   U.S. ASSISTANCE TO A SOVEREIGN IRAQ    2    SIGIR INSPECTIONS                                               180
THE DIPLOMATIC CONTOURS OF A                   SIGIR INVESTIGATIONS                                            200
   NASCENT NORMALCY                       4    SIGIR HOTLINE                                                   204
THE INCREASING FUNCTIONAL                      SIGIR WEBSITE                                                   205
   AUTONOMY OF A SOVEREIGN IRAQ           4    LEGISLATIVE UPDATE                                              206
CONGRESS PASSES NEW LAW ON
   RECONSTRUCTION AND STABILIZATION        9
SIGIR OVERSIGHT                           11   SECTION 5
THE HUMAN TOLL                            14   other agency oversight                                          211
                                               INTRODUCTION                                                    212
                                               OTHER AGENCY AUDITS                                             212
SECTION 2                                      OTHER AGENCY INVESTIGATIONS                                     218
reconstruction Overview                  15
SUMMARY OF FUNDING FOR IRAQ                    ENDNOTES                                                        219
  RECONSTRUCTION                         16    ACRONYMS AND DEFINITIONS                                        233
SUMMARY OF U.S. FUNDING                  22
USES AND OUTCOMES                        43    List of Appendices*
                                               Appendix A:       Statutory Requirements
  SECURITY                               44    Appendix B:       Impact of SIGIR Operations
  INFRASTRUCTURE                         55    Appendix C:       Cross-Reference
  ECONOMY                                69                      of SIGIR Budget Terms
  GOVERNANCE                             77    Appendix D:       SIGIR Sector Cross-Reference
                                               Appendix E:       U.S. Appropriated Funds
                                               Appendix F:       IRRF Apportionments by Agency

SECTION 3                                      Appendix G:
                                               Appendix H:
                                                                 Iraqi Funds
                                                                 International Support for Iraq
provincial overview                      89    Appendix I:       Completed SIGIR Audits
PROVINCE SNAPSHOTS                        90   Appendix J:       Completed SIGIR Inspections
  KURDISTAN                               94   Appendix K:       Indictments and Convictions
  NINEWA                                  98   Appendix L:       Suspensions and Debarments
                                               Appendix M:       Detailed Summary
  TAMEEM                                 102
                                                                 of Other Agency Oversight
  SALAH AL-DIN                           106   Appendix N:       Summary of U.S. Oversight
  ANBAR                                  110                     in Iraq
  DIYALA                                 114
                                               *The complete version of this SIGIR Quarterly Report is
  BAGHDAD                                118   available on the SIGIR website: www.sigir.mil. It is the
  WASSIT                                 124   official version of the Report, containing all appendices and
  BABYLON                                128   corrections.

  QADISSIYA                              132
  KERBALA                                136
  NAJAF                                  140
  MUTHANNA                               144
  THI-QAR                                148
  MISSAN                                 152
  BASRAH                                 155
    Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 9 of 247

TABLE OF CONTENTS




                                 Dahuk




                                              Erbil
                        Ninewa


                                                            Sulaymaniyah
                                            Tameem




                                    Salah Al-Din


                                                          Diyala


                                                         Baghdad

                Anbar


                                                      Babylon          Wassit
                                         Kerbala


                                                           Qadissiya
                                                                                          Missan



                                          Najaf                                 Thi-Qar



                                                                                              Basrah
                                                                Muthanna
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 10 of 247




                             SIGIR
                           OBSERVATIONS

      A NASCENT NORMALCY: THE EVOLUTION
      OF U.S. ASSISTANCE TO A SOVEREIGN IRAQ

      THE DIPLOMATIC CONTOURS
      OF A NASCENT NORMALCY

      THE INCREASING FUNCTIONAL AUTONOMY
      OF A SOVEREIGN IRAQ

      CONGRESS PASSES NEW LAW ON
      RECONSTRUCTION AND STABILIZATION

      SIGIR OVERSIGHT

      THE HUMAN TOLL
                                                            section 1




                                                       1
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 11 of 247

SIGIR OBSERVATIONS




 A NASCENT NORMALCY: THE EVOLUTION
 OF U.S. ASSISTANCE TO A SOVEREIGN IRAQ
 This penultimate quarter of the Year of Transfer         Department of Defense’s (DoD’s) Commander’s
 witnessed the emergence of nascent normalcy              Emergency Response Program (CERP) have
 in Iraq. As U.S. reconstruction assistance contin-       $1.81 billion and $0.88 billion left to expend,
 ued to target civil and military capacity building,      respectively.4 In sum, about $10.72 billion of the
 Iraq achieved progress on the security, political,       four major U.S. reconstruction funds has yet to be
 and economic fronts. Violent incidents dropped           expended, and $5.26 billion remains unobligated.
 to their lowest levels since 2004; the long-awaited      For an overview of amounts available for obliga-
 Provincial Election Law finally passed; and com-         tion in the four major funds, see Figure 1.1.
 mercial activity, spurred by Iraq’s oil-revenue              The ESF program expends funds at a much
 windfall, continued to increase. But, as General         slower rate than CERP due in part to DoS’s
 Ray Odierno, the new Commanding General,                 use of Interagency Agreements, which trans-
 Multi-National Force-Iraq (MNF-I), recently              fer ESF monies to DoD or the U.S. Agency for
 noted, Iraq “was a failed state [in 2006]. In 2008,      International Development (USAID) for execu-
 it’s a fragile state. We’ve got to move it to a stable   tion. Oddly, DoS reported that, although 100% of
 state.”1 To sustain progress in this direction, Iraq     2008 ESF funds were obligated, 0% was expended
 must improve its provision of security and es-           this quarter. For an executive summary of SIGIR’s
 sential services, such as electricity, potable water,    audit on this issue, see Section 4.
 sewage systems, and health care services.
                                                          Figure 1.1
       Iraq’s nascent normalcy follows upon—and,
 to some extent, stems from—the completion                Balances of the Four Major Funds
                                                          $ Billions
 and transfer of most of the significant U.S. relief
 and reconstruction projects. Almost exactly five
 years ago, the Congress appropriated more than            Obligated
                                                             $38.37                                                IRRF 2 $0.53
 $18 billion to the Iraq Relief and Reconstruction
                                                                                                                   ISFF $3.85          Unobligated
 Fund (IRRF) to support the ambitious Coalition                                                                                        $5.26
                                                                                                                   ESF $0.57
 Provisional Authority (CPA) rebuilding program.
                                                                                                                   CERP $0.31
 On September 30, 2008, the authority of U.S.
 agencies to obligate IRRF funds for new obliga-
 tions expired. At that point, over 97% was obligat-
 ed, and nearly 94% was spent.2 The $17.94 billion
 Iraq Security Forces Fund (ISFF) also is drawing
                                                          Note: Numbers affected by rounding.
 down, with $3.85 billion left to obligate and $6.90
                                                          Sources: DoS, Iraq Weekly Status Report, 10/1/2008; OSD, response to
 billion to expend.3 The Department of State’s            SIGIR data call, 10/14/2008; DoS, response to SIGIR data call, 10/14/2007;
                                                          ITAO, responses to SIGIR data call, 1/4/2008 and 10/14/2008; GRD, response
 (DoS’s) Economic Support Fund (ESF) and the              to SIGIR data call, 10/6/2008; USAID, response to SIGIR data call,
                                                          10/14/2008; ITAO, Essential Indicators Report, 10/2/2008.




2 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 12 of 247

                                                                                SIGIR OBSERVATIONS




           The Supplemental appropriations passed by          security contractors operating in areas of com-
      the Congress last quarter imposed conditions for        bat operations
      the use of certain types of new U.S. aid for Iraq.   t MJNJUTDFSUBJOOPODPNQFUJUJWFDPOUSBDUTUPOP
      For example, the Congress prohibited expending          more than one year in duration
      new appropriations on prisons and mandated           t SFRVJSFTBEEJUJPOBMSFHVMBUJPOTPOUIFVTFPG
      the submission of detailed plans before specified       cost-reimbursable contracts
      other funds could be used. The Supplemental          t NBOEBUFTBEEJUJPOBMSFHVMBUJPOTGPSBHFODJFT
      further required the Government of Iraq (GOI)           other than the DoD to minimize the excessive
      to match some U.S. foreign assistance on a dollar-      use of tiering of subcontractors that add no or
      for-dollar basis. This quarter, the principal U.S.      negligible value and to ensure that contractors
      entity charged with monitoring the GOI’s compli-        or subcontractors do not receive indirect costs
      ance with these new matching requirements               or profit on work performed by lower-tier sub-
      merely enumerated the capital allocations in the        contractors to which the higher-tier contractor
      GOI’s budget, counting them as matching funds.          adds no or negligible value
           The recent Duncan Hunter National Defense       t JNQPTFTBQSPIJCJUJPOPOUIFVTFPGGVOETUP
      Authorization Act (NDAA) for Fiscal Year 2009           establish bases for the permanent stationing of
      imposed a ceiling of $2 million on the amount of        U.S. troops in Iraq
      CERP money that DoD could allocate to a single
      project. The new NDAA further requires the
      Secretary of Defense to approve CERP projects        Figure 1.2
      costing over $1 million, certifying thereby that
                                                           Range and Median Cost of CERP Projects,
      the project will meet Iraq’s urgent humanitarian     2004—2008
      relief or reconstruction needs.                      $ Millions

           For the current range and median cost of                                                        $11.7M
      CERP projects, see Figure 1.2.                                              $9.9M
           In addition to imposing a cap on the amount                                         $8.8M

      of CERP funds that DoD can use on a recon-
      struction project, the NDAA:                                                                                      $5.5M
      t SFRVJSFTUIF64HPWFSONFOUUPFOTVSF                        $3.7M
                                                                                 Median       Median       Median      Median
         that Iraqi funds are used to pay the costs of              Median       $33.5K        $42K        $45.4K       $47K
                                                                    $18.5K
         training, equipping, and sustaining the Iraqi
                                                                       $10         $50           $20          $12         $36
         Security Forces (ISF)                                     2004         2005          2006         2007        2008
      t SFRVJSFTUIF64HPWFSONFOUUPCFHJOOFHP-
                                                           Note: Numbers affected by rounding. Includes completed and ongoing
         tiations with the GOI on sharing the costs of     projects.
         combined operations                               Source: IRMS, CERP Excel Workbook, 10/3/2008.
      t FYQBOETUIFDBUFHPSJFTPGTFDVSJUZJODJ-
         dents that must be reported by private

                                                                                     OCTOBER 30, 2008 I REPORT TO CONGRESS I    3
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 13 of 247

SIGIR OBSERVATIONS




 THE DIPLOMATIC CONTOURS
 OF A NASCENT NORMALCY
 Two bilateral accords are expected to define               The more significant SOFA details the rights
 the continuing U.S. role in Iraq: the Strategic        and responsibilities of U.S. personnel in Iraq after
 Framework Agreement (SFA) and the Status of            December 31, 2008. The SOFA would supersede
 Forces Agreement (SOFA).                               UN Security Council Resolution 1511 (2003) as
      The SFA formalizes the “Declaration of            the legal basis for a continuing U.S. military and
 Principles for a Long-Term Relationship of             civilian presence in Iraq. Concerns about the im-
 Cooperation and Friendship Between the                 munity of U.S. military personnel from prosecu-
 Republic of Iraq and the United States of              tion under Iraqi law have delayed this agreement.
 America” that President Bush and Prime                 CPA Order 17 provided U.S. personnel with
 Minister Nouri al-Maliki signed in late 2007.5         blanket immunity from prosecution under Iraqi
 It establishes the nature of continuing political,     law. The SOFA reportedly would waive con-
 economic, and cultural relationships between the       tractor immunity and thus increase the cost of
 United States and the GOI.                             security for continuing U.S. relief efforts.




 THE INCREASING FUNCTIONAL AUTONOMY
 OF A SOVEREIGN IRAQ
 During this Year of Transfer, the GOI, a de jure       Iraqi ministries deny U.S. advisors visibility into
 sovereign entity since June 28, 2004, increasingly     their budgets (e.g., the Ministry of Electricity),
 has asserted its de facto independence from U.S.       exacerbating the financial planning challenges
 supervision on matters of law, policy, and gover-      caused by the volatile price of oil. The GOI com-
 nance. This aspect of Iraq’s nascent normalcy has      mitted just over $20 billion for capital recon-
 decreased GOI transparency for U.S. interlocu-         struction projects in 2008.6 But lack of access to
 tors who continue to engage Iraqis through             Iraqi budget data limits U.S. knowledge of actual
 capacity-building programs. For example, certain       budget execution rates.




4 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 14 of 247

                                                                                                    SIGIR OBSERVATIONS


                   Figure 1.3
                    Total Trained Iraqi Security Forces, between July 2005 and August 2008
                    Thousands


                   600

                   500

                   400

                   300

                   200

                   100

                      0
                               2005                       2006                               2007                           2008



                    Note: The trained number for November 2007 has been revised from 439,678 per March 9010 report.

                    Source: DoD, Measuring Stability and Security in Iraq, 7/2005, 10/2005, 2/2006, 5/2006, 8/2006, 11/2006, 3/2007, 6/2007,
                    9/2007, 12/2007, 3/2008, 6/2008, 9/2008.




      Iraqi Security Forces in the Lead                                        reinstate IA officers and NCOs dismissed by
      The growth in ISF capabilities has permitted                             the 2003 CPA order disbanding the Army. The
      Coalition forces to shift from the lead in kinetic                       MOD established centers across Iraq this quarter
      operations to supporting roles. This shift allows                        where former IA officers and NCOs could
      MNF-I to continue to provide critical assis-                             register to return to service. By early October
      tance to the Iraqi Army (IA) by “enabling from                           2008, approximately 97,000 officers and NCOs
      overwatch.”7 Of the 164 IA battalions conducting                         had signed up.10 These experienced officers and
      operations nationwide, approximately 107 are                             NCOs will provide leadership to the relatively
      either in the lead or operating independently.8                          inexperienced enlisted men who comprise the
          The IA, supported by Iraqi police, mounted                           ISF. For the number of total trained ISF person-
      sustained offensive operations this quarter                              nel, see Figure 1.3.
      in Diyala province. This successful offensive
      marked the continuation of a positive trend                              Enhanced International
      observed during the previous quarter when IA                             Involvement
      forces executed effective operations in Basrah.                          The United Nations (UN) took steps this quarter
                                                                               to increase its involvement in Iraq by:
      The ISF’s Leadership Initiative                                          t BOOPVODJOHBOFXBOUJDPSSVQUJPOJOJUJBUJWF
      The ISF suffers from a leadership shortage. A                               aimed at strengthening the GOI’s weakened
      SIGIR April 2008 audit observed that the IA                                 anticorruption institutions
      must strengthen its officer and non-commis-                              t CSPLFSJOHBQPMJUJDBMDPNQSPNJTFXJUIJO*SBRT
      sioned officer (NCO) corps if it is to succeed in                           Council of Representatives (CoR) that helped
      its long-term security mission.9 To ameliorate                              pass the Provincial Election Law
      the leadership shortfall, the Ministry of Defense                        t TVQQPSUJOHUIF(0*TFČPSUTUPDPOUSPMUIF
      (MOD) has initiated a robust recall effort to                               spread of cholera11




                                                                                                            OCTOBER 30, 2008 I REPORT TO CONGRESS I   5
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 15 of 247

SIGIR OBSERVATIONS




                                                             Jordan’s Ambassador to Iraq presents his credentials to
                                                             President Talabani. (GOI Photo)




     The UN Secretary General recently stat-            improvements on the security front, the situation
 ed: “There is new hope that the people and             in Iraq remains tenuous.14 Secretary of Defense
 Government of Iraq are overcoming daunting             Robert Gates recently cited two specific areas of
 challenges and working together to rebuild their       concern: (1) “the prospect of violence in the lead-
 country, after years of war, dictatorship and          up to the [provincial and national] election[s]”
 neglect.”12 Buttressing this hope, the GOI broad-      and (2) “worrisome reports about sectarian
 ened regional ties with several neighboring states     [Shia] efforts to slow the assimilation of the Sons
 including Kuwait, Jordan, Bahrain, and Syria,          of Iraq (SOI) into the Iraqi security forces.”15 For
 which sent ambassadors to Baghdad this quarter         a snapshot of security incidents across a four-
 for the first time since before the 2003 invasion.     year span, see Figure 1.4.

 Normalizing the                                        Provincial Elections
 International Zone                                     On September 24, 2008, the CoR passed the long
 Another striking sign of Iraq’s nascent nor-           anticipated Provincial Election Law, mandat-
 malcy is the impending decrease in U.S. con-           ing that elections must occur before January 31,
 trol of the International Zone (IZ). Created by        2009. The law further provides that:16
 the CPA in 2003 as the “Green Zone,” the IZ            t 0G*SBRTNBKPSJUZ"SBCQSPWJODFT BMMCVU
 encompasses approximately 3.5 square miles                Tameem (Kirkuk) must conduct provincial
 of downtown Baghdad, stretching along the                 elections by the end of January 2009.
 Tigris River. Coalition forces guard all access        t 1SPWJODJBMFMFDUJPOTJOUIFUISFF,VSEJTIQSPW-
 points to the IZ and strictly control entry. When         inces must occur sometime later in 2009.
 the U.S. Embassy accomplishes its move to the          t PGUIFTFBUTPOFBDI1SPWJODJBM$PVODJM
 New Embassy Compound (NEC), expected to                   (PC) must be reserved for women.
 be completed by the end of this year, the IZ’s         t /PTFBUTPO1$TXJMMCFSFTFSWFEGPS$ISJTUJBOT
 borders will contract, whereupon ISF personnel            and other religious minorities.
 will assume security responsibilities for most of
 the area.                                                  Iraq’s long-awaited provincial elections
                                                        hopefully will repair some of the civil fissures
 Key Developments                                       caused by the Sunni boycott of the January 2005
 Security                                               provincial elections, setting the stage for the late
 President Bush recently noted that “violence in        2009 parliamentary elections. The parliamentary
 Iraq is down to its lowest point since the spring      elections will subject Prime Minister Maliki’s
 of 2004.”13 Notwithstanding vast and palpable          administration to its first electoral review.


6 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 16 of 247

                                                                                                               SIGIR OBSERVATIONS

       Figure 1.4
       Security Incidents—Three Snapshots in Time

                             1,600

       Number of Incidents
                             1,200


                              800


                              400


                                0
                                       January 2004                          June 2007                   September 2008


                                     Found and Cleared Bombs (IEDs and Mines)
                                     Detonated Bombs (IEDs and Mines)
                                     Mortar, Rocket, and Surface to Air Attacks
                                     Sniper, Ambush, Grenade, and Other Small Arms Attacks
                                     Attacks against Iraqi Infrastructure and Government Organizations


       Note: Numbers affected by rounding.

       Source: OSD, response to SIGIR data call, 10/6/2008.




      Sons of Iraq                                                                             Provincial Iraqi Control—Anbar and
      In mid-summer 2007, the United States created                                            Babylon
      the Sons of Iraq (SOI) to bring tens of thousands                                        On September 1, 2008, the United States trans-
      of disaffected Sunnis into Iraq’s civil security                                         ferred Anbar province, once a hive of Sunni
      apparatus, thereby reducing the pool of poten-                                           insurgent activity, to Provincial Iraqi Control
      tial insurgents. The SOI initiative, along with                                          (PIC). On October 23, 2008, Babylon became the
      the Surge and the August 2007 Sadrist ceasefire,                                         12th province to PIC.19 Current U.S. plans call for
      helped reduce attack levels in Iraq from their                                           the transfer of Wassit province to Iraqi control
      June 2007 peak to their current post-invasion                                            before the end of 2008.20
      lows. The United States pressed the Maliki gov-
      ernment this quarter to integrate the SOI into the                                       Continuing Challenges
      ISF. The GOI’s halting response underscores the                                          Rule of Law
      continuing need for Sunni/Shia reconciliation.                                           Iraq’s rule-of-law system remains broken, most
           There are approximately 95,000 members                                              evidenced by the fact that Iraqi judges continue
      of the SOI, with 51,000 in Baghdad.17 Since the                                          to be assassinated across the country. In 2008,
      program’s inception in the summer of 2007, the                                           terrorists have killed 7 judges, adding to the 11
      United States has paid the SOI with CERP funds.                                          murdered in 2007. Since 2003, over 40 judges
      On October 1, 2008, the GOI assumed responsi-                                            and family members have been assassinated. The
      bility for overseeing and paying just over 50,000                                        problem of judicial security, which SIGIR raised
      SOI members. The GOI stated that it intends to                                           in its October 2007 Quarterly Report, remains
      integrate only 20,000 of these into the regular                                          unresolved. The Ministry of the Interior says
      ISF.18 The remainder will be pensioned off, hired                                        it is working on a solution, but none has been
      for non-security-related government positions,                                           forthcoming.
      or released from service entirely.


                                                                                                                      OCTOBER 30, 2008 I REPORT TO CONGRESS I   7
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 17 of 247

SIGIR OBSERVATIONS




                                                             Iraqi Prime Minister Maliki and Chief
                                                        Justice Medhat cut the ceremonial ribbon
                                                           opening the new Rusafa Justice Palace
                                                             in Baghdad on September 10, 2008.
                                                                                   (USACE photo)




 Corruption                                                       discovered that a local Iraqi contractor working
 Corruption afflicted Iraq for decades before the                 on the projects requested release from his con-
 2003 invasion, and it has continued to do so                     tract because he had received multiple requests
 since, amounting to a “second insurgency.” As a                  from GOI officials for bribes. When he refused
 recent IMF report stated, there is a continuing                  to comply with the requests, he and his family
 and compelling need for the GOI to press for                     were threatened. For an executive summary of
 reforms that could help it contain the corruption                the inspection, see Section 4.
 problem.21
     Battling GOI corruption is chiefly the mis-                  Updating the Year of Transfer
 sion of the Board of Supreme Audit (BSA), the                    Oil Income and the Iraqi Budget
 Commission on Integrity (CoI), and the Iraq                      The Ministry of Finance (MOF) published the
 Inspectors General (IGs). Each of these entities                 GOI’s new strategic budget plan this quarter,
 faces significant impediments to meeting their                   projecting that 94% of Iraq’s 2009 revenues will
 respective missions. The BSA released a report                   come from oil income and estimating that oil
 earlier this year indicating numerous weaknesses                 exports will average 1.9 million barrels per day at
 within the Iraq IGs. And the BSA’s audit burden                  an average per barrel price of $80.
 has massively increased as Iraq’s budget has                         On August 18, 2008, the IMF reported that
 expanded.                                                        Iraq’s “growth prospects have improved in 2008,
     The CoI, ostensibly the GOI’s chief fraud-                   underpinned by increasing oil production and
 fighting organization, reported this quarter that                exports.”25 But if oil prices continue their recent
 the new Amnesty Law, approved by the CoR in                      declines, the GOI will need to revise its 2009
 February, erased, by operation of law, more than                 budget. In mid-October 2000, the price of Iraqi
 half of its cases.22 As of September 30, 2008, 690               oil was down 39% from its mid-summer peak on
 CoI corruption cases had been closed pursuant                    July 4, 2008. See Figure 1.5.
 to the application of this law.23 Other weaknesses
 hamper the CoI’s mission: it lacks an effective
 presence outside of Baghdad, its Commissioner                      Figure 1.5
 has not been confirmed by the CoR, and its
                                                                     Kirkuk Crude Oil Prices
 statutory authority remains in limbo. In sum, the                   Dollars per barrel
 CoI has limited capacity to fight corruption.                                                       Peak
                                                                                                     July 4th
     Corruption problems were observed dur-                                                          $134
                                                                     $150                                                39%
 ing a recent SIGIR assessment of three schools                           Oct
                                                                                                                Oct
                                                                                                                2008
                                                                                                                       since July
                                                                                                                          peak
                                                                     $100 2007
 in Sadr City,24 which were funded with Iraqi
 money under the Iraq-Commander’s Emergency
                                                                    Source: U.S. Energy Information Administration, “Weekly Iraq
 Response Program (I-CERP). SIGIR’s inspectors                      Kirkuk Netback Price at U.S. Gulf, 10/15/2008,” www.eia.doe.gov,
                                                                    accessed 10/17/2008.




8 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 18 of 247

                                                                                                  SIGIR OBSERVATIONS

                              Figure 1.6


                              PRT Assessment of Progress
                                 Beginning         Developing        Sustaining        Performing     Self-Reliant


               Governance


                  Political
             Development

                Economic
             Development


               Rule of Law


             Reconciliation

                    Totals:     11 8               39 31             27 38             2      2       1     1

                              Status as of 2/29/2008              Status as of 5/31/2008
                              Source: U.S. Embassy Baghdad, response to SIGIR data call, 10/2/2008.




      A New U.S. Provincial                                                   into a traditional USAID assistance program.26
      Reconstruction Strategy                                                     Section 3 of this Report expands on SIGIR’s
      On September 7, 2008, the DoS and MNF-I                                 provincial review of reconstruction, presenting
      issued a new “Strategic Framework to Build                              detailed insights from PRT leaders on U.S.-
      Capacity and Sustainability in Iraq’s Provincial                        funded relief and reconstruction efforts in each
      Governments.” This Framework clarifies the                              of Iraq’s provinces. SIGIR recently initiated
      roles and responsibilities of agencies supporting                       another review of the PRT program, which will
      Provincial Reconstruction Teams (PRTs). It also                         include an assessment of the PRT Capability
      lays the groundwork for the termination of the                          Maturity Model. For the trend in PRT progress,
      PRT program, noting that the mission will evolve                        as of May 2008, see Figure 1.6.



      CONGRESS PASSES NEW LAW ON
      RECONSTRUCTION AND STABILIZATION
      On October 14, 2008, the President signed                                    RSCMA addresses many recommenda-
      into law “The Reconstruction and Stabilization                          tions for contingency operations reform that
      Civilian Management Act of 2008” (RSCMA),                               SIGIR has put forth through its Lessons Learned
      as part of the Duncan Hunter National Defense                           Initiative. Most notably, the RSCMA creates
      Authorization Act for 2009. The RSCMA repre-                            a structure to address planning shortfalls that
      sents the most significant congressional legisla-                       SIGIR previously identified by placing responsi-
      tion ever passed governing the structure and                            bility for preparing the civilian side of contingen-
      planning for contingency relief and reconstruc-                         cy relief and reconstruction operations within
      tion operations.                                                        DoS and directing the Secretary of State, in




                                                                                                      OCTOBER 30, 2008 I REPORT TO CONGRESS I   9
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 19 of 247

SIGIR OBSERVATIONS




 consultation with the Administrator of USAID,               The RSCMA further provides that the
 to develop an interagency strategy to respond to        Secretary of State, in consultation with the
 reconstruction and stabilization operations.            USAID Administrator, may create a Response
      The RSCMA provides for a presidentially            Readiness Corps (RRC) and a CRC. The RRC
 appointed, Senate-confirmed Coordinator for             “shall be composed of active and standby com-
 Reconstruction and Stabilization, whose signifi-        ponents consisting of United States Government
 cant duties and responsibilities include:               personnel, including employees of the
 t DPPSEJOBUJOHXJUISFMFWBOUBHFODJFTUPEFWFMPQ      Department of State, the United States Agency
    interagency contingency plans and procedures         for International Development, and other
    to mobilize and deploy civilian personnel and        agencies who are recruited and trained (and
    conduct reconstruction and stabilization op-         employed in the case of the active component) to
    erations to address the various types of crises      provide such [contingency relief and reconstruc-
 t JEFOUJGZJOHQFSTPOOFMJOTUBUFBOEMPDBMHPW-        tion operations] assistance when deployed to do
    ernments and in the private sector who are           so by the Secretary to support the purposes of
    available to participate in a Civilian Reserve       this Act.” The CRC employs and trains “indi-
    Corps (CRC) or otherwise participate in or           viduals who have the skills necessary for carrying
    contribute to reconstruction and stabilization       out reconstruction and stabilization activities,
    activities                                           and who have volunteered for that purpose.”
 t UBLJOHTUFQTUPFOTVSFUIBUUSBJOJOHBOEFEVDB-          This bold new policy authorization requires
    tion of civilian personnel to perform such           appropriations to support it. Some of that fund-
    reconstruction and stabilization activities is       ing may come from the President’s FY 2009
    adequate and is carried out, as appropriate,         budget request to the Congress, which in-
    with other agencies involved with stabilization      cluded $248.6 million for a Civilian Stabilization
    operations                                           Initiative that would vastly improve civilian part-
 t QMBOOJOH JODPOKVODUJPOXJUI64"*% UP             nership with U.S. Armed Forces in post-conflict
    address requirements—such as demobiliza-             stabilization situations, including establishing an
    tion, disarmament, rebuilding of civil society,      Active Response Corps of 250 persons, a Standby
    policing, human rights monitoring, and public        Response Corps of 2,000 persons, and a Civilian
    information—that commonly arise in recon-            Response Corps of 2,000 persons.
    struction and stabilization crises                       In the FY 2008 supplemental appropriation,
 t NBJOUBJOJOHUIFDBQBDJUZUPĕFMEPOTIPSUOP-        $55 million was provided for the initial devel-
    tice an evaluation team comprising personnel         opment and deployment of civilian capacity
    from all relevant agencies to undertake on-site      to respond to post-conflict stabilization and
    needs assessment                                     reconstruction challenges, for the active response
                                                         and standby response components of the initia-
                                                         tive; additional funds were provided for the same


10 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 20 of 247

                                                                          SIGIR OBSERVATIONS




      purposes in the FY 2009 “bridge” appropriation        relief and reconstruction operations. DoD is well
      (which covers part of that fiscal year).              advanced in developing doctrine and programs
           RSCMA establishes in U.S. law a contingency      responsive to DoD Directive 3000.05, “Military
      operations program that the President set in mo-      Support for Stability, Security, Transition, and
      tion with National Security Presidential Directive    Reconstruction Operations.” There exists signifi-
      (NSPD) 44, “Management of Interagency Efforts         cant mission overlap between RSCMA and DoD
      Concerning Reconstruction and Stabilization.”         Directive 3000.05, which must be resolved to
      Still unresolved, however, is how to integrate the    ensure unity of effort in future contingency relief
      civilian and military components of contingency       and reconstruction operations.




      SIGIR OVERSIGHT
      Consistent with the expansion of its mandate in       number of persons indicted from SIGIR’s work.
      the National Defense Authorization Act for FY         Currently, three defendants are on trial in federal
      2008, SIGIR has added more investigators, in-         court in Trenton, New Jersey, and four more are
      spectors, and auditors to its staff. These new per-   awaiting trial.
      sonnel, some based in Iraq and some in Virginia,          On October 9, 2008, work performed by
      have strengthened SIGIR’s oversight, particularly     SIGIR and its investigative partners resulted
      in the Investigations Directorate.                    in a DoD contract employee pleading guilty
                                                            to receiving almost $160,000 in bribes from
      Investigations                                        contractors in connection with his work at Balad
      As of October 14, 2008, the Investigations            Air Base in Iraq. Under the terms of the plea
      Directorate has 67 active criminal investigations.    agreement, he will serve 50 months in prison and
      This quarter, 3 more individuals were convicted       forfeit all of his ill-gotten gains. In an astonish-
      as a result of SIGIR investigations, bringing to      ing personnel oversight, the employee was hired
      11 the total of persons convicted as a result of      even though he had served five years in prison
      SIGIR’s work. Additionally, 1 defendant was           on a second-degree murder conviction.
      indicted this quarter, bringing to 18 the total




                                                                               OCTOBER 30, 2008 I REPORT TO CONGRESS I   11
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 21 of 247

SIGIR OBSERVATIONS




                                                         SIGIR’s comprehensive review of the Falluja Waste Water
                                                         Treatment System found that the project will cost three times
                                                         original estimates, be completed three years late, and serve far
                                                         fewer homes than originally contemplated.




 Inspections                                             t BOBMZ[FEUIFDPTU PVUDPNF BOEPWFSTJHIUPG
 Improvements in the security situation, coupled            USAID’s Local Governance Program (LGP)
 with enhanced cooperation from MNF-I, have                 and $600 million in contracts with Research
 improved SIGIR’s capacity to conduct on-                   Triangle Institute (RTI)
 site project assessments in Iraq. This quarter,         t BTTFTTFEUIF64TUSBUFHZGPSEFNPDSBDZBOE
 SIGIR visited nine sites: the Sadr City R3 Water           governance in Iraq and identified opportu-
 Treatment Plant, three I-CERP-funded schools in            nities to improve the strategy and assess its
 Sadr City, and five water sector projects in Falluja.      results against strategic objectives
      The Falluja inspection report stands out as        t QSPWJEFEOFXJOTJHIUJOUPUIFUPUBMOVNCFSPG
 one of SIGIR’s most emblematic and comprehen-              private security contractors operating in Iraq, the
 sive reviews. Ambassador Ryan Crocker request-             costs of providing their services, and the overall
 ed SIGIR to assess this project, and the report            need for improved reporting on this issue
 reveals that the treatment plant, which had an
 original price tag of $32.5 million, now will cost      The Reconstruction Data Gap
 upwards of $98 million. Moreover, the project will      Under NSPD 36, the Chief of Mission (COM)
 be completed more than three years late and will        is responsible for coordinating U.S. reconstruc-
 serve just over a third of the number of homes          tion efforts in Iraq. At Ambassador Crocker’s
 originally intended. SIGIR found that those desir-      request, SIGIR executed an audit this quarter
 ing service from the system will have to secure         examining the process by which information on
 access for themselves rather than have it provided      reconstruction projects is reported to the COM.
 through the project. This “last mile” shortfall is      SIGIR found no formalized policies or guidance
 typical of poorly planned projects in Iraq.             on when or how reconstruction project status
                                                         is reported to the COM. SIGIR recommended
 Audits                                                  that the Embassy Coordinator for Economic
 SIGIR’s Audit Directorate issued seven reports          Transition in Iraq (CETI) establish a process to
 this quarter. Highlights include audits that:           ensure that all projects, regardless of funding
 t FYBNJOFENPSFUIBO UFSNJOBUFEDPO-             source or agency management, are accurately
    tracting actions, finding waste, incidents in        reported to the COM.
    which suspended contractors were given follow-
    on work, and one company that was paid $31
    million for a facility that was never built




12 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 22 of 247

                                                                           SIGIR OBSERVATIONS




      Joint Oversight of Private                             Special Inspector General for
      Security Contractors                                   Afghanistan Reconstruction
      The role of private security contractors (PSCs)        In May 2008, President Bush appointed retired
      in Iraq remains controversial. SIGIR is engaged        U.S. Marine Corps General Arnold Fields to be
      in an intensive effort to evaluate these security      the Special Inspector General for Afghanistan
      contractors, in conjunction with the Inspectors        Reconstruction (SIGAR). Explicitly modeled on
      General from DoS, DoD, and USAID. This                 SIGIR, SIGAR is responsible for the oversight of
      quarter, SIGIR produced an overview of over            over $25 billion invested in relief and reconstruc-
      300 companies that provide security services in        tion projects in Afghanistan. SIGIR continues to
      Iraq at a total cost of approximately $6 billion. Of   provide administrative support to Major General
      note, SIGIR has two ongoing audits of PSCs.            Fields and his team.

      Forensic Auditing                                      The Commission on Wartime
      Last year, SIGIR initiated a program to meet its       Contracting
      forensic audit mandate, launching a series of          The NDAA for FY 2009 created the biparti-
      focused financial reviews of large reconstruction      san Commission on Wartime Contracting in
      contracts to examine outcomes, costs, and man-         Iraq and Afghanistan, charging it to examine
      agement oversight. SIGIR continues to produce          reconstruction, security, and logistical sup-
      these focused reviews—this quarter’s RTI audit         port contracts and to report on waste, fraud,
      being the latest—and, over the course of next          abuse, and mismanagement. SIGIR and the
      year, will expand to contracts funded by all major     Commission have established a close working
      reconstruction accounts.                               relationship, and SIGIR will continue to support
          To strengthen efforts to meet its forensic         the Commission’s efforts throughout 2009.
      audit mandate, SIGIR has begun to use innova-
      tive technological tools to identify evidence of
      contract fraud. This new initiative will strengthen
      SIGIR’s audit and investigative efforts to address
      vulnerabilities to fraud that have plagued the Iraq
      reconstruction enterprise since 2003.




                                                                               OCTOBER 30, 2008 I REPORT TO CONGRESS I   13
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 23 of 247

SIGIR OBSERVATIONS




 THE HUMAN TOLL
 While sporadic violence continues to plague             meals to poor families (Iftar is the elaborate feast
 Baghdad, relative quiet prevailed in the IZ this        that breaks the Ramadan fast). Their bodies were
 quarter. Importantly, this quarter saw a signifi-       later found a short distance from where they
 cant number of U.S. Embassy personnel relocate          were abducted.27 Since March 2003, 135 journal-
 to hardened housing facilities at the NEC.              ists and 51 media support workers have been
                                                         killed in Iraq.28
 Contractors
 The Department of Labor (DoL) reported 33               Internally Displaced Persons
 new death claims for civilian contractors work-         and Refugees
 ing on U.S.-funded reconstruction projects in           Continuing violence in Mosul caused ap-
 Iraq this quarter. This quarter, DoL also reported      proximately 1,000 Christian families to flee their
 that at least 465 contractors sustained injuries        homes in early October.29 The GOI announced
 that caused them to miss four or more days of           that it intends to investigate this situation and
 work. Since Iraq reconstruction began, 1,264            take whatever measures are necessary to control
 death claims have been filed with DoL.                  the violence and reassure local citizens.
                                                             In September 2008, U.S. officials reported
 U.S. Civilians                                          that at least 12,118 Iraqi refugees had arrived in
 DoS reported that four U.S. civilians died in           the United States since October 2007.30 This sur-
 Iraq this quarter, two of whom perished from            passed the initial goal of admitting 12,000 Iraqi
 injuries sustained in an improvised explosive           refugees by October 1, 2008. In addition, 870
 device (IED) blast in Mosul. Since hostilities          Iraqis received Special Immigrant Visas (SIVs)
 commenced in 2003, 276 U.S. civilians have died         between October 1, 2007 and August 31, 2008.
 in Iraq.                                                    The European Commission (EC) recently is-
                                                         sued a report on the Iraqi refugee crisis. The EC’s
 Journalists                                             report, which drew on a wide array of primary
 Journalists continue to risk their lives to report      and secondary sources, estimated that there
 on developments in Iraq. This quarter, at least         are approximately 1 million–1.5 million refu-
 four reporters were killed there, with another          gees from Iraq in Syria and 450,000–500,000 in
 assassinated in Kirkuk on October 10. In one            Jordan.31 The EC report concluded that approxi-
 particularly tragic case, a senior correspondent        mately “5 million Iraqis [are] living in temporary
 for Al-Sharqiya television and his two associ-          conditions in several countries,” of which 2.8
 ates were kidnapped in Mosul while filming a            million are internally displaced persons (IDPs)
 reality-TV program that gave away free Iftar            adrift in their native land.32


14 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 24 of 247




                         RECONSTRUCTION
                            OVERVIEW
      SUMMARY OF FUNDING FOR IRAQ RECONSTRUCTION
        U.S. Funding
        Iraqi Funding
        International Funding


      SUMMARY OF U.S. FUNDING
        Iraq Relief and Reconstruction Fund
        Iraq Security Forces Fund
        Economic Support Fund
        Commander’s Emergency Response Program
        Contracting


      USES AND OUTCOMES OF U.S. RECONSTRUCTION FUNDING
        Security
        Infrastructure
        Economy
        Governance                                           section 2




                                                        2
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 25 of 247

RECONSTRUCTION OVERVIEW




 SUMMARY OF FUNDING
 FOR IRAQ RECONSTRUCTION
 Since 2003, the governments of the United States        t Of $3.74 billion appropriated to the ESF, the
 and Iraq, along with the international commu-              U.S. Department of State (DoS) has obligated
 nity, have collectively provided $125.73 billion           approximately $1.25 billion through inter-
 to support reconstruction in Iraq. These funds             agency agreements, grants, and cooperative
 support programs that seek to strengthen Iraq’s            agreements.34
 government, security, critical infrastructure, and      t Now totaling $3.56 billion, the CERP has
 economy. For an overview of funding for Iraq re-           been placed under stricter project-approval
 construction, see Figure 2.1. Figure 2.2 presents a        guidelines under the recent National Defense
 timeline of U.S. reconstruction appropriations             Authorization Act for Fiscal Year 2009.
     The Government of Iraq (GOI) is now the
 primary source of financing for the reconstruc-             Table 2.1 shows total appropriations by fiscal
 tion effort. Revenues from Iraq’s oil sector provide    year and Table 2.3 presents detailed information
 the economic resources for reconstruction efforts.      available for U.S. funding. Appendix E updates
                                                         information on U.S. appropriations for Iraq relief
 U.S. Funding ($50.77 billion)                           and reconstruction, including allocations, obliga-
 SIGIR reports on 33 U.S. funding accounts               tions, and expenditures.
 related to Iraq reconstruction efforts. Since 2003,
 the United States has appropriated $50.77 billion       Iraqi Funding ($57.96 billion)
 for the efforts.                                        Since 2003, the GOI has allocated $45.98 billion
      The Iraq Relief and Reconstruction Fund            for reconstruction through its capital budgets.
 (IRRF), Iraq Security Forces Fund (ISFF),               Iraq’s total budget for 2008 now exceeds $72.1
 Commander’s Emergency Response Program                  billion, which includes the recently passed Iraqi
 (CERP), and Economic Support Fund (ESF) ac-             supplemental of just over $20 billion. Iraq has the
 count for 91% of these U.S. appropriations:             second-largest budget among neighboring Middle
 t The IRRF is now largely expended, and as of          Eastern and North African countries with similar
    September 30, 2008, its funds are no longer          populations (see Table 2.2). But this rich budget
    available for new obligations.                       has not translated into a proportionate increase in
 t The ISFF, currently the largest U.S. funding         per capita income. At only $1,214, Iraq’s per capita
    stream supporting Iraq, totals $17.94 billion.33     income is well behind the regional front runner,




16 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 26 of 247

                                                                                                     SUMMARY OF FUNDING




      Figure 2.1

      Sources of Iraq Reconstruction Funding—$125.73 Billion
      $ Billions



                      Total Reconstruction
                             Funding
                             $125.73
                                                                                   U.S. Appropriated Funds
                                                                                           $50.77a,b


                                                                                                                      CERP $3.56
       U.S. Appropriated                                               IRRF
                  Funds                                                                                                    ESF $3.74
                                                                     $20.86
                $50.77a,b

                                                                                                                             Other $4.67b



                                                                                                                      ISFF $17.94




                                                                                            Iraqi Funds
                Iraqi Funds                                                                  $57.96c,d,e
                  $57.96c,d,e

                                                                  Iraq Capital
                                                                       Budget
                                                                  2003–2008                                                 Seized $0.93
                                                                      $45.98e
                                                                                                                            Vested $1.72
                                                                                                                            DFI Transition      DFI Under
                                                                                                                            Sub-account
                                                                                                                                                CPA
            International                                                                                                   $2.33c
           Donor Pledges                                                                                                                        $9.33
                   $17.00                                                                                                   DFI $7.0d




      Note: Numbers affected by rounding.
      a See the Overview section for a description of funding changes in U.S. appropriations since the last Quarterly Report.
      b May include humanitarian aid or other types of assistance.
      c Includes 8/11/2004 transfer of $86 million cash from the Central Bank of Iraq for CERP at the authorization of the Ministry of Finance.
      d In previous Quarterly Reports, SIGIR reported approximately $20 billion in DFI cumulative deposits to fund Iraqi government operations and
        reconstruction programs. SIGIR has refined that number to reflect only reconstruction funding, which is approximately $7 billion, according to
        GAO Report 05-876 (7/28/2005, p. 2).
      e In FY 2003, the budget covered the last half of 2003 only. FY 2008 includes Supplemental funding.


      Sources: OMB, response to SIGIR data call, 9/18/2008; Ministry of Finance, Ministry of Planning, and Coalition Provisional Authority, “Republic of
      Iraq Budget Revenues and Expenses: July-December 2003 Budget Summary,” p. 6; Ministry of Finance, response to SIGIR data call, 10/2008; NEA-I,
      response to SIGIR data call, 10/2/2008.




                                                                                                                OCTOBER 30, 2008 I REPORT TO CONGRESS I     17
                        Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 27 of 247

     RECONSTRUCTION OVERVIEW



           Figure 2.2

           Timeline of U.S. Appropriations
           $ Billions


                                                                                                                                                                                $.527
                                                                                                                                              $1.478a      $.123 $.015
                                                                                                                       $1.485
    ESF                                                                                                  $.060
              $.010
 $3.738 $.040
                     $2.475

  IRRF 1
 $2.475
                                         $18.439                                                                                                                                ($.050)b

  IRRF 2
$18.389
                                                                                                                                                                                $.875
                                                                                                                                              $.375            $.370
                                                                                                                                $.375
                                                                                                            $.408      $.300
  CERP                                                           $.140                  $.718
 $3.561
                                                                                                                                                                                $2.500
                                                                                                                                                               $1.500
                                                                                                                                               $3.842
                                                                                                                                $1.700
   ISFF                                                                                                                $3.007
                                                                                         $5.391
 $17.94
            J F M A M J      J A S O N D J F M A M J           J A S O N D J F M A M J           J A S O N D J F M A M J   J A S O N D J F M A M J    J A S O N D J F M A M J    J A S O

           2003                             2004                              2005                          2006                         2007                    2008
           Note: Funding totals are not to scale.
           a Includes FY 2007 rescission of $76 million under P.L. 110-28.
           b Includes FY 2008 rescission of $50 million under P.L. 110-252.


           Source: SIGIR analysis of Iraq reconstruction funding appropriated by the Congress.




       Saudi Arabia, which has a budget of $118 billion                                 International Funding
       and per capita income of $15,440. By contrast,                                   ($17 billion)
       Algeria has a budget close to Iraq’s and a per capita                            October 2008 marks the fifth anniversary of
       income of $3,620, which is triple that of Iraq.35                                the Madrid International Donors’ Conference,
           For an accounting of seized and vested assets,                               the first large-scale effort by the international
       as well as the Development Fund for Iraq (DFI),                                  community to provide assistance to Iraq. As of
       see Appendix G.                                                                  September 30, 2008, international donors had
                                                                                        pledged $17 billion. For more information on
                                                                                        international donors, see Appendix H.




     18 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 28 of 247

                                                                                                    SUMMARY OF FUNDING




      Table 2.1
      U.S. Support for Iraq Reconstruction ($ billions)

      U.S. Fund                                              Appropriated                 Allocated              Obligated                     Expended
      IRRF 1                                                             $2.48                   $2.27                  $2.26                        $2.25
      IRRF 2                                                             18.39                   18.33                  17.86                        17.26
      IRRF Total                                                       $20.86                  $20.60                  $20.12                       $19.51
      ISFF FY 2005                                                       $5.39                   $5.39                  $5.28                        $5.22
      ISFF FY 2006                                                        3.01                      3.01                  2.86                         2.67
      ISFF FY 2007                                                        5.54                      5.54                  5.53                         2.90
      ISFF FY 2008                                                        3.00                      3.00                  0.42                         0.25
      ISFF FY 2009 Bridge                                                 1.00                         -                      -                               -
      ISFF Total                                                       $17.94                  $16.94                  $14.09                       $11.04
      ESF FY 2003                                                        $0.05                   $0.05                  $0.05                        $0.05
      ESF FY 2006                                                         1.55                      1.53                  1.39                         1.16
      ESF FY 2007                                                         1.60                      1.60                  1.35                         0.72
      ESF FY 2008                                                         0.44                      0.38                  0.38                                -
      ESF FY 2009 Bridge                                                  0.10                         -                      -                               -
      ESF Total                                                          $3.74                   $3.56                  $3.17                        $1.93
      CERP FY 2004                                                       $0.14                   $0.14                  $0.14                        $0.13
      CERP FY 2005                                                        0.72                      0.69                  0.69                         0.66
      CERP FY 2006                                                        0.71                      0.69                  0.69                         0.64
      CERP FY 2007                                                        0.75                      0.73                  0.73                         0.68
      CERP FY 2008                                                        1.24                      1.00                  1.00                         0.57
      CERP Total                                                         $3.56                   $3.25                  $3.25                        $2.68
      Other Funding                                                      $4.67                   $0.26                  $0.26                        $0.08
      Total U.S. Appropriated                                          $50.77                  $44.61                  $40.89                       $35.24

      Note: Numbers affected by rounding.

      Sources: IRRF 1: USAID, response to SIGIR data call, 10/10/2008; Treasury, response to SIGIR data call, 10/3/2008; USTDA, response to SIGIR data
      call, 9/30/2008; DoS, response to SIGIR data call, 4/5/2007; DFAS, response to SIGIR data call, 10/10/2008. IRRF 2: DoS, Iraq Weekly Status Report,
      10/1/2008. ISFF: OSD, response to SIGIR data call, 10/14/2008. ESF: DoS, response to SIGIR data call, 10/14/2007; ITAO, responses to SIGIR data call,
      1/4/2008 and 10/14/2008; GRD, response to SIGIR data call, 10/6/2008; USAID, response to SIGIR data call, 10/14/2008; ITAO, Essential Indicators
      Report, 10/2/2008. CERP: OSD, response to SIGIR data call, 10/14/2008. Other Funding: INL, response to SIGIR data call, 10/7/2008.




      Table 2.2
      Comparison of Iraq’s Financial Status to Regional Neighbors

      Country                       Population (millions)                    Budget (billions)               GNI per capita
      Iraq                                                27.5                             $43.1                        $1,214
      Saudi Arabia                                        24.2                            $118.3                       $15,440
      Syria                                               19.9                             $11.2                        $1,760
      Yemen                                               22.4                               $8.4                          $870
      Algeria                                             33.9                             $40.5                        $3,620

      Note: Comparison cites budgets for 2007. Gross National Income (GNI) includes Gross Domestic Product, as well as
      interest, dividends, and other receipts.

      Sources: World Bank, www.worldbank.org/datastatistics/, accessed 10/12/2008; U.S. Embassy-Baghdad, response to
      SIGIR data call, 10/2/2008; CIA World Factbook, www.cia.gov, accessed 10/12/2008.


                                                                                                             OCTOBER 30, 2008 I REPORT TO CONGRESS I      19
                                                           Table 2.3

                                                           U.S. Appropriated Funds
                                                                                                                               Emergency
                                                                                                                          Appropriations                             Emergency                                                                                    U.S. Troop
                                                                                                                               Act for the                        Supplemental                                                                                    Readiness,                                       Supplemental
                                                                                                            Emergency             Defense                       Appropriations                                                                                Veterans’Care,                                     Appropriations
                                                                                                              Wartime         and for the       Department     Act for Defense,    Appropriations    Appropriations        Emergency        Department     Katrina Recovery,                                           Act, 2008
                                                                                                          Supplemental    Reconstruction         of Defense     the Global War            for the           for the      Supplemental        of Defense             and Iraq   2007 Foreign                    (Includes FY 2008
                                                                                       Consolidated     Appropriations        of Iraq and    Appropriations      on Terror, and     Department of     Department of    Appropriations    Appropriations       Accountability     Assistance       Consolidated               and
                                                         Funding                     Appropriations                Act,      Afghanistan,               Act,     Tsunami Relief,            State,         Defense,               for               Act,     Appropriations     Continuing      Appropriations    FY 2009 Bridge             Total
                                                         Mechanism                  Resolution, 2003              2003               2004              2005               2005            FY 2006           FY 2006           FY 2006           FY 2007            Act, 2007   Resolutions           Act, 2008          Funding)    Appropriations

                                                                                                                                                                                                                                                                                 P.L. 110-92,
                                                                                                                                                                                                                                                                               P.L. 110-116,
                                                         Public Law #                      P.L. 108-7       P.L. 108-11       P.L. 108-106      P.L. 108-287        P.L. 109-13       P.L. 109-102      P.L. 109-148      P.L. 109-234      P.L. 109-289         P.L. 110-28                       P.L. 110-161     P.L. 110-252i
                                                                                                                                                                                                                                                                               P.L. 110-137,
                                                                                                                                                                                                                                                                                P.L. 110-149

                                                         Date Of
                                                                                          2/20/2003          4/16/2003          11/6/2003          8/5/2004          5/11/2005         11/14/2005        12/30/2005         6/15/2006         9/29/2006           5/25/2007     12/21/2007          12/26/2007         6/30/2008
                                                         Enactment

                                                         Major Funding Streams

                                                         Iraq Relief and
                                                         Reconstruction Fund                                                 $18,439,000                                                                                                                                                                               ($50,000)       $18,389,000
                                                         (IRRF 2)a

                                                         Iraq Security Forces
                                                                                                                                                                    $5,391,000                                             $3,007,000        $1,700,000          $3,842,300                         $1,500,000       $2,500,000        $17,940,300
                                                         Fund (ISFF)j




20 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                                                         Commander’s
                                                         Emergency Response                                                                        $140,000           $718,000                            $408,000          $300,000           $375,000            $375,400                          $370,000          $875,000         $3,561,400
                                                         Program (CERP)b

                                                         Economic Support
                                                                                            $40,000            $10,000                                                                    $60,390                          $1,485,000                            $1,478,000       $122,800            $14,879          $526,500         $3,737,569
                                                         Fund (ESF)c
                                                                                                                                                                                                                                                                                                                                                     RECONSTRUCTION OVERVIEW




                                                         Iraq Relief and
                                                         Reconstruction Fund                                $2,475,000                                                                                                                                                                                                                  $2,475,000
                                                         (IRRF 1)

                                                         Major Funding Stream
                                                                                            $40,000         $2,485,000       $18,439,000           $140,000         $6,109,000            $60,390         $408,000         $4,792,000        $2,075,000          $5,695,700       $122,800          $1,884,879       $3,851,500        $46,103,269
                                                         Totals

                                                         Other Assistance Programs

                                                         Natural Resources Risk
                                                         Remediation Fund                                     $489,300                                                                                                                                                                                                                   $489,300
                                                         (NRRRF)

                                                         Department of State,
                                                         Bureau of International
                                                         Narcotics and Law                                     $20,000                                                                                                       $91,400                               $150,000         $20,048                             $85,000          $366,448
                                                         Enforcement Affairs
                                                         (DoS/INL)

                                                         Democracy Fund (State)                                                                                                                                                                                    $250,000                                             $75,000          $325,000

                                                         International Disaster
                                                         and Famine                                           $143,800                                                                                                                                              $45,000          $5,000           $50,000           $45,000          $288,800
                                                         Assistanced

                                                         Migration and Refugee
                                                                                                                                                                                                                                                                    $45,000         $20,000          $149,400          $269,000          $483,400
                                                         Assistanced

                                                         Iraq Freedom Fund
                                                                                                                                                                                                                                                                    $50,000                                             $50,000          $100,000
                                                         (Brinkley Initiative)

                                                         Child Survival and
                                                                                                               $90,000                                                                                                                                                                                                                    $90,000
                                                         Health Programs Fund

                                                         PL 480 Title II Food Aid           $68,000                                                                                                                                                                                                                                       $68,000

                                                         Voluntary
                                                         Peacekeeping                                          $50,000                                                                                                                                                                                                                    $50,000
                                                         Operations

                                                         Alhurra-Iraq
                                                                                                                                  $40,000                                                                                                                                                                                                 $40,000
                                                         Broadcasting

                                                         Nonproliferation,
                                                                                                                                                                                                                                                                                                                                                                               Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 29 of 247




                                                         Anti-terrorism,
                                                                                                                                                                                                                                                                     $7,000         $12,350           $15,975            $4,500           $39,825
                                                         Demining and Related
                                                         Programs (NADR)

                                                         Emergency Refugee
                                                         and Migration                                         $37,000                                                                                                                                                                                                                    $37,000
                                                         Assistance

                                                         Overseas Humanitarian,
                                                                                                                                  $17,000                                                                                                                                                                                                 $17,000
                                                         Disaster and Civic Aid
                                                                                                                     Emergency
                                                                                                                Appropriations                                 Emergency                                                                                         U.S. Troop
                                                                                                                     Act for the                            Supplemental                                                                                         Readiness,                                           Supplemental
                                                                                                Emergency               Defense                           Appropriations                                                                                     Veterans’Care,                                         Appropriations
                                                                                                  Wartime           and for the         Department       Act for Defense,     Appropriations      Appropriations         Emergency        Department      Katrina Recovery,                                               Act, 2008
                                                                                              Supplemental      Reconstruction           of Defense       the Global War             for the             for the       Supplemental        of Defense              and Iraq      2007 Foreign                     (Includes FY 2008
                                                                         Consolidated       Appropriations          of Iraq and      Appropriations        on Terror, and      Department of       Department of     Appropriations    Appropriations        Accountability        Assistance        Consolidated               and
                                          Funding                      Appropriations                  Act,        Afghanistan,                 Act,       Tsunami Relief,             State,           Defense,                for               Act,      Appropriations        Continuing       Appropriations    FY 2009 Bridge                Total
                                          Mechanism                   Resolution, 2003                2003                 2004                2005                 2005             FY 2006             FY 2006            FY 2006           FY 2007             Act, 2007      Resolutions            Act, 2008          Funding)       Appropriations

                                                                                                                                                                                                                                                                                    P.L. 110-92,
                                                                                                                                                                                                                                                                                  P.L. 110-116,
                                          Public Law #                        P.L. 108-7         P.L. 108-11         P.L. 108-106        P.L. 108-287          P.L. 109-13        P.L. 109-102        P.L. 109-148      P.L. 109-234       P.L. 109-289         P.L. 110-28                            P.L. 110-161       P.L. 110-252i
                                                                                                                                                                                                                                                                                  P.L. 110-137,
                                                                                                                                                                                                                                                                                   P.L. 110-149

                                          Date Of
                                                                              2/20/2003           4/16/2003            11/6/2003            8/5/2004            5/11/2005          11/14/2005          12/30/2005         6/15/2006          9/29/2006           5/25/2007          12/21/2007          12/26/2007           6/30/2008
                                          Enactment

                                          International Affairs
                                                                                                                                                                                                                           $13,000                                  $2,750                                                                        $15,750
                                          Technical Assistance

                                          Education and Cultural
                                                                                                                                                                                                                                                                                        $6,150              $6,150                                $12,300
                                          Exchange Programs

                                          Combatant
                                          Commander Initiative
                                                                                                     $3,612                                                                                                                                                                                                                                         $3,612
                                          Fund (CINC Initiative
                                          Fund)

                                          U.S. Marshals Service
                                          (Litigation Support                                                                                                                                                                $1,000                                                                                             $1,648              $2,648
                                          Services)

                                          International Military
                                          and Education Training                                                                                                                         $693                                                                                           $1,138                $242                                  $2,073
                                          (IMET)

                                          Department of Justice;
                                                                                                                                                                                                                                                                    $1,648                                                                          $1,648
                                          litigation support

                                          Other Assistance
                                                                                $68,000            $833,712              $57,000                   $0                  $0                $693                  $0         $105,400                  $0            $551,398             $64,686           $221,767             $530,148         $2,432,804
                                          Programs Totals

                                          Reconstruction Related Operational Costs

                                          Coalition Provisional
                                                                                                                        $908,000                                                                                                                                                                                                                 $908,000
                                          Authority (CPA)e

                                          Project and
                                                                                                                                                                                                                          $200,000                                $630,000                                                                       $830,000
                                          Contracting Ofﬁcef

                                          Special Inspector
                                          General for Iraq                                                               $75,000                                                                                           $24,000                                 $35,000                                                     $39,000           $173,000
                                          Reconstruction (SIGIR)

                                          Iraq Freedom Fund
                                          (PRT Administrative                                                                                                                                                                                                     $100,000                                                                       $100,000
                                          Costs)

                                          USAID Administrative
                                                                                                    $21,000                                                      $24,400                                                   $79,000                                                                                             $48,559           $172,959
                                          Expensesg

                                          United States Agency
                                          for International
                                          Development, Ofﬁce                                         $3,500               $1,900                                   $2,500                                                                                           $2,756                $542              $3,025              $5,500            $19,723
                                          of Inspector General
                                          (USAID OIG)

                                          Defense Contract Audit
                                                                                                                                                                                                                                                                   $16,372                                                                        $16,372
                                          Agency (DCAA)h

                                          Department of State,
                                          Ofﬁce of Inspector                                                                                                                                                                 $1,000                                 $1,300              $1,500              $1,300              $3,800              $8,900
                                          General

                                          DoD Ofﬁce of the
                                                                                                                                                                                                                             $5,000                                                                                                                 $5,000
                                          Inspector General

                                          Reconstruction
                                          Related Operational                                       $24,500             $984,900                   $0            $26,900                    $0                 $0         $309,000                  $0            $785,428              $2,042              $4,325             $96,859         $2,233,954
                                          Cost Totals

                                          Grand Total All U.S.
                                          Appropriated Funding                 $108,000          $3,343,212         $19,480,900             $140,000          $6,135,900              $61,083            $408,000        $5,206,400         $2,075,000          $7,032,526            $189,528          $2,110,971          $4,478,507        $50,770,027
                                                                                                                                                                                                                                                                                                                                                                                  Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 30 of 247




                                          For Iraq Reconstruction
                                          a $18.439 billion represents the amount appropriated by Congress for Iraq programs in IRRF 2 under P.L. 108-106, enacted in November 2003. Congress had initially appropriated $18.649 billion to IRRF 2, but also earmarked that $210 million be transferred to other accounts for programs in Jordan, Liberia,
                                            and Sudan. Of the remaining $18.439 billion, the Administration transferred out of the IRRF to other accounts roughly $562 million for Iraq-related programs that could be implemented only in other accounts, such as a $352 million Iraq bilateral debt forgiveness program to the United States that
                                            required funding in a Treasury account. Congress was notiﬁed of all transfers out of the IRRF. In addition, in FY 2006 appropriations, Congress earmarked that $9.95 million be transferred into the IRRF from the DoS Economic Support Fund account. Also includes $50M rescission as identiﬁed in HR 2642.




OCTOBER 30, 2008 I REPORT TO CONGRESS I
                                          b Congress appropriated $500M in CERP funding under P.L. 110-161; DoD allocated $370 million for Iraq and $130 million for Afghanistan.
                                          c $40M from FY 2003 ESF base account that was not reimbursed; $10M from P.L. 108-11. FY 07 ESF Emergency Supplemental includes $76M rescission.




21
                                                                                                                                                                                                                                                                                                                                                             SUMMARY OF FUNDING




                                          d HR 2642 appropriated funding for International Disaster and Famine Assistance and Migration and Refugee Assistance is subject to change pending ﬁnal worldwide allocation of these two funds.
                                           e Excludes $75M for Special Inspector General for Iraq Reconstruction under P.L. 108-106.
                                           f
                                             Per conference reports for P.L. 109-234 and P.L. 110-28, reconstruction support funding is provided for Project and Contracting Ofﬁce activities.
                                           g Incomplete pending further investigation into administrative expenses for all ﬁscal years.
                                           h
                                             As identiﬁed in 110-28 conference report. Includes Iraq reconstruction efforts for civilian personnel, temporary/additional duty and miscellaneous contracts.
                                           i Additional funding under P.L. 110-252 reported by OMB will be reﬂected in future SIGIR Quarterly Reports.
                                          j Excludes $99 million for a regional training center in Jordan. Future SIGIR reports will reﬂect this funding in ISFF appropriation totals.
               Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 31 of 247

RECONSTRUCTION OVERVIEW




SUMMARY OF
U.S. FUNDING
 SIGIR reports on the oversight and accounting                                large U.S.-funded reconstruction projects have
 for U.S. monies appropriated or otherwise made                               been completed or discontinued. The FY 2008
 available for the building of physical infrastruc-                           Supplemental provided $4.48 billion—36% less
 ture, the establishment of political and societal                            than the FY 2007 Supplemental. Table 2.4 sum-
 institutions, and the purchase of products and                               marizes appropriations for Iraq reconstruction
 services for the benefit of the people of Iraq.                              by fiscal year, and Figure 2.3 shows an overview
     The United States has made reconstruction                                of the rate of U.S. appropriations made available
 assistance available through 33 funding streams.                             for that fiscal year.
 As of September 30, 2008, the Congress has                                       In addition to reducing funding levels, the
 appropriated more than $50.77 billion to these                               Congress placed conditions on future U.S. fund-
 accounts.36                                                                  ing. In the new National Defense Authorization
                                                                              Act (NDAA), the Congress authorized limited
 Evolving U.S. Reconstruction                                                 amounts of additional funding while placing
 Program                                                                      limitations on the permissible uses of U.S. ap-
 The nascent normalcy in Iraq means that the                                  propriations.37 Moreover, recent appropriations
 U.S. reconstruction program has entered a                                    require increased coordination of reconstruction
 new and more fiscally limited phase. Although                                spending with the GOI, particularly for projects
 many projects continue, the rate of U.S. appro-                              currently funded through the CERP.38
 priations notably declined this year, and most
                                                                              Figure 2.3

                                                                              U.S. Appropriations for Reconstruction,
 Table 2.4                                                                    by Fiscal Year
                                                                              $ Billions
 U.S. Appropriations for Reconstruction,
 by Fiscal Year ($ millions)                                                                     $19.62
                                                                              $20
 FY                                                       Appropriated
 2003                                                                $3,451
 2004                                                              $19,621    $15

 2005                                                                $6,136
 2006                                                                $5,675   $10                                                      $9.11
 2007                                                                $9,108
                                                                                                                                                   $6.78
 2008/2009*                                                          $6,779                                   $6.14        $5.68
                                                                               $5
 Total                                                             $50,770            $3.45
 *Funds made available under this appropriation were for FY 2008 as
 well as FY 2009 bridge funding.
                                                                               $0
 Source: P.L. 108-7, P.L. 108-11, P.L. 108-106, P.L. 108-287, P.L. 109-13,            2003        2004         2005        2006         2007      2008/09
 P.L. 109-102, P.L. 109-148, P.L. 109-234, P.L. 109-289, P.L. 110-28,
 P.L. 110-92, P.L. 110-116, P.L. 110-137, P.L. 110-149, P.L. 110-161,
 P.L. 110-252.                                                                Source: P.L.108-7, P.L.108-11, P.L.108-106, P.L.108-287, P.L.109-13,
                                                                              P.L.109-102, P.L.109-148, P.L.109-234, P.L. 109-289, P.L.110-28, P.L.110-92,
                                                                              P.L.110-116, P.L.110-137, P.L.110-149, P.L.110-161, P.L.110-252.

22 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 32 of 247

                                                                                             SUMMARY OF U.S. FUNDING

      Figure 2.4
      Status of Funds Overview ($ Billions)
                                                                       Obligated %             Expended %                 Expenditures
                                                                       Change Since            Change Since               by Fiscal Year
      Fund               Fund Status, as of 9/30/2008                  Last Quarter            Last Quarter               Appropriations
                                     Total Appropriated $18.39                                                             $20           $17.26
                                      Total Obligated $17.86
                     a                                                                                                     $10
      IRRF 2                                                                 0.2%                   0.8%
                                                                                                                            $0
                                    Total Expended $17.26                                                                        FY03 FY04 FY05 FY06


                                     Total Appropriated $17.94                                                             $6 $5.22
                                Total Obligated $14.09
             b                                                                                                             $3            $2.67 $2.90
      ISFF                                                                    12%                     11%
                                                                                                                                                $0.25
                                                                                                                           $0
                             Total Expended $11.04                                                                               FY05 FY06 FY07 FY08


                                     Total Appropriated $3.74                                                                            $1.16
                                                                                                                          $1.2
                                  Total Obligated $3.17
                                                                                                                                                  $0.72
      ESFc                                                                    21%                     26%                 $0.6

                                                                                                                                 $0.05           $0
                                                                                                                            $0
                           Total Expended $1.93                                                                                  FY03 FY06 FY07 FY08


                                     Total Appropriated $3.56
                                                                                                                          $0.8
                                    Total Obligated $3.25                                                                                $0.66 $0.64 $0.68
                                                                                                                                                           $0.57
                 d                                                                                                        $0.4
      CERP                                                                    13%                     12%                        $0.13
                                                                                                                          $0.0
                                Total Expended $2.68                                                                             FY04 FY05 FY06 FY07 FY08




      Notes: Numbers affected by rounding.


      Sources:
      a P.L. 108-106; DoS, Iraq Weekly Status Report, 10/1/2008.
      b P.L. 109-13; P.L. 109-234; P.L. 109-289; P.L. 110-28; P.L. 110-161; P.L. 110-252; OSD, response to SIGIR data
        call, 10/14/2008.
      c P.L. 108-7; P.L. 108-11; P.L. 109-102; P.L. 109-234; P.L. 110-28; P.L. 110-92; P.L. 110-116; P.L. 110-137; P.L.
        110-149; P.L. 110-161; P.L. 110-252; DoS, response to SIGIR data call, 10/14/2007; ITAO, responses to SIGIR
        data call, 1/4/2008 and 10/14/2008; GRD, response to SIGIR data call, 10/6/2008; USAID, response to
        SIGIR data call, 10/14/2008; ITAO, Essential Indicators Report, 10/2/2008.
      d P.L. 108-287; P.L. 109-13; P.L. 109-148; P.L. 109-234; P.L. 109-289; P.L. 110-28; P.L. 110-161; P.L. 110-252;
        OSD, response to SIGIR data call, 10/14/2008.



      Overview of Major                                                                  t ISFF: The ISFF has the largest amount of
      U.S. Funding Accounts                                                                 funds still available for new obligation—
      Nearly 91% of U.S. appropriations for Iraq                                            $3.85 billion.40
      reconstruction have been made available                                            t CERP: The CERP has obligated and expended
      through four main accounts: the Iraq Relief and                                       the highest percentage of its appropriated
      Reconstruction Fund (commonly referred to as                                          funds, excluding the IRRF.41
      IRRF 1 and IRRF 2), Iraq Security Forces Fund                                      t ESF: The ESF lags the other main funds in ex-
      (ISFF), Economic Support Fund (ESF), and                                              penditures, with more than 48% of ESF appro-
      Commander’s Emergency Response Program                                                priations yet to be expended42 (compared with
      (CERP). These four funding accounts have                                              6% for the IRRF 2, 25% for CERP, and 38% for
      obligated $40.63 billion and expended $35.16 bil-                                     the ISFF). For details on SIGIR’s review of the
      lion for reconstruction efforts in Iraq, including                                    ESF account this quarter, see Section 4.
      a 6.4% increase in obligations and 5.8% increase
      in expenditures over last quarter. Information on                                     For the status of the major U.S. accounts sup-
      these major reconstruction funding shows:                                          porting Iraq’s reconstruction, see Figure 2.4.
      t IRRF: Over 97% is obligated, and nearly 94%
         has been spent.39

                                                                                                                    OCTOBER 30, 2008 I REPORT TO CONGRESS I        23
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 33 of 247

RECONSTRUCTION OVERVIEW




 Iraq Relief and                                         IRRF 2 Sector Funding
 Reconstruction Fund                                     Funds appropriated under the IRRF 2 were
 On September 30, 2008, the authority to obli-           allocated among 10 project categories.45 Of
 gate IRRF 2 funds for new projects expired. Of          total program expenditures this quarter, the
 the more than $17.86 billion obligated to date,         Electricity sector ($62 million) and Water and
 $17.26 billion has been expended and $530               Sanitation sector ($22 million) recorded the
 million remains unobligated.43 These monies             highest amounts.46 For the status of allocations to
 are no longer available for new obligations but         IRRF 2 sectors, see Table 2.5.
 will remain available for adjustments to current
 contracts.44
     Of the total obligated to date, only $600 mil-
 lion remains available for expenditures.




 Table 2.5
 Allocations, Obligations, and Expenditures, by IRRF 2 Sector ($ billions)
 Project Type                                            Allocated           Obligated             Expended
 Security and Law Enforcement                                $4.96                $4.94                $4.87
 Justice, Public Safety, and Civil Society                    2.30                 2.26                 2.18
 Electricity Sector                                           4.18                 4.07                 3.94
 Oil Infrastructure                                           1.72                 1.61                 1.58
 Water and Sanitation                                         2.05                 1.98                 1.85
 Transportation and Communications                            0.46                 0.46                 0.42
 Roads, Bridges, and Construction                             0.32                 0.28                 0.26
 Health Care                                                  0.81                 0.79                 0.74
 Private Sector Development                                   0.84                 0.82                 0.81
 Education, Refugees, Human Rights and
                                                              0.47                 0.44                 0.41
 Governance
 Administrative Expenses                                      0.22                 0.22                 0.21
 Totals                                                     $18.33               $17.86               $17.26
 Note: Numbers affected by rounding.

 Source: DoS, Iraq Weekly Status Report, 10/1/2008.




24 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
               Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 34 of 247

                                                                                                              SUMMARY OF U.S. FUNDING



Table 2.6
IRRF 2 Project Updates, by Sector
Project Category                                            Outputs and Outcomes
Security and Law Enforcement                                • 2 courthouses were completed this quarter in Diyala and Ninewa.
                                                            • Work concluded on the Al-Chibayish Police Station in May 2008.
                                                            • Phase I of the Nassriya Prison Facility was ﬁnished in May 2008.
Justice, Public Safety, and Civil Society                   • Allocations decreased to efforts in the reconstruction and modernization of detention facilities
                                                              by more than $6 million.
                                                            • Funding to democracy-building activities increased by $24.80 million over last quarter.
Electricity Sector                                          • 1 distribution line was completed in Diyala.
                                                            • Work concluded on a $3.6 million substation in Anbar province.
Oil Infrastructure                                          • Oil reconstruction projects reached close-out.
                                                            • Record oil output reached 2.47 MBPD.
Transportation and Communications                           • The Digital Microwave Radio Communications Network/Computer Based Train Control System is
                                                              scheduled to become operational before the end of 2008.
                                                            • Progress continues on the Iraqi Computer Based Train Control (CBTC) project to rehabilitate
                                                              housing and the Falluja station.
Water Resources and Sanitation                              • Addition of 2.25 million cubic feet per day of treatment capacity.
                                                            • The additional capacity would beneﬁt as many as 8.4 million people.
Roads, Bridges, and Construction                            • The $4.9 million Sheikh Saad Bridge project was completed under a grant agreement with the
                                                              Iraqi government.
                                                            • A contract was initiated to add two lanes to the Babil Road Number 80.
Health Care                                                 • 16 Primary Healthcare Centers were completed this quarter.
                                                            • Renovations concluded on maternity and pediatric hospitals Al-Hilla Maternity Hospital and
                                                              Children’s Hospital and Baladi Maternity and Pediatric Hospital.
Private Sector Development                                  • Testing was completed for a local area network system for electronic trading on Iraq’s stock
                                                              exchange; electronic trading is expected to begin next quarter.
                                                            • The U.S. Department of Energy assisted the Iraqis in the development of a national energy
                                                              strategy.
Education, Refugees, Human Rights,                          • Educational assistance was expanded to nearly 73,000 Iraqi refugees in Syria and Jordan.
and Governance                                              • Plans were accepted for the purchase of $10.2 million in equipment and machinery for the
                                                              Central Utilities Plant at the American University of Iraq in Sulaymaniyah.
                                                            • Funding for governance activities increased by just more than $18 million.
Sources: DoS, Section 2207 Report, 7/2008; GRD, response to SIGIR data call, 10/15/2008; USAID response to SIGIR data call, 10/14/2008; NEA-I, response to SIGIR data call,
10/14/2008.




                 Table 2.7
                 Major Ongoing IRRF Reconstruction Projects ($ millions)
                                                                                                        Total                               Original
                                                                                                     Budgeted                               Completion
                 Project                                                                                 Cost          Start Date           Date                   Province
                 Construct Qudas Power Plant Expansion                                                  $182.45        2/17/2007            12/31/2008             Baghdad
                 Farabi & Jamila 132kV S/S - Construct New                                                $50.00       7/31/2006            12/31/2008             Baghdad
                 Construct Eastern Euphrates Drain (Zones 3B and 4)                                       $38.50       11/25/2006           03/01/2009             Muthanna
                 Basrah Children's Hospitala                                                              $34.40       10/18/2006           01/31/2009             Basrah
                 Ramadi 132kV S/S Construct New                                                           $30.91       1/30/2007            10/15/2008             Anbar
                 Diwaniyah 132kV Ais Substation - Construct New                                           $26.29       6/17/2007            10/31/2008             Qadissiya
                 SS-016 Construction Wastewater Treatment Plant Fallujah Ph 2                             $24.51       12/09/2006           09/22/2009             Anbar
                 Construct Al Mamoon Telephone Switch Buildings                                           $24.15       12/26/2005           12/31/2008             Baghdad
                 Construct Meshkab Water Supply Project                                                   $23.53       9/20/2007            04/07/2009             Najaf
                 Construct Nassriyah Drainage Pump Station                                                $20.00       3/01/2007            12/31/2008             Thi-Qar
                 Note: The budgeted costs listed in the table above represent the IRRF line item portion of each project as reported in the Iraq Reconstruction Management
                 System (IRMS) and not total project costs. Line items may represent a portion of projects executed in multiple phases or multiple task orders.

                 a GRD   portion only.

                 Source: IRMS, ITAO Rollup, 10/1/2008.




                                                                                                                                    OCTOBER 30, 2008 I REPORT TO CONGRESS I    25
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 35 of 247

RECONSTRUCTION OVERVIEW



 Table 2.8
 ISFF Appropriations ($ millions)
 Appropriation                                                     Public Law              Amount
 Emergency Supplemental Appropriations Act for Defense,
                                                                   P.L. 109-13               $5,391
 the Global War on Terror, and Tsunami Relief, 2005
 Emergency Supplemental Appropriations Act for Defense,
                                                                   P.L. 109-234              $3,007
 the Global War on Terror, and Hurricane Recovery, 2006
 Department of Defense Appropriations Act, 2007                    P.L. 109-289              $1,700
 U.S. Troop Readiness, Veterans’ Care, Katrina Recovery, and
                                                                   P.L. 110-28               $3,842
 Iraq Accountability Appropriations Act, 2007
 Consolidated Appropriations Act, 2008                             P.L. 110-161              $1,500
 Supplemental Appropriations Act, 2008                             P.L. 110-252              $2,500
 Total                                                                                      $17,940


 Note: Numbers affected by rounding.




 Ongoing IRRF 2 Projects                                       ISFF funding to assist the Iraqi government in
 As of September 30, 2008, 297 IRRF 2 projects                 developing, organizing, training, equipping,
 were ongoing, valued at $1.10 billion. GRD                    and sustaining the Iraqi Security Forces (ISF).50
 projects account for about 75% of these costs,                Recent trends indicate that ISFF spending fo-
 and as of October 15, 2008, 72 GRD projects                   cuses on building Iraq’s logistics and sustainment
 were ongoing, costing $826 million.47 This quar-              capabilities.51
 ter, GRD reported completing 54 construction                      The combined 2008 GOI budget allocations
 projects and 8 non-construction projects.48 Table             for the Iraqi Security Forces fell 44.3% below
 2.6 provides highlights of recent project activity,           requests.52
 and Table 2.7 provides a list of some of the largest              The NDAA underscores the Congress’s view
 ongoing IRRF 2 reconstruction projects.                       that funding for key aspects of Iraq’s reconstruc-
                                                               tion must no longer come from U.S. tax dollars.
 Iraq Security Forces Fund                                     The NDAA directs that the ISFF “may not be
 The ISFF is the largest ongoing reconstruc-                   obligated or expended for the acquisition, con-
 tion fund in Iraq ($17.94 billion).49 Obligations             version, rehabilitation, or installation of facilities
 total $14.09 billion, of which $11.04 billion has             in Iraq for the use of the Government of Iraq.”53
 been expended, leaving $6.9 billion to spend.                 Further, Iraqi funds should be used to pay the
 Expenditures this quarter increased by $1.11                  costs of the salaries, training, equipping, and
 billion over the prior quarter. For a listing of ISFF         sustainment of Iraqi Security Forces.54 For total
 appropriations since authorization of the ISFF in             ISFF allocations by sub-activity group, see
 2005, see Table 2.8.                                          Figure 2.5.
      The most recent supplemental funding
 appropriation for FY 2008 and FY 2009 bridge                  Spending by Budget Activity Group
 funding added $2.5 billion to the ISFF. However,              All ISFF funds are implemented in the security
 total ISFF appropriations for FY 2008 dropped                 sector and distributed between two primary
 35% from a year ago.                                          budget activity groups that support efforts for the
      The Multi-National Security Transition                   Ministry of Defense (MOD) and the Ministry of
 Command-Iraq (MNSTC-I) administers                            Interior (MOI). Most funding (58%) supports


26 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 36 of 247

                                                                                        SUMMARY OF U.S. FUNDING




     Figure 2.5
      ISFF Allocations, by Sub-activity Group
      $ Billions



                                 Total Allocated
                                  $16.94 Billion
                                                                                             Ministry of Defense
                                                                                                    $9.88
                                                                              Training and
                                                                               Operations
                                                                               $0.28 (3%)                                    Equipment and
                                                                                                                             Transportation
                                                                        Undistributed                                        $4.04
        Ministry of Defense                                               $0.60 (6%)                               41%
              $9.88 Billion

                                                                        Sustainment     17%
                                                                              $1.70



                                                                                                       33%
                                                                               Infrastructure
                                                                                       $3.26


                                                                                             Ministry of Interior
                                                                                                    $6.11
                                                                                    Sustainment
       Ministry of Interior                                                               $0.54
              $6.11 Billion
                                                                                                   9%                       Training and
                                                                                                                            Operations
                                                                        Undistributed                              31%      $1.90
                                                                                $0.86   14%




                          Other                                                                                  24%
                   $0.95 Billion                                                                22%                       Infrastructure
                                                                             Equipment and                                $1.44
                                                                              Transportation
                                                                                      $1.37



      Note: Numbers are affected by rounding. Allocations do not include funds passed in the FY 2008 supplemental appropriation.

      Source: OSD, response to SIGIR data call, 10/14/2008.




                                                                                                             OCTOBER 30, 2008 I REPORT TO CONGRESS I   27
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 37 of 247

RECONSTRUCTION OVERVIEW




 Table 2.9
 Largest Categories by Sub-activity Group, as of 6/30/2008 ($ millions)
 Ministry                     Sub-Activity Group             Category                                      Obligations
 Ministry of Defense          Equipment and Transportation   Vehicles, Generators & Repair Parts               $890.60
                                                             Logistical Self Reliance                          $241.34
                              Infrastructure                 MOD Infrastructure Requirements                  $1,028.09
                                                             Iraqi Army - 6th Div (5 BDE)                      $238.30
                              Sustainment                    Logistical Sustainment Concept                    $350.10
                                                             Contracted Maintenance                            $195.50
                              Training and Operations        Information Technology, Equipment & Service        $46.50
                                                             Communication Equipment & Service                  $38.60
 Ministry of Interior         Equipment and Transportation   Replenishment and Spare Stock Levels              $332.50
                                                             Vehicles, Generators & Repair Parts               $134.30
                              Infrastructure                 Department of Border Enforcement & Point of
                                                             Entry                                             $252.30
                                                             Infrastructure Supporting IPS, NP, and DBE        $189.29
                              Training and Operations        Contracted Instructor Support                     $765.40
                                                             International Narcotics and Law Enforcement
                                                             (INL)                                             $454.00
 Source: OSD, response to SIGIR data call, 10/2/2008.




 the MOD, and projects are funded under four                       MOD Budget Activity Groups
 major sub-activity groups:                                        This quarter, $502 billion was obligated to sup-
 t Equipment and Transportation                                   port Equipment and Transportation for the
 t Sustainment                                                    MOD, more than any other category. This repre-
 t Training and Operations                                        sents 57% of the $881 million in quarterly obliga-
 t Infrastructure                                                 tions for the MOD.56 The MOD Equipment and
                                                                   Transportation sub-activity group has consis-
     ISFF obligations have shifted from                            tently received the highest allocation of the ISFF.
 sustainment activities to support the fielding of                     Expenditures for projects supporting MOD
 ISF units, “accelerating the growth of logistical                 Infrastructure ($271 million) outpaced spending
 units and pursuing key supporting capabili-                       on Equipment and Transportation projects ($149
 ties that will enable and sustain units already                   million) this quarter.57 Expenditures supporting
 generated.”55 For a summary of the most costly                    all MOD sub-activity groups increased by more
 projects, by sub-activity, see Table 2.9.                         than $574 million. Table 2.10 shows the current
                                                                   status of MOD sub-activity groups.




28 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 38 of 247

                                                                             SUMMARY OF U.S. FUNDING




      Table 2.10
      ISFF Status by MOD Sub-activity Group ($ millions)
      Sub-Activity Group                         Allocated      Obligated       Expended          % Obligated           % Expended
      Equipment and
                                                   $4,036.50     $3,598.28       $2,701.33                  89%                  67%
      Transportation
      Infrastructure                                3,256.52      2,849.26        2,196.95                  87%                  67%
      Sustainment                                   1,696.36      1,691.71        1,375.25                 100%                  81%
      Training and Operations                         275.61       266.43          232.71                   97%                  84%
      Undistributed                                   604.00          N/A             N/A                    N/A                  N/A
      MOD Total                                    $9,868.99     $8,405.68       $6,506.24                  85%                  66%

      Source: OSD, response to SIGIR data call, 10/14/2008.




      Table 2.11
      ISFF Status by MOI Sub-activity Group ($ millions)
      Sub-Activity Group                         Allocated      Obligated        Expended         % Obligated           % Expended
      Equipment and
                                                   $1,367.05     $1,346.73         $926.39                   99%                  68%
      Transportation
      Infrastructure                                 1,442.31     1,299.15          870.95                   90%                  60%
      Sustainment                                      544.51       521.48          452.23                   96%                  83%
      Training and Operations                        1,904.91     1,877.40        1,859.05                   99%                  98%
      Undistributed                                    856.00         N/A             N/A                    N/A                   N/A
      MOI Total                                    $6,114.78     $5,044.76       $4,108.62                   83%                  67%

      Source: OSD, response to SIGIR data call, 10/14/2008.




      MOI Budget Activity Groups                                        Spending across Multiple Fiscal Years
      Equipment and Transportation also accounts                        Of total ISFF allocations to the MOD and MOI
      for the largest percentage of new obligations                     budget activity groups, just more than $5.36
      to support projects for the MOI this quarter—                     billion remains unexpended.60 The largest
      more than $218 million (43%). Expenditures                        amounts of unexpended obligations are within
      for all projects supporting the MOI increased                     obligations to projects supporting the MOD—
      by more than $506 million.58 The Training and                     specifically for Equipment and Transportation
      Operations sub-activity group recorded the larg-                  and Infrastructure. Nearly $900 million remains
      est amount expended since last quarter, at $210                   unexpended in Equipment and Transportation,
      million,59 and Sustainment projects expended the                  and just over $650 million within Infrastructure.
      least. Table 2.11 shows the current status of MOI                      Of total ISFF obligations to support proj-
      sub-activity groups.                                              ects for the MOI, nearly $430 million of




                                                                                             OCTOBER 30, 2008 I REPORT TO CONGRESS I   29
                 Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 39 of 247

RECONSTRUCTION OVERVIEW



  Figure 2.6
  Status of ISFF Allocations, by Sub-activity Group, by Fiscal Year
  $ Millions



            EQUIPMENT AND TRANSPORTATION                                                 INFRASTRUCTURE
            $0              $500             $1,000             $1,500                   $0            $500              $1,000            $1,500
  FY 2005                                                                      FY 2005

  FY 2006                                                                      FY 2006

  FY 2007                                                                      FY 2007

  FY 2008                                                                      FY 2008


            SUSTAINMENT                                                                  TRAINING AND OPERATIONS
         $0                 $500             $1,000             $1,500                   $0           $500               $1,000            $1,500
  FY 2005                                                                      FY 2005


  FY 2006                                                                      FY 2006


  FY 2007                                                                      FY 2007


  FY 2008                                                                      FY 2008




                  Ministry of Defense expended
                  Ministry of Defense obligated but not expended
                  Ministry of Interior expended
                  Ministry of Interior obligated but not expended


  Note: Numbers affected by rounding. Allocations do not include $604 million in MOD budget activity group and $856 million in the MOI budget activity
  group that have not yet been distributed to sub-activity groups.

  Source: OSD, response to SIGIR data call 10/14/2008.




 Infrastructure obligations and more than $420                               ISFF Project Status
 million of Equipment and Transportation obliga-                             A total of 857 completed ISFF projects
 tions remain unexpended.61                                                  are currently reported in the Iraq Reconstruction
     Although about 78% of ISFF obligations have                             Management System (IRMS)63 valued at more
 been expended, rates vary significantly between                             than $2.34 billion, including 198 projects ongo-
 sub-activity groups and across fiscal years. Of                             ing with a budgeted cost of $1.34 billion.64 As
 MOD funds allocated in the past two fiscal years,                           these numbers reveal, IRMS does not contain
 53% of FY 2007 and 4% FY 2008 obligations                                   comprehensive reporting on ISFF projects. GRD
 have been expended. Similarly, for MOI funds                                administers many of these projects for MNSTC-I.
 allocated during the same period, 51% of FY                                 A majority of ISFF projects (67%) are concentrat-
 2007 and 12% of FY 2008 obligations have been                               ed in the Baghdad, Anbar, Ninewa, and Basrah
 expended.62 Figure 2.6 illustrates the status of ob-                        provinces.65
 ligations and expenditures by sub-activity group                                Table 2.12 lists the 10 largest ISFF projects by
 for MOD and MOI allocations by fiscal year.                                 budgeted costs as reported in the IRMS database.




30 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
          Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 40 of 247

                                                                                                      SUMMARY OF U.S. FUNDING



Table 2.12
Major Ongoing ISFF Reconstruction Projects ($ millions)
                                                                                      Total Budgeted                               Projected
Project                                                                                         Cost         Start Date       Completion Date           Province
Location Command Tikrit                                                                           $59.95        7/14/2008               1/24/2009       Salah Al-Din
Shaiba Location Command                                                                           $37.89        5/30/2008              10/10/2009       Thi-Qar
Maymona Location Command                                                                          $37.28        7/12/2008                 4/6/2009      Missan
Construct Facilities at FOB Normandy                                                              $35.20        9/19/2007              10/31/2008       Diyala
Recruit Training Center, Baghdad Police College                                                   $31.11         4/9/2008               5/13/2009       Baghdad
Construct 1st Brigade 6th Div. IA HQs and 3 Battalions at FOB Justice                             $28.78        6/28/2007               7/15/2008       Baghdad
Complete Construction of Iraqi Air Force and Flight Training School
                                                                                                  $28.75         3/6/2008               1/30/2009       Tameem
at Kirkuk Regional Air Base
Construct 1st BDE, 7th Div. HQ and 3 BNs at Ramadi                                                $28.11        1/18/2007               2/25/2009       Anbar
Construct/Renovate facilities to support the 5th Div. NIA                                         $27.99        5/31/2006               4/29/2008       Diyala
Construct Mosul Police Recruit Academy                                                            $27.69        6/16/2008               1/20/2009       Ninewa


Note: The budgeted costs listed in the table above represent the ISFF line item portion of each project as reported in the Iraq Reconstruction Management System (IRMS)
and not total project costs. Line items may represent a portion of projects executed in multiple phases or multiple task orders.
Source: IRMS, ITAO Rollup, 10/1/2008.




                        Economic Support Fund                                                         For the distribution of ESF allocations among
                        In the U.S. supplemental funding bill passed                              these tracks, see Figure 2.7. For the funding
                        in June 2008, the ESF received a nearly 17%                               status of each of the various programs using ESF
                        increase in total funding ($526 million).66 This                          funds, see Table 2.14.
                        amount, however, is a significant decrease from                               Economic Track. The largest economic
                        the $1.48 billion provided by the 2007 supple-                            program continues to be O&M Sustainment,
                        mental appropriation. The total appropriations                            which accounts for 50% of the funds for this
                        amounting to $3.74 billion (see Table 2.13) to the                        track. The program provides services that assist
                        ESF play a key role in sustaining small-scale in-                         Iraqis in sustaining U.S.-funded infrastructure.68
                        frastructure projects and developing the capacity                         Nearly 85% of the program’s allocation has been
                        of governments at the national and local levels.                          expended.69 The Targeted Development Program
                            DoS administers ESF funds, and the U.S.                               (TDP) has the largest percentage left to spend;
                        Agency for International Development (USAID)                              as of September 30, 2008, only 5.3% of total al-
                        and the U.S. Army Corps of Engineers, Gulf                                locations were expended. Total expenditures for
                        Region Division (GRD), execute the funds                                  the program rose by $1.85 million this quarter
                        through interagency agreements. These two                                 to $3.05 million.70 This increase follows grant
                        agencies received approximately 89% of ESF                                approvals for three large calls for proposals that
                        allocations.                                                              consumed all of the TDP allocations.71
                                                                                                      Political Track. The National Capacity
                        ESF Programs by Track                                                     Development (NCD) program has the highest al-
                        ESF programs are categorized into three tracks:                           location of all programs in the political track. In
                        economic, political, and security. The security                           terms of expenditures, however, the Democracy
                        track receives the largest allocation of funding,                         and Civil Society program exceeded NCD’s
                        nearly 63% of total ESF appropriations.67                                 expenditure amount this quarter. The program


                                                                                                                            OCTOBER 30, 2008 I REPORT TO CONGRESS I   31
              Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 41 of 247

RECONSTRUCTION OVERVIEW




    Figure 2.7
   Allocations of ESF Funds by Track
   $ Billions, % of $3.5 Billion Allocated



             Economic
                $0.57
                           16%


                                                             Security
        Political                                  63%       $2.23
         $0.71      20%




   Note: Numbers affected by rounding. The total amount represented is
   approximately 93% of all appropriated ESF funds for Iraq, which totals
   $3.74 billion. Program and track-level details were not available for $50
   million of FY 2003 funding.

   Sources: DoS, response to SIGIR data call, 10/14/2007; ITAO, responses
   to SIGIR data call, 1/4/2008 and 10/2/2008; GRD, response to SIGIR data
   call, 10/6/2008; USAID response to SIGIR data call, 10/2/08; ITAO,
   Essential Indicators Report, 10/2/2008.




   Table 2.13
  ESF Appropriations ($ millions)
  Appropriation                                                                Public Law                   Amount
  Consolidated Appropriations Resolution, 2003                                 P.L. 108-7                      $40
  Emergency Wartime Supplemental Appropriations Act, 2003                      P.L. 108-11                     $10
  Foreign Operations, Export Financing, and Related Programs
                                                                               P.L. 109-102                    $60
  Appropriations Act, 2006
  Emergency Supplemental Appropriations Act for Defense,
                                                                               P.L. 109-234                  $1,485
  the Global War on Terror, and Hurricane Recovery, 2006
  U.S. Troop Readiness, Veterans’ Care, Katrina Recovery, and
                                                                               P.L. 110-28                   $1,478
  Iraq Accountability Appropriations Act, 2007
  Department of Defense Appropriations Act, 2008, and continuing               P.L. 110-92, P.L. 110-116,
                                                                                                              $123
  appropriations for the ﬁscal year 2008                                       P.L. 110-137, P.L. 110-149
  Consolidated Appropriations Act, 2008                                        P.L. 110-161                    $15
  Supplemental Appropriations Act, 2008                                        P.L. 110-252                   $527
  Total                                                                                                      $3,738
  Note: Numbers affected by rounding.




32 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 42 of 247

                                                                                      SUMMARY OF U.S. FUNDING

Table 2.14

Status of ESF Program Funding ($ millions)
                                                     Total Expended                                                                 Total Expended
                           Total         Total       as a % of                                     Total                Total       as a % of
Program                    Allocations   Obligations Allocations      Program                      Allocations          Obligations Allocations

Economic                                                              Security



O&M Sustainmenta           $285.00 $275.08                    85%     PRT/PRDC Projectsa             $700.00 $412.70                                     28%

Inma Private Sector
                                                                      Community Stabilization
Agribusiness
Development
                               92.50        92.50             42%     Program                           614.00              614.00                       69%

                                                                      Community Action
PEG                            60.77        60.77             17%     Program                          225.00               225.00                       57%


Targeted Development                                                  Infrastructure Security
Program                        57.40        57.40               5%    Protectiona                       217.00              178.80                       59%

Plant-Level Capacity                                                  PRT Quick Response
Development and
Technical Traininga
                               51.97        41.78             72%     Fund                             134.78               134.78                       40%

                                                                      Marla Ruzicka Iraqi War
Izdihar
                               23.83        23.83             94%     Victims Fund
                                                                      (transferred to IRRF)
                                                                                                          14.96               14.96                      67%

Political                                                             Notes: Numbers affected by rounding.
                                                                      a
                                                                        Obligations for the “PRT/PRDC Projects,” “Infrastructure Security Protection,” “Plant-
                                                                        level Capacity Development and Technical Training,” and ”O&M Sustainment” are
                                                                        reported by GRD and represent sub-obligations that GRD has awarded to a contract for a
National Capacity                                                       speciﬁc project.
Development                $264.33 $264.33                    45%     b
                                                                        Amounts in this category include programs reported as “Civil Society Development,” “Civil
                                                                        Society-ADF and IFES,” “Civil Society-IREX,” “Democracy and Civil Society,” “Democracy
                                                                        Funding for IRI NDI NED,” and “USIP.”
                                                                      c
                                                                        Amounts in this category include programs reported as “Iraqi Refugees (Jordan)—
                                                                        transferred to Migration and Refugee Assistance” and Iraqi Scholars Program, as per
Democracy and Civil                                                     guidance given in an OMB response to SIGIR data call on January 3, 2008.
Societyb                     188.89        188.89             65%
                                                                      Sources: DoS, response to SIGIR data call, 10/14/2007; ITAO, responses to SIGIR data call,
                                                                      1/4/2008 and 10/14/2008; GRD, response to SIGIR data call 10/6/2008; USAID, response to
                                                                      SIGIR data call, 10/14/08; ITAO, Essential Indicators Report 10/2/2008.
Iraqi Refugees (Jordan)—
transferred to Migration       95.00         95.00            33%
and Refugee Assistancec


Economic Governance II,
Policy, Subsidy, Legal,        85.00         85.00            76%
and Regulatory Reforms



Ministerial Capacity
Development                    45.00         37.08            56%

Regime Crimes Liaision
Ofﬁce                          33.00         32.02            88%




                                                                                                           OCTOBER 30, 2008 I REPORT TO CONGRESS I     33
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 43 of 247

RECONSTRUCTION OVERVIEW




 expended $57.48 million this quarter, bringing          three interrelated factors that explain the delay in
 total expenditures to nearly $123 million.72            expenditure rate:
     Security Track. Among programs in the               t The interagency agreements fall under the
 security track, PRT/PRDC projects receive the              authority of the Foreign Assistance Act of 1961
 highest allocations—$700 million to date.73                and remain available for four years after the
 These projects have the second lowest expendi-             obligation expires.76
 ture rates of this track with nearly 47% of alloca-     t Although the funds identified in the agree-
 tions expended. This quarter, the Community                ments are obligated at the time the agreements
 Stabilization Program had the highest increase in          are signed, contracts for projects are not always
 expenditures over the previous quarter with over           associated with the agreements at that time.
 $81 million expended since June 30, 2008.74                For example, SIGIR determined that GRD has
     For highlights of program outcomes for each            not awarded contracts for $126 million from
 of these tracks, see Table 2.15.                           the FY 2006 ESF and $224 million from the FY
                                                            2007 appropriation.
 Fund Execution                                          t The nature and purpose of the agreements—
 The ESF implementing agencies currently ex-                to develop the Iraqis’ capabilities—is also a
 ecute projects using funds still available for new         key contributor.77 Since many of these pro-
 obligations under multiple appropriations from             grams include teaching and training activi-
 FY 2005 to present. SIGIR recently reviewed                ties, the process does not lend itself to rapid
 three interagency agreements funded by the                 expenditure.78
 ESF to determine the causes of the slower rate
 of expenditure for ESF funds in comparison to               For details on SIGIR’s ESF audit, see
 other funds used in Iraq. The agreements are            Section 4 of this Report. Table 2.16 details the
 valued at $1.25 billion.75 SIGIR’s review identified    portion of ESF funds that have been expended
                                                         by fiscal year.




34 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                      Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 44 of 247

                                                                                                                   SUMMARY OF U.S. FUNDING

Table 2.15
ESF Program Updates
Track       Project Category                            Highlights
                                                        • Plants supported by O&M averaged 17% fewer outages than plants that were not supported by the
Economic O & M Sustainment                                program.
                                                        • A total of 51 projects worth $267.2 million have been awarded, with 94% of available funds obligated.
                                                        • Inma jump-started the grants to loan program, issuing a solicitation to Iraqi private banks throughout the
                                                          country. Once the banks are selected, Inma will award grants to provide loans speciﬁcally to the agribusi-
            Inma - Private Sector Agribusiness
                                                          ness sector.
            Development
                                                        • The Balad Canning Factory in Salah Al-Din is undergoing renovation. This $5 million project will restore all
                                                          11 processing lines of Iraq’s second largest food processing factory.
                                                        • 25 grants were awarded totaling $33,065,007.
                                                        • Funding for the development of a project to raise environmental awareness and safety procedures for
            Targeted Development Program                  children in primary schools.
                                                        • Granted funds for the rehabilitation of a concrete block making factory in order to jump-start economic
                                                          growth in the Abu Ghraib district of Anbar province.
                                                        • The Al Bashaer microﬁnance institution established a payment account with the Iraqi Middle Bank Jamila
                                                          Branch to distribute loans and carry out repayment transactions.
            Provincial Economic Growth
                                                        • In the last quarter, the Iraq Company for Bank Guarantees (ICBG) approved 14 loans valued at $787,000.
                                                          Of the 14, the ICBG disbursed ﬁve loans valued at $100,000 in total.
                                                        • The Minister of Health received assistance from USAID/Tatweer in drafting a strategic plan for Iraq’s
                                                          healthcare system. The Ministry held a workshop with its provincial partners to discuss the strategic plan
                                                          and the way forward.
Political   National Capacity Development               • In total, USAID/Tatweer has trained more than 26,000 civil servants. This core of trained civil servants
                                                          covers all USAID/Tatweer disciplines and all 18 provinces. More than 50% of this training is done by GOI
                                                          Training of Trainers’ graduates as USAID transitions to GOI ownership of all competency training
                                                          activities.
                                                        • Established a press center for the Media Department of the Iraqi parliament to allow journalists improved
                                                          access to lawmakers and legislative processes and upgraded computer facilities for ﬁling stories electroni-
                                                          cally.
            Democracy and Civil Society
                                                        • Provided a three-day training to 360 men and women in Thi-Qar on gender-based violence and the Con-
                                                          vention on the Elimination of All Forms of Discrimination Against Women
                                                          (CEDAW).
                                                        • Restored the Iraq Financial Management Information System (IFMIS) to working order including all soft-
                                                          ware updates; the 2008 Budget was uploaded and the Chart of Accounts (CoA) was updated.
            Economic Governance II, Policy &            • Focused on the following Pension Information Technology engagement: continued training of the pro-
            Regulatory Reforms                            vincial staff on two interim solutions USAID has developed and are in use by Iraq’s Board of Pensions until
                                                          the Pension Solution goes live; network rollout, including network security; and installation of the World
                                                          Bank purchased oracle software.
                                                        • The United States had resettled 12,118 refugees as of September 30, 2008, surpassing the FY 2008 goal of
            Iraqi Refugees (Jordan) -
                                                          admitting 12,000 Iraqi refugees into the country.
            transferred to Migration and
                                                        • Congress created two Special Immigrant Visa (SIV) programs: the SIV program for Iraqi translators/inter-
            Refugee Assistance
                                                          preters and Kennedy SIV program for Iraqi employees and contractors and their families.
                                                        • U.S. advisors work directly with each ministry or executive-level entity.
            Ministerial Capacity Development
                                                        • More than half of Tatweer-funded training is performed by Iraqis.
                                                        • Advised and assisted Iraqi High Tribunal personnel in legal matters related to the transfer of detainees to
                                                          GOI custody.
            Regime Crimes Liaison Ofﬁce
                                                        • Developed and executing the plan for the draw down of RCLO operations and staff directed by the De-
                                                          partment of State and Department of Justice.
                                                        • 13 PRDC projects were completed with a total contract value of $12.9 million.
Security    PRT/PRDC Projects                           • The Abo Hussein Water Treatment Plant in Qadissiya completed this quarter will serve 10,000 villagers
                                                          that have been without clean water for 36 years.
                                                        • CSP is now fully engaged in 18 cities throughout Iraq: Baghdad, Mosul, Telafar, Kirkuk, Ba’quba, Basrah,
                                                          Iskandaria, Hillah, Falluja, Ramadi, Al-Ka’im, Habiniyah, Haditha, Heet, Baiji, Tikrit, Tooz, and Samarra.
            Community Stabilization Program             • CSP successfully transitioned out of trash collection in Baghdad. The Baghdad municipal government
                                                          (Amanat) is now responsible for trash collection.
                                                        • About 2,158 short-term jobs and 449 long-term jobs were created in Basrah.
                                                        • Initiated a pilot accounting and management system for Accelerated Development and Reconstruction
            Local Governance Program                      Program projects in the provinces of Basrah, Missan, Najaf, and Babylon.
                                                        • Urban planning/GIS centers are now open in 17 of Iraq’s 18 provinces.
                                                        • A security perimeter fence was completed for the Al Rashia Water Treatment Plant in the Diyala Province
            Infrastructure Security Protection            to secure the plant and facilitate operations.
                                                        • Phase 6 of Electrical Tower Hardening in the Salah Al-Din Province was completed.
                                                        • There are 16,132,880 direct beneﬁciaries of local Community Action Group (CAG) activities.
            Community Action Program
                                                        • CAG community activities created 45,240 short-term jobs and 14,010 long-term jobs.
                                                        • Embassy QRF staff conducted outreach with each PRT in Iraq, resulting in an increase in the quantity and
                                                          quality of Embassy Technical Evaluation Committee proposal submissions.
            PRT Quick Response Fund
                                                        • A USAID implementing partner completed a database to track grant information, approvals and mile-
                                                          stones.
Source: DoS, Section 2207 Report, 7/2008; USAID, response to SIGIR data call, 10/2/2008, USAID, response to SIGIR data call, 10/14/2008; U.S. Embassy-Baghdad, response to SIGIR data
call, 10/2/2008.


                                                                                                                                        OCTOBER 30, 2008 I REPORT TO CONGRESS I    35
              Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 45 of 247

RECONSTRUCTION OVERVIEW

 Table 2.16
 Status of ESF Funds, by Fiscal Year ($ millions)
                         Allocated           Obligated          Expended          % Obligated           % Expended
 FY 2003                      $50.00               $50.00            $50.00              100.0%               100.0%
 FY 2006                  $1,525.41            $1,390.40         $1,158.73                91.1%                 75.9%
 FY 2007                  $1,602.73            $1,342.17           $721.23                83.7%                 45.0%
 FY 2008                    $382.79              $382.79              None               100.0%                  0.0%

 Source: DoS, response to SIGIR data call, 10/14/2007; ITAO, responses to SIGIR data call, 1/4/2008 and 10/14/2008;
 GRD, response to SIGIR data call, 10/6/2008; USAID, response to SIGIR data call 10/14/2008; ITAO, Essential Indicators
 Report, 10/2/2008.



 Table 2.17
 Major Ongoing ESF Reconstruction Projects ($ millions)
                                                                         Total                              Projected
                                                                     Budgeted                              Completion
 Project                                                                Costs           Start Date               Date             Province
 Maysan Surgical Hospital, Phase 2                                        $14.08          2/19/2008             5/19/2009             Missan
 Provide & Install 132 kV Power Cable Feeder                               $13.10         3/22/2008            3/09/2009              Basrah
 Oil Pipeline Exclusion Zone Bayji - Baghdad - 6                           $11.86         5/04/2008             1/11/2009       Salah Al-Din
 Oil Pipeline Exclusion Zone Bayji - Baghdad - 5                          $10.50          5/13/2008           12/26/2008        Salah Al-Din
 Water Reverse Feeding of Clean Water ESFPRDC 06                           $10.18         1/24/2008           12/18/2008              Basrah
 Baqubah General Hospital EHC (PRDC)                                        $9.61         3/15/2008             4/17/2009              Diyala
 Oil Pipeline Exclusion Zone Bayji - Baghdad - 3                            $8.57         5/13/2008           12/26/2008        Salah Al-Din
 Oil Pipeline Exclusion Zone Bayji - Baghdad - 2                            $8.11         5/15/2008           12/26/2008        Salah Al-Din
 Oil Pipeline Exclusion Zone Bayji - Baghdad - 4                            $7.93         5/22/2008           12/18/2008        Salah Al-Din
 Construct 80 Bed Hospital—Phase 1 (36 Beds)                                $7.61        11/29/2007             5/19/2009             Missan

 Note: The budgeted costs listed in the table above represent the ESF line item portion of each project as reported in the Iraq Reconstruction
 Management System (IRMS) and not total project costs. Line items may represent a portion of projects executed in multiple phases or multiple
 task orders.

 Source: IRMS, ITAO Rollup, 10/1/2008.




 ESF Project Status                                                          to address the needs of the communities in
 Currently, 9,850 ESF projects are ongoing, with                             which military commanders operate. For this
 budgeted costs of $1.08 billion.79 Several Pipeline                         reason, CERP projects vary in nature and scope.
 Exclusion Zone (PEZ) projects are among them                                CERP programs are categorized by the permissi-
 (see Table 2.17). An Infrastructure Security                                ble uses outlined in Money As A Weapons System
 Protection (ISP) program’s PEZ project was                                  (MAAWS), the CERP Standard Operating
 the subject of a SIGIR inspection last quarter.                             Procedures manual.
 The inspection reported that the Kirkuk-to-                                     The Congress has appropriated $3.56 billion
 Baiji (Phase 3) PEZ project contributed to an                               to the CERP, with $3.25 billion obligated, and
 increase in northern crude oil exports.80                                   $2.68 billion expended.81 For all CERP appro-
                                                                             priations, see Table 2.18
 Commander’s Emergency
 Response Program                                                             CERP Programs by Value
 The CERP is administered by DoD and executed                                 In the most recent defense authorization, the
 through the Multi-National Corps-Iraq (MNC-I)                                Congress directed the DoD to restrict future




36 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 46 of 247

                                                                         SUMMARY OF U.S. FUNDING




       Table 2.18
      CERP Appropriations ($ millions)
      Appropriation                                                                     Public Law                       Amount
      Department of Defense Appropriations Act, 2005                                    P.L. 108-287                        $140
      Emergency Supplemental Appropriations Act for Defense, the Global War
                                                                                        P.L. 109-13                         $718
      on Terror, and Tsunami Relief, 2005
      Department of Defense Appropriations Act, 2006                                    P.L. 109-148                        $408
      Emergency Supplemental Appropriations Act for Defense, the Global War on
                                                                                        P.L. 109-234                        $300
      Terror, and Hurricane Recovery, 2006
      Department of Defense Appropriations Act, 2007                                    P.L. 109-289                        $375
      U.S. Troop Readiness, Veterans’ Care, Katrina Recovery, and Iraq Accountability
                                                                                        P.L. 110-28                         $375
      Appropriations Act, 2007
      Consolidated Appropriations Act, 2008                                             P.L. 110-161                        $370
      Supplemental Appropriations Act, 2008                                             P.L. 110-252                        $875
      Total                                                                                                               $3,561




      Table 2.19
      Average CERP Non-construction & Reconstruction Project Values, by Year
      ($ thousands)

                                         2004           2005               2006             2007                 2008
      Non-construction                     $42           $71                 $76              $81                  $80
      Reconstruction                       $68          $146                $181             $164                 $138

      Source: IRMS, CERP Excel Workbook, 10/3/2008.




      CERP appropriations from being used for                        2.19 shows the average CERP project value by
      projects valued at more than $2 million, with                  year, based on project start date.
      some exceptions.82 This restriction on spend-                      In addition to increases in average project
      ing comes at a time when average project values                values, the distribution of project values further
      for the CERP are trending slightly downward.                   illustrates the evolving use of CERP funding.
      Previously, average project values were on the                 Although the majority of CERP projects fall
      rise for both non-construction projects and re-                below $100,000, the percentage of project costs
      construction (defined in IRMS as construction)                 is disproportionately skewed toward larger proj-
      projects.                                                      ects. In 2007, projects with values over $500,000
          After an initial spike in 2005, average project            accounted for 3% of total CERP projects started
      values remained high and peaked in 2007. In                    that year, and consumed just over 36% of project
      2008, project values have remained higher than                 costs.84 Of projects started in 2008, however,
      those awarded in earlier stages of reconstruction,             1% cost over $500,000, consuming 16% of total
      but there has been a notable decrease.83 Table                 costs.85 Even as the distribution of CERP project




                                                                                          OCTOBER 30, 2008 I REPORT TO CONGRESS I   37
                                               Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 47 of 247

RECONSTRUCTION OVERVIEW




  Figure 2.8
  Distribution of CERP Projects and Costs, by Range and Year
  Total Cost per Range ($ Millions)




                                       $500

                                       $400

                                       $300

                                       $200

                                       $100

                                         $0
                                                   2004             2005   2006    2007          2008

                                      Range of Project Cost
                                          < $10,000
                                          >= $10,000 and < $100,000
                                          >= $100,000 and < $500,000
                                          >= $500,000 and < $2,000,000
                                          >= $2,000,000


  Note: Numbers affected by rounding. Includes completed and ongoing projects.

  Source: IRMS, CERP Excel Workbook, 10/3/2008.




 values has fluctuated, the median projects values                                accounting for just more than 64% of the cost of
 have increased slightly each year. Figure 2.8                                    all projects completed since June 30, 2008.86
 illustrates the distribution of project values by                                     Figure 2.9 details the fund obligations, by
 calendar year.                                                                   project type and fiscal year.

 Spending by Program Category                                                     CERP Reconstruction Status
 The Water and Sanitation category has received                                   As of September 29, 2008, 22,903 CERP projects
 the largest portion of CERP obligations to date.                                 have been completed.87 These projects account
 In FY 2008, obligations increased significantly                                  for nearly 70% of all CERP obligations. This
 within the Protective Measures category, which                                   quarter, 499 CERP projects were completed.88
 is now second in CERP obligations. This quarter,                                 According to the IRMS, 2,271 projects are still
 258 Protective Measure projects were completed,                                  ongoing, with budgeted costs of $516.50 million.




38 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
      Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 48 of 247

                                                                                                  SUMMARY OF U.S. FUNDING




Figure 2.9
CERP Obligations, by Project Type and Fiscal Year ($ Millions)
                          Obligations by                          % Change                               Obligations by                           % Change
Project Type              Fiscal Year                             FY07 to FY08   Project Type            Fiscal Year                              FY07 to FY08
                          $300                           $264.0                                          $120                    $107.7
                                                                                                                $74.5
                          $150                                                                            $60           $48.2             $58.1
Protective Measures                                                  607%        Education                                                           -46%
                                $13.2 $1.6 $37.4
                            $0                                                                             $0
                               FY04-5 FY06 FY07 FY08                                                            FY04-5 FY06 FY07 FY08

                           $30                                                                            $20
                                         $24.5           $23.8                                                  $15.4
                                                 $19.8
Agriculture                $15 $15.0                                             Telecommunications       $10            $7.7
                                                                      20%                                                         $3.7
                                                                                                                                 $1.8
                                                                                                                                                     -52%
                            $0                                                                             $0
                                  FY04-5 FY06 FY07 FY08                                                         FY04-5 FY06 FY07 FY08

                           $20                                                                           $120                    $110.0
                                                 $13.2 $14.7                                                    $86.2
                           $10    $8.8                                                                    $60           $63.3
Battle Damage                                                                    Transportation                                           $50.9
                                         $1.5
                                                                      11%                                                                            -54%
                            $0                                                                             $0
                                  FY04-5 FY06 FY07 FY08                                                         FY04-5 FY06 FY07 FY08

                            $6                                                                            $40                    $37.6
                                                 $4.2
Food Production &                                         $3.5                   Civic Infrastructure
                            $3    $2.9                                                                    $20 $16.5 $18.3                 $15.1
Distribution                             $1.1                        -15%        Repair                                                              -60%
                            $0                                                                             $0
                                  FY04-5 FY06 FY07 FY08                                                         FY04-5 FY06 FY07 FY08


                           $0.4                  $0.4                                                     $80                    $73.9
                                                          $0.3
Detainee Release           $0.2                                                  Civic Cleanup            $40           $29.4             $29.1
Payments                                 $0.1                        -21%        Activities                     $15.5                                -61%
                           $0.0     $0                                                                     $0
                                  FY04-5 FY06 FY07 FY08                                                         FY04-5 FY06 FY07 FY08


                           $60 $53.0                                                                     $150
                                                                                                                                 $121.9
Other Humanitarian                                                                                              $86.7
                           $30           $27.6 $24.9                                                      $75           $69.2
and Reconstruction                                   $19.6           -22%        Electricity                                              $38.4      -68%
Projects
                            $0                                                                             $0
                                  FY04-5 FY06 FY07 FY08                                                         FY04-5 FY06 FY07 FY08

                           $20 $18.5                                                                      $50
                                                                                                                $38.3            $36.1
                                                 $12.0
Condolence Payments        $10           $8.0             $8.0                   Law & Governance         $25
                                                                     -34%                                                $9.9             $11.3      -69%
                            $0                                                                             $0
                                  FY04-5 FY06 FY07 FY08                                                         FY04-5 FY06 FY07 FY08

                           $36 $32.3                                                                     $300 $257.1
                                         $21.2 $23.3                                                                             $162.2
Health Care                $18                           $14.9                   Water & Sanitation      $150           $122.4
                                                                     -36%                                                                 $44.0
                                                                                                                                                     -73%
                            $0                                                                             $0
                                  FY04-5 FY06 FY07 FY08                                                         FY04-5 FY06 FY07 FY08

                           $30                   $27.0                                                    $10                     $9.1
Economic, Financial,                                                                                            $6.6
                               $16.6 $15.8               $15.8
and Management             $15                                                   Civic Support Vehicles $5
Improvements
                                                                     -42%                                                $1.7             $2.0       -78%
                            $0                                                                             $0
                                  FY04-5 FY06 FY07 FY08                                                         FY04-5 FY06 FY07 FY08

Source: IRMS, MNC-I Quarterly Report, 10/15/2008.

Note: Numbers affected by rounding. Obligations by project type vary from topline obligations reported in the Summary of U.S. Funding. SIGIR did not
receive project- or sector-level reporting for CERP from agencies.




                                                                                                                          OCTOBER 30, 2008 I REPORT TO CONGRESS I   39
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 49 of 247

RECONSTRUCTION OVERVIEW


 Table 2.20
 Major Ongoing CERP Reconstruction Projects ($ millions)
                                                              Total Budgeted                                                    Original
 Project                                                                Cost                         Start Date          Completion Date                               Province
 Electrical Distribution in Muhalla 312                                   $11.68                      10/18/2007                    1/31/2009                            Baghdad
 Fallujah Sewer Pump Stations F1, F2                                       $7.60                       1/20/2006                    2/02/2009                               Anbar
 Electrical Distribution in Muhalla 310                                    $6.57                      10/18/2007                  10/24/2008                             Baghdad
 Rehabilitate Two BIAP Domestic Terminals                                  $6.56                       6/13/2007                  10/12/2008                             Baghdad
 PIC Sewage Installation–Karmat Ali                                        $6.56                       8/11/2007                    8/11/2008                              Basrah
 Kirkuk City Clean-Up Supplies and Materials                               $6.13                       1/01/2007                    3/01/2008                            Tameem
 Al Faw, Redundancy and Mitigation                                         $5.92                       6/30/2006                    5/31/2008                             Thi-Qar
 Fallujah Solar Lights Phase II                                            $5.50                       6/06/2008                    1/01/2009                               Anbar
 Sulaimanyah Votech new construction                                       $5.20                      12/02/2007                  12/23/2008                       Sulaymaniyah
 Transformers for Baghdad PC                                               $4.82                      10/20/2006                    6/30/2007                            Baghdad

 Note: The budgeted costs listed in the table above represent the CERP line item portion of each project as reported in the Iraq Reconstruction Management System (IRMS) and not
 total project costs. Line items may represent a portion of projects executed in multiple phases or multiple task orders.

 Source: IRMS, CERP Excel Workbook, 10/3/2008.




 Of ongoing projects, 933 have projected comple-                         Reconstruction Council (I-SRC). Projects are
 tion dates during the upcoming quarter.89 For a                         intended to serve as training opportunities for af-
 list of major ongoing CERP projects see                                 filiated Iraqi personnel with the expectation that
 Table 2.20.                                                             over time the program will be transitioned to the
                                                                         ISF and provincial officials.
 I-CERP Project Status                                                        To date, 216 I-CERP projects are ongoing. In
 The I-CERP is a U.S.-administered emergency                             addition, 432 projects are in the planning stages,
 response fund intended to engage provincial-                            and 71 have been completed.
 level officials in planning, coordinating, prioritiz-
 ing, and transitioning projects that are paid for                       Contracting
 by the GOI.90 Established and funded by the GOI                         Six U.S. government organizations are primarily
 in April 2008 with an expressed project focus on                        responsible for Iraq reconstruction contracts:92
 schools, water-purification plants, health clinics,                     t U.S. Army Corps of Engineers, Gulf Region
 city planning facilities, roads, sewers, and irriga-                       Division (GRD)
 tion,91 the I-CERP aims to leverage Coalition                           t Joint Contracting Command-Iraq/
 tactical resources in the field and CERP mecha-                            Afghanistan (JCC-I/A)
 nisms to expeditiously direct resources to proj-                        t Multi-National Corps-Iraq (MNC-I)
 ects that benefit the people of Iraq.                                   t Air Force Center for Engineering and the
     Allocation of the I-CERP is weighted by pro-                           Environment (AFCEE)
 vincial population, and project status is reviewed                      t USAID
 quarterly in concert with the Iraq Supreme                              t DoS




40 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 50 of 247

                                                               SUMMARY OF U.S. FUNDING




      Top 10 Contractors                                    Contract Terminations
      More than $12 billion in contract obligations         This quarter, SIGIR reviewed Department of
      have funded the top ten private contractors to        Defense (DoD) records and identified 1,262
      the IRRF, ISFF, and ESF.                              projects that DoD had terminated—732 for the
          Since many IRRF projects are near comple-         convenience of the government and 530 for con-
      tion and funds are no longer available for new        tractor default.96 These terminated projects had
      obligations, the majority of the IRRF top con-        initial obligations of nearly $1 billion, of which
      tractors had little to no change in obligations and   approximately $600 million had been paid to
      expenditures over last quarter. Obligations for       contractors, including $89.7 million to contrac-
      Bechtel National, Inc., decreased by $75 million      tors on projects terminated for default.
      over previously reported figures.93                       SIGIR found that terminations for con-
          Top IRRF contractors remained relatively          venience were often due to changes in scope
      unchanged over last quarter with the exception        requirement or security problems, or because
      of one contractor. Development Alternatives,          the project was no longer needed. Terminations
      Inc., does not appear on the Top ten IRRF 2           for default were normally due to poor contractor
      Contractor list this quarter. USAID, which re-        and subcontractor performance. However, a few
      ported a contract worth more than $439 million        were also for security problems.97
      with this contractor in previous quarters, did not
      provide updated figures on the full value of this     Contract Costs and Outcomes
      contract in time for publication in this report.      SIGIR continued its reviews of the outcome,
          Two ISFF top contractors had a relatively         cost, and oversight of major Iraq reconstruction
      large increase in funding this quarter. The           projects this quarter, issuing its eighth report.
      American Equipment Company had the highest            This report looked at two USAID contracts for
      change in obligation since June 30, 2008, with        local governance program activities, valued at
      just over $100 million in new obligations. The        $598 million.
      Environmental Chemical Corporation had the                SIGIR determined that it is unclear what was
      highest amount of new expenditures—just over          accomplished during the first four years of the
      $100 million.94                                       contracts because key plans and accomplish-
          The top ESF contractors retained the same         ment reports required by the contract were not
      rank as reported last quarter. Obligations            submitted.98 Costs were also reported only at the
      for contracts to International Relief and             aggregate level rather than at an activity level,
      Development increased this quarter by                 which precludes an assessment of the cost and
      $137 million.95 For top contractors of the IRRF,      benefit of individual activities. USAID has since
      see Table 2.21; the ISFF Table 2.22; and the ESF      received the plans and accomplishment reports
      Table 2.23.                                           but costs are still not reported at a level that
                                                            allows an assessment of the value of individual
                                                            activities.99

                                                                              OCTOBER 30, 2008 I REPORT TO CONGRESS I   41
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 51 of 247

RECONSTRUCTION OVERVIEW
 Table 2.21
 Top Ten IRRF 2 Contractors ($ millions)

 #        Contractor                                                     Obligated             Expended
 1        Bechtel National, Inc.                                              $1,187               $1,178
 2        FluorAMEC, LLC                                                         $948                $943
 3        Parsons Global Services, Inc.                                          $671                $635
 4        Parsons Iraq Joint Venture                                             $636                $621
 5        Kellogg, Brown & Root Services, Inc.                                   $630                $618
 6        Washington Group International                                         $512                $505
 7        Environmental Chemical Corporation                                     $351                $349
 8        Research Triangle Institute                                            $287                $255
 9        Anham Joint Venture                                                    $259                $259
 10       Symbion Power, LLC                                                     $253                $234

 Note: Numbers affected by rounding. This list is produced by compiling contract-level obligation data
 provided by GRD and USAID only.

 Sources: Corps of Engineers Financial Management System, “All Items Report for PMCON and All Items
 Report for PMNCN,” 10/7/2008; USAID, response to SIGIR data call, 10/10/2008.




 Table 2.22
 Top Ten ISFF Contractors ($ millions)
 #         Contractor                                                    Obligated             Expended
 1         AECOM, Government Services, Inc.                                     $778                 $530
 2         Environmental Chemical Corporation                                   $772                 $697
 3         Contract to DoS for INL Support                                      $696                 $696
 4         American Equipment Company                                           $442                 $242
 5         Contract to DoS for INL Support                                      $386                 $386
 6         International Military & Gov't LLC                                   $332                     $48
 7         Iraqi Contractor                                                     $303                 $238
 8         Tetra International, LLC                                             $290                 $247
 9         Innovative Technical Solutions, Inc.                                 $284                 $257
 10        Toltest, Inc.                                                        $259                 $221

 Note: Numbers affected by rounding.

 Source: Corps of Engineers Financial Management System, 9/30/2008.


 Table 2.23
 Top Ten ESF Contractors ($ millions)
 #         Contractor                                                Obligated               Expended
 1         International Relief and Development                              $636                  $341
 2         Research Triangle Institute                                       $323                  $143
 3         Management System International                                   $264                  $111
 4         Louis Berger Group                                                $177                    $64
 5         CHF International                                                 $145                  $112
 6         Development Alternatives, Inc.                                    $130                    $29
 7         BearingPoint, Inc.                                                 $85                    $60
 8         Wamar International                                                $70                    $63
 9         Parsons Brinckerhoff                                               $58                    $58
 10        Iraqi Contractor                                                   $43                    $34

 Note: Numbers affected by rounding.

 Source: Corps of Engineers Financial Management System, 9/30/2008; USAID, response to SIGIR data call,
 10/10/2008.


42 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 52 of 247

                                                                                                           USES AND OUTCOMES




     USES AND
     OUTCOMES
      This section looks back at the outcomes and                                   t Security: Security and Justice
      outputs of U.S. relief and reconstruction efforts                             t Infrastructure: Oil and Gas, Electricity,
      to date. To analyze obligations and expenditures                                 Water, Health Care, and Transportation and
      under the Iraq Relief and Reconstruction Fund                                    Communications
      (IRRF), the Iraq Security Forces Fund (ISFF),                                 t Economy: Economic Development
      the Economic Support Fund (ESF), and the                                      t Governance: Capacity Development;
      Commander’s Emergency Response Program                                           Democracy; and Refugees, Human Rights, and
      (CERP), as well as smaller accounts, SIGIR                                       Education
      categorizes the activities and outcomes of U.S.
      programs into four main areas:                                                    For the U.S. funding allocations to these four
                                                                                    areas, see Figure 2.10, and for a cross-reference
                                                                                    by program, see Appendix D.



      Figure 2.10
      U.S. Funding Allocations to Security,                                          % of Funds Allocated, by Reconstruction
      Infrastructure, Economy, and Governance                                        Area
      $ Billions

                                                                                           Security
                                Governance                                                   $25 B
                                $3.7
                    Economy                                                          Infrastructure
                   $1.3 (3%)                                                               $11.4 B
                                   9%
                                                                                          Economy
                                                                                            $1.3 B

                                                                                       Governance
                                                                Security                   $3.7 B
      Infrastructure    28%                            60%      $25.0
              $11.4                                                                                   0%       20%        40%        60%        80%       100%

                                                                                                            ESF
                                                                                                            IRRF 2
                                                                                                            CERP
                                                                                                            ISFF
      Note: Numbers affected by rounding. For the methodology on how SIGIR
      grouped U.S. programs by category (Security, Infrastructure, Economy,
                                                                                     Note: Numbers affected by rounding. For the methodology on how SIGIR
      and Governance), see Appendix D. Obligations and expenditures by SIGIR
                                                                                     grouped U.S. programs by category (Security, Infrastructure, Economy,
      category may vary from top-line obligations and expenditures reported in
                                                                                     and Governance), see Appendix D. Obligations and expenditures by SIGIR
      the Summary of U.S. Funding. SIGIR did not receive project- or sector-level
                                                                                     category may vary from top-line obligations and expenditures reported
      reporting from all agencies, and some information was compiled from
                                                                                     in the Summary of U.S. Funding. SIGIR did not receive project- or
      the IRMS. Figure includes only IRRF 2, ISFF, ESF, and CERP funding, and
                                                                                     sector-level reporting from all agencies, and some information was
      accounts for about 82% of U.S. appropriations.
                                                                                     compiled from the IRMS. Figure includes only allocations for IRRF 2, ISFF,
                                                                                     ESF, and CERP funding, and accounts for about 82% of U.S.
      Sources: IRMS, ESF Cost to Complete, 9/30/2008; DoS, Iraq Weekly
                                                                                     appropriations.
      Status Report, 10/1/2008; IRMS, MNC-I Quarterly Report,10/14/2008;
      USAID, response to SIGIR data call, 10/14/2008; ITAO, responses to
                                                                                     Sources: IRMS, ESF Cost to Complete, 9/30/2008; DoS, Iraq Weekly Status
      SIGIR data call, 1/4/2008 and 10/14/2008; ITAO, Essential Indicators
                                                                                     Report, 10/1/2008; IRMS, MNC-I Quarterly Report,10/14/2008; USAID,
      Report, 10/2/2008; OSD, response to SIGIR data call, 10/14/2008.
                                                                                     response to SIGIR data call, 10/14/2008; ITAO, responses to SIGIR data call,
                                                                                     1/4/2008 and 10/14/2008; ITAO, Essential Indicators Report, 10/2/2008;
                                                                                     OSD, response to SIGIR data call, 10/14/2008.

                                                                                                               OCTOBER 30, 2008 I REPORT TO CONGRESS I        43
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 53 of 247

RECONSTRUCTION OVERVIEW

                                                         Figure 2.11
                                                         Status of U.S. Funds
                                                         Supporting Iraq’s Security
                                                         $ Billions


                                                                        Total Allocated $25.0

                                                                      Total Obligated $22.1




 SECURITY                                                             Total Expended
                                                                          $18.7

 The United States has allocated nearly $25 billion
                                                         Note: Numbers affected by rounding. For the methodology on
 to support the Iraqi Security Forces (ISF) and          how SIGIR grouped U.S. programs by category (Security,
                                                         Infrastructure, Economy, and Governance), see Appendix D.
 justice system, obligated more than $22 billion,        Obligations and expenditures by SIGIR category may vary from
 and expended nearly $19 billion. The Congress           top-line obligations and expenditures reported in the
                                                         Summary of U.S. Funding. SIGIR did not receive project- or
 designates funds for security through several           sector-level reporting from all agencies, and some information
                                                         was compiled from the IRMS. Figure includes only IRRF 2, ISFF,
 accounts, including the ISFF, CERP, IRRF, ESF,          ESF, and CERP funding.
 and funding through the Department of State’s           Sources: ITAO, Essential Indicators Report, 10/2/2008; USAID,
 Bureau of International Narcotics and Law               response to SIGIR data call, 10/14/08; ITAO, response to SIGIR
                                                         data call, 1/4/2008; DoS, Iraq Weekly Status Report, 10/1/2008;
 Enforcement Affairs (INL).                              IRMS, MNC-I Quarterly Report,10/14/2008; OSD, response to
                                                         SIGIR data call, 10/14/2008.
     For the status of U.S. funds for security and
 justice projects, see Figure 2.11.
                                                         challenges caused delays. Most notably, ten-
 Sustaining the Security                                 sions between Baghdad and Anbar’s leadership
 Environment                                             over security policies contributed to postponing
 Iraq’s security situation is fragile,100 with recent    transfer of Anbar to Provincial Iraqi Control
 gains potentially reversible.101 Notwithstanding        (PIC).105
 this cautious assessment, the ISF is growing in             Of the six remaining provinces under coali-
 strength and capability, control of security            tion control, MNF-I reported that Wassit was
 authority has been returned to Iraq in 11 prov-         also expected to transition by the end of October
 inces, and violence has declined to the lowest lev-     2008.106 Tameem and Salah Al-Din are expected
 els since 2004. For example, attacks in Baghdad         to follow by the end of January 2009. The
 fell 61% from the second to the third quarter of        planned PIC date for Diyala is February 2009
 this year.102                                           and Ninewa should transfer by March 2009.107
                                                         Baghdad will be the last to transition, scheduled
 Provincial Iraqi Control                                for May 2009.108
 The Coalition returned security responsibility              After a province achieves PIC status, the ISF
 of Anbar to the Iraqis on September 1, 2008.            provides virtually all security services. Some reli-
 Transitioning Anbar, formerly one of the most           ance on Coalition support capabilities, however,
 violent provinces in Iraq, is a significant mile-       will continue.
 stone in the country’s security progress.103 On             The U.S. Army Corps of Engineers Gulf
 October 23, 2008, Babylon became the 12th               Region Division (GRD) informed SIGIR this
 province to PIC.104                                     quarter that operating in a post-PIC province
     The United States was prepared to transfer          does not dramatically affect its reconstruction
 control of Anbar in July 2008, but a number of          efforts. GRD personnel report that they rely


44 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 54 of 247

                                                                                                                   SECURITY




      As security improves, the United States and Iraq are working to remove walls
      in Baghdad that had been erected to minimize violence by separating Shia and
      Sunni neighborhoods. (DoS photo)




      on either their own resources or the ISF for                            This quarter, SIGIR followed up on its April
      assistance after security incidents rather than                     2008 report with an audit assessing the reliability
      Multi-National Force-Iraq (MNF-I).109 However,                      of ISF reporting. SIGIR found numerous weak-
      the ISF can restrict U.S. personnel movements                       nesses arising from improper documentation,
      and require ISF escorts for private security                        corruption, ghost personnel, unauthorized hires,
      contractors—and they have done so, particularly                     and weak personnel management systems.113
      in Thi-Qar and Muthanna.110                                         Because reporting metrics and definitions have
                                                                          changed over time, SIGIR noted that meaningful
      Key U.S. Programs                                                   ISF personnel trend analysis remains difficult.
      Security and justice programs receive the largest                   The United States funds an effort to develop an
      portion of U.S. reconstruction funding in Iraq,                     automated system for the Ministry of Defense
      facilitating the training of the ISF, providing                     (MOD), while the GOI is focusing on a system
      equipment, strengthening Iraq’s judiciary, and                      for the Ministry of Interior (MOI).114
      supporting the construction of prisons and
      courthouse facilities, among other activities.                      Building the Capacity of the ISF
                                                                          Security program managers face multiple chal-
      Status of the ISF                                                   lenges in their work to create a self-sufficient
      Since 2003, the number of trained ISF person-                       Iraqi military under the MOD, including an
      nel has increased from 87,414 to 531,000.111                        understaffed officer corps, inadequate logistics
      Assigned ISF data, which reflects payroll                           capacity, and poor procurement processes.
      information, totals 591,695 personnel.112 DoD                       Within the MOI, continuing corruption, sectari-
      considers assigned data to be a more realistic                      anism, command and control deficiencies, and
      evaluation of current ISF staffing because trained                  maintenance limit progress.115
      figures do not reflect present-for-duty numbers                         Although total budgets for the MOD and
      and include personnel who are AWOL, away, or                        MOI have increased steadily since 2004, they
      injured. For a comparison of these discrepancies,                   continue to fall short of ministry requests. In
      see Table 2.24.                                                     2008, the MOI requested $10.3 billion, but only


                                                                                             OCTOBER 30, 2008 I REPORT TO CONGRESS I   45
              Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 55 of 247

RECONSTRUCTION OVERVIEW

 Table 2.24
 Assigned and Trained Totals for the ISF, as of 8/15/2008

 Force                                      Service Branch                                        Assigned                 Trainees
 Ministry of Defense                        Iraqi Army                                               180,296                 224,970
                                            Training and Support Forces                               22,069                   21,144
                                            Air Force                                                  1,887                    2,246
                                            Navy                                                       1,872                    1,494
                                            Total MOD                                                206,124                 249,854
 Ministry of Interior                       Iraqi Police                                             299,170                 192,028
                                            National Police                                           39,739                   50,184
                                            Border Enforcement                                        43,073                   34,370
                                            Total MOI                                                381,982                 276,582
 Counter-Terrorism Bureau                   Special Operations                                         3,589                    4,564
 ISF Total                                                                                           591,695                 531,000

 Note: Although assigned numbers illustrate payroll data, they do not reﬂect present-for-duty totals. Trained ﬁgures include
 personnel who are AWOL and are away because of injury.

 Source: DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 33.




 53% of that request was approved.116 The MOD                               commissioned officers in the ISF. The 12,000
 received less than 63% of its request.117 These                            NCOs trained from July 2007 to July 2008 met
 shortfalls, exacerbated by slow budget execution                           only one third of the end-state goal required to
 mechanisms, affect U.S efforts to develop ISF                              lead current force strength.122
 self-sufficiency.118                                                           On September 6, 2008, the MOD sought
     Notwithstanding these shortfalls, the                                  to recall former NCOs and officers from the
 ISF made progress this quarter. The MOD                                    Saddam-era military. By October 6, 2008, nearly
 continues to improve interagency coordina-                                 97,000 former NCOs and officers had regis-
 tion, training, Army force generation, and to                              tered, which exceeded the GOI’s initial target
 expand Iraq’s Air Force and Navy.119 But basic                             of 80,000.123 MNC-I reported that those ranked
 training is limited by deteriorating equipment                             below Colonel have the best chance of reinstate-
 and facilities. The Coalition Army Advisory                                ment.124 The MOD has formally reinstated 738
 Training Team (CAATT) noted that substan-                                  officers and 1,425 NCOs who were registered by
 dard living conditions and damaged tents have                              September 13, 2008. For an overview of former
 reduced basic training capacity by 14%.120                                 NCO and officer registration, see Table 2.25.
     The MOI improved as well. It advanced on
 efforts toward securing 100 of the required 108
 land deeds for future structures, opened 4 foren-
                                                                            Table 2.25
 sics laboratories, increased National Police (NP)
                                                                            Registration of Former Ofﬁcers and
 forces and provincial police conferences, and                              NCOs, as of 10/6/2008
 expanded facilities (including the construction                            Rank                                         # Registered
 or refurbishment of 175 police stations).121                               General                                                   1,321
                                                                            Lt. Colonel to Colonel                                    4,163

 Growing the Commissioned and                                               Lieutenant to Major                                       8,299
 Non-commissioned Ofﬁcer (NCO) Corps                                        NCO                                                   83,178
                                                                            Total                                                 96,961
 SIGIR previously reported on the short-
 age of experienced commissioned and non-                                   Source: MNF-I, response to SIGIR data call, 10/10/2008.




46 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 56 of 247

                                                                                                    SECURITY




      Supporting Training and Transition                    Police Assistance Training Team and the MOI
      Although Iraq is assuming a greater share of          Transition Team report that poor strategic
      training and administrative duties for the ISF,       planning, inadequate training center capacity,
      the United States continues to provide critical       structurally inadequate facilities, and slow as-
      advisory support to help leaders in the field and     similation and professionalization of MOI forces
      in the ministries reach their goal of “operational    continue to hinder progress.131
      independence.”125 The Multi-National Security
      Transition Command-Iraq (MNSTC-I) oversees            Supporting Logistics and Maintenance
      advisors who work as part of nine teams that          Coalition forces provide advisory support to help
      specialize in assisting Iraq’s security apparatus.    the MOD bolster acquisition, storage, mainte-
      In addition to advisory teams in the MOD, MOI,        nance, and distribution systems critical to equip-
      and Joint Headquarters, the Coalition provides        ping personnel in the field. However, progress in
      personnel to police training teams (including 766     developing self-sustaining logistics and mainte-
      international police advisors),126 border transi-     nance systems is slower than anticipated132 and
      tion teams, and military assistance transition        remains problematic.133
      teams within each of Iraq’s military branches,             The United States is taking action to bolster
      including 179 U.S. advisors to Iraqi Army (IA)        the IA’s logistics capacity, including:134
      basic training.127                                    t training nearly 3,000 soldiers as part of several
          Coalition forces oversee joint contingency           logistics initiatives this quarter
      operating facilities, which serve as shared bases     t developing a logistics doctrine and
      of operation. Currently, 54 contingency operat-          mechanisms
      ing bases and sites and more than 362 smaller         t creating training and guidance to improve core
      contingency operating locations host ISF and             competencies
      Coalition forces.128                                  t standing up a general transportation regiment
          DoD reports that the objective is to partially       to move equipment and supplies from ports
      close or hand over these facilities to the ISF once      and depots to other facilities
      security gains in an area are achieved. For ex-       t requesting $18.75 million for upgrading
      ample, during 2007, there were 63 major tracked          antiquated equipment to meet long-haul
      bases during the height of the U.S. Surge, and as        requirements
      supplemental forces were withdrawn, 9 major           t requesting nearly $25 million in procurement
      bases and 17 smaller bases have either been              actions to address equipment shortages at two
      handed over to the GOI or closed.129                     motor transportation regiments
          U.S. MOI advisors report improvement              t supporting the production of a Highly Mobile
      on budget execution processes, training ca-              Multipurpose Wheeled Vehicle program with
      pacity, and force-generation mechanisms but              $45 million in supplies, repair parts, and a
      point to the challenges combating corruption             management team
      and managing detainees.130 Both the Civilian


                                                                              OCTOBER 30, 2008 I REPORT TO CONGRESS I   47
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 57 of 247

RECONSTRUCTION OVERVIEW




                                                         U.S.-Iraqi ceremony with Sons of Iraq.
                                                         (MNF-I photo)



     Completion of the U.S.-funded Taji National                   2008 because MNSTC-I decided to retain control
 Depot and Complex—which will be the largest                       over seven contracts, which total nearly
 logistics facility in Iraq—is expected by early                   $94 million.141
 2009. However, Coalition advisors will still be                       Since July 2008, three contracts for $10 mil-
 needed to train and oversee the facilities until                  lion were transferred, which leaves nearly $300
 the Iraqis can assume control.135 The small arms                  million in contracts retained by the Coalition.142
 shop was handed over in May 2008, and training
 began in October 2008.136                                         Transitioning the Sons of Iraq Program
     Unlike the MOD, the MOI does not have                         to Iraqi Control
 a formally dedicated logistics system, and its                    In 2007, the United States began funding the
 maintenance capability is not robust enough to                    Sons of Iraq (SOI) from CERP’s protective mea-
 sustain vehicle rates above 85% readiness.137 The                 sures money, which has since become the largest
 MOI is in the process of developing a National                    CERP category. Nearly $368 million of the CERP
 Police Sustainment Brigade, which is expected                     has been spent on the SOI program.143 Although
 to be completed by December 31, 2008. As of                       monthly funding for the SOI has increased since
 September 30, 2008, the brigade has approxi-                      the program’s inception, the average monthly
 mately 46% of required personnel that comprise                    spending per person has fallen consistently
 the maintenance, logistics, medical, and trans-                   since late 2007, reflecting the sharp rise in SOI
 portation companies.138                                           membership.
                                                                        As of October 1, 2008, the GOI agreed to as-
 Life-support Contracts                                            sume payment responsibilities for the 51,000 SOI
 In October 2007, SIGIR began reporting on U.S.                    members operating in Baghdad.144 This is the
 efforts to transfer life-support responsibility to                first step in transitioning the SOI program from
 the MOI and MOD for facilities, security, trans-                  U.S. to Iraqi management. MNC-I reported
 portation, maintenance, logistics, and informa-                   that it plans to transfer the remaining 44,000
 tion technology. Of the 33 contracts that the                     members across the country over the next six
 United States targeted for transition, 19 contracts               months.145 MNC-I also noted that the United
 for the MOD are valued at $181 million, and                       States will continue to support the rest of the SOI
 MOI’s 14 contracts total nearly $267 million.                     members until it can work with the GOI to tran-
 MNSTC-I reported that all contracts to the MOI                    sition them into meaningful permanent employ-
 will be transferred by December 31, 2008.139                      ment into civilian employment or to the ISF.146
      As of September 8, 2008, 13 contracts worth                       Although Iraq’s Prime Minister has publicly
 $150 million have been transferred.140 This total                 said that he supports the transition,147 the MOI
 is less than what was reported to SIGIR in July                   and some Iraqi leaders have been reticent to


48 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 58 of 247

                                                                                                                SECURITY




      support the plan amid sectarian tension.148 The       including small arms, clothing, tanker trucks,
      United States hopes to transition about 20%           trailers, and repair parts.156 More recently, Iraqis
      of SOI members into the ISF, but transfers to         have requested more substantial equipment, in-
      the Iraqi Police over the last three months have      cluding reconnaissance helicopters and transport
      shown “slow to no progress.”149 Additionally,         aircraft.157
      DoD has reported that some SOI members are                Since September 2007, Iraq has committed
      being targeted by the GOI.150                         $3.4 billion to the program.158 As of October 15,
           In addition to coordinating SOI transfer and     2008, the total value of FMS cases is $2.9 billion
      pay, the GOI and MNC-I must finalize a memo-          (85% of the total committed), and the total
      randum of understanding to reduce operational         amount delivered is nearly $1.7 billion. To see
      tensions between the Coalition and the IA while       the progress on FMS since March 2008, see
      the responsibility for oversight of the SOI is        Figure 2.12.
      transitioned.151                                          Between March 2008 and October 2008, the
           MNC-I established a reconciliation cell to       amounts committed by the GOI to FMS out-
      engage the Iraqi Implementation and Follow-up         paced deliveries. Lengthy processing times had
      Committee for National Reconciliation,152 which       previously contributed to delays in approval and
      conducts vetting of police recruits and works         delivery. To streamline the FMS process, DoD
      with provincial and local governments on rec-
      onciliation issues.153 The Prime Minister tasked
                                                             Figure 2.12
      the committee with overseeing the SOI program
      transition. MNC-I has also conducted two new           Status of Foreign Military Sales
      initiatives:                                           with Iraq, 2008
      t setting up pay stations to begin acclimating the                              Delivered
         IA to the administration of the group by ex-
         ecuting payroll for the SOI using U.S. funds154                          $1.0B                 $1.4B                 $1.7B
      t holding joint registration with the IA to help
         enroll SOI members for benefits under the
                                                               Cumulative
         transition program155                                       GOI March                      July               October
                                                             Commitments: $2.9 B                   $2.9 B               $3.4 B

      Facilitating Foreign Military Sales
                                                                         Case Value
      The Foreign Military Sales (FMS) program                           Unapproved FMS Requests
      allows Iraq to quickly procure defense-related
      goods, equipment, and services from the United         Note: Numbers affected by rounding.

      States. The Defense Security Cooperation               Sources: DoD, Measuring Stability and Security in Iraq, 3/2008; MNSTC-I,
                                                             response to SIGIR data call, 4/2008; SIGIR Deputy Inspector General,
      Agency (DSCA) oversees this process, which             interview with OSD, Principal Deputy Assistant Secretary of Defense,
                                                             Global Security Affairs, 7/7/2008; DSCA, response to SIGIR data call,
      supplies a range of equipment to the Iraqis,           10/15/2008.




                                                                                      OCTOBER 30, 2008 I REPORT TO CONGRESS I      49
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 59 of 247

RECONSTRUCTION OVERVIEW




 established a task force to improve processing          significantly hinders administration of the
 speed,159 and DSCA moved from a policy and              criminal justice system and is the most immedi-
 oversight role to a more operational stance.160         ate threat to advancement of the rule of law in
     The DSCA has strengthened delivery                  Iraq.”165
 mechanisms by improving relationships with the              Since June 2003, 38 judges have been assas-
 leadership of the U.S. Transportation Command,          sinated (7 killed in 2008), and 6 family members
 elevating shipping priority for FMS goods, rely-        of judicial employees have been killed (none this
 ing on air transport, and switching the terminus        quarter).166 Since June 2004, 99 other judicial
 for ocean shipments from ports in Kuwait to             staff members have been targeted.167 The United
 Umm Qasr.161                                            States provides secure housing for 29 judges and
     Recently, GRD has become the executing              their families.168
 agent for several cases and components of                   Between July 2008 and October 2008, the
 cases.162 As of October 14, 2008, GRD was               MOI issued 65 weapons permits for judicial
 managing one case for the construction of a             staff.169 This brings the total number of per-
 $45 million pier and seawall project in Umm             mits to 470, but amounts to less than 10% of all
 Qasr.163GRD has also received funding for other         judicial security personnel. The Higher Judicial
 cases, valued collectively at $128.4 million.164        Council (HJC) is unable to generate adequate
                                                         support for a Judicial Protection Service (JPS).
 Shaping Iraq’s Justice System                           Although it received some funding to pay for
 U.S. assistance to Iraq’s justice system focuses        personal security details and Facility Protection
 on judicial security, training, and construction        Service members, the HJC did not receive
 projects. Recognizing that stability and security       enough to maintain sufficient personnel.170
 for these institutions will require years of effort,        U.S. agencies are coordinating with the HJC
 the United States has been pursuing a variety of        and MOI to support an order by the Prime
 initiatives, including:                                 Minister that directs the MOI to assume greater
 t addressing inadequate judicial security              responsibility for judicial security.171 INL notes
    mechanisms                                           that “the future of judicial security” across Iraq
 t improving the court system                           depends on the plan.172
 t alleviating overcrowding in prisons                      INL is also funding Deputy U.S. Marshals
                                                         and a contractor to evaluate judicial security
 Protecting Judicial Personnel                           nationwide, to establish policies and plans for
 Serious threats continue to impede Iraq’s judiciary.    judicial security personnel, to develop security
 Personnel contend with intimidation, corrup-            assistance, and to work with GOI officials to
 tion, and assassination when investigating and          develop security training classes for the Judicial
 prosecuting cases in an understaffed and under-         Education and Development Institute.173
 trained field. DoD reported that “intimidation


50 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 60 of 247

                                                                                                                   SECURITY




                     Red carpet awaits dignitaries at
                September 10, 2008, opening of new
                            Rusafa Palace of Justice.
                                     (USACE photo)




      Improving Iraq’s Judicial Facilities                                     In addition to courthouse construction, the
      In Rusafa, U.S. agencies helped move the court                       United States funds witness protection facilities
      and personnel to the new U.S.-constructed, $11.3                     to be located with courthouses. The lack of for-
      million courthouse (known as the Palace of                           mal facilities forces witnesses and legal counsel to
      Justice).174 The 10,200 sq. ft. courthouse opened                    be housed in camps. Since October 2007, nearly
      in September 2008 to serve more than one                             300 witnesses and defense lawyers stayed in these
      million citizens. The facility includes a witness                    camps. From July 1 to September 17, 2008, 8 de-
      protection facility, living quarters for judges and                  fense attorneys and 17 witnesses stayed for more
      legal staff, and numerous buildings for security,                    than 6 weeks. The U.S. Justice Attaché noted
      maintenance, and food service.175 Although                           that the camps were handed over to the GOI on
      the United States considers the complex to be a                      September 30, 2008.180
      model that can be applied across Iraq, the HJC is                        By October 2, 2008, both of the newly com-
      hesitant to replicate it.176                                         pleted witness protection facilities were part of
          Since July 2008, 9 new courts have opened,                       Central Criminal Court of Iraq (CCC-I) com-
      bringing the total to 664 nationwide.177 By                          pounds—one in Karkh and the other in part of
      October 3, 2008, security upgrades to courthous-                     the Palace of Justice compound, in Baghdad. For
      es in Mosul and Kirkuk were nearing comple-                          an update on these facilities, see Table 2.26.
      tion.178 The U.S. Marshals and INL have identi-
      fied 27 more courthouses that require security
      upgrades.179


      Table 2.26
      U.S.-funded Witness Protection Facilities, as of 9/30/2008

                                          Cost       Cost to Complete    Anticipated End
      Location                      (millions)              (millions)         Date         % Complete       Change from 7/2008
      Basrah                                $1.9                  $0.1     10/15/2008           98%                2% increase
      Rusafa                                $2.9                   $0      Complete            100%                  Complete
      Karkh                                 $2.0                   $0      Complete            100%                    None
      Source: INL, response to SIGIR data call, 10/3/2008.




                                                                                              OCTOBER 30, 2008 I REPORT TO CONGRESS I   51
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 61 of 247

RECONSTRUCTION OVERVIEW


                                                         Figure 2.13
                                                         Number of Cases Settled by Iraq’s Federal
                                                         Appeals Courts, 5/2008–7/2008
                                                         250,371 Cases Presented, 71% Settled


                                                                                                    Personal Status
                                                                                                    38,521
                                                                                                               Courts of 1st Instance
                                                                                                               16,931
                                                                                                                    Federal Cassation Court
                                                                                                                    5,505

 Building the Capacity of Iraq’s Courts                                                                                  Appeals as Presented to Cassation 2,685
                                                                                                                         Misdemeanor Courts 2,575
 The number of court personnel has been increas-                                                                         Criminal Courts 1,451
 ing and now includes 482 new judges, 287 inves-                                                                         CCC-I Courts 1,239
                                                                                    Investigative Courts
                                                                                                                         Other 1,665
 tigative judges, 689 investigators, 313 prosecu-                                   107,813
 tors, and 4,482 protection staff.181 However, the
 judiciary continues to be overwhelmed by the            Note: Federal Cassation is similar to the U.S. Supreme Court.
                                                         “Appeals as originally presented” and ”Appeals as presented to
 vast number of cases.                                   Cassation” designate courts that are similar in operation to the U.S.
                                                         intermediate circuit courts. CCC-I are U.S.-supported courts that handle
      The United States has undertaken a three-          corruption and insurgent-related cases. Labor, Court of 1st Instance,
                                                         Personal Status (Family), and Religious courts are civil courts.
 step approach to assist Iraq in addressing the          Misdemeanor, Juvenile, Commerce, and Investigative courts are all
                                                         criminal courts. Others include: Juvenile Courts, Courts for Religious
 backlog of cases. In the near term, rule-of-law         groups other than Muslim; Labor Courts, Commerce Courts, and Appeals
                                                         as originally presented.
 advisors are addressing immediate issues, such
                                                         Source: U.S. Justice Attaché, ”HJC Statistical Report,” response to SIGIR
 as electrical service and file management for           data call, 10/2/2008.
 the MOI.182 In the long term, INL and other
 DoS offices are helping develop the HJC Court
 Administration Project, which focuses on                Iraq, any allegation supported by two or more
 building capacity for implementing and stan-            witnesses becomes a case. Once filed, the case
 dardizing case management. The United States            is presented to an Investigative Judge (IJ) who
 is also helping to coordinate the locations of          endeavors to discover facts while simultane-
 administrative office space within new courts           ously representing the interests of Iraq. The IJ is
 because they lack centralization.183                    responsible for supervising the gathering of the
      The U.S. Embassy’s Law and Order Task              evidence necessary to resolve the case or move it
 Force (LAOTF), MNF-I, and PRT Baghdad                   to a higher court, regardless of the case’s valid-
 contribute logistical and technical support to          ity or relevance. Thus, the requirement accounts
 the CCC-I.184 In Karkh, efforts include bolster-        for the immense number of cases heard in Iraq’s
 ing advisory capacity for processing evidence,          court system. The IJ then decides whether to
 coordinating witnesses, and providing direct            continue the case or settle it without further
 security and logistical support for transporting        action. For a summary of case settlements, see
 prisoners.185                                           Figure 2.13.
                                                             U.S. efforts include advising Commission on
 Settling Cases                                          Integrity (CoI) staff (who develop and send cases
 Between January and March 2008, more than               to the investigative courts), increasing the num-
 200,000 cases were presented before Iraq’s federal      ber of cases referred from the CoI, and training
 appeals courts.186 Between May 2008 and July            IJs and judicial investigators.188 Moreover, the
 2008, 22% more cases were presented than dur-           United States is attempting to alleviate tensions
 ing the first quarter of calendar year (CY) 2008,       between IJs and police, which can cause delays in
 maintaining a high rate of case settlement.187 In       transferring files and cooperation.189


52 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 62 of 247

                                                                                                                       SECURITY




      Table 2.27
      Quarter-on-Quarter Changes for Eligible Amnesty Law Cases, CY Q1–Q2 2008

      Eligible Detainees                    Eligible Prisoners                Eligible on Bail   Eligible Fugitives                Denied
      + 14.09%                                            + 22.16%                   + 26.07%              + 32.26%             + 13.30%

      Source: U.S. Justice Attaché, response to SIGIR data call, 10/2/2008.




           PRT Baghdad and the LAOTF opened the                                    According to the HJC, nearly 80% of these
      Rusafa Legal Defense Center in May 2008 to of-                           cases have been granted.195 However, the Justice
      fer legal counsel for detainees. By October 2008,                        Attaché reported that the number of actual
      more than 4,200 consultations (83 per day) had                           releases is unclear. Administrative delays, data-
      been conducted to support the release or transfer                        base deficiencies, and the lack of coordination
      of 2,176 detainees—1,024 released under the                              between the HJC, the MOI, MOD, Ministry of
      Amnesty Law.190                                                          Justice, and the Ministry of Labor and Social
           INL has supported the development of a                              Affairs often prevents the execution of release
      criminal justice tracking system, known as the                           orders.196 However, the Prime Minister’s Office
      Iraq Justice Integration Project (IJIP). After a                         and the Minister of Human Rights are working
      change in implementing contractors, the project                          to improve synchronization among implement-
      has been reinvigorated. In September 2008, three                         ing ministries and other GOI entities.197
      staff began working with the MOI to streamline
      detainee information, which will also be avail-                          Addressing Overcrowded Prison
      able to HJC and Ministry of Justice to improve                           and Detention Facilities
      coordination of detainee status.191                                      As of October 8, 2008, there were 31,578
                                                                               detainees and 10,169 prisoners in Iraq.198
      Expanding Amnesty Law Cases                                              Overcrowding in prisons and the comparatively
      By September 24, 2008, the HJC reported that                             large detainee population are placing stress not
      151,219 cases were brought before the courts                             only on the courts but also on Iraq’s detention
      as a result of February’s Amnesty Law. Nearly                            systems. Mistreatment of detainees and prison-
      122,000 were deemed eligible.192                                         ers also compounds the challenges facing Iraq’s
           The largest rate of increase for eligible cases                     criminal justice system. The United States is at-
      is for fugitives, which rose by more than 32%                            tempting to alleviate some of the stress by train-
      between the first and second quarters of CY                              ing corrections service personnel and construct-
      2008.193 DoS noted that amnesty panels focus                             ing new prisons. The United States is funding
      on reviewing and resolving those cases where                             the construction of six prisons, valued at $89.5
      the individual is not in custody (or whereabouts                         million. These facilities have a combined holding
      unknown).194 To view the quarter-on-quarter                              capacity of 8,089 prisoners and detainees.100 For
      rates of change of eligible Amnesty Law cases,                           an overview of these facilities, see Table 2.28.
      see Table 2.27.


                                                                                                 OCTOBER 30, 2008 I REPORT TO CONGRESS I   53
              Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 63 of 247

RECONSTRUCTION OVERVIEW




 Table 2.28

 Prison Construction

                                 Value                             Est. Date of       Est.
 Prison                   ($ millions)             Location        Completion     Capacity     Status
 Basrah Central                      $9.4              Basrah           9/2009 1,500 beds      Contract awarded 8/10/2008; partial notice to proceed
                                                                                               with design work and repair to a damaged perimeter
                                                                                               wall issued 8/29/2008.
                                                                                               An NP unit occupied the facility for billeting purposes
                                                                                               from late summer 2007 until November 2007, at which
                                                                                               point all action was stopped. Since then, the statement
                                                                                               of work was revised and a new IGE was developed.
 Chamchamal                        $32.0       Sulaymaniyah             2/2009 3,000 beds      52% complete as of 9/7/2008; in response to weather
                                                                                               delays, a 23-day extension was granted by GRN.
 Fort Suse: Phase I                  $6.5      Sulaymaniyah             4/2009    689 beds     42% complete as of 9/7/2008; a USACE review of the
                                                                                               30% design contract modiﬁcation caused an 80-day
                                                                                               extension; contractor was given more days because of
                                                                                               security and weather delays, including vehicle curfews
                                                                                               imposed by local authorities.
 Fort Suse: Phase                  $11.5       Sulaymaniyah             8/2009 1,000 beds      Contract awarded 6/08/2008; support agreement with
 III                                                                                           INL pending.
 Nassriya: Phase II                  $7.3             Thi-Qar           1/2009    400 beds     45% complete, as of 10/13/2008; original completion
                                                                                               date shifted from 11/2008 to 12/2008 after workers
                                                                                               were moved to Phase I to help complete that project
                                                                                               on schedule. An additional contract modiﬁcation to
                                                                                               upgrade the sewage plant has delayed the completion
                                                                                               date until January 2009.
 Ramadi                            $22.8                Anbar              TBD 1,500 beds      Disputes over title to the land have placed the project
                                                                                               on hold.

 Note: Value of Basrah Central was calculated by adding 6.5% S&A and 7.5% contingency reserve to the actual contract award amount. The last report was based on
 the IGE.

 Source: INL, response to SIGIR data call, 10/3/2008 and 10/15/2008.




54 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 64 of 247

                                                                                                                INFRASTRUCTURE




      INFRASTRUCTURE
      The United States has obligated nearly $11.01                                As of September 30, 2008, nearly 94% of
      billion and expended nearly $10.27 billion199                            IRRF 2 appropriations had been expended.200
      to address Iraq’s critical infrastructure needs in                       The focus of residual U.S. support for infra-
      these reconstruction sectors:                                            structure reconstruction has shifted from major
      t PJMBOEHBT                                                           projects to small-scale rebuilding and repair, as
      t FMFDUSJDJUZ                                                           well as targeted technical assistance. At the be-
      t XBUFS                                                                 ginning of FY 2008, the U.S. Embassy realigned
      t IFBMUIDBSF                                                           remaining IRRF funds to focus on economic,
      t USBOTQPSUBUJPOBOEDPNNVOJDBUJPOT                                     governance, and capacity development efforts,
                                                                               marking the end of new reconstruction projects
          For the status of U.S. funding across infra-                         funded by the IRRF.201
      structure projects and programs, see Figure 2.14,
      and for a sector breakout, see Figure 2.15.
                                                                               Figure 2.15
                                                                               U.S. Obligations for Infrastructure,
                                                                               by Sector
                                                                               $ Billions
     Figure 2.14
     Status of U.S. Funds                                                      $5
                                                                                                   $4.65
     for Infrastructure
     $ Billions                                                                $4

                   Total Allocated $11.41                                      $3
                                                                                                                   $2.60
                  Total Obligated $11.01
                                                                               $2     $1.75
                                                                                                                                             $1.10
                                                                               $1                                              $0.90

                                                                               $0
                                                                                     Oil & Gas    Electricity      Water    Health Care Transportation
                     Total Expended                                                                                                    & Communications
                         $10.27
                                                                                        Unliquidated Obligations

     Note: Numbers affected by rounding. For the methodology on how
                                                                                        Expenditures
     SIGIR grouped U.S. programs by category (Security, Infrastructure,
     Economy, and Governance), see Appendix D. Obligations and
     expenditures by SIGIR category may vary from top-line obligations and     Note: Numbers affected by rounding. For the methodology on how SIGIR
     expenditures reported in the Summary of U.S. Funding. SIGIR did not       grouped U.S. programs by Infrastructure area, see Appendix D. Figure
     receive project- or sector-level reporting from all agencies, and some    does not account for $1.3 million in U.S. funding obligated and expended
     information was compiled from the IRMS. Figure includes only IRRF 2,      for ISP and O&M Sustainment projects categorized as “Buildings.” Figure
     ESF, and CERP funding.                                                    includes only IRRF 2, ESF, and CERP funding.

     Sources: IRMS, ESF Cost to Complete, 9/30/2008; DoS, Iraq Weekly Status   Sources: IRMS, ESF Cost to Complete, 9/30/2008; DoS, Iraq Weekly Status
     Report, 10/1/2008; IRMS, MNC-I Quarterly Report,10/14/2008.               Report, 10/1/2008; IRMS, MNC-I Quarterly Report, 10/14/2008.




                                                                                                          OCTOBER 30, 2008 I REPORT TO CONGRESS I        55
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 65 of 247

RECONSTRUCTION OVERVIEW




 Oil and Gas                                                 Year-to-date average exports of 1.86 MBPD is
 The United States has obligated more than $1.75         slightly below the goal of 1.9 MBPD established
 billion and expended nearly $1.69 billion in the        by the Ministry of Oil.210
 oil and gas sector.202
      For 2008, the GOI allocated $2 billion to the      Oil Prices and Revenues
 Ministry of Oil for capital projects. As of June        Iraq’s 2008 oil revenues reached $55.4 billion.211
 2008,203 more than $482 million of this amount          GAO forecasts that 2008 oil revenues could
 had been released to the ministry, which had ex-        range from $66.5 billion to $79.2 billion, but oil
 pended $410 million.204 In the 2008 Iraqi supple-       prices have sharply declined from the record
 mental, passed in August, the GOI budgeted an           levels reached in mid-2008.212 Thus, Iraq’s annual
 additional $260 million for the Ministry of Oil.205     oil income will likely settle at the lower end of the
                                                         spectrum. Kirkuk Crude oil averaged $113 per
 Oil Production and Exports                              barrel this quarter, but the weekly average for
 Crude oil production this quarter hit a post-           October 10, 2008, dropped below $82.213
 war record, averaging 2.47 million barrels per               In its 2009-2011 Strategic Plan, the GOI cal-
 day (MBPD)206—a 2% increase from the figure             culated export prices of $80 per barrel for 2009,
 reported last quarter and an 18% rise from the          $85 for 2010, and $90 for 2011.214 For a summary
 same quarter last year.207                              of recent trends in Iraqi crude oil production and
     Exports of crude oil averaged 1.73 MBPD—            exports, see Table 2.29.
 an 8% decrease from last quarter and a 2%
 decrease from the same quarter last year.208 The        Reﬁned Fuels
 recent decline in exports has been attributed to at     The GOI continues to struggle to meet the
 least two factors:                                      country’s internal demand for refined fuels. For
     North: In early September 2008, the North           example, daily averages for refined fuel supplies
 Oil Company reported a break in the main                for the week ending September 21, 2008, were: 215
 export line to Ceyhan, resulting in the halt of         t CFMPXUIFUBSHFUMFWFMTGPSHBTPMJOF
 oil exports to the North for about a week until         t CFMPXUIFUBSHFUMFWFMTGPSEJFTFM
 repairs were completed, by mid-month.                   t CFMPXUIFUBSHFUMFWFMTGPSLFSPTFOF
     South: Bad weather delayed loading at the oil       t CFMPXUIFUBSHFUMFWFMTGPSMJRVFĕFE
 terminal in Basrah.209                                     petroleum gas (LPG)




56 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 66 of 247

                                                                                                                       INFRASTRUCTURE




      Table 2.29
     Crude Oil Production, Exports, Prices, and Revenues
                                   Quarterly Average               Change from Same
                                   7/1/2008–9/30/2008              Quarter Last Year                  Trends for Monthly Averages

                                                                                                                                                      Sep
                                    ITAO 2.50 MBPD                                19%                      3.0                                        2008
                                                                                                                 Jan
                                                                                                           2.5 2007
     Productiona
                                                                                                           2.0
                                    NEA 2.47 MBPD                                 18%                      1.5


                                                                                                           2.0 Jan
                                    ITAO 1.83 MBPD                                   3%                          2007
     Exportsa                                                                                              1.5                                        Sep
                                                                                                                                                      2008
                                    NEA 1.73 MBPD                                   2%                     1.0


                                                                                                         $150                                         Sep
                                                                                                                                                      2008
                                                                                                              Jan
                                    $108.20/Barrel                                                            2007
                                    (Basrah Light)                                54%                     $90


     Price Iraq                                                                                           $30
     Receives
     for Oilb                                                                                                                                         Sep
                                                                                                         $150                                         2008
                                                                                                                 Jan
                                    $113.03/Barrel                                                               2007
                                    (Kirkuk Crude)                                59%                     $90

                                                                                                          $30

                                                                                                         $100
     Cumulative
     Oil Revenues for                                                                                            Jan                                  Sep
                                    $17.6 Billion                                 54%                     $50 2007
                                                                                                                                                      2008
     2007–2008c
     (estimated)
                                                                                                           $0

     Notes:
     Numbers affected by rounding. MBPD denotes millions of barrels per day.
     aHistorically, SIGIR has based oil export and production trends on information compiled by ITAO. Varying quarterly averages for production and

        exports were reported by DoS, Bureau of Near Eastern Affairs-Iraq (NEA-I). This quarter SIGIR used historic ﬁgures provided by U.S. Embassy to
        create the trend lines.
     bQuarterly price averages were provided by NEA-I; however, the trend line was created from ITAO data, which includes Basrah Light and Kirkuk

        Crude prices through 9/5/2008.
     c The trend line is cumulative oil revenues since January 2007. The quarterly average for oil revenues was provided by NEA-I, response to SIGIR data

        call, 10/14/2008. However, historic ﬁgures used to create the trend line were compiled from DoS, Iraq Weekly Status Reports. In a response to
        SIGIR data call, U.S. Treasury commented that the oil revenue ﬁgures provided by the DoS, Iraq Weekly Status Reports, are high compared to their
        ﬁgures for CBI oil receipts. U.S. Treasury data shows $46.6 billion in CBI receipts through August 2008; DoS, Iraq Weekly Status Report, 8/27/2008,
        notes a $48.2 billion estimated oil revenues.

     Sources: U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008; DoS, Iraq Weekly Status Report, 1/31/2007, 2/28/2007, 3/28/2007, 4/25/2007,
     5/30/2007, 6/27/2007, 7/11/2007, 8/29/2007, 9/26/2007, 10/31/2007, 11/28/2007, 12/12/2007, 1/3/2008, and 1/16/2008; NEA-I, response to SIGIR data call,
     10/14/2008.




                                                                                                                 OCTOBER 30, 2008 I REPORT TO CONGRESS I     57
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 67 of 247

RECONSTRUCTION OVERVIEW




      The country continues to rely heavily on im-       ESF-funded Pipeline Exclusion Zones
 ports to meet some of the demand. Nearly 63%            The Infrastructure Security Protection (ISP)
 of the target supply for LPG was imported.216           program, funded by the ESF, is a key continu-
 This quarter, daily average imports of LPG in-          ing initiative in the oil sector. Pipeline Exclusion
 creased 280% from the same quarter last year.217        Zone (PEZ) projects executed through the pro-
 For a summary of production and imports of              gram have reduced interdictions and improved
 refined fuels, see Table 2.30.                          the reliability of crude oil and petroleum product
      To increase refining capabilities and capac-       delivery. As of September 30, 2008, about $129
 ity in Iraq, the Ministry of Oil has plans to start     million had been expended for the ISP.225
 construction of a refinery in Kerbala in 2012 and            GRD provided an update this quarter on
 one in Nassriya in 2013. This quarter, the United       three phases of the PEZ program:226
 States completed a $6.5 million CERP project to              Baiji-to-Baghdad (156 km): GRD has com-
 construct truck lanes and install security cameras      pleted 50% of the U.S. component of the project,
 and barriers at the Baiji refinery.218                  but work stopped on the GOI portion because of
                                                         contractual issues with the Ministry of Defense.
 IRRF Sector Closeout                                    This PEZ project was allocated $41.5 million of
 This quarter, GRD announced the closeout of its         the ESF. The original completion date was sched-
 oil program,219 which spent $1.7 billion on proj-       uled for December 2008.
 ects funded by the IRRF.220 Although almost all              Kirkuk-to-Baiji (96 km): The U.S. portion
 of the 184 projects are physically complete, JCC-       of the project, funded with $32.5 million, is now
 I/A is still performing contract closeout work.221      complete. SIGIR’s inspection of this project last
      Through these projects, GRD reported that it       quarter showed it to be a success. Work on the
 reached its goal of increasing crude oil produc-        Iraqi portion of the project, funded by $13.5
 tion capacity to 3.0 MBPD.222 The pre-war capac-        million from the GOI, has ceased. The project
 ity level for daily crude oil production was 2.8        had been scheduled for completion in September
 MBPD.223 GRD projects also created increased            2008, and a revised date has not been reported.
 LPG production capacities up to 3,000 metric                 Doura-to-Hillah Road (41 km): The U.S.-
 tons per day and natural gas productions up to          funded work ($13.1 million) on this project is
 800 million standard cubic feet per day.                97% complete. The GOI contribution, supported
      U.S. efforts in the oil and gas sector continue    by $5.6 million from the Ministry of Interior, is
 through ESF funding.224 For the summaries               still in planning stages without an estimated start
 of completed and ongoing projects funded by             date.
 both the ESF and IRRF, as reported in the Iraq
 Reconstruction Management System (IRMS),
 see Table 2.31.




58 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 68 of 247

                                                                                                                INFRASTRUCTURE




      Table 2.30
      Quarterly Trends—Imports and Production of Reﬁned Fuels
                                                   Production                                                      Imports
                              Quarterly Average               Change from Same             Quarterly Average                  Change from Same
                              7/1/2008–9/30/2008              Quarter Last Year            7/1/2008–9/30/2008                 Quarter Last Year
      LPG                     ITAO: 2,478 MTPD                        +64%                 ITAO: 3,677 MTPD                      +269%
                              NEA: 2,664 MTPD                         +76%                 NEA: 3,791 MTPD                       +280%
      Kerosene                ITAO: 10,650 MLPD                       +90%                 ITAO: 527 MLPD                           - 5%
                              NEA: 8,280 MLPD                        +110%                 NEA: 479 MLPD                            +2%
      Gasoline                ITAO: 7,598 MLPD                        +93%                 ITAO: 4,651 MLPD                        +12%
                              NEA: 8,485 MLPD                         +10%                 NEA: 3,829 MLPD                          -19%
      Diesel                  ITAO: 16,273 MLPD                       +96%                 ITAO: 1,789 MLPD                        +31%
                              NEA: 17,015 MLPD                       +105%                 NEA: 1,779 MLPD                         +31%

      Note: Numbers affected by rounding.

      Source: U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008; NEA-I, response to SIGIR data call, 10/14/2008.




      Table 2.31

      Status of U.S. Oil and Gas Projects
                                                         Completed          Completed Project                  Ongoing            Ongoing Project
                                                          Projects                     Values                  Projects                    Values
      Capacity Building                                           305                $480,439,002                        0                              $0
      Dedicated Power                                                7                 $36,197,774                       0                              $0
      Infrastructure Securitya                                      41               $172,288,172                       14                 $85,174,683
      LPG/LNG Plant Rehab                                            8               $151,550,252                        0                              $0
      Misc Facilitiesb                                            147                $932,314,094                        4                 $78,689,054
      Spare Part Replenishment                                       7                    $330,736                       0                              $0
      Storage/Distribution                                           1                      $11,213                      0                              $0
      Sustainment (O&M)                                              3               $124,819,164                        0                              $0
      Water Injection Pump Stations                                 30                 $34,605,759                       0                              $0
      Totals                                                      549              $1,932,556,167                       18               $163,863,737

      Note: This list of reconstruction project values is based on information provided by the Iraq Reconstruction Management System (IRMS).
      SIGIR has reported that IRMS data is not fully accurate or complete. Therefore, project totals may not reconcile with top-line obligations and
      expenditures provided by the agencies. This table includes project values and not obligations or expenditures.
      a This category includes additional projects beyond the projects from the Infrastructure Security Protection (ISP) program. ITAO ISP reported
        that there are 52 completed projects for infrastructure security, valued at $74.2 million. ITAO ISP, response to SIGIR data call, 10/14/2008.
      b   All but one ongoing project are funded by the ESF. As of October 1, 2008, IRMS reported one ongoing IRRF project, valued at $58,031,544.
          This project is included in the table under “Misc Facilities.” On 8/4/2008, GRD reported that two administrative task orders were open for
          ﬁnal closeout activities.

      Source: IRMS, ITAO Rollup, 10/1/2008.




                                                                                                            OCTOBER 30, 2008 I REPORT TO CONGRESS I     59
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 69 of 247

RECONSTRUCTION OVERVIEW




 Southern Export Redundancy/Single                       Record Production
 Point Mooring Project                                   Average daily electricity generation set a post-
 The United States is assisting the Ministry of Oil      war record this quarter with an average of 4,919
 on the “largest and most critical single project        megawatts (MW) per day (including a daily
 involving Iraq’s national economy,” accord-             average of 319 MW imported). This average was
 ing to GRD.227 With funding chiefly provided            12% higher than last quarter and 8% higher than
 by the GOI, the $5 billion Southern Export              the same quarter last year.232
 Redundancy/Single Point Mooring project                     Despite these gains in electricity production,
 started in August 2007. The project will provide        the GOI continues to struggle with meeting
 new sub-sea pipelines in the northern gulf that         increased demand.233 Use of electronic consumer
 extend from shore to the fixed terminals and            goods—such as computers, refrigerators, and air-
 single-point moorings. The on-shore work will           conditioning units—has increased significantly
 consist of new storage tanks, pipelines, pumps,         since 2003, pushing up demand for electricity.234
 and control equipment. These are the two phases             The average output capacity of Iraq’s genera-
 of the project:228                                      tion plants to produce electricity over time is a
 t 1IBTFXJMMQSPWJEFSFEVOEBODZGPSUIFFYJTU-       useful measurement of how customers experi-
    ing 1.6 MBPD of export capacity.                     ence power usage. This quarter, output averaged
 t 1IBTFXJMMFOBCMFUIF.JOJTUSZPG0JMUP          117,849 megawatt-hours (MWh) per day—an
    increase export capacity in southern Iraq to         increase of 12% from last quarter and 8% from
    4.5 MBPD.                                            the same quarter last year.235 On August 8, 2008,
                                                         production reached 127,511 MWh, a new record
 Electricity                                             for one-day output.236 The U.S. Embassy reports
 The United States has obligated $4.65 billion and       that the Iraqi grid produced about 90,000 MWh
 expended nearly $4.42 billion for Iraq’s electricity    per day before the war.237 For a quarterly update
 sector.                                                 on Iraq’s electricity production and demand, as
     In 2008, the GOI allocated $1.3 billion for         well as the capacity of Iraq’s grid, see Figure 2.16.
 electricity capital projects. As of June 2008,
 $708 million of this amount had been released           Generation Capacity
 to the ministry, which had expended nearly              The recent feasible generation capacity for Iraqis
 $229 million.229 In the 2008 Iraq budget supple-        is about 9,600 MW.238 The gap between capacity
 mental passed in August,230 the GOI provided            and production stems from poor maintenance
 an additional $1.03 billion to the Ministry of          practices, the use of sub-optimal fuels, the lack
 Electricity.231                                         of proper fuel distribution, and insufficient water
                                                         supply.239




60 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 70 of 247

                                                                                                               INFRASTRUCTURE


      Figure 2.16
      Electricity Production, Demand, and Capacity
                                   Quarterly Average              Change from Same
                                   7/1/2008–9/30/2008             Quarter Last Year         Trends (Monthly Averages)
                                                                                               120,000
                                                                                                         Apr
      Production Over Time                                                                               2007
                                            117,849                              8%            100,000                                      Sep
      (MWh)                                                                                                                                 2008
                                                                                                80,000

                                                                                               250,000
                                                                                                         Apr
      Demand                                                                                             2007
                                            209,483                              7%            175,000
      (MWh)                                                                                                                                 Sep
                                                                                                                                            2008
                                                                                               100,000

                                                                                                10,000
      Feasible Generation                                                                                Apr
      Capacity                                 9,834                           12%               9,000 2007                                 Sep
      (MW)                                                                                                                                  2008
                                                                                                 8,000

                                                                                                 5,000 Apr
      Average Daily                                                                                      2007
      Production                               4,919                                             4,000                                      Sep
      (MW)
                                                                                 8%                                                         2008
                                                                                                 3,000

      Note: Numbers affected by rounding.

      Sources: ITAO, IRMO Electricity Daily Units Performance Report, 7/1/2006–9/30/2008.




           The Ministry of Oil recently requested as-                             U.S. Operation, Maintenance,
       sistance from USAID to gather flared gas at the                            and Sustainment Programs
       Zubair oil field in Basrah. The Ministry of Oil                            Power plants supported by the U.S. Operations,
       completed the construction of a gas-gathering                              Maintenance, and Sustainment (OMS) program
       plant in 2003 but security issues have prevented                           sustained fewer outages in 2008 by a monthly
       startup of the plant. USAID will assist in com-                            average of 17%.242 The OMS program includes
       missioning the plant, which will capture enough                            95 projects in the electricity, health care, trans-
       flare gas to potentially generate $1 billion in                            portation and communications, and water sec-
       annual revenue and increase the capacity of the                            tors. Electricity projects have received more than
       electrical grid by 3,500 MW.240                                            80% of the $275 million total program obliga-
           The Ministry of Electricity announced this                             tions.243 Of the $222 million obligated for O&M
       quarter that it had signed deals—totaling                                  electricity projects, nearly $198 million has been
       $8 billion—with several Western firms to build                             expended.244
       power plants to add 11,000 MW of capacity to                                   Last quarter, SIGIR reported on the pend-
       the Iraqi electricity grid. The ministry awarded                           ing September 2008 conclusion of U.S. support
       the largest contract to General Electric to build                          for the OMS program to assist the Ministry
       plants capable of producing 6,800 MW.241                                   of Electricity. The U.S. Embassy reported this
                                                                                  quarter that the Ministry has been authorized
                                                                                  by the Council of Ministers to assume the OMS
                                                                                  contract.245 The terms, conditions, and price of


                                                                                                         OCTOBER 30, 2008 I REPORT TO CONGRESS I   61
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 71 of 247

RECONSTRUCTION OVERVIEW




 the contract with the current vendor are under                             Ongoing U.S. Efforts
 negotiation. U.S. funding of this program was set                          U.S. reconstruction managers are continuing
 to expire unconditionally in mid-October 2008.                             projects in the electricity sector through other
                                                                            funding mechanisms. For example, this quarter,
 IRRF Electricity Projects                                                  GRD awarded a $6.5 million contract to upgrade
 Approximately 550 IRRF projects, valued at $4.3                            the electrical distribution system for the Ministry
 billion, have added about 2,500 MW to the Iraqi                            of Interior. ISFF funding will support this ef-
 grid—a 40% increase to the overall capacity.246                            fort.248 Table 2.34 provides the status of U.S. proj-
 For an overview of GRD’s completed and ongo-                               ects in this sector.
 ing IRRF 2 projects in the electricity sector, see
 Table 2.32. For the metrics and goals set by GRD                           Water
 for electricity projects, see Table 2.33.                                  The United States has obligated $2.60 billion and
      USAID completed its $2.3 billion IRRF pro-                            expended nearly $2.38 billion in the water sector
 gram in the electricity sector in 2006. According                          since 2003.249
 to USAID, 42 generation projects added capacity                                In 2008, the GOI allocated $375 million for
 to Iraq’s grid, and 25 projects rehabilitated distri-                      capital projects in its original budget for 2008. As
 bution substations. USAID also trained 240 MOE                             of June 2008, $327 million of this amount had
 officials, plant managers, and engineers on the                            been released to the ministry, which expended
 operation and maintenance of power plants.247                              about $113 million.250 In the 2008 supplemental


 Table 2.32

 IRRF Ongoing Electricity Projects
                    Total Completed         Ongoing         Total Ongoing         Estimated
                    Project Values          Projects        Project Values        Closeout          Notable Projects
 Generation         $343.0 million                    9     $430.3 million        Unknown           Qudas Power Plant Expansion: $176.8 million
                                                                                                    Status: Contractor remains behind schedule and may
                                                                                                    not complete work by the end of 2008.
 Transmission       $627.2 million                   17     $232.8 million        3/31/2009         Ghammas Substation (Grant with GOI): $14.7 million
                                                                                                    Status: The project is 85% complete, and civil work is
                                                                                                    45% complete; excavations for equipment foundations
                                                                                                    are ongoing. Estimated completion date is 3/31/2009.
 Distribution       $689.8 million                    3     $12.2 million         9/30/2008         Buhriz 33/11-kV Substation: $3.6 million
                                                                                                    Status: The descoping modiﬁcation for electrical
                                                                                                    installation is complete, and completion of the
                                                                                                    remaining civil work is estimated for 9/30/2008.

 Note: Ongoing generation project statistics include those funded by the ESF.

 Source: GRD, Bi-Weekly Directorate SITREP, 8/4/2008, pp. 3-4; GRD, Monthly Directorate SITREP, 8/31/2008.




62 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 72 of 247

                                                                                                                INFRASTRUCTURE



      Table 2.33

      IRRF Electricity Program—GRD Metrics and Goals
                                                                                                            Actual Achieved
      Metric                                                                        U.S. Goals       (8/17/2008–8/30/2008)
      Hours of Power per Day Equivalent, Nationa                                    10-12 hours                         12.0 hours
      Hours of Power per Day Equivalent, Baghdad                                    10-12 hours                         11.0 hours
      132kV and 400kV Substations Completed                                                    43                                   29
      33/11kV Substations Completed                                                            89                                   87

      Note: Metrics and goals are as reported by GRD.
      a
        Does not represent actual hours received at households; includes essential services, which receive 24/7 power, as well as
      Government/Universities, which receive 12 hours/day.

      Sources: GRD, Bi-Weekly Directorate SITREP, 8/4/2008, pp. 3-4; GRD, Monthly Directorate SITREP, 8/31/2008.



      Table 2.34
      Status of U.S. Electricity Projects
                                              Completed            Completed Project                                                Ongoing Project
                                               Projects                       Values                Ongoing Projects                         Values
      Capacity Building                                    2                    $2,056,854                             20                $163,148,883
      Distribution                                      699                $1,250,527,640                                1                  $133,707
      Generation                                        630                $2,241,828,848                              14                $214,864,827
      Infrastructure Security                              5                    $4,374,743                               1                 $1,989,238
      Monitoring and Control                             11                  $130,845,590                                2                 $9,923,465
      Spare Part Replenishment                             5                    $2,619,648                               0                        $0
      Sustainment (O&M)                                 181                  $340,265,710                              23                 $54,040,193
      Transmission                                      399                  $994,785,984                              14                $170,282,969
      Electricity                                       337                   $58,026,377                              10                  $4,998,485
      Other                                             195                   $38,061,147                                1                  $940,082
      Misc Facilities                                    42                   $58,124,832                                2               $184,317,943
      No Category Provided                              940                  $365,212,804                              97                 $66,415,861
      Totals                                          3,446                $5,486,730,176                             185                $871,055,653

      Note: Numbers affected by rounding. This list of reconstruction projects is based on information provided by the Iraq Reconstruction
      Management System. SIGIR has reported that IRMS data is not fully accurate or complete. Therefore, project totals may not reconcile with
      top-line obligations and expenditures provided by the agencies. This table includes project values and not obligations or expenditures.

      Sources: IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.



      passed in August,251 the GOI budgeted an ad-                                get safe clean drinking water at least some of the
      ditional $241 million to the Ministry of Water                              time.256
      Resources.252 The GOI recently awarded a tender                                 Due to reprogrammings of funds in 2005,
      to a French-Iraqi group for a $1 billion water                              GRD received only half of the initial $2.05 billion
      project to be completed in Rusafa over the next                             allocated from the IRRF for projects in the water
      28 months.253 The project plans to restore eastern                          sector.257 GRD projects valued at more than
      Baghdad’s water supply.254                                                  $267 million remain ongoing, and projects
          IRRF projects have restored or added the ca-                            valued at $10 million have not started.258 For the
      pacity to treat 2.25 million cubic meters of water                          status of ongoing projects in the water sector, see
      per day, potentially serving 8 million Iraqis.255                           Table 2.35.
      Approximately 58% of Iraqis feel that they can


                                                                                                            OCTOBER 30, 2008 I REPORT TO CONGRESS I   63
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 73 of 247

RECONSTRUCTION OVERVIEW




 Sadr City R3 Water Treatment Plant                      ensuring that remaining contractors are paid,
 This quarter, SIGIR inspected Baghdad’s Sadr            and guaranteeing that house connections are
 City R3 Water Treatment Plant, a project                made to tie the collection areas into the sewer
 aimed at providing 4,000 cubic meters per hour          system.263 For more detailed information about
 of potable water to about 192,000 residents in          these SIGIR inspections, see Section 4 of this
 Sadr City. Upon completion, this new treatment          Report.
 plant will increase water access from 46 liters
 per capita to 200—more than a 300% increase.            Health Care
 SIGIR’s inspection concluded that the $65.8 mil-        The United States has obligated $896 million
 lion project—which is 92% complete—should               and expended $824 million in the health care
 result in a functional water treatment plant.259        sector.264
                                                              In 2008, the GOI allocated $83 million in
 Falluja Waste Water Treatment System                    its original budget for capital projects for health
 At the request of the U.S. Ambassador to Iraq,          care. As of June 2008, nearly $43 million of this
 SIGIR reviewed the Falluja Waste Water                  total budgeted amount had been released to the
 Treatment System this quarter. The $98 million          ministry, which expended more than
 project is the only major new sewage system be-         $8 million.265 In the 2008 supplemental passed
 ing constructed in Iraq.260                             in August,266 the GOI budgeted an additional
     SIGIR assessments concluded that the project        $51 million to the Ministry of Health.267
 will only be able to provide the backbone for
 Falluja’s wastewater treatment system and not a         U.S. Hospital Projects
 comprehensive system for the city as originally         The Missan Surgical Hospital is one of the larg-
 planned. Moreover, the project will be completed        est ongoing health care projects. Construction of
 three years later than scheduled and will cost          the facility was funded with nearly $13 million of
 $65 million more than the original $32.5 million        the ESF. GRD reported that the Iraqi Minister of
 price tag. Only a third of the number of homes          Health views the project as the most important
 originally targeted will have access to the system,     one in the province. Project work is only 10%
 and the project did not connect these homes to          complete, but facilities will include a main hospi-
 the system.261                                          tal, emergency department, and several support
     While the contractors’ quality control plans        services. Completion is scheduled for August
 were sufficiently detailed and the govern-              2009.268 Table 2.36 shows the status of U.S. health
 ment quality assurance program was effective,           care projects.
 sustainability was not adequately addressed for              Construction of the main building of the
 the project.262 SIGIR recommendations included          $164 million Basrah Children’s Hospital was
 better coordination with the GOI in supplying           completed this quarter.269 The final completion
 permanent power and adequate fuel to the plant,         of GRD contracts, including the integration of


64 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 74 of 247

                                                                                                            INFRASTRUCTURE




      Table 2.35
      Status of U.S. Water Projects
                                              Completed              Completed Project                 Ongoing               Ongoing Project
                                               Projects                         Values                 Projects                       Values
      Water Distribution                                442                   $275,998,466                      27                   $50,180,579
      Water–General                                   1,477                   $251,666,611                      45                   $25,611,853
      Water Resource                                      7                   $131,989,768                       8                   $69,093,692
      Misc Facilities                                   457                   $123,960,089                      11                   $18,260,163
      Sewage Collection                                  26                   $118,688,157                      17                   $34,939,470
      Irrigation                                          7                     $14,473,904                      1                   $20,019,000
      Sewage Treatment                                    4                      $7,482,005                      2                   $24,846,342
      Sanitation                                        134                     $31,131,516                      1                     $4,885,126
      MFS                                                 7                      $1,441,495                      0                               $0
      Infrastructure Security                             5                      $1,221,813                      0                               $0
      Civil Infrastructure                                1                           $55,415                    0                               $0
      Solid Waste                                         0                                $0                    1                       $905,616
      Capacity Building                                  17                     $16,786,061                      5                     $3,242,975
      Misc. Procurement                                 134                   $179,290,313                       7                   $30,702,012
      O & M Sustainment                                 338                   $410,191,463                       3                     $6,594,878
      Water Treatment                                   237                   $776,079,849                      18                   $86,449,391
      Other                                               5                          $381,900                    1                        $84,670
      Category Not Provided                           1,721                   $497,622,395                    167                    $55,572,177
      Totals                                          5,019                 $2,838,461,220                    316                   $430,887,944

      Note: Numbers affected by rounding. This list of reconstruction projects is based on information provided by the Iraq Reconstruction
      Management System. SIGIR has reported that IRMS data is not fully accurate or complete. Therefore, project totals may not reconcile with
      top-line obligations and expenditures provided by the agencies. This table includes project values and not obligations or expenditures.

      Sources: IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.




      equipment, is scheduled for January 31, 2009.                            Primary Healthcare Centers
          In 2003, the Congress authorized $50 million                         The Primary Healthcare Center (PHC)
      of the IRRF for the Basrah hospital.270 A July                           program is close to completion, with 25 PHCs
      2006 SIGIR review found that the estimated cost                          turned over to the GOI this quarter. Overall, 122
      had grown to approximately $98 million, and the                          PHCs of the target 142 centers have been com-
      estimated completion date had slipped to July                            pleted and turned over to the Ministry of Health,
      31, 2007.271 The original completion date was                            as of September 25, 2008.275 Seven additional
      December 31, 2005.272 USAID turned over man-                             PHCs await acceptance letters from the ministry.
      agement of the project to GRD in July 2006.273                           Table 2.37 shows the status of the PHC program
          Work continued this quarter on the $7.4 mil-                         compared to the update from last quarter.
      lion PRDC project to build an emergency health                               The Ministry of Health is planning to build 6
      clinic at the Ba’quba General Hospital. After                            new hospitals and up to 1,000 public health care
      completion in April 2009, the facility will serve                        centers in the next 10 years.276
      more than 300,000 Iraqis with additional beds
      and advanced-technology surgical suites.274

                                                                                                        OCTOBER 30, 2008 I REPORT TO CONGRESS I   65
              Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 75 of 247

RECONSTRUCTION OVERVIEW
 Table 2.36
 Status of U.S. Health Care Projects
                                                    Completed            Completed Project                      Ongoing              Ongoing Project
                                                     Projects                       Values                      Projects                      Values
 Primary Health Centers/Clinics                               378                  $151,824,596                          79                $141,762,386
 Health Programs and Equipment                                 22                   $84,945,650                          73                  $28,366,468
 Health Care                                                  202                   $13,654,802                           8                   $1,367,875
 Clinics                                                      157                   $12,019,038                           2                     $568,950
 Hospital                                                     138                  $135,061,941                          15                  $75,523,744
 Primary Health                                                 2                    $1,968,664                           0                               $0
 Civil Infrastructure                                           1                        $91,616                          0                               $0
 Infrastructure Security                                        1                        $25,210                          0                               $0
 Capacity Building                                              1                        $10,000                          1                     $790,000
 Sustainment (O&M)                                              0                              $0                         2                   $7,008,061
 Other                                                          6                      $962,840                           1                       $27,338
 Misc Facilities                                              354                   $58,988,767                          70                $233,601,288
 No Category Provided                                         585                   $63,903,429                          40                  $10,242,837
 Totals                                                    1,847                  $523,297,350                         291                 $499,258,947

 Note: Numbers affected by rounding. This list of reconstruction projects is based on information provided by the Iraq Reconstruction Management
 System. SIGIR has reported that IRMS data is not fully accurate or complete. Therefore, project totals may not reconcile with top-line obligations and
 expenditures provided by the agencies. This table includes project values and not obligations or expenditures.

 Source: IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.



 Transportation and                                                         deal, Kuwait has filed a $1.2 billion lawsuit in
 Communications                                                             Canada against Iraqi Airways and the GOI for
 The United States has obligated nearly $1.10 bil-                          assets and revenue lost during the Gulf War.279 As
 lion and expended $964 million for transporta-                             a result, the first Bombardier aircraft—which was
 tion and communications projects.277 Table 2.38                            due for delivery earlier this year—was delayed
 provides the status of U.S. projects as reported in                        by a Canadian court injunction issued on behalf
 the Iraq Reconstruction Management System.                                 of Kuwaiti Airlines.280 One Bombardier aircraft
      In 2008, the GOI investments in these areas                           arrived in Iraq on October 7, 2008; however, the
 include:278                                                                issue of compensation to Kuwait has not yet been
 t .JOJTUSZPG5SBOTQPSUBUJPOThe GOI al-                                 resolved.281
    located $301 million for capital projects in                                The first Boeing aircraft is currently sched-
    its original budget for 2008. As of June 2008,                          uled for delivery in 2010, after completion of
    nearly $77 million of this amount had been re-                          assembly and production at Boeing, although if
    leased to the ministry, which expended nearly                           previous orders slip, early delivery is a possibility.
    $40 million.                                                            The DoD Task Force for Improving Business and
 t .JOJTUSZPG$PNNVOJDBUJPOTThe GOI                                     Stability Operations provided procurement sup-
    allocated $250 million for capital projects in                          port to the GOI during negotiations to acquire
    its original budget for 2008. As of June 2008,                          the aircraft.282
    more than $51 million of this amount had
    been released to the ministry, which expended                           Airport Openings
    about $39 million.                                                      On August 22, 2008, the Mosul Airport opened
                                                                            for commercial passenger operations. On
 Delivery of Aircraft Delayed                                               September 1, 2008, Iraqi Airways started weekly
 Last quarter, the GOI announced a nearly                                   scheduled service to Mosul from both Baghdad
 $5 billion order for 40 commercial aircraft from                           and Basrah.283
 Boeing and Bombardier. Since the signing of the

66 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 76 of 247

                                                                                                            INFRASTRUCTURE




       Table 2.37

       Status of PHC Program
       Reporting                Turned         Construction                Under              Complete with
       Date                       Over             Complete          Construction            Security Impact           Cancelled              Total
       7/2/2008                       97                      16                  19                          0                  10             142
       9/25/2008                     122                       6                     3                        1                  10             142
       Change                        +25                     -10                  -16                        +1                   0                   0

       Source: GRD, responses to SIGIR data call, 7/2/2008 and 10/7/2008.




      Table 2.38
      Status of U.S. Projects in Transportation and Communications
                                                         Completed          Completed Project               Ongoing           Ongoing Project
                                                          Projects                     Values               Projects                   Values
      Ports                                                          65              $157,986,244                     0                           $0
      Communication Equipment                                       116              $157,269,695                     4                 $6,848,954
      Transportation (Other)                                         72              $127,219,317                     4                 $1,527,330
      Airports                                                       62              $105,516,835                    13                $59,851,321
      Railroad Stations                                             214               $99,457,590                     6                 $1,891,811
      Village Roads                                                 116               $97,944,358                    14                $24,540,871
      Roads                                                         673               $89,837,465                    10                 $1,200,572
      Bridges                                                        98               $22,164,143                    11                $15,032,736
      Telecom                                                       194               $19,134,980                     3                   $327,471
      Expressways                                                     2               $13,677,027                     3                $36,650,463
      Postal Facilities                                              29               $13,652,254                     0                           $0
      Outside Plant                                                   3                  $1,762,848                   5                $27,597,334
      Civil Infrastructure                                            1                   $827,600                    0                           $0
      Railroad                                                        5                   $739,790                    0                           $0
      Economic Financial Management                                   2                    $80,290                    0                           $0
      Miscellaneous                                                   2                    $25,267                    0                           $0
      Infrastructure Security                                         1                         $0                    1                   $525,000
      Other                                                           2                   $612,554                    0                               0
      Not Categorized                                              1,173             $493,003,845                    91                $37,672,807
      Totals                                                       2,830         $1,400,912,102                    165                $213,666,669

      Note: Numbers affected by rounding. This list of reconstruction projects is based on information provided by the Iraq Reconstruction
      Management System. SIGIR has reported that IRMS data is not fully accurate or complete. Therefore, project totals may not reconcile with top-
      line obligations and expenditures provided by the agencies. This table includes project values and not obligations or expenditures.

      Sources: IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.




                                                                                                        OCTOBER 30, 2008 I REPORT TO CONGRESS I       67
              Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 77 of 247

RECONSTRUCTION OVERVIEW

 Table 2.39
 Recent Developments in Transportation
                            Recent Developments
 Aviation                   Basrah Airport Review: Acceptance testing was completed in September 2008, and a ﬂight check of the IRRF-funded radar system
                            is planned for October 2008. Two other systems already passed ﬂight checks. Air trafﬁc control training is scheduled for completion
                            by January 2009, and U.S.-funded projects have an October 2008 completion forecast.
 Roads and Bridges          Budget Update: The Ministry of Construction and Housing’s State Commission for Road and Bridges has spent 67% of its 2008
                            maintenance budget and 66% of its capital budget. Preliminary 2009 allocations appear to be insufﬁcient for an adequate
                            highway and maintenance program.
 Railways                   Iraqi Republic Railway (IRR): The preliminary estimate for train movements this quarter is 2,200, a 40% increase from last quarter.
                            The security situation has continued to improve over the third quarter of 2008, allowing the IRR to continue to increase total train
                            movements.

                            The Iraqi Ministry of Transportation has earmarked $960 million for the reconstruction of the IRR between Baghdad and Rabiyah
                            and Baghdad and Basrah. The Ministry of Transportation has indicated that the additional capital funding will be used to buy
                            construction materials for the rail project and that the IRR will supply construction management and manpower to complete the
                            project. Funding is expected to be available in the 2009 GOI budget.
 Ports                      Umm Qasr Port Development: Ofﬁce of Transportation Attaché continues on the current path toward rehabilitation and
                            commercial development of the Port of Umm Qasr, including encouraging the new Minister of Transportation to approve the
                            hiring of an experienced international port consultancy to provide advice and counsel on national port development. The Attaché
                            is also working with GRD and JCC-I/A to complete refurbishment of two Nelcon gantry cranes at Berths 5 and 6 in the Port of
                            Umm Qasr. Completion of this IRRF-funded project is expected before January 2009. Limited use of CERP funding is planned for
                            additional port improvement projects in the Port of Umm Qasr, including the repair of container stacker vehicles for the GOI and
                            repairs to perimeter security fencing in the port.

 Sources: U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008; ITAO, Essential Indicators Report, 8/28/2008; GRD, response to SIGIR data call, 10/1/2008.




     The Najaf Airport opened on July 20, 2008.                             increase since last quarter. Nearly 13 million
 The U.S. Office of the Transportation Attaché                              Iraqis subscribe to wireless telephone services.285
 and the PRT in Najaf facilitated the construc-                             About $4 billion in private equity has flowed into
 tion and impending operational certification of                            the telecommunications sector since 2003.286
 the airport by Iraq’s Civil Aviation Authority.                            However, reliable business-class broadband
 Officials estimate that about 4,000 residents                              remains unavailable because the core fiber infra-
 of the province will use the airport during the                            structure restricts advancements in modern data
 upcoming Hajj.284                                                          services, including banking services, inventory,
     For additional updates in Iraq’s transporta-                           and management control systems.287
 tion sector, see Table 2.39.                                                   The United States continues to provide sup-
                                                                            port to this sector, but work has stalled on the
 Telecommunications Infrastructure                                          Al-Mamoon Telecom Center,288 the only telecom
 The U.S. Embassy reported this quarter that 1.3                            center being built in the country.289 Completion
 million Iraqis subscribe to landline telephone                             of this U.S. project—which includes new switch-
 services—an 8% increase from last quarter;                                 ing and transmission systems—will slip into
 827,500 subscribe to the Internet—a 10%                                    2009.290




68 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 78 of 247

                                                                                                              ECONOMY




      ECONOMY                                                Figure 2.17

      The United States has allocated nearly $1.35            Status of U.S. Funds
                                                              Supporting Iraq’s Economy
      billion, obligated $1.29 billion, and expended          $ Billions
      nearly $1.10 billion for economic development
      activities in Iraq. For the status of these funds,                    Total Allocated $1.35

      see Figure 2.17.                                                     Total Obligated $1.29
           Increasing oil revenues in 2008 bolstered
      Iraq’s economy.291 In September, an International
      Monetary Fund (IMF) report stated that:292
      t Iraq’s prospects for sustained economic growth                    Total Expended
         have improved.                                                        $1.10

      t Economic activity in non-oil sectors appears to
                                                              Note: Numbers affected by rounding. For the methodology on how
         have increased during the first half of 2008, ex-    SIGIR grouped U.S. programs by category (Security, Infrastructure,
                                                              Economy, and Governance), see Appendix D. Obligations and
         cept in the drought-ridden agriculture sector.       expenditures by SIGIR category may vary from top-line obligations and
                                                              expenditures reported in the Summary of U.S. Funding. SIGIR did not
      t Iraq’s inflation slowed with consumer price          receive project- or sector-level reporting from all agencies, and some
                                                              information was compiled from the IRMS. Figure includes only IRRF 2,
         inflation in the single digits since December        ESF, and CERP funding.

         2007.                                                Sources: USAID, response to SIGIR data call, 10/14/2008; ITAO, response
                                                              to SIGIR data call, 10/14/2008; IRMS, ESF Cost to Complete, 9/30/2008;
           For an overview of inflation, exchange, and        DoS, Iraq Weekly Status Report, 10/1/2008; IRMS, MNC-I Quarterly
                                                              Report, 10/14/2008.
      interest rates, as well as GDP and government oil
      revenues, see Figure 2.18.

      Economic Challenges
      Despite recent fiscal progress, Iraq’s economy         at 38%.297 The UN estimates that over half of all
      remains subject to a variety of considerable           Iraqis do not have access to one or more essential
      risks.293 Many Iraqis still struggle to meet their     services.298
      basic economic needs. The United Nations (UN)
      reported that “unemployment rates remain high,         Developing Iraq’s Oil Fields
      and many governorates rate consistently low on         The lack of a hydrocarbon law has delayed
      key socioeconomic indicators, such as unem-            negotiations with potential foreign inves-
      ployment, malnutrition, and illiteracy.”294            tors interested in developing Iraq’s oil fields.
          Since 2003, Iraq reportedly has averaged a         On September 9, 2008, the Minister of Oil
      60% rate of underemployment plus unemploy-             announced cancellation of plans to provide
      ment,295 but the exact figure is difficult to mea-     short-term technical service contracts to several
      sure.296 Official GOI estimates for unemployment       western oil companies. But on October 13, 2008,
      remain at nearly 18% and underemployment               Ministry of Oil officials opened bidding for 20-


                                                                                      OCTOBER 30, 2008 I REPORT TO CONGRESS I       69
              Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 79 of 247

RECONSTRUCTION OVERVIEW



 Figure 2.18


 Iraq’s Economic Highlights

  GDP by Sector                                                                                Iraq’s Nominal GDP Growth
  % of 77.72 Trillion Iraqi Dinars                                                             $ Billions


                                                                                               $120
                              Social and                                                                                                                 $109.83
                        Personal Services
                                                             Agriculture                       $100                                           $97.25
         Finance and Banking                                        5%
                         1%
                                            13%                                                 $80
  Wholesale, Retail and Hotels
                                     6%                                                                                        $62.38
         Transportation and                                                                     $60
           Communications                                                                                           $49.46
                                   7%
  Building and Construction                                                                     $40
                                                                                                       $31.38
                        1%
                                                                                                $20
                Manufacturing
                           2%                            65%         Crude Oil
                                                                                                  $0
                                                                                                        2005         2006          2007           2008     2009

  Note: Percentages are based on 2006 provisional estimates (at current prices) of                          Other GDP Activities
  GDP activities. Two sectors (Other Mining and Electricity/Water) contributed less
  than one percent toward the GDP.                                                                          Government Oil Revenue

  Source: IMF, “Country Report No. 07/294,“ 8/2007.
                                                                                               Note: Numbers affected by rounding. Data for crude oil revenues was
                                                                                               provided as a percentage of GDP. Data for 2005, 2006 estimated; 2007
                                                                                               preliminary; 2008, 2009 projected.

                                                                                               Source: IMF, “Country Report No. 08/303,” 9/2008, p. 17.



 Interest, Exchange, and Inﬂation Rates in Iraq
 Lending Interest Rate (Policy Rate)                                                                                                                                             Aug
 Interest rate paid by Central Bank of Iraq (CBI) for commercial bank deposits.                                                           20%                                    2008
 s )N .OVEMBER  THE #") BEGAN RAISING INTEREST RATES TO KEEP INmATION UNDER CONTROL
                                                                                                                                          15% Jan
 s !T THE BEGINNING OF *ULY  THE #") LOOSENED MONETARY CONTROL OVER INmATION BY LOWERING THE POLICY
   interest rate from 17% to 16%.                                                                                                         10%
                                                                                                                                                  2006

                                                                                                                                           5%


 Exchange Rate                                                                                                                            1,500
 Average for the Iraqi dinar (ID) exchange rates against the U.S. dollar (USD) in the daily CBI auction.
                                                                                                                                                                                 Aug
 s 4HE )$ HAS APPRECIATED AGAINST THE 53$ BY MORE THAN  SINCE .OVEMBER  WHEN #") BEGAN                                             1,300 Jan                              2008
   targeting interest rates to control rising inﬂation.                                                                                           2006
 s 4O KEEP INmATION UNDER CONTROL #") WILL INCREASE THE PACE OF CURRENCY APPRECIATION TO  PER MONTH                                   1,100
   during the second half of 2008.
 Overall Price Inﬂation
                                                                                                                                          80% Jan
 Year-on-year comparison of monthly averages for the overall consumer price index.                                                                2006
 s 4HE STEADY APPRECIATION OF THE DINAR AND AN IMPROVING SECURITY ENVIRONMENT HAVE CONTRIBUTED TO THE
   continued stabilization of the overall consumer price inﬂation rate.                                                                   35%                                    Aug
                                                                                                                                                                                 2008
 s 9EAR ON YEAR CONSUMER PRICE INmATION WAS NEGATIVE FOR *UNE *ULY AND !UGUST  MEANING THAT PRICES
   were lower than the same time period in 2007.                                                                                          -10%

 Core Inﬂation                                                                                                                                     Jan
                                                                                                                                           40% 2006
 Year-on-year comparison of monthly averages for the core consumer price index that excludes the costs
 of fuel, electricity, transportation, and communications.
 s (IGHER FOOD PRICES CONTRIBUTED TO A SPIKE AFTER -ARCH  BUT CORE INmATION NORMALIZED TO APPROXI-                                     25%                                   Aug
                                                                                                                                                                                 2008
   mately 12% in June 2008, and it remained relatively steady this quarter.
 s &OOD PRICES CONTINUE TO DRIVE CORE INmATION ABOVE OVERALL PRICE INmATION                                                               10%


 Sources: IMF, “Country Report No. 08/303,” 9/2008; CBI, “Key Financial Indicators,” 9/24/2008, www.cbi.iq, accessed 10/2/2008; DoD, Measuring Stability and Security in Iraq,
 9/26/2008; NEA-I, response to SIGIR data call, 10/14/2008.



70 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 80 of 247

                                                                                                                    ECONOMY




      Table 2.40

      Iraq Stock Exchange Activity
      Activity                2007 (full year)         2008 (8 months)
      Listed Companies        94                       95

      Trading Sessions        119                      98
      Shares Traded           153 billion shares       124 billion shares
      Value of Trades         $357 million             $211 million
      Foreign Shares
                              7 billion shares         12 billion shares
      Traded
      Value of Foreign
                              $14 million              $14 million
      Trades

      Source: U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.




      year contracts, covering 6 oil fields and                               Continuing Corruption in the Oil Sector
      2 natural gas fields. Under the terms of the con-                       This quarter, the IMF reported that Iraq had
      tracts, the GOI would require companies to form                         made progress in strengthening governance
      joint ventures with Iraqi state-owned companies,                        and fighting corruption in the hydrocarbon
      who would maintain majority ownership.299                               sector through oil metering and Iraq’s commit-
           Other negotiations and arrangements for                            ment to participate in the Extractive Industries
      the development of Iraq’s natural resources are                         Transparency Initiative (EITI).304 The EITI
      proceeding:                                                             stresses the importance of transparency by
      t In September 2008, the GOI approved a pre-                           governments and companies in the extractive in-
         liminary gas deal between Royal Dutch Shell                          dustries and the need to enhance public financial
         and the Iraqi South Gas Company to establish                         management and accountability.305 This quarter,
         a joint venture for processing natural gas pro-                      the GOI appointed an Iraqi EITI coordinator.306
         duced in Basrah.300
      t The China National Petroleum Corporation                             Bolstering Foreign Investment
         (CNPC) is pursuing a joint venture with Iraq’s                       This quarter marked one year since trading on
         North Oil Company to develop the Ahdab                               the Iraq Stock Exchange (ISX) opened to foreign
         oil field. As of October 2, 2008, Iraq’s Council                     investors. Foreign investment in the ISX contin-
         of Ministers (CoM) had approved the broad                            ues to lag domestic investment, but the United
         terms of the $3 billion deal, but the Minister                       States believes foreign investment will increase
         of Oil and CNPC had yet to sign a contract                           after Iraq lifts the requirement to deliver share
         outlining the terms of the venture.301 Of note,                      documents sold on the exchange to brokers.307
         in 2007, China signed a memorandum of                                For an overview of the ISX activity, see
         understanding to forgive $8.5 billion of Iraq’s                      Table 2.40.
         external debt,302 and negotiations continue
         on a final debt agreement between the two
         countries.303




                                                                                                OCTOBER 30, 2008 I REPORT TO CONGRESS I   71
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 81 of 247

RECONSTRUCTION OVERVIEW




      The United States continues to support the         ($3.3 billion in the 2008 budget and $2 billion in
 development of Iraq’s capital markets in several        the GOI 2008 Supplemental).312
 ways, including:308                                         Rising food prices will likely affect the GOI
 t standing up the independent Iraq Securities          plan to continue the PDS.313 Moreover, the
    Commission                                           system “has had perverse effects on agriculture
 t fully automating the ISX                             because of its heavy reliance on imports and the
 t supporting the Iraq Association of Securities        artificially low prices caused by large injections of
    Dealers                                              food into the Iraqi market.”314 This quarter, PRT
 t drafting the permanent Iraq Securities Law           Ninewa noted that the “PDS system delivers a
                                                         fraction of entitlements to beneficiaries, and then
     Iraq’s National Investment Commission               only sporadically.”315
 (NIC), established in February 2007, formu-
 lates national investment policy, guidelines, and       Debt Burden
 regulations and serves as a national regulatory         Since 2003, Iraq has benefited from extraordi-
 agency for all investments except those in the          nary and unprecedented international debt for-
 banking, insurance, and oil and gas extraction          giveness. Of Iraq’s $142 billion in external debt
 and production industries.309 Regional and              prior to the 2004 Paris Club agreement,
 provincial commissions coordinate with the NIC          $43 billion in total debt remains (according to
 to create investment plans for their provinces.         IMF estimates).316 The third stage of debt reduc-
 There are currently 15 Provincial Investment            tion under the Paris Club agreement, which
 Commissions. Only Diyala, Kirkuk, and Anbar             will reduce Iraq's external debt by an additional
 have yet to establish commissions. Other private-       $10 billion,317 is pending a December 2008 IMF
 sector activity includes the U.S.-Iraq Business         review of the country's performance under the
 Dialogue and the Organization of Economic               Stand-by Arrangement.318
 Cooperation and Development Investment                       Since May 2007—which marked the be-
 Reform Program.310                                      ginning of the International Compact with
                                                         Iraq—bilateral agreements with Russia, Bulgaria,
 Costly Public Food Distribution System                  Bosnia, and Slovakia have reduced Iraq’s debt
 Iraq’s Public Distribution System (PDS) provides        obligations to those countries from $26 billion to
 a monthly food basket to each Iraqi citizen as          about $900 million. The United Arab Emirates
 part of the basic entitlement system. More than         recently announced that it would cancel $7 bil-
 12 million Iraqis depend on the food basket as          lion of Iraq’s debt; however, a formal agreement
 their primary source of nutrition.311 The Ministry      has not yet been signed.319
 of Trade requested a $7.3 billion budget to                  The IMF reported that Iraq is currently nego-
 cover the PDS for 2008; the GOI allocated less          tiating with 11 non-Paris Club creditor countries
 than three-fourths that amount, $5.3 billion            to settle an additional $16 billion.320 Iraq signed


72 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                        Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 82 of 247

                                                                                                                                                                         ECONOMY



Table 2.41
U.S. Financial Assistance Programs
Program                           Program Update
CERP Micro-grants                 s Program obligated $4.2 million in micro-grants through 8/31/2008—a 38% increase over the obligations made last quarter.
                                  s As of 9/30/2008, total obligations for the program for FY 2007 and FY 2008 had topped $30 million, and nearly $10 million
                                    had been disbursed through micro-grants.
                                  s Total number of grants made in FY 2007 and for the ﬁrst three quarters of FY 2008 total 2,229 grants, with an average
                                    approval per grant of $13,815.
Izdihar Program                   s Program closed on 3/31/2008.
                                  s Izdihar provided more than $27 million in micro-loans between 8/2003 and 3/2008.
                                  s USAID reports a repayment rate of nearly 99%.
Tijara Program                    s Three grant proposals for $2 million in loan capital were approved this quarter.
                                  s Also called the Provincial Economic Growth program, the program is helping microﬁnance institutions establish payment
                                    accounts with Iraqi bank branches to expedite loan disbursements and repayment transactions.
                                  s As of 10/14/2008, the program has yet to make any grants and will initiate its Grants-to-Loan program in the ﬁrst quarter of
                                    FY 2009.
Community Stabilization           s USAID has made more than 8,500 CSP business-development grants to Iraqi entrepreneurs.
Program                           s As of 9/21/2008, more than $68 million in grants had been approved, and nearly $35 million had been completed.
                                  s Grants to businesses in Baghdad accounted for about 46% of the total expenditures, and businesses in Anbar were granted
                                    nearly 27% of expended amounts.
Quick Response Fund               s Under the ESF, the program extends ﬁnancing opportunities to Iraqi entrepreneurs.
                                  s As of 9/23/2008, USAID had approved large grants valued at more than $34 million.
                                  s DoS approved small grants totaling $1.5 million, micro-purchases of $17 million, and direct procurements totaling $16 million.
                                    About 50% of the approved amounts have been disbursed.
Targeted Development              s Administered by ITAO, the program places grant funding with non-governmental organizations.
Program                           s Program conducted three calls for proposals and awarded 32 grants valued at more than $57.4 million—exhausting the
                                    entire ESF allocation for this program.
Iraqi Company for Bank            s Company was formed by 11 private Iraqi banks with USAID support.
Guarantees                        s Organization provides access to loans for small and medium-sized businesses.
                                  s This quarter, 14 loans were approved, valued at $787,000.

Sources: U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008; DoS, Section 2207 Report, 9/2008; USAID, response to SIGIR data call, 10/14/2008; OSD, response to SIGIR data call,
10/2/2008; DoS, Quick Response Fund Newsletter, 9/25/2008; U.S. Embassy, response to SIGIR data call, 10/2/2008; ITAO IMU, response to SIGIR data call, 10/14/2008.




                                       a memorandum of understanding with China to                                     started under the IRRF continue with funding
                                       reach agreement for $8.5 billion in debt.321 These                              from the ESF and CERP. Several U.S. programs
                                       are the largest remaining debt balances:322                                     have offered financing tools to support Iraqi
                                       t Saudi Arabia: $15 billion–$39 billion                                        business development. Table 2.41 provides
                                       t China: $8.5 billion                                                          details on several U.S. programs extending
                                       t Kuwait: $8.2 billion                                                         financing mechanisms to spur Iraqi business
                                       t Qatar: $5 billion                                                            development.

                                           In a debt-for-bond swap, Iraqi commercial                                   U.S. Agriculture Projects
                                       debt was reduced by $16 billion. Creditors ac-                                  Of 581 irrigation and agriculture projects, about
                                       quired Iraqi bonds valued at $0.20 for every dol-                               68% have been completed.324 More than 56%
                                       lar of debt owed, and the price of tradable bonds                               of the total cost of U.S. agriculture projects is
                                       approached $0.75 in October 2008.323                                            concentrated in four provinces—Diyala, Basrah,
                                                                                                                       Baghdad, and Kerbala. Half of that total is allo-
                                       U.S. Financial Assistance                                                       cated for projects in the Diyala province alone.325
                                       Programs                                                                        For the status of reconstruction funding in this
                                       The United States conducts several programs to                                  sector, see Table 2.42.
                                       support Iraq’s economic development. Activities


                                                                                                                                                  OCTOBER 30, 2008 I REPORT TO CONGRESS I    73
              Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 83 of 247

RECONSTRUCTION OVERVIEW




                                                                             Euphrates Fish Farm. (USAID photo)




 Inma Agribusiness Program                                                        a market in Baghdad and will include the
 Several ESF-funded programs continue to sup-                                     completion of display stands, roller shutters
 port ongoing projects in the agriculture sec-                                    on the stalls, and electrical and plumbing
 tor. The Inma Agribusiness Program aims to                                       installation330
 stimulate growth in agribusinesses and expand
 agricultural outputs to increase productivity.                                     Inma started a grants-to-loan program this
 t Balad Canning Factory (Salah Al-Din)—$5                                    quarter that will increase the funding available
    million project to restore all 11 processing                               to agricultural businesses. Through the program,
    lines of Iraq’s second largest food processing                             Inma will award grants to select banks that will
    factory326                                                                 extend loans to the agribusiness sectors.331
 t Euphrates Fish Farm (Babylon)—$3.6 million                                      In an audit of Inma activities, USAID Office
    forward contract agreement to provide the                                  of Inspector General reported problems in 2 of
    hatchery with up-front funding to purchase                                 the 12 agribusiness activities:332
    fingerlings, helping the farm double its expec-                            t Increasing the gross sale of dates by 150%
    tations by producing 12 million fingerlings327                                over three years: The audit found that this
 t Taji-Abu Ghraib Vegetable Project—                                            goal was too ambitious given the current state
    provides 900 farmers the same collection                                      of the date industry, which is struggling with
    of seeds and plastic sheeting to protect the                                  the drought and continuing pest problems.
    vegetables during the winter328                                               Further, the Inma program did not build on
 t Basrah Tomato Enterprise—plans for a                                          the efforts of a previous USAID agriculture
    fully-integrated fresh and processed private                                  initiative.
    tomato enterprise and includes state-of-the art                            t Providing master’s degrees in agribusiness
    packaging and processing facilities329                                        subjects to 25 Iraqis over three years: The
 t Nissan Market (Baghdad)—plans to refurbish                                    audit found that the $5 million allocated to


 Table 2.42
 Status of U.S. Reconstruction Projects in the Agriculture Sector
                                            Agriculture                                                     Irrigation
 Status                # of Projects                 Value of Projects                  # of Projects             Value of Projects
 Proposed                               4                  $3.50 million                              14            $110.17 million
 Planned                                4                 $0.58 million                                7             $14.13 million
 In-Progress                          27                 $18.21 million                               16             $21.48 million
 Completed                           248                 $40.62 million                             261              $44.82 million
 Total                               283                 $62.91 million                             298             $190.60 million

 Source: ITAO IMU, “Iraq Agriculture & Irrigation Overview,” 6/2008, p. 9.


74 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 84 of 247

                                                                                                                                         ECONOMY




         cover costs of likely Iraqi participants will                                in Iraq. The Task Force was allocated about $210
         not be used because few qualified candidates                                 million in DoD funding; more than 34% has
         have been identified. The audit recommended                                  been expended.335 For the distribution of Task
         that those funds be reprogrammed for use                                     Force allocations to activity groups, excluding
         elsewhere.                                                                   administrative and support service expenses, see
                                                                                      Table 2.43.
      PRT Agricultural Efforts                                                             The Task Force’s efforts to expand banking
      The U.S. Department of Agriculture (USDA) has                                   capabilities and promote investment in Iraq
      23 agricultural advisors serving in PRTs across                                 continued this quarter:
      15 provinces.333 The PRT agricultural advi-                                     t Strengthening Iraq’s banking and financial
      sors, the USDA, and GOI officials are working                                      networks. To facilitate wider adoption of
      together to address the effects of the drought                                     electronic funds transfer (EFT) capabilities,
      affecting Iraq’s agricultural sector. In August                                    the Task Force supports the EFT Assistance
      2008, the GOI allocated $167 million through                                       Center in Baghdad. Although center opera-
      the supplemental budget to support drought                                         tions face the challenge of a continuing lack of
      mitigation efforts.334                                                             trust in the Iraqi banks, thus far the center has
                                                                                         not reported experiencing corruption issues.336
      DoD Task Force To Improve                                                          About 94% of JCC-I/A’s contract payments are
      Business and Stability                                                             now executed using EFT. In the second half
      Operations in Iraq                                                                 of FY 2008, nearly $82 million in contracts
      Launched in June 2006, the Task Force to                                           for Iraqi First vendors were paid via EFT,
      Improve Business and Stability Operations                                          compared to only $2 million in the first five
      in Iraq (Task Force) has focused its efforts on                                    months.337
      stimulating economic recovery and employment

      Table 2.43

      Overview and Status of Task Force Activities
                                                                                                            Estimated Funding               % Change from
      Focus Area                         Strategy                                                           Allocation ($ millions)              July 2008
      Industrial Capacity                Restart and restore production to idled Iraqi                                $76.20                              +45%
      Restoration                        industrial base
      Private Investment/                Facilitate direct investment opportunities from                              $36.00                               +6%
      Privatization                      institutions, private equity, and corporations
      Communications                     Incentivize the development of necessary wireless                            $17.50                       No change
      Infrastructure                     and wire-line communications infrastructure
                                         capable of supporting economic activity
      Direct Economic Stimulus           Support JCC-I/A through policies, processes, and                             $13.50                       No change
      through DoD Contracts              systems to direct U.S. government contracts to
                                         private Iraqi business
      Banking and Financial              Incentivize the development of private sector                                 $6.00                       No change
      Networks                           ﬁnancial services and associated infrastructure
      Total                                                                                                         $149.20                               +21%

      Note: The Task Force reports that allocations of funding between the various key elements are difﬁcult to specify because funds are often placed
      against efforts that support more than one element. Also, the portion of the funds used for administrative and support services, such as security, life
      support, and travel, are not included.

      Sources: SIGIR Audit 08-024, “Information on a Special Department of Defense Program to Foster Economic Recovery in Iraq,” 7/29/2008; TFBSO,
      response to SIGIR data call, 10/2/2008.




                                                                                                                 OCTOBER 30, 2008 I REPORT TO CONGRESS I        75
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 85 of 247

RECONSTRUCTION OVERVIEW

        Figure 2.19

        State-owned Enterprise Factories Supported by the U.S. Task Force
        To Improve Business and Stability Operations


                                                                                                      Industry
                                                                                                      Textiles               14
                                                                                                      Engineering            8
                                                                                                      Chemicals              4
                                                                                                      Construction           3
                                                                                                      Food and Drug          3
                                                                                                      Services               1
                                                                                                      Sector Not Available   2
                                                                                                      Total                  35




        Note: Locations are approximate. The Task Force provided a map showing locations
        where it has “impacted a factory,” as well as a list of SOEs, by industry, supported by its
        activities.

        Source: OSD, response to SIGIR data call, 10/2/2008.




 t Facilitating opportunities for international                                 receiving assistance from the Task Force. SIGIR
    corporate investors. DoD reported that for-                                  will release another review of Task Force initia-
    eign direct investment facilitated by the Task                               tives next quarter.
    Force will exceed $1 billion in new businesses
    this year and more than $1 billion in private                                Iraqi First Program
    investment into Iraq’s state-owned enterprises                               Reconstruction managers have sought to en-
    (SOEs). As of September 26, 2008, more than                                  hance local economic development by encourag-
    50 international proposals were in process                                   ing the procurement of goods and services from
    for investment projects facilitated by the Task                              local nationals. JCC-I/A has worked with the
    Force, such as the new luxury hotel that broke                               Task Force to identify Iraqi vendors for recon-
    ground in Baghdad recently.338                                               struction contracts. Between August 1, 2007,
                                                                                 and August 31, 2008, JCC-I/A executed nearly
     In its review of Task Force efforts last quarter,                           15,000 contracting actions, valued at more than
 SIGIR reported that nearly $50 million had been                                 $3 billion.340
 allocated to restart factories in Iraq. The Task                                    Through August 2008, nearly 21% of all
 Force estimated that these restarts resulted in                                 JCC-I/A awards for the year had been awarded
 employment of 25,000 Iraqis.339 Figure 2.19 pro-                                to Iraqi vendors.341
 vides the sector and the location of the factories


76 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 86 of 247

                                                                                                     GOVERNANCE




      GOVERNANCE
      Since 2004, the United States has allocated $3.7       Provincial Elections
      billion, obligated $3.36 billion, and expended         Provincial elections have long been pending in
      $2.21 billion for governance activities in Iraq,       Iraq. The Provincial Election Law, which will gov-
      including democracy and capacity-building              ern them, was finally passed by the Council of
      programs, refugee assistance, and programs             Representatives (CoR) on September 24, 2008.344
      to support human rights and education.342 Of           With the exception of Tameem province and
      these amounts, the Department of State (DoS)           Kurdistan, Iraq is scheduled to hold provincial
      and U.S. Agency for International Development          elections by January 31, 2009.345
      (USAID) have obligated more than $1.9 billion              According to Article 23 of the Provincial
      for democracy programs.343                             Election Law, the Kurdistan provinces (Dahuk,
           For the status of U.S. reconstruction funds in    Erbil, and Sulaymaniyah) will hold elections later
      the programs that carry out governance activi-         in the year because of the ongoing dispute over
      ties, see Figure 2.20. For the categorization of
      various reconstruction programs under the              Figure 2.20
      SIGIR-defined sectors, see Appendix D.
                                                             Status of U.S. Funds
                                                             Supporting Iraq’s Governance
      Democracy and Reconciliation                           $ Billions
      The following key legislative and executive ac-
                                                                            Total Allocated $3.7
      tions are essential to helping Iraq move more
      quickly toward national reconciliation:                             Total Obligated $3.4
      t JNQMFNFOUBUJPOPGQSPWJODJBMFMFDUJPOT
      t FOGPSDFNFOUPG"SUJDMFPGUIF*SBR
         Constitution
      t QBTTBHFPGUIFIZESPDBSCPOMFHJTMBUJPO                     Total Expended
                                                                         $2.2
      t JNQMFNFOUBUJPOPGBOUJDPSSVQUJPOMFHJTMBUJPO
      t JNQMFNFOUBUJPOPGDPOTUJUVUJPOBMSFGPSN             Note: Numbers affected by rounding. For the methodology on how
                                                             SIGIR grouped U.S. programs by category (Security, Infrastructure,
      t QBTTBHFPGQSJWBUFTFDVSJUZDPOUSBDUPS             Economy, and Governance), see Appendix D. Obligations and
                                                             expenditures by SIGIR category may vary from top-line obligations and
         legislation                                         expenditures reported in the Summary of U.S. Funding. SIGIR did not
                                                             receive project- or sector-level reporting from all agencies, and some
                                                             information was compiled from the IRMS. Figure includes only IRRF 2,
                                                             ESF, and CERP funding.
          For a timeline of progress on key Iraqi legisla-
                                                             Sources: USAID, response to SIGIR data call, 10/14/2008; ITAO, response
      tive measures, see Figure 2.21.                        to SIGIR data call, 10/14/2008; IRMS, ESF Cost to Complete, 9/30/2008;
                                                             DoS, Iraq Weekly Status Report, 10/1/2008; IRMS, MNC-I Quarterly
                                                             Report, 10/14/2008; ITAO, Essential Indicators Report, 10/2/2008; GRD,
                                                             response to SIGIR data call, 10/6/2008.




                                                                                       OCTOBER 30, 2008 I REPORT TO CONGRESS I         77
               Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 87 of 247

RECONSTRUCTION OVERVIEW
Figure 2.21
Status of Iraqi Legislation To Promote National Reconciliation
                                        Draft Referred
                                        to Council of
                 Laws Drafted           Representatives/         Draft Amended                                  Ratiﬁcation             Law Published
                 and Reviewed           Committee                by Committee           Vote Taken              Procedures              in Gazette               Status



                                                                                                                                                                 Iraq’s Constitution was
                                                                                                                                                                 approved in a national
                                                                                                                                                                 referendum in October
                                                                                                                                                                 2005, but the GOI
Government                                                                                                                                                       has not completed its
of Iraq                                                                                                                                                          constitutional review
Constitution                                                                                                                                                     to resolve the status of
                      June 2005              August 2005           Date Unknown             October 2005           Date Unknown             October 2005         disputed territories and
                                                                                                                                                                 the balance of power
                                                                                                                                                                 between federal and
                                                                                                                                                                 regional governments.

                                                                                                                                                                 The ﬁrst national
                                                                                                                                                                 election occurred on
National
                                                                                                                                                                 12/15/2005, and the next
Election Law
                                                                                                                                                                 election is planned for
                     August 2005             January 2004          Date Unknown               June 2004             October 2004           November 2005
                                                                                                                                                                 12/2009.

                                                                                                                                                                 Iraq is scheduled to hold
Provincial                                                                                                                                                       provincial elections by
Election                                                                                                                                                         1/31/2009, with the
Law                 October 2007             January 2008              July 2008           February 2008          September 2008          September 2008         exception of Kurdistan
                                                                                                                                                                 and Tameem province.


                                                                                                                                                                 The law takes effect
Provincial
                                                                                                                                                                 once provincial elections
Powers
                    October 2007             January 2008            August 2008           February 2008           Date Unknown             February 2008        occur (planned for
Law
                                                                                                                                                                 1/31/2009).

                                                                                                                                                                 Implementation is in
                                                                                                                                                                 process; however, the
                                                                                                                                                                 number of detainees
                                                                                                                                                                 and prisoners eligible for
Amnesty                                                                                                                                                          release under the law
Law                 October 2007             January 2008          Date Unknown            February 2008           Date Unknown             February 2008        is unclear because Iraqi
                                                                                                                                                                 agencies lack integrated
                                                                                                                                                                 and updated databases
                                                                                                                                                                 for tracking the de-
                                                                                                                                                                 tainee population.
                                                                                                                                                                 The GOI drafted three of
                                                                                                                                                                 four interrelated pieces
                                                                                                                                                                 of legislation needed
                                                                                                                                                                 to establish control and
                                                                                                                                                                 management of Iraq’s
                                                                                                                                                                 hydrocarbon resources
                                                                                                                                                                 and to ensure equitable
                                                                                                                                                                 distribution of revenues.
                                                                                                                                                                 Only the hydrocarbon
Hydrocarbon
                    February 2007            March 2007                July 2007                                                                                 framework draft has
Law
                                                                                                                                                                 progressed to the CoR.
                                                                                                                                                                 Kurdistan and the
                                                                                                                                                                 federal government dis-
                                                                                                                                                                 agree on many areas of
                                                                                                                                                                 proposed legislation—
                                                                                                                                                                 particularly about how
                                                                                                                                                                 much control the KRG
                                                                                                                                                                 will have in managing
                                                                                                                                                                 its oil resources.

                                                                                                                                                                 The CoR Security and
Private                                                                                                                                                          Defense Committee is
Security                                                                                                                                                         discussing merging two
Contractor           August 2008           September 2008                                                                                                        drafts of the law. The
Law                                                                                                                                                              second reading has not
                                                                                                                                                                 yet occurred.


Sources: Iraq Ministry of Justice, www.iraqilegislations.org/laws, accessed 10/14/08; Iraqi Council of Representatives, “Law Drafts,” http://www.parliament.iq/, accessed 10/14/08; Council of
Representatives, “Law Publications,” http://www.parliament.iq/, accessed 10/14/08; GAO, Securing, Stabilizing, and Rebuilding Iraq: Progress Report: Some Gains Made, Updated Strategy
Needed, 7/23/2008; U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.


78 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 88 of 247

                                                                                           GOVERNANCE




      sectarian demographics.346 In the other provinc-       February 2008, the CoR passed the companion
      es, all major parties have announced their sup-        Law Governing Powers of Provinces not Formed
      port for these elections—a major step forward in       into Regions. The steps to form a region are
      Iraq’s political development that will set the stage   actions to be taken by PCs that will be elected
      for national elections in December 2009.347            under the Provincial Election Law by the end of
                                                             January 2009. The Shia Islamic Supreme Council
      Article 50                                             of Iraq (ISCI) and Fadhilah parties are interested
      The Provincial Election Law did not include            in region formation in the south.352
      Article 50 of the Transitional Administrative Law,
      which would set aside seats for minorities on          Organizing Elections
      several Provincial Councils (PCs).348 The United       In July 2008, the Independent High Electoral
      Nations Assistance Mission for Iraq (UNAMI)            Commission (IHEC) began preparing for pro-
      continues its consultations with political leaders     vincial elections to ensure that Iraqis have timely
      and minority groups to ensure that the provision       access to information on the electoral process.353
      can be reintroduced to the CoR.349                     The United Nations (UN) is assisting in the effort
                                                             to organize the elections, training and building
      Article 140                                            the capacity of the electoral staff and assist-
      This quarter, limited progress was made on             ing hundreds of national non-governmental
      Article 140, which mandates a process of normal-       organizations (NGOs) to launch the Electoral
      ization and referendum for disputed territories.       Education Foundation.
      UNAMI has been providing assistance to the                 The IHEC must overcome logistical and
      Iraqi leaders and recently completed findings on       organizational challenges in organizing its local
      these disputed areas in northern Iraq:350              operations, executing complicated procure-
      t "LSF                                                ments, and assembling and distributing election
      t )BNEBOJZB                                           materials. USAID obligated more than $102
      t .BLINVS%JTUSJDUT                                   million and expended more than $61 million to
      t .BOEBMJ4VC%JTUSJDUTJO#BMBESPP[                  support the IHEC with preparations for the pro-
                                                             vincial elections.354 Through advisors embedded
          UNAMI plans to release reports on the re-          in the IHEC organization and working in the
      maining disputed areas in northern Iraq, includ-       provinces with the Governorate Election Offices
      ing Tameem, next quarter.351                           (GEOs), USAID is providing training and man-
          Passed in October 2006, the Regions                agement support to facilitate national and local
      Formation Law contained a provision that the           elections.355
      law would not take effect until April 2008. In




                                                                               OCTOBER 30, 2008 I REPORT TO CONGRESS I   79
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 89 of 247

RECONSTRUCTION OVERVIEW




 Hydrocarbon Legislation                                 authorities of Iraq’s anticorruption agencies first
 Progress on the hydrocarbon legislation package         laid out under Coalition Provisional Authority
 remains stalled. The government thus will be            (CPA) Orders 55, 57, and 77. Although informal
 limited to awarding contracts to foreign oil firms      drafts of the new national anticorruption laws
 on an ad hoc basis until the four pieces of hydro-      have circulated since June 2008, no formal pre-
 carbon legislation are passed.356                       sentations have been made to the CoR.360

 Amnesty Law                                             International Anticorruption Efforts
 In February 2008, the GOI passed the Amnesty            In September 2008, the UN launched a five-year
 Law, which allows detainees in Iraqi custody            plan to assist Iraq with preventing and combat-
 to be granted amnesty if they are not already           ing corruption.361 This initiative, partly funded by
 sentenced to death or if the charges against them       the UNDG ITF, will be carried out by the United
 are not included in the list of exemptions.357          Nations Office of Drugs and Crime (UNODC)
 However, detainees are required to petition for         and the UNDP to strengthen Iraq’s main anticor-
 amnesty through committees that must first              ruption bodies and to promote cooperation
 be established in each province. The number             among them through the Joint Anti-Corruption
 of detainees and prisoners eligible for release         Council. In line with the UN anticorruption
 under the Amnesty Law is unclear because Iraqi          treaty, projects will be directed at strengthening
 agencies lack integrated and updated databases          prevention, transparency, accountability, and
 of the detainee population.358 Often, court release     integrity in the private and public sectors. The
 orders are not executed because of administra-          program also aims to strengthen the capacity of
 tive deficiencies and lack of coordination among        Iraqi anticorruption officials to prevent, detect,
 the ministries. The Minister of Human Rights            and investigate money laundering and to enable
 and the Office of the Prime Minister are working        asset recovery.362
 to unify the efforts of other ministries for more
 efficient application of the law.359                    U.S. Anticorruption Efforts
                                                         The U.S. Embassy and DoS continue to revise
 Anticorruption Legislation                              their plan for managing anticorruption ac-
 The proposed legislation pertaining to the pow-         tivities in support of the GOI. The Embassy’s
 ers of the Commission on Integrity (CoI), the           Anticorruption Coordination Office (ACCO)
 Board of Supreme Audit (BSA), and the minis-            awarded an $8 million grant to the UNDP and
 try inspectors general (IGs) failed to complete         UNODC this quarter to conduct two years of
 a second reading in the CoR in June 2008 and            anticorruption programming in Iraq.363
 was later pulled back by the Prime Minister’s                The program will focus on compliance
 Office. The new legislation attempts to codify the      with the United Nations Convention Against




80 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 90 of 247

                                                                                        GOVERNANCE




      Corruption, which Iraq adopted this year.           deadline—and involved agreements on more
      Activities include conducting a comprehensive       than 50 constitutional amendments. In May
      assessment of corruption in Iraq and working        2007, the CRC issued an interim report, which
      with the GOI to develop a national anticorrup-      highlighted the need to address three issues still
      tion strategy to promote accountability, trans-     unresolved by the Executive Council:365
      parency, and good governance at the regional        t 1SFTJEFOUJBMQPXFST
      and provincial levels of government. The ACCO       t SFHJPOBMWFSTVTGFEFSBMQPXFST
      is also in the final stages of awarding a grant     t TUBUVTPG5BNFFN "SUJDMF
      to strengthen Iraq’s anticorruption legislative
      framework and to enhance the public outreach        Private Security Contractor Legislation
      of Iraqi anticorruption bodies.                     The CoR held first readings of the two draft laws
           The DoS Bureau of International Narcotics      that govern private security contractor (PSC)
      and Law Enforcement Affairs (INL) continues to      immunity. Both drafts withdraw immunity for
      sponsor the International Criminal Investigative    PSCs, but the shorter draft would retain the li-
      Training Assistance Program (ICITAP). Advisors      censing and registration scheme that is less cum-
      administered nearly 1,756 hours of investigation    bersome than the one in the first draft. The CoR
      mentoring training to CoI investigators and 720     Security and Defense Committee is currently in
      hours of investigative training. This quarter, 30   discussions about merging the two drafts, and
      new cases were forwarded to Iraq’s Investigative    the second reading has not yet occurred.366
      Judges, and their docket now lists 188 cases in          Changes to PSC immunity would affect re-
      progress.364                                        construction efforts in Iraq. During informal dis-
                                                          cussions with the U.S. Embassy, many PSCs indi-
      Constitutional Reform                               cated that they would leave Iraq once immunity
      The 29-member Constitutional Review                 is lifted. If PSCs depart in large numbers, U.S.
      Committee (CRC) is responsible for review and       reconstruction efforts will be forced to rely on
      proposed reform of the evolving Constitution.       U.S. military security, to augment foreign PSCs
      The draft final report was produced in August       with local security, or to reduce operations.367
      2008—17 months after its original proposed




                                                                            OCTOBER 30, 2008 I REPORT TO CONGRESS I   81
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 91 of 247

RECONSTRUCTION OVERVIEW




 Table 2.44
 Ongoing USAID and DoS Democracy-building Activities
                                                     Obligations                                                                                             Scheduled
 Program                                                 ($ millions)     Objective                                                                          Completion
 USAID Programs
 Local Governance Program                                      $370       To strengthen local governments                                                    12/2008
 National Capacity Development Program                         $339       To build the capacity of Iraqi national government ministries                      7/2009
                                                                          To promote and provide economic and social stability in Iraqi
 Community Action Program                                      $150                                                                                          9/2008
                                                                          communities
                                                                          To support civil society and build democratic practices through provincial
 Quick Response Fund                                             $30                                                                                         12/2008
                                                                          reconstruction teams
 Iraq Rapid Assistance Program                                   $53      To provide technical assistance to IHEC in preparation for elections               12/2010
                                                                          To improve the legislative and regulatory framework of the government
 Policy and Regulatory Reform                                    $24                                                                                         9/2010
                                                                          of Iraq
 DoS Programs
                                                                          To assist democratic transformation in Iraq and to promote the
 National Endowment for Democracy–Grant                          $71                                                                                         3/2009
                                                                          development of a legal civil society and media to operate independently
 National Democratic Institute–Grant                             $50      To encourage constructive political dialogue and participation of the GOI          3/2009
 International Republican Institute–Grant                        $50      To assist in training for Iraqi governance, civil society, and political parties   3/2009
                                                                          The remaining 11 grants average about $4 million each and fund support
 Smaller Grants                                                  $44      for independent media in Iraq, national reconciliation training, and               Not Available
                                                                          democratic transformation assistance, among other activities.
 Total Ongoing Programs                                      $1,181

 Note: Numbers affected by rounding.

 Source: SIGIR Audit 09-001, “Opportunities to Enhance U.S. Democracy-Building Strategy for Iraq,” 10/2008.




 U.S. Programs Supporting                                                 Strategic Plan for Future
 Democracy Building in Iraq                                               Democracy Efforts
 Since 2004, DoS and USAID have obligated                                 DoS and USAID manage U.S. strategy for
 nearly $2 billion for democracy-building pro-                            advancing and strengthening democracy and
 grams in Iraq—more than 93% under USAID                                  governance in Iraq. A SIGIR audit this quarter
 management.368 Of these obligations, nearly                              found that the strategy does not meet the follow-
 $1.2 billion in projects remain ongoing. For an                          ing goals:369
 overview of the ongoing democracy-building ac-                           t BEESFTTIPX64HPBMTBOEPCKFDUJWFTXJMM
 tivities of these two agencies, see Table 2.44. With                        be integrated with the Iraqi government and
 the closeout of construction projects, democ-                               international organizations
 racy and governance programs have received a                             t JODMVEFUIFDVSSFOUBOEGVUVSFDPTUTUPJNQMF-
 relatively higher allocation of U.S. reconstruction                         ment the strategy, such as the costs of building
 funding.                                                                    GOI capacity at the provincial and national
      This section highlights several ongoing                                level
 Economic Support Fund (ESF) funded programs                              t BTTJHOBDDPVOUBCJMJUZGPSJNQMFNFOUJOHNBKPS
 carried out by USAID and DoS, and provides                                  aspects of the strategy
 examples of democracy-building activities as
 reported by the agencies.


82 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 92 of 247

                                                                                          GOVERNANCE




          The audit noted that DoS and USAID could           Additionally, the LGP has trained 8,825 council
      improve their assessments of progress in achiev-       members, 18 governors, 18 deputy governors,
      ing the strategy’s objectives. Although DoS and        and 330 Directors General, as well as key staff
      USAID receive reports describing the progress of       in 400 departments and all of the PCs elected in
      individual programs, they do not entirely show         January 2005.372
      progress toward the strategy’s broad objectives            Recently, the LGP hosted an accountability
      or expected outcomes. For a summary of find-           workshop that aimed to bring more transparency
      ings and recommendations, see Section 4 of this        into the government. More than 70 Iraqi lead-
      Report.                                                ers from the Baghdad PC joined the Baghdad
                                                             district councils and Baghdad governor’s office
      Community Action Program                               for meetings.373
      In August 2008, the USAID Office of the                    This quarter, SIGIR conducted a focused
      Inspector General performed an audit of the            contract audit on the USAID contractor that
      Community Action Program II, providing four            implements the LGP.374 The audit examined two
      recommendations. Currently, USAID is address-          contracts, valued at more than $598 million,
      ing two of four recommendations:370                    which were awarded to the Research Triangle
      t 3FFWBMVBUFXIFUIFSDVSSFOUUBSHFUTBSFSFBMJTUJD   Institute (RTI) in 2003, finding that costs were
         and ensure that realistic targets are included      not easily linked to outcomes and that contract
         in the performance management plan and              achievements were initially unclear. However,
         Project Reporting System.                           contract management and oversight has im-
      t %FWFMPQQSPDFEVSFTUPFOTVSFUIBUDIBOHFTUP       proved in the past few years. For a summary of
         performance indicators and targets are prop-        findings and recommendations, see Section 4 of
         erly documented.                                    this Report.

      Local Governance Program                               Quick Response Fund
      Since 2005, more than 32,600 Iraqis have par-          DoS and USAID are jointly executing Quick
      ticipated in 8,300 meetings to educate citizens        Response Fund (QRF) projects to accelerate ca-
      on democracy and political transitions through         pacity at the local government level and catalyze
      USAID’s Local Governance Program (LGP).371             local development in a wide range of sectors,




                                                                              OCTOBER 30, 2008 I REPORT TO CONGRESS I   83
              Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 93 of 247

RECONSTRUCTION OVERVIEW



 Table 2.45
 Sectors Using QRF Grants
 Sectors                                 Approved           Disbursed        % Disbursed
 Agriculture                             $6,923,436         $4,400,134               64%
 Economic Development                    $9,605,862         $4,968,626               52%
 Civil Society                           $7,439,275         $4,711,082               63%
 Education                              $10,743,455         $3,492,752               33%
 Governance                              $9,740,459         $4,490,880               46%
 Business Development                    $4,470,426         $2,645,945               59%
 Health                                  $6,643,737         $2,333,938               35%
 Women’s Programs                        $3,842,897         $2,714,296               71%
 Youth Programs                          $2,983,371         $2,552,730               86%
 Rule of Law                             $2,624,780         $1,431,864               55%
 Other                                   $3,337,604           $210,520                6%

 Source: DoS, Quick Response Funds Newsletter, 9/25/2008.




 including agriculture, education, media, microfi-               of $1.1 million) across the Baghdad province.
 nance, and the rule of law.375                                  The program allowed more than 40,000 Iraqi
     As of September 23, 2008, $68.4 million has                 boys and girls to participate in the events, which
 been approved through QRF grants for 2,065                      are held at refurbished parks.380
 programs, and $34 million has been disbursed.376
 For a summary of QRF grants by objective, see                   U.S. Capacity Development Programs
 Table 2.45.                                                     Coalition efforts to build Iraqi ministerial capac-
     A new QRF grant was signed this quarter to                  ity continue to focus on improving internal over-
 provide critical medical supplies and equipment                 sight and expanding Coalition advisory teams.
 worth $200,000 to strengthen the Iskandariya                    USAID and the Iraq Transition Assistance Office
 Hospital emergency response capacity in                         (ITAO) lead efforts to assess current ministerial
 Babylon.377                                                     performance and to follow through with priori-
                                                                 tized action plans, milestones, and outcomes.
 Community Stabilization Program                                 U.S. advisors work directly with each ministry or
 The Community Stabilization Program (CSP)                       executive-level entity. For a breakout of civilian
 responds to key needs in Iraqi communities and                  staff in the ministries as of September 22, 2008,
 is conducted in close collaboration with the na-                see Table 2.46.
 tional and local governments, private sector, and                   As of September 30, 2008, nearly $300
 Provincial Reconstruction Teams (PRTs).378                      million in allocations has been obligated to
     The CSP and the Ministry of Youth have                      the National Capacity Development (NCD)
 organized soccer leagues modeled after those                    program, also known by the Arabic name for de-
 in the United States.379 The soccer tournaments                 velopment, “Tatweer.”381 The program has been
 aim to keep the youth engaged in constructive                   assisting the GOI since August 2006, building
 alternatives to militia recruitment activities. The             the capacity of public management and profes-
 CSP sponsored 14 soccer tournaments (at a cost                  sional training.


84 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 94 of 247

                                                                                                                   GOVERNANCE

      Table 2.46
      U.S. Advisors in GOI Ministries and Executive Ofﬁces
      GOI Ministries                       U.S. Embassy Advisors                USAID Advisors
      PMO/ComSec                                                       12                          5
      Electricity                                                       9                          7
      Oil                                                               5                         10
      Health                                                            6                          4
      Justice                                                           7                          1
      Planning and Development                                         55                          7
      Agriculture                                                      11                          5
      Education                                                         2                         0
      MPW                                                               0                          3
      Water                                                             2                          5
      Finance                                                           9                         4
      Transportation                                                   11                          0
      Multiple                                                         49                         16
      Trade                                                             0                          7
      L&SA                                                              0                          1
      Total                                                          178                          75

      Source: USAID, response to SIGIR data call, 10/14/2008.




      Table 2.47
      Highlights of Tatweer Activities in the Iraqi Ministries
      Ministry                                Status
      Ministry of Electricity                 USAID/Tatweer and the Ministry of Electricity signed a memorandum of
                                              understanding to reinforce U.S. government commitment to continue assisting
                                              the ministry in improving administrative systems and training, with an emphasis
                                              on ﬁscal management, budget preparation and execution, procurement, and
                                              project management.
      Ministry of Municipalities and          USAID/Tatweer advisors provided training to the Ministry of Municipalities and
      Public Works                            Public Works on 15 Provincial Planning Units in Visual FoxPro. The software is
                                              used to store and analyze capital investment project information and will allow
                                              provincial planning units to track and report progress on their own projects
                                              directly to Baghdad.
      Ministry of Health                      The Minister of Health received assistance from USAID/Tatweer in drafting a
                                              strategic plan for Iraq’s healthcare system. An outcome of the workshop was
                                              a vision statement for the Ministry, and USAID/Tatweer is playing a key role in
                                              drafting the Ministry of Health’s 2009–2013 Strategic Plan.

      Note: Since early 2008, USAID has provided training to the IGs in at least 10 ministries.

      Source: U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.




           The Tatweer program conducted several                                      USAID has been transitioning ownership
      activities across all provinces this quarter,                               of a growing training capacity to the GOI, and
      including:382                                                               now more than half of Tatweer-funded training
      t DMBTTFTGPSOFBSMZ QFPQMF                                      is performed by Iraqis.383 Table 2.47 provides ad-
      t BOUJDPSSVQUJPO QSPDVSFNFOU BOEIVNBO                                  ditional updates on Tatweer activities within the
         resource training for 283 members of the min-                            Iraqi ministries this quarter.
         istry IG staff


                                                                                                       OCTOBER 30, 2008 I REPORT TO CONGRESS I   85
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 95 of 247

RECONSTRUCTION OVERVIEW




 U.S.-funded Procurement                                     In September 2008, PRM received $45 mil-
 Assistance Centers                                      lion in ESF funding for Iraqi refugees in Jordan
 The GOI continues to review U.S. support for            from the FY 2008 Emergency Supplemental
 its public procurement activities. The Iraqi-led        Appropriations. Funds were distributed to the
 Procurement Assistance Center (PAC) program             following organizations, but no expenditures
 and the Provincial Procurement Assistance               have been reported to date:387
 Teams (PPATs) are funded and managed by the             t NJMMJPOGPS6/)$3T4VQQMFNFOUBM
 Task Force to Improve Business and Stability               Appeal for Iraq
 Operations (Task Force). There are three PAC            t NJMMJPOGPSUIF6/*$&'&EVDBUJPO
 offices (two in Baghdad and one in Erbil). The             Appeal program
 PPATs are currently in all provinces except             t NJMMJPOGPS8)0T)FBMUI"QQFBM
 Dahuk and Missan, and Baghdad is supported                 program
 by the PAC.384                                          t NJMMJPOGPS6/*$&'

     The United States analyzes the procure-             Refugees
 ment data reported by each PPAT and assists             As of September 2008, the United States had
 the Baghdad support team of local nationals             resettled 12,118 refugees, surpassing the FY 2008
 through a coaching and mentoring program. The           goal of admitting 12,000 Iraqi refugees.388 To pro-
 ongoing support has enabled more consistent re-         tect many Iraqis who work for or on behalf of the
 porting from the provinces and is building trust        United States, the Congress created two Special
 between the PPATs and the PAC offices. The              Immigrant Visa (SIV) programs:389
 PACs provide direct assistance and training to          t 4*7QSPHSBNGPS*SBRJUSBOTMBUPSTJOUFSQSFUFST
 19 ministries and to the Provincial Procurement         t ,FOOFEZ4*7QSPHSBNGPS*SBRJFNQMPZFFTBOE
 Offices in 16 provinces.385                                contractors and their families

 Refugees and IDPs
 The DoS Bureau for Population, Refugees, and            Table 2.48
 Migration (PRM) was allocated $20 million in            Estimated Refugee Populations (thousands)
 March 2008 to respond to the UN Health Appeal           Syria                                                   1,200-1,400

 for Iraqis. Of this funding, the United Nations         Jordan                                                      450-500
                                                         Lebanon                                                             50
 High Commissioner for Refugees (UNHCR)
                                                         Egypt                                                         20-40
 received $12.4 million, the World Health
                                                         Turkey                                                             5-10
 Organization (WHO) received $4.6 million, and           Gulf States                                         More than 200
 the United Nations Children’s Fund (UNICEF)
                                                         Source: DoS, “Status of U.S. Refugee Resettlement Processing for
 received $3 million.386                                 Iraqi Nationals,” Report Number MERO-IQO-08-02, 7/2008.




86 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 96 of 247

                                                                                                                     GOVERNANCE




      Table 2.49

      U.S. Funding for Humanitarian Assistance—FY 2007 and FY 2008 ($ millions)
                                    International
      Agency                       Organizations                        NGOs                    FY 2008 Total                      FY 2007 Total
      DoS                                    $207.80                     $3.50                          $211.30                           $122.81
      USAID                                     66.70                    40.20                           106.90                              48.25
      Total                                  $274.50                   $43.70                           $318.20                           $171.06

      Source: DoS, Ofﬁce of the Spokesman, “U.S. Surpasses Goal of Admitting 12,000 Iraqi Refugees in Fiscal Year 2008; Assistance Reaches New
      Heights,” 9/12/2008.




           Between October 1, 2007, and August 31,                                In Tameem, ethnic tensions between Arabs,
      2008, SIVs were issued to 870 Iraqis. More than                         Kurds, and Turkmen have resulted in displace-
      1,000 Iraqis had made travel plans to visit the                         ment of hundreds of families. They are facing
      United States by the end of September.390 For an                        the effects discrimination in high rent assess-
      estimate of Iraqi refugee populations in other                          ments and poor access to basic services and
      nations, see Table 2.48.                                                employment.393
           As a result of increased processing capac-
      ity throughout the region, DoS expects that at                          Returnees
      least 17,000 Iraqi refugees will be admitted to                         Returns of IDPs to Baghdad and Diyala are
      the United States in FY 2009.391 Processing of                          increasing as the GOI continues to encourage
      Iraqi refugees for resettlement requires coopera-                       Iraqis to return to their homes. This year there
      tion between many parties, including DoS, the                           are approximately 16,000 returnees in Iraq.394
      Department of Homeland Security, UNHCR,                                 The Ministry of Displacement and Migration an-
      Overseas Processing Entities, the International                         nounced that it will grant approximately $600 to
      Organization for Migration, the International                           every returnee family previously registered with
      Catholic Migration Commission, and the GOI.                             the Ministry.395

      IDPs                                                                    Humanitarian Assistance
      In September 2008, the Iraqi Prime Minister                             to Iraqis
      issued an eviction order for all Baghdad squat-                         U.S. humanitarian aid for Iraqi refugees, conflict
      ters so that the displaced owners of these homes                        victims, and IDPs increased to more than $318
      could return. Although militant groups illegally                        million in FY 2008. This is an increase over last
      occupy some properties, a substantial number of                         year’s total of $171 million.396 Since 2003, the
      squatters are internally displaced persons (IDPs)                       United States has been the largest contributor
      who could become secondarily displaced. When                            to programs assisting displaced Iraqis, funding
      these families vacate, they will be entitled to a                       programs for food, health, education, water and
      government rental subsidy of approximately                              sanitation, emergency shelter, and protection.397
      $250 each month for six months.392                                      For an overview of U.S. funding by agency, see
                                                                              Table 2.49.

                                                                                                       OCTOBER 30, 2008 I REPORT TO CONGRESS I   87
              Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 97 of 247

RECONSTRUCTION OVERVIEW




 Education                                                                     Mualameen, and Al Faoo—were incomplete at
 The U.S. program continues to support the                                     the time of the SIGIR site visit on September
 construction and rehabilitation of Iraq’s schools.                            17, 2008. The original completion date for the
 As of September 30, 2008, the United States has                               projects was July 29, 2008.399
 obligated $723.45 million and expended $622.31                                    The Iraqi contractor did not complete the
 million in the education sector.398 Table 2.50 pro-                           refurbishments because he requested to be re-
 vides a sample of several large ongoing projects                              leased from the contracts. The contractor stated
 in the education sector.                                                      that he received threats for not paying bribes to
     SIGIR assessed three Iraq-Commander’s                                     GOI representatives. One of SIGIR’s recommen-
 Emergency Response Program (I-CERP) school                                    dations was for the Multi-National Corps-Iraq
 refurbishment projects in Sadr City. The in-                                  (MNC-I) to initiate another contract to complete
 spections found that the schools—Al Quds, Al                                  the school refurbishments.400




 Table 2.50
 Ongoing Projects in the Education Sector ($ millions)
                                                         Total                                                   Forecasted
                                                         Budgeted         Fund                      Project      Completion
 Project Name                                            Cost             Type       Province       Start Date   Date
 Sulaimanyah Votech New Construction                     $5.20            CERP       Sulaymaniyah   12/2/2007    12/23/08
 Construct a New Elementary School ESFPRDC               $4.26            ESF        Baghdad        11/28/2007   9/18/08
 BE/Zanobiya New Elementary Sch BSP-154                  $4.25            ESF        Baghdad        11/19/2007   2/14/09
 BE/Desgn-Cnstr Salwa New Elementary School              $3.92            ESF        Baghdad        12/10/2007   11/15/08
 Renovate Al Mujtameh Al Jadded (New
                                                         $3.02            ESF        Baghdad        7/21/2008    12/17/08
 Society) Elementary School

 Source: IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.




88 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 98 of 247




                                  PROVINCIAL
                                   OVERVIEW
      PROVINCE SNAPSHOTS
        PRT Updates
        GRD and USAID Updates




                                                                section 3




                                                           3
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 99 of 247

PROVINCIAL OVERVIEW




 PROVINCE SNAPSHOTS
 This section focuses on U.S. reconstruction ef-         assessment system that uses standardized rank-
 forts in Iraq’s provinces. SIGIR provides infor-        ings to measure provincial progress in achieving
 mation on funding, security, governance, and            five PRT objectives:402
 the economy, as well as updates reported by the         t (PWFSOBODFAssist in the development of
 Provincial Reconstruction Teams (PRTs) and                 sub-national governments that are self-suffi-
 program managers from the U.S. Army Corps                  cient, transparent, accountable, and capable
 of Engineers, Gulf Region Division (GRD), and              of identifying, prioritizing, and servicing the
 the U.S. Agency for International Development              needs of the citizens.
 (USAID).                                                t 1PMJUJDBM%FWFMPQNFOU Promote the devel-
     U.S. programs in the provinces focus on                opment of an engaged local population and
 strengthening provincial governance, eco-                  effective political parties, institutions, repre-
 nomic support systems, essential services, and             sentatives, and officials that respect rights of
 security. These initiatives draw from a wide               individuals and groups, promote pluralism,
 range of expertise in both civilian and military           and peacefully transfer power.
 organizations.                                          t &DPOPNJD%FWFMPQNFOU Help sub-national
     For a province-level overview of security,             governments and the private sector to establish
 infrastructure, economy, and governance indica-            and implement broad-based and comprehen-
 tors, see Table 3.1.                                       sive economic development strategies that
                                                            promote equitable and sustainable growth.
 PRT Updates                                             t 3VMFPG-BXEnhance the quality of justice
 The fundamental aim of the U.S. PRTs in Iraq               enjoyed by the populace by improving the ac-
 is to build the capacity of local governments to           countability, effectiveness, and consistency of
 provide for the needs of the population.                   services administered by policing, corrections,
      As of September 2008, 27 PRTs were operat-            judicial, and other legal institutions.
 ing in Iraq: 14 permanent teams at the provincial       t 3FDPODJMJBUJPO Assist conflicting parties to
 level and another 13 embedded PRTs (ePRTs)                 resolve their differences by engaging in direct
 that operate alongside U.S. Brigade Combat                 and peaceful dialogue to identify and pursue
 Teams (BCTs).401 The U.S. reconstruction                   shared aims and interests.
 strategy relies on the ability of PRTs to provide
 a balance of diplomatic, military, and economic             Every PRT and ePRT rates the progress of its
 development capabilities.                               regional, provincial, and municipal area of op-
      In late 2007, the U.S. Embassy’s Office            eration relative to five stages of development:403
 of Provincial Affairs (OPA) developed the               1. Beginning indicates a base line status, with little
 Capability Maturity Model (CMM) for use                    progress on most issues. These issues include
 by PRTs in the provinces. SIGIR is providing               minimal decision-making processes, provision
 updates based on the most recent report, which             of ad hoc services, underdeveloped politi-
 was completed in May 2008. The CMM is an                   cal participation, corrupt law enforcement

90 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 100 of 247

                                                                          PROVINCIAL OVERVIEW




          organizations, few civil liberties, limited           participation, general situational and religious
          infrastructure and financial systems, and high        tolerance, functional economic and financial
          unemployment rates.                                   operations, an open and fair legal system, and
       2. Developing denotes minimal improvements               self-sufficient security institutions.
          in the economic, governance, and security
          systems. Serious deficiencies remain, including        In September 2008, U.S. Embassy-Baghdad
          undeveloped planning and budget capacities,         and the Multi-National Force-Iraq (MNF-I)
          limited civil society and political participa-      developed a new strategic framework to rebuild
          tion, short-term job creation, few banks, and       capacity in Iraq’s provincial governments. The
          continued corruption in security apparatuses.       framework provides updated guidance for PRTs
       3. Sustaining suggests increased effectiveness of      and includes goals and objectives, clear lines of
          localized strategies, but continued coordina-       authority, measures for coordinating provincial
          tion inefficiencies. These issues include limited   reconstruction efforts, and a training plan that
          dialogue between provincial and national or-        supports the PRT program more effectively.404
          ganizations, consolidation of political parties,       SIGIR has announced a new review of the
          focused political participation, unbalanced         PRT program, including an assessment of the
          supply-chain processes, opening of private and      CMM.
          national banks, continued tribal influences,
          and improved policing abilities.                    PRT Leadership Insights
       4. Performing reflects predominantly functional        OPA provided SIGIR with a compilation of
          social, financial, and infrastructure mechanisms.   observations from PRT/ePRT leaders. These self-
          Governance is typified by improved coordina-        reported observations are summarized in each
          tion, representation, participation, and trans-     province as “PRT Leadership Insights.”
          parency among various entities. Economically,
          more banks are opened, the supply chain be-         GRD and USAID Updates
          comes increasingly functional (with some se-        Each province snapshot also includes a synopsis
          vere disruptions), and transportation becomes       of GRD and USAID projects and programs.
          more widespread. Law enforcement improves           Both agencies provided to SIGIR quarterly
          as tribal leaders increasingly support legal        updates on reconstruction progress, including
          institutions and local security forces progress     the outcomes of completed construction and
          with limited overwatch. The judiciary endures       capacity-development projects. The updates are
          continued docket backlog, but is growing in         not comprehensive reports of GRD or USAID
          independence and objectiveness.                     activities, but they do provide brief insight into
       5. Self-reliance indicates a complete evolution to     the focus of reconstruction in each province.
          independence, organizational coordination,
          and civil freedoms. Security, political, and eco-
          nomic mechanisms are characterized by full

                                                                                OCTOBER 30, 2008 I REPORT TO CONGRESS I   91
               Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 101 of 247

PROVINCIAL OVERVIEW




 Table 3.1
 Selected Comparisons of Iraq’s Provinces
                                                                                                                          Iraqi
                        Population Statistics                         U.S. Funding, Per Capita                           Funding                         Security                       Economy
                                                                                                                                2008                                                         State
                                          Internally                                                                       Provincial           Total     Total                            Owned
                                          Displaced             IRRF 2            ISFF            ESF          CERP           Capital        Attacks    Attacks          Provincial     Enterprises
                                            Persons            Project         Project         Project       Project         Budget        4/1/2008– 7/1/2008–                Iraqi       (SOEs)—
 Province               Populationa          (IDPs)b            Costsc         Costsd           Costse        Costsf       ($ millions)g   7/1/2008h 9/30/2008i            Controlj      Factoriesk
 Kurdistan
 (Dahuk,                                                                                                                                                                       May
                           4,621,600            4,213         $232.59          $19.38          $49.07         $21.92       $2,533.20                 3              6                             2
 Erbil, and                                                                                                                                                                    2007
 Sulaymaniyah)
                                                                                                                                                                                Mar
 Ninewa                    2,473,700         158,683          $315.91         $310.74          $32.03         $71.69         $357.70            1,041            924                            13
                                                                                                                                                                               2009
                                                                                                                                                                                Jan
 Tameem                      839,100          59,541        $1,202.77         $274.34         $267.37       $176.95          $143.50              248            245                              4
                                                                                                                                                                               2009
                                                                                                                                                                                Jan
 Salah Al-Din              1,077,800          87,065          $641.69         $187.38         $290.16       $184.59          $147.40              717            486                              5
                                                                                                                                                                               2009
                                                                                                                                                                                Sep
 Anbar                     1,280,000          79,763          $845.42       $1,303.78         $104.72       $349.04          $323.00              275            209                            16
                                                                                                                                                                               2008
                                                                                                                                                                                Feb
 Diyala                    1,373,900         550,477          $622.38         $319.23          $22.01       $135.54          $167.90              537            533                              1
                                                                                                                                                                               2009
                                                                                                                                                                               May
 Baghdad                   6,386,100      1,785,680           $772.47         $545.11         $158.55       $168.83          $884.50            2,221            867                             48
                                                                                                                                                                               2009
                                                                                                                                                                                Oct
 Wassit                      941,800            6,179         $447.12         $154.58          $81.90         $67.81         $134.70                34              8                             1
                                                                                                                                                                               2008
                                                                                                                                                                                Oct
 Babylon                   1,444,400          25,839          $216.22          $31.04          $39.56       $122.52          $200.80                81             54                            10
                                                                                                                                                                               2008
                                                                                                                                                                                 Jul
 Qadissiya                   866,700              843         $244.32          $67.31          $32.17         $95.47         $132.40                17              7                             4
                                                                                                                                                                               2008
                                                                                                                                                                                Oct
 Kerbala                     756,000              562         $187.29            $1.30         $58.33         $70.36         $115.20                 1              4                             3
                                                                                                                                                                               2007
                                                                                                                                                                                Dec
 Najaf                       946,300                —         $266.87          $70.61          $52.97         $41.06         $142.30                 4              1                             5
                                                                                                                                                                               2006
                                                                                                                                                                                 Jul
 Muthanna                    536,300              281         $663.61            $5.47         $76.83         $46.00           $83.40                2              1                             3
                                                                                                                                                                               2006
                                                                                                                                                                                Sep
 Thi-Qar                   1,427,200            1,966       $1,012.95         $121.39          $41.41         $28.69         $215.80                17             21                             2
                                                                                                                                                                               2006
                                                                                                                                                                                Apr
 Missan                      743,400              281         $348.76         $102.98          $84.87         $29.75         $120.50                12             43                             4
                                                                                                                                                                               2007
                                                                                                                                                                                Dec
 Basrah                    1,761,000          46,060        $1,576.53         $159.23         $226.05       $147.04          $306.10              108              26                             9
                                                                                                                                                                               2007
 Totals                  27,475,300       2,807,433         $9,596.92       $3,673.85       $1,618.00 $1,757.25            $5,009.40            5,318          3,435                            130



     Note: Numbers affected by rounding. Total project costs for the various funds are as reported in the Iraq Reconstruction Management System (IRMS). They do not represent actual
     obligations or expenditures.

 a   Total number of people residing in the province, as measured by the UN in November 2007. UNOCHA, “Iraq-Population by Governorate,” 11/19/2007.
 b   Number of Iraqis displaced from their homes who have resettled to that province. IDP ﬁgures for Dahuk were not provided; total reﬂects Erbil and Sulaymaniyah only. U.S. Embassy-
     Baghdad, response to SIGIR data call, 10/2/2008.
 c   Numbers affected by rounding. Historically, SIGIR has reported the budget cost for USAID projects from the quarterly USAID Activities Report, but they will no longer be produced. SIGIR
     will now use information from the IRMS, which differs from previously reported totals. IRMS, ITAO Rollup, 10/1/2008.
 d   Numbers affected by rounding. Historically, SIGIR has reported the budget cost for USAID projects from the quarterly USAID Activities Report, but they will no longer be produced. SIGIR
     will now use information from the IRMS, which differs from previously reported totals. IRMS, ITAO Rollup, 10/1/2008.
 e   Numbers affected by rounding. Historically, SIGIR has reported the budget cost for USAID projects from the quarterly USAID Activities Report, but they will no longer be produced. SIGIR
     will now use information from the IRMS, which differs from previously reported totals. IRMS, ITAO Rollup, 10/1/2008.
 f   Numbers affected by rounding. Historically, SIGIR has reported the budget cost for USAID projects from the quarterly USAID Activities Report, but they will no longer be produced. SIGIR
     will now use information from the IRMS, which differs from previously reported totals. IRMS, ITAO Rollup, 10/1/2008; CERP Excel Workbook, 10/3/2008.
 g   The amounts allocated to each province by GOI for reconstruction efforts. Treasury, “MOF Capital Report: 06/2008,” response to SIGIR data call, 10/8/2008.
 h   Total number of attacks occurring within the province 4/1/2008–7/1/2008. OSD, response to SIGIR data call, 10/6/2008.
 i   Total number of attacks occurring within the province 7/1/2008–9/30/2008. OSD, response to SIGIR data call, 10/6/2008.
 j   Date of transfer of security authority to the Iraqis. DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32; CENTCOM, response to SIGIR data call, 10/15/2008.

92 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                     Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 102 of 247

                                                                                                                                       PROVINCIAL OVERVIEW




    Economy                                    Infrastructure                                                                      Governance
                   Avg. Load                                              U.S.-              Total PRDC                            Tatweer Community
                     Served                                         supported                 Budgeted                    Voter Trainees by    Action
    Iraqi First      (MWh)                  Avg.                       Primary              FY 2006 and % of PRDC Registration,    Province  Program Value of CAP
     Contract        for the             Demand            Internet Healthcare                   FY 2007 Budgeted         as of 7/1/2008–       (CAP)     Projects
      Actionsl      Quarterm             (MWh)n              Userso   Centersp                ($ millions)q Awardedr 7/14/2008s 9/20/2008t   Projectsu  ($ millions)v



            53         12,725              20,746          530,000               16                $81.14             89%        2,386,861            1,046                69            $6.47



          588           9,751              19,359            18,000                9               $27.43             60%        1,530,291            1,063                62            $3.04

          748           4,291                7,373           30,000                5               $27.10             65%          688,242               353               60            $2.89

        4,733           5,359                8,754              500                8               $24.30             44%          633,692                49             169             $4.31

        1,028           4,728                7,488            3,000                7               $52.28             55%          730,195               121             126             $3.54

          183           3,256                5,299                                 9               $24.36             76%          758,886                76               74            $3.21

        5,331          28,863              60,246          152,000               30               $147.53             64%        4,288,019            1,543            1,076            $34.00

          283           3,089                6,914            1,000                7               $27.92             91%          588,821               385               81            $4.36

          381           4,387                9,678            3,000                7               $26.85           126%           882,206               412               95            $6.87

          266           2,925                5,760            8,000                5               $24.63             75%          570,810               271               60            $5.68

            14          3,035                6,222           15,000                7               $23.31             70%          518,042               307               74            $8.90

            15          3,999                8,525           11,000                6               $25.72             33%          638,496               392               68            $2.85

            10          2,380                4,610                                 3               $24.95             50%          346,666               264               60            $1.78

          836           6,030                9,215            2,000                8               $25.80             43%          913,686               453               63            $6.21

             4          2,747                6,222            1,000                4               $25.94             73%          514,122               339               79            $6.12

          441          15,576              20,966            53,000              11                $66.95             73%        1,357,045               387             125             $8.32

       14,914               —                    —         827,500              142               $656.21                —      17,346,080            7,461            2,341          $108.55


k Total number of factories of state-owned enterprises in the province. An additional SOE listed separately under Kirkuk was combined with the total for Tameem. TF-BSO, response to SIGIR
  data call, 10/2/2008.
l Total number of contracts that vendors received from Iraqi First program awards 8/1/2007–8/1/2008. OSD, response to SIGIR data call, 10/2/2008.
m The average number of MWhs used per day to satisfy the load served, as estimated by the Ministry of Electricity and reported by ITAO. ITAO, IRMO Electric Daily Units Performance Report,
  7/2/2008–9/30/2008. Actual production in MWh averaged 117,849 for the quarter. Actual production varies from load served.
n The average number of MWhs demanded, as estimated by the Ministry of Electricity and reported by ITAO. ITAO, IRMO Electric Daily Units Performance Report, 7/2/2008–9/30/2008.
o Number of Internet users in the province. The total by the Embassy read 1.12 million, but SIGIR calculations indicate the ﬁgure to be 933,500. U.S. Embassy-Baghdad, response to SIGIR data
  call, 10/2/2008.
p The cumulative number of clinics built, upgraded, or refurbished using U.S. funding under GRD’s PHC program. GRD, response to SIGIR data call, 10/8/2008.
q The total amounts budgeted for each province in PRT/PRDC program funds, for both the FY 2006 and FY 2007 Supplemental appropriations. OPA, response to SIGIR data call, 10/15/2008.
r PRDC award amounts as a percentage of PRDC budgeted amounts. OPA, response to SIGIR data call, 10/15/2008.
s Cumulative number of residents aged 18 and older. Citizens listed in the Public Distribution System’s database are automatically registered to vote. The data represents all Iraqis who were in
  the database before the Voter Registration Update (VRU). U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
t Number of Iraqis trained by the Tatweer program 7/1/2008–9/20/2008. U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
u Total number of ongoing U.S. Projects funded by the ESF and implemented by USAID. Projects aim to strengthen links between the Iraqi government and local communities by facilitating
  community coordination with local and provincial governments. U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
v Total value of ongoing U.S.-funded CAP projects. U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.




                                                                                                                                                OCTOBER 30, 2008 I REPORT TO CONGRESS I       93
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 103 of 247

PROVINCIAL OVERVIEW




    Erbil



                                                                         KURDISTAN (KRG)
                                                                         Population:a 4.6 million
                                                                         Religion:b 71% Sunni, 7% Shia, 22% Other
                                                                         Capital Budget:c $2.5 billion, 61% expended
                                                                         U.S. Projects:d 1,988
        Capital
        Coalition-led PRT
                                                                         U.S. Project Costs:d $874.3 million
        PST                                                              PIC Date:e May 2007

 Total Security Incidents                                                PRT Assessment of Progressg
          f
 by Month                                                                                       Beginning         Developing       Sustaining         Performing         Self-Reliant

   16
                                                              Sep            Governance
      Jan                                                     2008
    8 2004                                                                   Political
                                                                             Development
    0                                                                        Economic
                                                                             Development

                                                                             Rule of Law
                                                          h
 Project Cost by Sector                                                      Reconciliation

                                                                                              Trend since last quarter: improved             regressed              no change
                  Security
                and Justice

                          23%                   27%
                                                         Electricity
                                                                         Ongoing and Completed
      Refugees,
  Human Rights,
                                                                         Infrastructure Projectsi ($ Millions)
  and Education
                       10%
       Economic                                                                                             Completed            Completed               Ongoing     Ongoing
    Development                                                                                          Project Count         Project Cost         Project Count Project Cost
             1%                               31%
                              4%                                         Oil and Gas                                     2              $0.36                        -                  -
  Transportation and
    Communications                                    Water
                                                                         Electricity                                   83             $233.47                        1             $0.10
                2%
                  Buildings     Health Care                              Water                                        227             $252.21                      11             $18.43
                       2%                                                Health Care                                   90              $34.33                        8             $4.88
                                                                         Transportation and
                                                                                                                       36              $10.38                        4             $5.44
                                                                         Communications
                                                                         Buildings                                    119               $2.65                        4            $11.39
                                                                         Total                                        557             $533.40                      28             $40.24

 Note: Locations on map are approximate. Numbers affected by rounding.

 Sources:
 a UNOCHA, “Iraq-Population by Governorate,” 11/19/2007.
 b IOM, “IOM Displacement Data Used for Associated Press Interactive     e DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
    Website,” 5/2008, www.iom-iraq.net.                                  f OSD, response to SIGIR data call, 10/6/2008.
 c Ministry of Finance, Capital Report, 6/2008, provided by the U.S.     g U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
    Embassy-Baghdad, 10/2/2008.                                          h IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Includes only ongoing and completed
 d IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.      projects. Project count and cost may be different from the count and cost reported last quarter because USAID
    Project count and cost may be different from the count and cost         data was obtained from IRMS. According to these sources, the Oil and Gas sector accounted for less than one-
    reported last quarter because USAID data was obtained from IRMS.        half percent of the funding.
    Figures for source d include ongoing and completed projects, and     i IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Project count and cost may be different
    account for the IRRF, ISFF, ESF, and CERP funds.                        from the count and cost reported last quarter because USAID data was obtained from IRMS.

94 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 104 of 247

                                                                                                           KURDISTAN




       Kurdistan at a Glance
       Funding            IRRF 2 Project Costs                                             $233
       per Capita
                          ISFF Project Costs                                                $19
                          ESF Project Costs                                                 $49
                          CERP Project Costs                                                $22
       Iraqi Funding      2008 Provincial Capital Budget Allocation                      $2.53 B
       Security           Total Attacks 4/1/2008–7/1/2008                                     3
                          Total Attacks 7/1/2008–9/30/2008                                    6
                          Provincial Iraqi Control                                     May 2007
       Economy            State Owned Enterprises (SOEs)–Factories                            2
                          Iraqi First Contract Actions                                       53
       Infrastructure     Avg. Load Served (MWh) for the Quarter                         12,725
                          Avg. Demand (MWh)                                              20,746
                          Internet Users                                                530,000
                          U.S.-supported Primary Healthcare Centers                          16
       Governance         Internally Displaced Persons (IDPs)                             4,213
                          Total PRDC Budgeted (FY 2006 and FY 2007)                    $81.14 M
                          % of PRDC Budgeted Awarded                                       89%
                          Tatweer Trainees by Province 7/1/2008–9/20/2008                 1,046
                          Community Action Program (CAP) Projects                            69
                          Value of CAP Projects                                         $6.47 M

       Note: Numbers affected by rounding.

       Source: See Province Comparison Table 3.1 for sources.




       Regional Reconstruction Team                                     t USBJOJOHGPSZPVOHMBXZFST
       Updates                                                          t QSFTFSWBUJPOPG,VSEJTIDVMUVSBMIFSJUBHFJO
       Three provinces—Dahuk, Erbil, and                                   textile arts
       Sulaymaniyah—form the region of Kurdistan,
       which is governed by the Kurdistan Regional                          The RRT in Erbil is focusing on building
       Government (KRG). As part of the PRT pro-                        the region’s capacity to increase government
       gram, the United States operates a Regional                      financial support for projects and programs. It
       Reconstruction Team (RRT) in Erbil.                              has expressed concerns about potential corrup-
           Leadership Insights. Quick Response Fund                     tion, the need for a more diverse political system,
       (QRF) projects in the region address several                     the disconnect between the ruling elite and the
       unmet needs, including:405                                       populace, and the need for an improved banking
       t FDPOPNJDPQQPSUVOJUJFTGPSXPNFO                              system.406 Further, the RRT also has been unable
       t TIFMUFSTGPSWJDUJNTPGHFOEFSSFMBUFEWJPMFODF               to take advantage of opportunities to expand


                                                                                          OCTOBER 30, 2008 I REPORT TO CONGRESS I   95
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 105 of 247

PROVINCIAL OVERVIEW




                                                                                          Renovated school in Erbil. (USACE photo)




 its involvement with the Kurdistan Regional                              facility.409 Work continued this quarter on the
 Government due to logistical constraints.407                             Erbil Orphanage-Senior Center ($3.7 million)
      Capacity Development. This quarter, the                             to build separate quarters that can house up to
 Tatweer program provided training to 135                                 165 boys, 180 girls, and 60 seniors.410
 government officials, and the LGP program                                    Water. This quarter, construction continued
 trained 92 government officials.408 Six courses in-                      on the $1.5 million Masike & Jamai Bini Water
 cluded classes in procurement and performance                            Networks to provide water pipes with valves and
 management, as well as a two-day workshop                                manholes to improve access to potable water
 for technicians and engineers from geographic                            for about 75,000 Iraqis in two neighborhoods
 information system centers in Erbil, Dahuk,                              in the city of Dahuk.411 Work is now just more
 Sulaymaniyah, Ninewa, and Tameem.                                        than half finished, and completion is expected
                                                                          by November 20, 2008.412 Local employment
 GRD Reconstruction Updates                                               in Erbil is fostered by the Rosti Valley Joint
  For a summary of ongoing and completed proj-                            Venture Phase II project, which employs nearly
 ects in Kurdistan, see Table 3.2.                                        200 local laborers.413 The project is only 24%
     Health Care. In March 2008, construction                             complete, but its construction of weirs and irri-
 began on an emergency clinic at Sarsink City,                            gation inlets is expected to reduce flood damage
 valued at $194,000. Work was completed in                                for the 30,000 residents of the Rosti Valley.414
 August 2008, and GRD estimates that nearly                                   Security and Justice. Work concluded
 10,000 Iraqi citizens will benefit from the                              this quarter on the $10 million Erbil Police

 Table 3.2
 GRD Projects in Kurdistan
                    Ongoing        Value of Ongoing              Completed           Value of Completed
 Province           Projects       Projects ($ millions)          Projects            Projects ($ millions)       Project Highlight
 Dahuk                        8                    $12.69                  160                        $99.25      Five planned projects are valued at $5.64 million.
 Erbil                        5                    $10.92                   79                       $310.62      GRD started one project this quarter, valued at $750,000.
 Sulaymaniyah               20                     $66.09                   95                       $114.95      Nearly $55 million has been spent on security and justice
                                                                                                                  projects. In total, GRD started 6 projects this quarter,
                                                                                                                  valued at $11.6 million.

 Note: Completed project information for Erbil was not available to SIGIR at time of publication. Numbers affected by rounding.

 Source: GRD, Monthly Project Management Update, 7/2008; GRD, responses to SIGIR data call, 10/15/2008 and 10/20/2008.




96 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                     Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 106 of 247

                                                                                                                                     KURDISTAN




                                     Academy project, which can accommodate up to             beds.416 The project is almost half finished and
                                     650 cadets.415 Prison construction continues on          scheduled to end in February 2009.
                                     two prisons in the Sulaymaniyah province: Fort               Education. Since December 2007, con-
                                     Suse Prison Phase 1 and Chamchamal Prison.               struction has been underway to build the
                                     Fort Suse is a $5.5 million project that is now          Sulaymaniyah Vocational Technical School,
                                     30% complete. The existing facility is being mod-        and the project is now 31% complete. The esti-
                                     ernized and expanded to provide an additional            mated completion date is December 2008. When
                                     689 medium-security beds. Valued at $27.5                finished, this 16-classroom school will be used to
                                     million, the Chamchamal Prison project is con-           provide training for local craftsmen.417
                                     verting an existing fort into a prison with 2,000
                                     medium-security beds and 1,000 high-security



USAID Reconstruction Updates
Summary of USAID Efforts in Kurdistan
Democracy and Governance                                                      Economic, Agriculture, Capacity Development
Local Governance Program II—The LGP facilitates arrangements for              Provincial Economic Growth (PEG)—Tijara supports ﬁve microﬁnance
legislative drafting and hosts workshops on parliamentary governance          institutions in the KRG. Dahuk (1 institution): 879 loans disbursed
for Kurdistan National Assembly members and the executive branch. The         since inception, valued at $2,552,450; 752 loans outstanding, valued at
program has also facilitated two courses on metering and billing for the      $1,538,209. Erbil (2 institutions): 3,742 loans disbursed to date, valued
collection staff of the Erbil Ministry of Electricity and Dahuk Electricity   at $10,310,730; 2,083 loans outstanding to date, valued at $3,748,381.
Directorate. The Director General for Metering of the KRG Ministry of         Sulaymaniyah (2 institutions): 530 loans disbursed since inception, valued
Electricity approached LGP to discuss creating a metering and billing         at $1,321,970; 438 loans outstanding at an estimated value of $562,990.
system throughout Kurdistan.
                                                                              Agriculture Project—Inma has begun facilitating the export of
Quick Response Fund/Iraq Rapid Assistance Program (QRF/IRAP)—USAID            pomegranates from the Sulaymaniyah region through traders in Dubai.
is supporting a local NGO in Dahuk to train teachers from 12 secondary        The program recently ﬁnalized an air freight study to Dubai. The largest
schools on best practices for managing teenage aggression and stress,         importer of fruits and vegetables in the United Arab Emirates is ready to
psychologically troubled adolescents, and juvenile delinquents in a seven-    place orders.
month program. About 12,000 students will beneﬁt from this grant.
                                                                              National Capacity Development (NCD)—Tatweer has trained more than
Iraq Community-based Conﬂict Mitigation (ICCM)—ICCM has prepared a            6,772 KRG ofﬁcials in public administration and management through
conﬂict assessment in each of the KRG provinces to examine the speciﬁc        8 courses introduced at various competency levels. Subjects include
needs of the community as well as the sources of conﬂict to develop quick-    leadership, communication, information technology, and anticorruption,
impact projects.                                                              as well as project, human resource, and ﬁnancial management.
Community Action Program (CAP II)—73 CAP projects are ongoing in              Community Stabilization Program—This program is not active in the
Kurdistan, including an apprenticeship program for unemployed youth,          region.
renovations to schools, community power grid upgrades, improvements
to water-distribution networks, and the establishment of an agricultural
research center.

Source: USAID, response to SIGIR data call, 10/2/2008.




                                                                                                                    OCTOBER 30, 2008 I REPORT TO CONGRESS I   97
               Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 107 of 247

PROVINCIAL OVERVIEW




    Mosul
                                                                            NINEWA
                                                                            Population:a 2.5 million
                                                                            Religion:b 42% Sunni, 5% Shia, 53% Other
                                                                            Capital Budget:c $357.7 million, 0.4% expended
                                                                            U.S. Projects:d 4,062
        Capital                 Airport                                     U.S. Project Costs:d $1.0 billion
        Training Facility       Power Plant
        U.S.-led PRT                                                        PIC Date:e March 2009

 Total Security Incidents                                                   PRT Assessment of Progressg
          f
 by Month                                                                                       Beginning          Developing         Sustaining         Performing         Self-Reliant
 600                                                            Sep
                                                                2008        Governance
       Jan
 300 2004                                                                   Political
                                                                            Development
   0                                                                        Economic
                                                                            Development

                                                                            Rule of Law


 Project Cost by Sectorh                                                    Reconciliation

                                                                                             Trend since last quarter: improved                regressed               no change
                                        Electricity
                                   13%

                                            10%
                                                      Water                 Ongoing and Completed
   Security
 and Justice   57%                                         Health Care
                                                           3%
                                                                            Infrastructure Projectsi ($ Millions)
                                                                                                            Completed              Completed                Ongoing     Ongoing
                                             8%        Transportation and                                Project Count           Project Cost          Project Count Project Cost
                                                       Communications
                                                      Buildings             Oil and Gas                                   2                $0.08                      —                    —
                                        5%            3%
                                                                            Electricity                                 111             $121.89                        3              $7.72
                                              Economic
                                              Development                   Water                                       500               $90.30                       6             $19.72
                                Refugees,
                            Human Rights,     1%
                                                                            Health Care                                 174               $30.90                       8              $0.74
                            and Education
                                                                            Transportation and
                                                                                                                        312               $78.02                       5              $0.84
                                                                            Communications
                                                                            Buildings                                    64               $26.56                      —                    —
                                                                            Total                                     1,163             $347.74                       22             $29.02

 Note: Locations on map are approximate. Numbers affected by rounding.

 Sources:
 a UNOCHA, “Iraq-Population by Governorate,” 11/19/2007.
 b IOM, “IOM Displacement Data Used for Associated Press Interactive        e DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
    Website,” 5/2008, www.iom-iraq.net.                                     f OSD, response to SIGIR data call, 10/6/2008.
 c Ministry of Finance, Capital Report, 6/2008, provided by the U.S.        g U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
    Embassy-Baghdad, 10/2/2008.                                             h IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Includes only ongoing and completed
 d IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.         projects. Project count and cost may be different from the count and cost reported last quarter because USAID
    Project count and cost may be different from the count and cost            data was obtained from IRMS. According to these sources, the Oil and Gas sector accounted for less than
    reported last quarter because USAID data was obtained from IRMS. Fig-      one-half percent of the funding.
    ures for source d include ongoing and completed projects, and account   i IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Project count and cost may be different
    for the IRRF, ISFF, ESF, and CERP funds.                                   from the count and cost reported last quarter because USAID data was obtained from IRMS.

98 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 108 of 247

                                                                                                                  NINEWA




       Ninewa at a Glance
       Funding            IRRF 2 Project Costs                                            $316
       per Capita
                          ISFF Project Costs                                              $311
                          ESF Project Costs                                                $32
                          CERP Project Costs                                               $72
       Iraqi Funding      2008 Provincial Capital Budget Allocation                   $357.70 M
       Security           Total Attacks 4/1/2008–7/1/2008                                 1,041
                          Total Attacks 7/1/2008–9/30/2008                                 924
                          Provincial Iraqi Control                                   March 2009
       Economy            State Owned Enterprises (SOEs)–Factories                          13
                          Iraqi First Contract Actions                                     588
       Infrastructure     Avg. Load Served (MWh) for the Quarter                          9,751
                          Avg. Demand (MWh)                                              19,359
                          Internet Users                                                 18,000
                          U.S.-supported Primary Healthcare Centers                           9
       Governance         Internally Displaced Persons (IDPs)                           158,683
                          Total PRDC Budgeted (FY 2006 and FY 2007)                    $27.43 M
                          % of PRDC Budgeted Awarded                                       60%
                          Tatweer Trainees by Province 7/1/2008–9/20/2008                 1,063
                          Community Action Program (CAP) Projects                           62
                          Value of CAP                                                  $3.04 M

       Note: Numbers affected by rounding.

       Source: See Province Comparison Table 3.1 for sources.




       PRT Reconstruction Updates                                           Unemployment continues to be a problem
       Leadership Insights. Although Ninewa prov-                       in the province. Drought puts the economic
       ince has seen a reduction in violence over the                   security of approximately 75,000 rural house-
       last nine months, it still ranks as one of the most              holds at risk.419 The GOI allocated $167 million
       violent places in Iraq. PRT Ninewa reports that                  for drought relief to three provinces, but the
       residents, especially those in the rural areas, lack             funds were insufficient to counter the problems
       adequate access to essential services. Moreover,                 in Ninewa. Funding only benefited a small
       budget execution remains slow, and expenditure                   number of landowners, and Ninewa continues to
       data is not being reported transparently.418                     face shortages of diesel, gasoline, and kerosene.


                                                                                         OCTOBER 30, 2008 I REPORT TO CONGRESS I   99
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 109 of 247

PROVINCIAL OVERVIEW




 The Mosul Dam on the Tigris River in Ninewa. (DigitalView 2007 and WorldView 2008 photos)




 An additional $100 million for reconstruction                      GRD Reconstruction Updates
 provided by the Prime Minister’s office has yet to                 GRD reports 12 projects ongoing, valued at
 produce tangible benefits to the province.420                      $16.39 million.426 By the end of this quarter, 478
      Many parts of Ninewa’s territory are under                    projects had been completed, valued at $268.75
 the control of the KRG, and the issue of internal                  million.
 boundaries continues to divide groups within                           Security and Justice. Renovations contin-
 the province.421 The PRT reports that the Sunni                    ued this quarter on the Ninewa Operations
 Arab majority remains largely excluded from the                    Command project,427 which is transforming a
 political and economic life of the province; the                   portion of a U.S. Forward Operating Base into
 Sunnis constitute the largest pool of insurgent                    an Iraqi Army operations center and logistics
 recruits. Kurds have a clear advantage in physical                 support area. The area will be used to coordinate
 and economic security.422                                          Coalition forces, military transition teams, and
      Security and Justice. This quarter, for the                   Iraqi Army operations. A $1.7 million project is
 first time, PRT Ninewa’s rule-of-law team visited                  underway to improve the officers’ quarters.428
 the chief judge of the Mosul Region to assess                          Water. Work continued on the Al Hadher
 the courthouse and discuss Ministry of Interior                    Drinking Water Treatment Plant, which will
 (MOI) trial procedures and logistical matters.423                  improve access to potable water for residents of
 However, PRT Ninewa reports that the rule of                       Mosul. The project includes pump repairs and
 law has yet to be established in the province, and                 installation of 16,000 meters of new pipe, as well
 ethno-sectarian divisions complicate recruitment                   as electrical work. Valued at $2.4 million, the
 of army and police personnel.424                                   project was completed in September 2008.429
      Education. The Iraqi Ministry of Education                    These upgrades are expected to increase access to
 and the Ninewa Provincial Council assisted                         potable water for more than 22,000 Iraqis.430
 in bringing Scholastic’s “My Arabic Library”
 program to the province. This fall, Arabic class-
 room books will be provided in 460 schools for
 students in first through sixth grade.425




100 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                     Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 110 of 247

                                                                                                                                               NINEWA




USAID Reconstruction Updates
Summary of USAID Efforts in Ninewa Province
Democracy and Governance                                                       Economic, Agriculture, Capacity Development
Local Governance Program II (LGP II)—Under the Public Distribution             Community Stabilization Program (CSP)—More than 2,638 people have
System-Based Projects, LGP prepared eight new project packets to obtain        graduated from vocational training programs in Mosul and Telafar, and
I-CERP funds and submitted seven nomination forms for school clusters. The     another 745 are currently enrolled in the programs. The CSP has approved
program is advising on upcoming I-CERP proposals for utilities to seven new    852 grants in the province, valued at $7.1 million, to create more than 606
schools, three road-paving projects, and a solar-powered street lighting       long-term jobs.
project in Mosul.
                                                                               Provincial Economic Growth (PEG)—Tijara supports microﬁnance institu-
Iraq Community-based Conﬂict Mitigation (ICCM)—Under the Conﬂict               tions in the province with more than $3 million in loans to 1,357 businesses.
Management and Negotiation Skills program, 60 male and female students         The rate of repayment has been 97%. Currently, 566 loans remain outstand-
from Mosul University were trained in conﬂict management and negotia-          ing, valued at $942,784.
tion skills, helping to establish “peace-builders” within the student body.
                                                                               National Capacity Development (NCD)—Tatweer has trained more than
Quick Response Fund/Iraq Rapid Assistance Program (QRF/IRAP)—USAID is          2,518 ofﬁcials from Ninewa in public administration and management
supporting a grant through the QRF/IRAP mechanism to fund wheelchairs          through 8 courses introduced at various competency levels. Subjects include
that will be distributed to 1,300 children through the Iraq Red Crescent       leadership and communication, project management, human resource
Organization.                                                                  management, ﬁscal management, procurement, information technology,
                                                                               and anticorruption.
Marla Ruzicka War Victims Fund—There are 35 Marla Ruzicka War Victims
Fund projects in Ninewa (28 in Mosul). The projects help war victims to re-    USAID/Ofﬁce of Foreign Disaster Assistance (OFDA)—OFDA trained 40
place lost incomes, equip hospitals, and facilitate the local production and   medical staff in Telafar on managing childhood illness, Acute Respiratory
distribution of wheelchairs.                                                   Infection (ARI), pneumonia, and diarrhea, as well as maternal and newborn
                                                                               care. Nearly 20,000 IDPs have beneﬁted.
Community Action Program (CAP II)—Under the CAP II, 27 community
projects in Ninewa are supporting education, small-scale service delivery,
apprenticeship training, and the construction of bus shelters in Mosul and
other cities.

Source: USAID, response to SIGIR data call, 10/2/2008.




                                                                                                                     OCTOBER 30, 2008 I REPORT TO CONGRESS I   101
                Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 111 of 247

PROVINCIAL OVERVIEW




                                                                            TAMEEM
  Kirkuk




                                                                            Population:a 839,000
                                                                            Religion:b 73% Sunni, 22% Shia, 5% Other
                                                                            Capital Budget:c $143.5 million, 26% expended
                                                                            U.S. Projects:d 3,596
        Capital                Airport                                      U.S. Project Costs:d $1.0 billion
        Power Plant            Training Facility
        U.S.-led PRT                                                        PIC Date:e January 2009

 Total Security Incidents                                                   PRT Assessment of Progressg
          f
 by Month                                                                                          Beginning         Developing       Sustaining         Performing         Self-Reliant

                                                                                Governance
  300
                                                                 Sep            Political
  150 Jan                                                        2008           Development
        2004
                                                                                Economic
                                                                                Development
    0

                                                                                Rule of Law

                                                            h                   Reconciliation
 Project Cost by Sector                                                                          Trend since last quarter: improved             regressed              no change

                                                   Oil and Gas
                 Security
               and Justice
                             33%
                                             18%                            Ongoing and Completed
                                                                            Infrastructure Projectsi ($ Millions)
      Refugees,
  Human Rights,
  and Education                                                                                                Completed            Completed               Ongoing     Ongoing
                2%                                                                                          Project Count         Project Cost         Project Count Project Cost

    Economic                                    38%                         Oil and Gas                                   57             $186.82                      —                    —
                                                          Electricity
 Development                  5%                                            Electricity                                  121             $356.64                        2            $38.26
            1%
                                                                            Water                                        172              $44.30                        4             $2.32
                                 Water
                              Health Care                                   Health Care                                   83               $8.74                        1             $0.59
        Transportation and
          Communications      1%                                            Transportation and
                                                                                                                          74              $15.44                        1             $0.44
                        2%                                                  Communications
                                                                            Buildings                                    111               $3.90                        1             $0.19
                                                                            Total                                        618             $615.84                        9            $41.80

 Note: Locations on map are approximate. Numbers affected by rounding.

 Sources:
 a UNOCHA, “Iraq-Population by Governorate,” 11/19/2007.
 b IOM, “IOM Displacement Data Used for Associated Press Interactive        e DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
    Website,” 5/2008, www.iom-iraq.net.                                     f OSD, response to SIGIR data call, 10/6/2008.
 c Ministry of Finance, Capital Report, 6/2008, provided by the U.S.        g U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
    Embassy-Baghdad, 10/2/2008.                                             h IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Includes only ongoing and completed
 d IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.         projects. Project count and cost may be different from the count and cost reported last quarter because USAID
    Project count and cost may be different from the count and cost            data was obtained from IRMS. According to these sources, the Democracy and Buildings sectors accounted for
    reported last quarter because USAID data was obtained from IRMS. Fig-      less than one-half percent of the funding.
    ures for source d include ongoing and completed projects, and account   i IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Project count and cost may be different
    for the IRRF, ISFF, ESF, and CERP funds.                                   from the count and cost reported last quarter because USAID data was obtained from IRMS.

102 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 112 of 247

                                                                                                                 TAMEEM




       Tameem at a Glance
       Funding            IRRF 2 Project Costs                                           $1,203
       per Capita
                          ISFF Project Costs                                              $274
                          ESF Project Costs                                               $267
                          CERP Project Costs                                              $177
       Iraqi Funding      2008 Provincial Capital Budget Allocation                   $143.50 M
       Security           Total Attacks 4/1/2008–7/1/2008                                  248
                          Total Attacks 7/1/2008–9/30/2008                                 245
                          Provincial Iraqi Control                                 January 2009
       Economy            State Owned Enterprises (SOEs)–Factories                            4
                          Iraqi First Contract Actions                                     748
       Infrastructure     Avg. Load Served (MWh) for the Quarter                          4,291
                          Avg. Demand (MWh)                                               7,373
                          Internet Users                                                 30,000
                          U.S.-supported Primary Healthcare Centers                           5
       Governance         Internally Displaced Persons (IDPs)                            59,541
                          Total PRDC Budgeted (FY 2006 and FY 2007)                    $27.10 M
                          % of PRDC Budgeted Awarded                                       65%
                          Tatweer Trainees by Province 7/1/2008–9/20/2008                  353
                          Community Action Program (CAP) Projects                           60
                          Value of CAP                                                  $2.89 M

       Note: Numbers affected by rounding.

       Source: See Province Comparison Table 3.1 for sources.



       PRT Reconstruction Updates                                       government offices—is the first comprehensive
       Leadership Insights. The staffs of PRT Kirkuk                    urban infrastructure strategy in Iraq.
       and the USAID Local Governance Program                               The PRT developed a scope of work and
       continue to emphasize the development of insti-                  plan to repair the only existing publicly owned
       tutional capacity for the province. This includes                wastewater treatment structure in Kirkuk City.
       operational and management capacity as well as                   Linked to a collection pipe network that has not
       the associated budget development process.431                    been operational for almost two decades, the
       This quarter, the PRT and GRD initiated devel-                   facility will be refurbished through a QRF grant
       opment of a master plan for sewerage and storm                   of $490,000.432
       water systems in Kirkuk City. The project—                           PRT Kirkuk developed a feasibility study on a
       developed in close collaboration with the Kirkuk                 potential project at Naher Al. The project would
       Sewerage Directorate and other provincial                        develop a high-lift pump station, piping network,


                                                                                        OCTOBER 30, 2008 I REPORT TO CONGRESS I   103
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 113 of 247

PROVINCIAL OVERVIEW




 Tameem oil ﬁelds. (USACE photo)




 and booster pumping system that can transfer             continue to operate in the province. Coalition
 and treat water from the Tigris River for the            forces, Iraqi Security Forces, and the Sons of
 residents of Kirkuk City. The project is estimated       Iraq are working jointly to counteract terrorism
 to cost $285 million, and it would be supported          throughout the province.437
 by GRD, Iraqi Directorates, and the PRT. The                 Education. In September 2008, the PRT eco-
 project could be fully implemented in three to           nomics and agriculture team organized the first
 four years.433 The PRT also developed and con-           monthly Veterinary Clinical Competency train-
 structed a trial slow-sand-filter water treatment        ing. More than 100 participants from the Kirkuk
 plant as a short-term solution. This potable water       Veterinary Syndicate will receive new textbooks,
 production unit employs low-cost technology              clinical manuals, stethoscopes, thermometers,
 that is easily operated and maintained.434               obstetrics kits, and access to one of the 15 clinical
     This quarter, the Kirkuk Mobile Health Clinic        microscopes located at clinics throughout the
 completed its first two months of operation in           province.438 Other training sessions will focus on
 the southeastern part of Tameem. PRT Kirkuk,             production agriculture and public health themes.
 Coalition forces, and the Kirkuk Director                    Facilities. PRT Tameem coordinated with
 General of Health started this project in early          U.S. Air Force members serving in northern
 2008, and Iraqi authorities now operate it.435           Iraq to help Iraqis improve waste-management
     Security. The issue of who controls the              practices in the region. Military person-
 oil-rich city of Kirkuk is still unresolved; thus,       nel helped train Iraqis on maintaining newly
 security in Tameem remains tenuous as eth-               acquired equipment used for trash collection
 nic tensions occasionally erupt in violence.436          in Kirkuk. The PRT purchased new vehicles
 Insurgent groups—including al-Qaeda in Iraq,             and hired experts to overhaul the city’s waste-
 Jaysh al-Islam, and the Naqshabandi Army—also            management system. Plans are being made to




104 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                     Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 114 of 247

                                                                                                                                             TAMEEM




                                     create transfer centers for holding waste en route        and tanks to transport water from the Tigris
                                     to an improved landfill site that will serve more         River, which will provide potable drinking water
                                     than 700,000 Tameem residents. One transfer               for nearly 8,000 Iraqis.443 The project was com-
                                     station has been constructed and will be ready            pleted in September 2008.444
                                     for operation before delivery of PRT-donated                  Education. GRD recently completed
                                     vehicles.439                                              work on the Kombatlar Mud Hut School
                                                                                               Conversion, valued at $89,000. The project
                                     GRD Reconstruction Updates                                replaced mud-hut construction with a modern
                                     GRD has 6 projects ongoing in Tameem prov-                building that houses 6 classrooms and accom-
                                     ince, funded by $4.3 million.440 To date, nearly          modates 100 students.445
                                     $86 million has been spent on GRD reconstruc-                 Health Care. The Kirkuk Magnetic
                                     tion work in Kirkuk City alone.441                        Resolution Image Facility was completed this
                                         Water. This quarter, construction contin-             quarter, offering greater diagnosis and treatment
                                     ued on the Athreban Water Project, valued at              options for patients in Kirkuk City.446
                                     $872,000.442 The project will install pipes, pumps,




USAID Reconstruction Updates
Summary of USAID Efforts in Tameem Province
Democracy and Governance                                                       Economic, Agriculture, Capacity Development
Local Governance Program II—The LGP II delivered 9 training sessions           Community Stabilization Program (CSP)—This quarter, more than 2,400
on the new Provincial Law for 85 local councils. Also, 14 local council        short-term jobs and nearly 750 long-term jobs were created under the CSP.
coordinators participated in 3 training sessions on the Council’s bylaw. LGP   More than 1,800 trainees have graduated from CSP-sponsored construction
staff members continue to meet with provincial ofﬁcials on the Kirkuk          and non-construction courses, and nearly 545 vocational training course
Provincial Development Plan, which will include a ﬁnal master projects list    graduates have been placed in apprenticeship programs. The CSP created
for 2009.                                                                      another 659 long-term jobs through business grants.
Quick Response Fund/Iraq Rapid Assistance Program (QRF/IRAP)—                  Provincial Economic Growth (PEG)—Tijara supports microﬁnance institu-
QRF/IRAP funding is supporting the Kirkuk Press Media Brieﬁng Room             tions with 2,169 outstanding loans, valued at $2,971,769. Since inception,
Training Center and the Kirkuk Governorate Building Network Training           8,460 loans have been disbursed at a combined value of $19,137,646.
Center. The grants also support an agricultural training center.
                                                                               Agriculture Project—Inma is developing additional sources of alfalfa for
Iraq Community-based Conﬂict Mitigation (ICCM)—A local non-govern-             feedlot development, but progress depends on the availability of water and
mental organization will be equipped with all the necessary materials          Ministry of Agriculture approval of improved seed use.
and instruments (violins and drawing tools) to establish a music and arts
training center to train young men and women. The courses will enroll 40       National Capacity Development (NCD)—There are no Tatweer activities in
youth from multiethnic groups in Kirkuk City.                                  this province.

Community Action Program (CAP II)—The CAP II has 40 community                  USAID/Ofﬁce of Foreign Disaster Assistance (OFDA)—OFDA provides basic
projects ongoing in Tameem, including an apprenticeship program for            health services to the neediest IDP families in Tameem, with priority given
unemployed youth, renovations to schools, upgrades to the power grid,          to children and women. Project work has been implemented in partnership
improvements to water-distribution networks, and construction of sheep         with the Directorate General of Health. Services are provided free of charge
disinfecting pools, seed warehouses, and school classrooms. CAP II also        in mobile centers.
provides much-needed computer equipment and supplies to schools.

Source: USAID, response to SIGIR data call, 10/2/2008.




                                                                                                                    OCTOBER 30, 2008 I REPORT TO CONGRESS I   105
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 115 of 247

PROVINCIAL OVERVIEW




  Tikrit

                                                                               SALAH AL-DIN
                                                                               Population:a 1.1 million
                                                                               Religion:b 96% Sunni, 4% Shia
                                                                               Capital Budget:c $147.4 million, 25% expended
                                                                               U.S. Projects:d 3,440
      Capital                  Airport
                                                                               U.S. Project Costs:d $924.7 million
      U.S.-led PRT
      Power Plant
                               Oil Refinery
                               Training Facility
                                                                               PIC Date:e January 2009

 Total Security Incidents                                                      PRT Assessment of Progressg
          f
 by Month                                                                                             Beginning         Developing        Sustaining         Performing         Self-Reliant

   1,000
                                                                                   Governance
         Jan                                                        Sep            Political
     500 2004                                                       2008
                                                                                   Development
       0                                                                           Economic
                                                                                   Development

                                                                                   Rule of Law

                                                             h                     Reconciliation
 Project Cost by Sector
                                                                                                    Trend since last quarter: improved             regressed               no change
                                           Oil and Gas
                  Security
                and Justice                 9%                                 Ongoing and Completed
      Refugees,
                              27%
                                                                               Infrastructure Projectsi ($ Millions)
  Human Rights,
  and Education                                                                                                   Completed            Completed               Ongoing     Ongoing
            3%                                                                                                 Project Count         Project Cost         Project Count Project Cost
                                                      39%        Electricity   Oil and Gas                                   21              $28.14                       10            $62.47
     Economic
  Development            5%
           1%                                                                  Electricity                                  223             $358.81                        5             $5.27
                              8%
             Buildings               6%                                        Water                                        316              $49.02                        8             $2.53

           Transportation and          Water                                   Health Care                                  157              $15.09                        4             $0.03
             Communications
                                    Health Care                                Transportation and
                                                                                                                            232              $37.39                        9            $36.82
                                    2%                                         Communications
                                                                               Buildings                                     11              $39.39                       22             $4.79
                                                                               Total                                        960             $527.85                       58           $111.91

 Note: Locations on map are approximate. Numbers affected by rounding.

 Sources:
 a UNOCHA, “Iraq-Population by Governorate,” 11/19/2007.
 b IOM, “IOM Displacement Data Used for Associated Press Interactive
    Website,” 5/2008, www.iom-iraq.net.                                        e DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
 c Ministry of Finance, Capital Report, 6/2008, provided by the U.S.           f OSD, response to SIGIR data call, 10/6/2008.
    Embassy-Baghdad, 10/2/2008.                                                g U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
 d IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.         h IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Includes only ongoing and completed
    Project count and cost may be different from the count and cost               projects. Project count and cost may be different from the count and cost reported last quarter because USAID
    reported last quarter because USAID data was obtained from IRMS.              data was obtained from IRMS.
    Figures for source d include ongoing and completed projects, and ac-       i IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Project count and cost may be different
    count for the IRRF, ISFF, ESF, and CERP funds.                                from the count and cost reported last quarter because USAID data was obtained from IRMS.

106 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 116 of 247

                                                                                                     SALAH AL-DIN




       Salah Al-Din at a Glance
       Funding            IRRF 2 Project Costs                                            $642
       per Capita
                          ISFF Project Costs                                              $187
                          ESF Project Costs                                               $290
                          CERP Project Costs                                              $185
       Iraqi Funding      2008 Provincial Capital Budget Allocation                   $147.40 M
       Security           Total Attacks 4/1/2008–7/1/2008                                  717
                          Total Attacks 7/1/2008–9/30/2008                                 486
                          Provincial Iraqi Control                                 January 2009
       Economy            State Owned Enterprises (SOEs)–Factories                            5
                          Iraqi First Contract Actions                                    4,733
       Infrastructure     Avg. Load Served (MWh) for the Quarter                          5,359
                          Avg. Demand (MWh)                                               8,754
                          Internet Users                                                   500
                          U.S.-supported Primary Healthcare Centers                           8
       Governance         Internally Displaced Persons (IDPs)                            87,065
                          Total PRDC Budgeted (FY 2006 and FY 2007)                    $24.30 M
                          % of PRDC Budgeted Awarded                                       44%
                          Tatweer Trainees by Province 7/1/2008–9/20/2008                   49
                          Community Action Program (CAP) Projects                          169
                          Value of CAP                                                  $4.31 M

       Note: Numbers affected by rounding.

       Source: See Province Comparison Table 3.1 for sources.




       PRT Reconstruction Updates                                       t Although not required, I-CERP infrastructure
       Leadership Insights. The PRT at Salah Al-Din                        projects are vetted by the PRDC to ensure
       reports a close working relationship with its                       that they meet Iraqi standards and that Iraqi
       partner brigade combat team, and this quarter                       funds are committed for operations and
       it coordinated with provincial authorities on                       maintenance.
       several activities:447
       t The PRDC approval process is available to                         The PRT also partnered with the provincial
          support all infrastructure projects—not just                  investment commission to increase awareness
          those funded by the U.S. government.                          of private-sector investment opportunities with
       t GRD is integrating provincial authorities into                investors from neighboring countries.448
          its project contracting and supervision process.


                                                                                        OCTOBER 30, 2008 I REPORT TO CONGRESS I   107
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 117 of 247

PROVINCIAL OVERVIEW




 The Baiji Oil Reﬁnery. (Digital Globe 2006 and WorldView 2008 photos)




     Security. The PRT is working to alleviate                       GRD Reconstruction Updates
 overcrowding and poor conditions in the jails of                    This quarter, GRD started 26 new projects in
 Tikrit. PRT health and judiciary experts worked                     Salah Al-Din, bringing the total of ongoing
 with Iraqis to improve corrections and inves-                       projects to 54, valued at $258.09 million.455 GRD
 tigator training for local police as part of this                   has completed 298 projects to date, valued at just
 effort.449                                                          more than $741.83 million.456
     Governance. The database program devel-                             Education. Last quarter, construction began
 oped by PRT Salah Al-Din to improve tracking                        on the Seba Elementary School for Girls—a
 of infrastructure projects was handed over to the                   $162,000 project.457 The project is currently 20%
 Provincial Council this quarter. The program                        complete and will replace the mud-hut school
 will help the provincial government manage its                      in Seba. The school will have six classrooms, a
 budget and contracting process.450 The software’s                   playground, and drinking water.458
 consistency and flexibility promises to provide                         Security and Justice. Completed this quarter,
 more transparency to counteract widespread                          the Convert Baiji Warehouse to Barracks
 corruption.451                                                      Projects created temporary housing for nearly
     Education. The PRT, the Provincial Council,                     650 Iraqi troops.459 The $2 million project
 and USACE have coordinated to stop 23 school                        converted two ammunition warehouses into the
 projects because of poor-quality contractor work.                   temporary barracks for the Iraqi security person-
 Contractors are now being held accountable for                      nel who guard the Baiji Oil Refinery.460
 their products.452                                                      Oil. Since May 2008, work has been ongo-
     Agriculture. In cooperation with an                             ing on the $5.9 million Baiji to Baghdad Oil
 MND-N agriculture adviser and veterinarian,                         Pipeline Exclusion Zone Phase 5. The project
 the PRT is assisting the revitalization of the poul-                is now 29% finished, and completion is expected
 try industry with a QRF grant of $50,000 to the                     by December 2008. GRD reports that 15 kilo-
 newly created Salah Al-Din Poultry Producers                        meters of ditches, berms, grubbing, and clearing
 Association.453 The PRT facilitated the formation                   are now complete. The goal of the project is to re-
 of an Agricultural Task Force, which is introduc-                   duce pipeline interdictions, which hinder crude
 ing provincial agricultural leaders to a range of                   and refined oil delivery.461
 new technologies and techniques.454




108 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                     Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 118 of 247

                                                                                                                                 SALAH AL-DIN




USAID Reconstruction Updates
Summary of USAID Efforts in Salah Al-Din Province
Democracy and Governance                                                       Economic, Agriculture, Capacity Development
Local Governance Program (LGP II)—The LGP II conducted district and sub-       Provincial Economic Growth (PEG)—Tijara supports microﬁnance
district forums to promote transparency and wider public participation         institutions with 438 outstanding loans, valued at $562,990. Since
in project selection and recommendations for the 2009 budget and               inception, 530 loans have been disbursed at a combined value of
facilitated completion of the Provincial Development Plan. The program         $1,321,970. Tijara also provides technical assistance, training, and capacity
also provided technical training for 400 key local government employees        building to Iraqi-owned Small Business Development Centers (SBDCs), such
in management, operation, and maintenance of essential infrastructure          as the Sahara Economic Development Organization. Generally, SBDCs offer
services.                                                                      training and consultative products in the local community.
Quick Response Fund/Iraq Rapid Assistance Program (QRF/IRAP)—QRF/              Agriculture Project—Inma has enabled the Balad Canning Factory to re-
IRAP funding is supporting the Salah Al-Din Governorate Electoral              establish the electricity and water supplies necessary to resume production
Ofﬁce as well as a women’s computer training program and equipment             of snack chips, bottled water, and fruit-ﬂavored drinks.
for nursing, medical textbooks, and support to Salah Al-Din School of
                                                                               Community Stabilization Program (CSP)—This quarter, 200 short-term
Medicine.
                                                                               jobs and 70 long-term jobs were created under the CSP. Work started
Iraq Community-based Conﬂict Mitigation (ICCM)—The ICCM initiated a            on developing and rehabilitating Al-Atebaa street and the Hy Al-Basha
conﬂict assessment to examine the needs of Salah Al-Din communities and        public garden and parking area. The CSP also sponsored 240 children for
the history and sources of conﬂict within them to develop quick-impact         a Ramadan Soccer Tournament and coordinated with the Tikrit Industrial
projects.                                                                      School and the Ministry of Education to develop 4 trade courses.
Community Action Program (CAP II)—Under the CAP II, 35 community               National Capacity Development (NCD)—Tatweer has trained 101 ofﬁcials
projects have provided an apprenticeship program for youth, renovations        from Salah Al-Din in public administration and management through 8
to schools, upgrades to the power grid, improvements to water-                 courses introduced at various competency levels. Subjects include leader-
distribution networks, restoration of a public library, and the construction   ship and communication, project management, human resource manage-
of a center assisting the handicapped.                                         ment, ﬁscal management, procurement, information technology, and
                                                                               anticorruption.
Marla Ruzicka War Victims Fund—There are 135 projects in Salah Al-Din,
including construction of the Samara Bakery, establishment and expan-
sion of retail shops (home catering, grocery, mobile phone, and electrical
appliances), rehabilitation of Dijla Hospital’s hydrotherapy toolkit, and
provision of equipment to schools and hospitals.
Source: USAID, response to SIGIR data call, 10/6/2008.




                                                                                                                    OCTOBER 30, 2008 I REPORT TO CONGRESS I   109
                 Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 119 of 247

PROVINCIAL OVERVIEW




  Ramadi



                                                                             ANBAR
                                                                             Population:a 1.3 million
                                                                             Religion:b 99% Sunni, 1% Shia
                                                                             Capital Budget:c $323.0 million, 42% expended
                                                                             U.S. Projects:d 7,593
                                                                             U.S. Project Costs:d $1.8 billion
      Capital
      ePRT
                             Power Plant
                             Training Facility
                                                                             PIC Date:e September 2008
      U.S.-led PRT



 Total Security Incidents                                                    PRT Assessment of Progressg
          f
 by Month                                                                                           Beginning         Developing       Sustaining         Performing         Self-Reliant


  2,000                                                                          Governance
                                                                                 Political
  1,000 Jan                                                     Sep              Development
          2004                                                  2008
                                                                                 Economic
     0                                                                           Development

                                                                                 Rule of Law


 Project Cost by Sectorh                                                         Reconciliation

                                                                                                  Trend since last quarter: improved             regressed              no change

                                  Electricity

    Security                                    Water
  and Justice
                 64%
                                 16%
                                                                             Ongoing and Completed
                                                                             Infrastructure Projectsi ($ Millions)
                                                    Health Care
                                            8%      2%
                                                        Transportation and                                      Completed            Completed              Ongoing     Ongoing
                                            4%          Communications                                       Project Count         Project Cost        Project Count Project Cost
                                                           Buildings
                                           4%              1%                Electricity                                  417            $220.71                       36            $71.34
                                                   Economic Development      Water                                        603            $103.29                       47            $55.22
                                                   1%
                                                                             Health Care                                  160              $27.59                      22              $6.13
                                           Refugees, Human Rights,
                                           and Education                     Transportation and
                                                                                                                          406              $55.84                      30            $10.14
                                                                             Communications
                                                                             Buildings                                     30               $3.61                       4            $10.02
                                                                             Total                                      1,616            $411.04                      139           $152.85



 Note: Locations on map are approximate. Numbers affected by rounding.

 Sources:
 a UNOCHA, “Iraq-Population by Governorate,” 11/19/2007.
 b IOM, “IOM Displacement Data Used for Associated Press Interactive
    Website,” 5/2008, www.iom-iraq.net.                                      e DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
 c Ministry of Finance, Capital Report, 6/2008, provided by the U.S.         f OSD, response to SIGIR data call, 10/6/2008.
    Embassy-Baghdad, 10/2/2008.                                              g U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
 d IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.       h IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Includes only ongoing and completed
    Project count and cost may be different from the count and cost             projects. Project count and cost may be different from the count and cost reported last quarter because USAID
    reported last quarter because USAID data was obtained from IRMS. Fig-       data was obtained from IRMS.
    ures for source d include ongoing and completed projects, and account    i IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Project count and cost may be different
    for the IRRF, ISFF, ESF, and CERP funds.                                    from the count and cost reported last quarter because USAID data was obtained from IRMS.

110 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 120 of 247

                                                                                                                     ANBAR




       Anbar at a Glance
       Funding            IRRF 2 Project Costs                                            $845
       per Capita
                          ISFF Project Costs                                             $1,304
                          ESF Project Costs                                               $105
                          CERP Project Costs                                              $349
       Iraqi Funding      2008 Provincial Capital Budget Allocation                   $323.00 M
       Security           Total Attacks 4/1/2008–7/1/2008                                   275
                          Total Attacks 7/1/2008–9/30/2008                                  209
                          Provincial Iraqi Control                               September 2008
       Economy            State Owned Enterprises (SOEs)–Factories                           16
                          Iraqi First Contract Actions                                    1,028
       Infrastructure     Avg. Load Served (MWh) for the Quarter                          4,728
                          Avg. Demand (MWh)                                               7,488
                          Internet Users                                                  3,000
                          U.S.-supported Primary Healthcare Centers                           7
       Governance         Internally Displaced Persons (IDPs)                            79,763
                          Total PRDC Budgeted (FY 2006 and FY 2007)                    $52.28 M
                          % of PRDC Budgeted Awarded                                       55%
                          Tatweer Trainees by Province 7/1/2008–9/20/2008                   121
                          Community Action Program (CAP) Projects                           126
                          Value of CAP                                                  $3.54 M

       Note: Numbers affected by rounding.

       Source: See Province Comparison Table 3.1 for sources.




       PRT Reconstruction Updates
       Leadership Insights. PRT Anbar has undertak-                         The ePRTs have noted improvements in the
       en multiple initiatives to enhance the province’s                province’s economic well-being, including rein-
       budget execution processes, including:462                        vigorated state-owned enterprises, microfinance
       t establishing a project-management accounting                  initiatives, reductions in fuel shortages after a
          system                                                        refinery in Husaybah began operations, and
       t improving dialogue between district and pro-                  completion of more than $5.5 million in QRF
          vincial officials                                             projects.
       t training the provincial accounting department                     Despite the progress, many challenges
       t implementing a geographic information                         remain, including improving the capacity of
          system to illustrate the locations of capital                 the Iraqis to commit to operations and main-
          investment projects                                           tenance of completed reconstruction projects,

                                                                                         OCTOBER 30, 2008 I REPORT TO CONGRESS I   111
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 121 of 247

PROVINCIAL OVERVIEW




 Wastewater treatment facility in Falluja.




 overcoming terrain and weather, and securing             criminal trials for threats made in Falluja have
 adequate funding for project commitments.463             moved to the Ramadi courts.470
 The ePRT in Western Anbar reported that U.S.-                Health Care. In July 2008, the ePRT in
 funded reconstruction efforts “may have helped           Anbar sponsored the province’s first major health
 foster a culture of entitlements.”464                    conference, in Ramadi. More than 100 Iraqi doc-
     Water. The PRT reported that for the first           tors attended, including 3 female doctors from
 time in three years, Falluja will have better access     the Women’s and Children’s Hospital.471
 to clean, inexpensive drinking water because                 Governance. On September 1, 2008, Anbar
 solar-powered water purification units have been         became the eleventh province to transition from
 delivered to the city.465 These units do not require     Coalition oversight back to Iraqi control. Once
 electricity, fuel, or chemicals. Residents draw wa-      the most violent province in Iraq, the handover
 ter from a storage tank or directly from the unit.       marked a milestone for Anbari and U.S. efforts to
 Each unit can produce 30,000 gallons of drink-           stabilize the area’s security.
 ing water per day.466 To extend the reach of this            At the end of the quarter, the Special
 potable water source, some sites are considering         Representative for the UN Secretary General
 ways of delivering water to homes via tankers.           formally announced the established presence
 Nearly $1.3 million in equipment was donated             of the UN in the province. The United Nations
 by a private company, and ePRTs assisted with            Development Programme (UNDP) is the first
 installation.467                                         UN organization to be present in the province,
     Rule of Law. The Iraqi Police (IP) in Anbar          followed by UNAMI’s Human Rights Office.472
 report that they do not have adequate equip-
 ment, training, facilities, and resources. Internal      GRD Reconstruction Updates
 promotion processes for the police are hindered          Throughout Anbar province, GRD has complet-
 by a lack of transparency and insufficient record-       ed 453 projects, valued at $751.46 million; and
 keeping mechanisms.468 Threats made against              50 ongoing projects are valued at more than $252
 judges are related to tribal associations, and the       million.473 There are 43 planned projects, valued
 intercession of IP members on behalf of tribal           at $170 million.
 leaders continues to be a problem.469 Judges have            Electricity. As part of the effort to extend
 also noted disappointment in the IP’s unrespon-          electricity access to all areas of Anbar, four ongo-
 siveness to their orders and requests. As a result,      ing projects are installing overhead electrical


112 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                     Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 122 of 247

                                                                                                                                                   ANBAR




                                     lines. GRD has completed two new 33kV                       have operational sewage lines at this time.478 To
                                     substations, one rehabilitated substation, solar            date, GRD has completed 109 water projects
                                     street lighting, and 33kV underground feeders.474           in the province, valued at $87.8 million. Work
                                     These efforts have been undercut by transmis-               continues on 33 public works and water proj-
                                     sion line interdictions and diversion of power to           ects.479 For details on the Falluja Waste Water
                                     west Baghdad, which have reduced the overall                Treatment System, which SIGIR inspected this
                                     availability of power in Ramadi.475 In Falluja,             quarter, see Section 4.
                                     work continues on the $14.7 million NW 132kV                    Transportation and Communications. This
                                     Substation Rehabilitation project. Completion               quarter, $3.9 million repair of northbound and
                                     is expected in November 2008.476                            southbound rail tracks in Anbar was com-
                                         Water. To increase the supply of potable                pleted.480 Six transportation and communica-
                                     water in Anbar, GRD reports that improvements               tions projects remain ongoing, valued at $39.9
                                     are necessary to the public works systems in                million.481
                                     Falluja and Ramadi.477 Falluja’s residents do not




USAID Reconstruction Updates
Summary of USAID Efforts in Anbar Province
Democracy and Governance                                                         Economic, Agriculture, Capacity Development
Local Governance Program (LGP II)—The governor of the province signed            Provincial Economic Growth (PEG)—Tijara supports microﬁnance
a memorandum of agreement to adopt the Governorates Accounting                   institutions (MFIs). One Iraqi-owned MFI has three branch ofﬁces in Falluja,
and Project Tracking Information System (GAPTIS) after the LGP team              Ramadi, and Al-Qaim, with 1,605 outstanding loans, valued at $2,451,789.
presented it in September. The program also assisted provincial ofﬁcials         Since inception, 1,647 loans have been disbursed at a combined value of
in preparing a prioritized list of capital projects for the budget and           $3,832,050.
spearheaded the budget through the legislative process for approval.
                                                                                 Agriculture Project—Inma carried out maize planting and environmental
Quick Response Fund/Iraq Rapid Assistance Program (QRF/IRAP)—The                 monitoring of winter crop demonstrations in Anbar.
QRF/IRAP funded the distribution of portable radios and supported radio
programming in Falluja, as well as the Anbar Governorate Election Ofﬁce          Community Stabilization Program (CSP)—This quarter, 7,526 short-term
and automation of Anbar Government Center.                                       and 2,934 long-term jobs were created under the CSP. More than 10,400
                                                                                 youth have participated in CSP-sponsored youth activities, and more than
Iraq Community-based Conﬂict Mitigation (ICCM)—The ICCM brought                  1,300 trainees have graduated from CSP construction and non-construction
360 people together for a community tournament to play a traditional             courses throughout Anbar. More than 200 graduates have been placed in
Ramadan sporting event.                                                          apprenticeship programs, and nearly 2,600 long-term jobs were created
                                                                                 through business grants.
Community Action Program (CAP II)—Under the CAP II, 49 projects have
provided sewing and nursing courses for women, upgrades to the power             National Capacity Development (NCD)—Tatweer has trained 288 ofﬁcials
grid, improvements to water-distribution networks, renovation of schools,        from Anbar in public administration and management. The program can
and construction of new facilities for a hospital.                               respond to speciﬁc needs of ministry staff with tailored workshops and a
                                                                                 train-the-trainer program that allows the ministries to deliver their own
                                                                                 internal curriculum.
Marla Ruzicka War Victims Fund—There are 77 projects in Anbar. Examples
of projects include training courses for the disabled, construction of single-
                                                                                 USAID/Ofﬁce of Foreign Disaster Assistance (OFDA)—OFDA provides
family homes, and supply of electrical equipment to shops. Emergency as-
                                                                                 support to IDPs in Anbar, through ﬁve implementing partners, in these
sistance is also provided to victim families of Coalition military operations.
                                                                                 sectors: health; non-food items; protection; shelter and settlements; water/
                                                                                 sanitation and hygiene; humanitarian coordination and information; and
                                                                                 economy and market systems.


Source: USAID, response to SIGIR data call, 10/6/2008.




                                                                                                                      OCTOBER 30, 2008 I REPORT TO CONGRESS I   113
                Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 123 of 247

PROVINCIAL OVERVIEW




  Ba’quba
                                                                            DIYALA
                                                                            Population:a 1.4 million
                                                                            Religion:b 52% Sunni, 48% Shia
                                                                            Capital Budget:c $167.9 million; 0% expended
                                                                            U.S. Projects:d 3,231
                                                                            U.S. Project Costs:d $933.0 million
         Capital               Training Facility
         ePRT                  U.S.-led PRT                                 PIC Date:e February 2009

 Total Security Incidents                                                   PRT Assessment of Progressg
          f
 by Month                                                                                      Beginning          Developing         Sustaining         Performing         Self-Reliant
  1000

                                                                 Sep        Governance
   500 Jan                                                       2008
         2004                                                               Political
                                                                            Development
     0
                                                                            Economic
                                                                            Development

                                                                            Rule of Law


 Project Cost by Sectorh                                                    Reconciliation

                                                                                             Trend since last quarter: improved                regressed              no change




                                         10%       Electricity
                                                                            Ongoing and Completed
  Security
      and       62%
                                                                            Infrastructure Projectsi ($ Millions)
   Justice
                                                                                                            Completed             Completed                Ongoing     Ongoing
                                          18%      Water                                                 Project Count          Project Cost          Project Count Project Cost
                                                                            Oil and Gas                                   1                $2.89                      —                   —
                                                                            Electricity                                151               $87.79                        7             $3.50
                                           Health Care                      Water                                      334              $143.86                        9            $27.51
                                           3%
     Refugees, Human Rights,            Transportation and                  Health Care                                105               $17.26                      10             $14.14
               and Education            Communications
                        3%              1%                                  Transportation and
                                                                                                                       192               $18.41                        6             $1.17
                                                                            Communications
                                                                            Buildings                                   11                 $0.76                       4             $1.49
                                                                            Total                                      794              $270.97                      36             $47.81


 Note: Locations on map are approximate. Numbers affected by rounding.

 Sources:
 a UNOCHA, “Iraq-Population by Governorate,” 11/19/2007.
 b IOM, “IOM Displacement Data Used for Associated Press Interactive        e DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
    Website,” 5/2008, www.iom-iraq.net.                                     f OSD, response to SIGIR data call, 10/6/2008.
 c Ministry of Finance, Capital Report, 6/2008, provided by the U.S.        g U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
    Embassy-Baghdad, 10/2/2008.                                             h IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Includes only ongoing and completed
 d IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.         projects. Project count and cost may be different from the count and cost reported last quarter because USAID
    Project count and cost may be different from the count and cost            data was obtained from IRMS. According to these sources, the Oil and Gas, Buildings, and
    reported last quarter because USAID data was obtained from IRMS. Fig-      Economic Development sectors accounted for less than one-half percent of the funding.
    ures for source d include ongoing and completed projects, and account   i IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Project count and cost may be different
    for the IRRF, ISFF, ESF, and CERP funds.                                   from the count and cost reported last quarter because USAID data was obtained from IRMS.

114 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 124 of 247

                                                                                                                     DIYALA



       Diyala at a Glance
       Funding            IRRF 2 Project Costs                                             $622
       per Capita
                          ISFF Project Costs                                               $319
                          ESF Project Costs                                                 $22
                          CERP Project Costs                                               $136
       Iraqi Funding      2008 Provincial Capital Budget Allocation                   $167.90 M
       Security           Total Attacks 4/1/2008–7/1/2008                                   537
                          Total Attacks 7/1/2008–9/30/2008                                  533
                          Provincial Iraqi Control                                 February 2009
       Economy            State Owned Enterprises (SOEs)–Factories                             1
                          Iraqi First Contract Actions                                      183
       Infrastructure     Avg. Load Served (MWh) for the Quarter                           3,256
                          Avg. Demand (MWh)                                                5,299
                          Internet Users                                                    N/A
                          U.S.-supported Primary Healthcare Centers                            9
       Governance         Internally Displaced Persons (IDPs)                           550,477
                          Total PRDC Budgeted (FY 2006 and FY 2007)                    $24.36 M
                          % of PRDC Budgeted Awarded                                       76%
                          Tatweer Trainees by Province 7/1/2008–9/20/2008                    76
                          Community Action Program (CAP) Projects                            74
                          Value of CAP                                                  $3.21 M

       Note: Numbers affected by rounding.

       Source: See Province Comparison Table 3.1 for sources.




       PRT Reconstruction Updates                                          lawyers to provide oversight of projects in the
       Leadership Insights. For a province the GOI                         province
       classified as “lost to al-Qaeda” in mid-2007,                    t forming a private-sector organization to
       Diyala has seen dramatic changes this year.                         promote modern technology in the agriculture
       However, security challenges remain. This                           sector
       quarter, the ePRT reported that violent insurgent
       activities continue to limit the team’s engagement                   PRT Diyala is preparing for its expansion
       with local Iraqis, and the risk to the local nation-             this quarter. PRT representatives traveled to two
       als who meet with the ePRT is high.482                           Forward Operating Bases (FOBs) to establish
            Notwithstanding the limitations in move-                    new living and working facilities.484
       ment, PRT Diyala reported supporting these                           The ePRT in Diyala is working to improve
       activities in the province:483                                   governance capacity in the province. With
       t supporting 40 trials in the first half of 2008, up            coaching from the ePRT, working relationships
          from zero in 2007                                             were improved between officials of Nahiya and
       t completing a transparent and competitive                      other Mukhtar leaders, who attend Kana’an
          contract award system                                         Nahiya Council meetings. Moreover, the ePRT
       t creating a provincial technical committee to                  reports that “fostering close co-operation with
          replace the defunct PRDC                                      Nahiya and Qada Councils has proven a suc-
       t establishing a reconstruction operations center               cessful approach to increasing the capacity of the
          made up of nearly 40 engineers and several                    local government.”485

                                                                                         OCTOBER 30, 2008 I REPORT TO CONGRESS I   115
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 125 of 247

PROVINCIAL OVERVIEW




 Kahn Bani Sa’ad Correctional Facility in Diyala. (Digital Globe 2007 and WorldView 2008)




     Security. In July 2008, nearly 80 women                           farmers in Hib, and the new Hib Poultry Co-op
 graduated from the first Daughters of Iraq                            selected an egg-laying facility as its first project to
 training class in Al Abarra, Diyala.486 Graduates                     provide fresh eggs to the markets in Ba’quba and
 will be employed by Coalition forces and the                          Baghdad. The PRT assisted by securing a QRF
 Iraqi Police to search women at checkpoints and                       grant, which provides 40% of the initial cost for
 entrances to government facilities. This is an                        the project; the remaining 60% will be provided
 important step in addressing the increased use of                     by the Co-op.490 The Co-op expects to achieve
 female suicide bombers in Diyala over the past                        profitability within a year,491 and the PRT con-
 six months. Coalition forces may expand the                           tinues to assist the poultry producers by holding
 program across the province.487                                       farming seminars in Shia and Sunni regions of
     Health Care. The Directorate Governor                             Diyala.492
 of Health is revamping the medical system in                              Water. Diyala’s drought this year brought
 Diyala, and the capacity to provide quality health                    hardship to the province’s residents; however,
 care throughout the province is growing. In                           with support from the PRT, the governor has
 September 2008, a new Primary Healthcare                              acquired additional water flow from Kurdistan.
 Clinic, built by GRD, opened in Al-Khalis. Four                       Also, PRT Diyala prepared technical specifica-
 other clinics are scheduled to open in October.488                    tions for procurement of 20 horizontal pumps
     In August 2008, the PRT health team at-                           to increase the flow of water for irrigation.493
 tended the opening of two recovery wards in                           In addition, the Department of Wells started
 the Muqdadiyah General Hospital. The PRT                              a campaign to rehabilitate existing wells, and
 health team also observed training on immuno-                         drill 184 new wells. As of July 2008, 48 wells
 analyzers that were purchased by the PRT QRF                          had been drilled, and 4 new wells are completed
 program at the Al Batol Women and Children’s                          each week. The water crisis in Diyala continues,
 Hospital. This new capability allows for early                        but the province’s government is addressing the
 diagnosis of diabetes in children, diagnosis of                       problem and is better able to develop solutions.494
 growth hormone abnormalities, and monitoring                              Banking. Diyala’s banks are experiencing a
 and assisting with infertility.489                                    severe shortage of paper money. This is causing
     Agriculture. PRT agricultural advisors                            the province’s government to postpone pay-
 introduced the concept of cooperatives to                             ments of payrolls and bills from contractors and


116 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                     Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 126 of 247

                                                                                                                                              DIYALA




                                     suppliers. In late August and September, budget          Expansion. Funded by $7.4 million of the ESF,
                                     execution and regular payroll and pension pay-           the project began in March 2008 and is currently
                                     ments came to a halt when the Rafidain Bank              14% complete. Completion is expected by April
                                     branches ran out of cash.495                             2009501 on this two-story building, which will
                                                                                              include an emergency room, surgical and trauma
                                     GRD Reconstruction Updates                               operating rooms, an intensive care unit, and
                                     GRD reports 9 projects ongoing, funded with              other required support areas with the capacity to
                                     $19.61 million.496                                       serve a population of 300,000.502
                                         Security. Diyala was ranked the third most               Electricity. Construction continued this
                                     violent province in Iraq this quarter.497 The first      quarter on the $3.5 million IRRF Baladrooz
                                     two were Baghdad and Ninewa. This quarter,               Water Treatment Plant Power Supply,503 and
                                     security activity increased as the Iraqi Security        the project is nearly complete. Once operational,
                                     Forces began formal operations498 and joined             the plant will be used to provide the permanent
                                     with Coalition forces against al-Qaeda in Iraq.          electric power necessary for the Baladrooz
                                     Violence rose from July 2008, when 18 GRD                Water Treatment Plant, which will supply
                                     construction projects were canceled for security         drinking water to approximately 72,000 Iraqis.504
                                     reasons.499 A month earlier, 12 projects were            The Diyala Weir Rehabilitation Project was
                                     canceled.500                                             completed this quarter and will increase the
                                         Health Care. This quarter, GRD contin-               amount of farmable land by more than 30% of
                                     ued work on the Ba’qubah General Hospital                the current capacity.505


USAID Reconstruction Updates
Summary of USAID Efforts in Diyala Province
Democracy and Governance                                                       Economic, Agriculture, Capacity Development
Local Governance Program (LGP II)—Following the Baladruz Satellite PRT         Community Stabilization Program (CSP)—This quarter, 120 short-term
feasibility report and the Khanaqin water conditions assessment, the           and 178 long-term jobs were created under the CSP. About 14 projects
LGP II recommended training on basic engineering project planning and          have been completed, including a trash and rubble removal project in Al
management, budgeting process and management, and improved irrigation          Mualmeen. More than 2,820 children have participated in CSP-sponsored
systems. The program also supported the Directorate of Wells with              youth activities, and more than 70 long-term jobs were created through
operational and monitoring activities at 10 rehabilitation sites in Baladruz   businesses grants.
and delivered the annotated Arabic version of the ﬁve-year work plan
prepared by the PRT water advisor.                                             Provincial Economic Growth (PEG)—Tijara supports microﬁnance
                                                                               institution with 900 outstanding loans, valued at $1,387,355. Since
Quick Response Fund/Iraq Rapid Assistance Program (QRF/IRAP)—QRF/              inception, 2,390 loans have been disbursed at a combined value of
IRAP funding supports projects to increase the effectiveness of the            $5,369,112.
Agricultural Extension and set up demonstration farms on plasti-culture and
propagation of seedlings.                                                      Agriculture Project—Inma carried out maize planting and environmental
                                                                               monitoring of winter crop demonstrations in Diyala.
Iraq Community-based Conﬂict Mitigation (ICCM)—The ICCM initiated
a conﬂict assessment to examine the needs of Diyala’s communities and          National Capacity Development (NCD)—Tatweer has trained more than
the history and sources of conﬂict within them to develop quick-impact         310 ofﬁcials from Diyala in public administration and management
projects.                                                                      through 8 courses introduced at various competency levels. Subjects
                                                                               include leadership and communication, project management, human
Community Action Program (CAP II)—Under the CAP II, 31 projects are            resource management, and anticorruption.
renovating schools, upgrading the power grid, improving water-distribution
networks, and dredging irrigation canals. The program has also provided        USAID/Ofﬁce of Foreign Disaster Assistance (OFDA)—OFDA funding
much-needed equipment and supplies to schools, a health center, and a          supports renovation of the Qahira Primary School for Boys in Ba’quba. To
veterinary dispensary laboratory.                                              generate income in the community and increase access to education, OFDA
                                                                               began the project through local partnerships and in coordination with the
Marla Ruzicka War Victims Fund—There are 44 projects in Diyala. Examples       U.S. Department of Education. The project is 20% complete.
include construction of a multi-purpose hall for the disabled and estab-
lishment and expansion of retail shops (clothing, grocery, mobile phone,
electrical appliances).


Source: USAID, response to SIGIR data call, 10/6/2008.


                                                                                                                  OCTOBER 30, 2008 I REPORT TO CONGRESS I   117
               Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 127 of 247

PROVINCIAL OVERVIEW




    Baghdad



                                                                            BAGHDAD
                                                                            Population:a 6.4 million
                                                                            Religion:b 20% Sunni, 80% Shia
                                                                            Capital Budget:c $884.5 million, 25% expended
                                                                            U.S. Projects:d 18,257
       Capital                 Airport                                      U.S. Project Costs:d $6.7 billion
       ePRT                    Oil Refinery
       U.S.-led PRT            Power Plant                                  PIC Date:e May 2009
                                                                                                                                                         g
 Total Security Incidents                                                   PRT Assessment of Progress
          f
 by Month                                                                                          Beginning         Developing       Sustaining         Performing          Self-Reliant
   3,000
                                                                                Governance
   1,500 Jan                                                      Sep
           2004                                                   2008          Political
                                                                                Development
       0                                                                        Economic
                                                                                Development

                                                                                Rule of Law
                                                              h
 Project Cost by Sector                                                         Reconciliation

                                 Oil and Gas                                                     Trend since last quarter: improved             regressed              no change
                                 1%
                                                Electricity

                                          25%                               Ongoing and Completed
    Security                                                                Infrastructure Projectsi ($ Millions)
  and Justice     48%
                                               10%                                                             Completed            Completed               Ongoing     Ongoing
                                                      Water                                                 Project Count         Project Cost         Project Count Project Cost
                                                                            Oil and Gas                                   22              $22.50                        4            $24.62
                                      10%        Health Care
                                                 1%                         Electricity                                  739           $1,291.51                      75           $416.05
           Refugees,
       Human Rights,                                                        Water                                      1,131             $509.10                     140           $154.50
       and Education                              Transportation and
                                                  Communications
                  3%       Economic      Buildings                          Health Care                                  262              $72.53                      37             $14.48
                        Development
                                1%       1%                                 Transportation and
                                                                                                                         524             $580.95                      51             $60.29
                                                                            Communications
                                                                            Buildings                                     82              $39.07                        7             $1.00
                                                                            Total                                      2,760           $2,515.65                     314           $670.94


 Note: Locations on map are approximate. Numbers affected by rounding.

 Sources:
 a UNOCHA, “Iraq-Population by Governorate,” 11/19/2007.
 b IOM, “IOM Displacement Data Used for Associated Press Interactive
    Website,” 5/2008, www.iom-iraq.net.                                     e DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
 c Ministry of Finance, Capital Report, 6/2008, provided by the U.S.        f OSD, response to SIGIR data call, 10/6/2008.
    Embassy-Baghdad, 10/2/2008.                                             g U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
 d IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.      h IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Includes only ongoing and completed
    Project count and cost may be different from the count and cost            projects. Project count and cost may be different from the count and cost reported last quarter because USAID
    reported last quarter because USAID data was obtained from IRMS. Fig-      data was obtained from IRMS.
    ures for source d include ongoing and completed projects, and account   i IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Project count and cost may be different
    for the IRRF, ISFF, ESF, and CERP funds.                                   from the count and cost reported last quarter because USAID data was obtained from IRMS.

118 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 128 of 247

                                                                                                                BAGHDAD




       Baghdad at a Glance
       Funding            IRRF 2 Project Costs                                              $772
       per Capita
                          ISFF Project Costs                                                $545
                          ESF Project Costs                                                 $159
                          CERP Project Costs                                                $169
       Iraqi Funding      2008 Provincial Capital Budget Allocation                    $884.50 M
       Security           Total Attacks 4/1/2008–7/1/2008                                  2,221
                          Total Attacks 7/1/2008–9/30/2008                                   867
                          Provincial Iraqi Control                                     May 2009
       Economy            State Owned Enterprises (SOEs)–Factories                            48
                          Iraqi First Contract Actions                                     5,331
       Infrastructure     Avg. Load Served (MWh) for the Quarter                          28,863
                          Avg. Demand (MWh)                                               60,246
                          Internet Users                                                 152,000
                          U.S.-supported Primary Healthcare Centers                           30
       Governance         Internally Displaced Persons (IDPs)                          1,785,680
                          Total PRDC Budgeted (FY 2006 and FY 2007)                    $147.53 M
                          % of PRDC Budgeted Awarded                                        64%
                          Tatweer Trainees by Province 7/1/2008–9/20/2008                  1,543
                          Community Action Program (CAP) Projects                          1,076
                          Value of CAP                                                  $34.00 M

       Note: Numbers affected by rounding.

       Source: See Province Comparison Table 3.1 for sources.




       PRT Reconstruction Updates                                       t providing communication and media training
       Leadership Insights. PRT Baghdad and eight                          to journalists and government spokespersons
       ePRTs have capitalized on the decrease in                        t establishing a legal clinic that has offered coun-
       violence to strengthen public services across the                   sel to 8,000 detainees
       city’s districts and neighborhoods. The groups                   t expending $7.5 million in CERP grants for
       have noted a number of recent successes:506                         small businesses
       t transferring joint U.S.-Iraqi reconstruc-                     t supporting NGO activities that initiate local
          tion committees (in both rural and urban                         projects, including providing 10 contracts to
          Baghdad) to Iraqi control                                        conduct classes on clerical work, literacy, sew-
       t enhancing project coordination and dialogue                      ing, and artisan skills
          between provincial, national, and district                    t providing fuel to Sadr City and Adhamiyah
          representatives


                                                                                          OCTOBER 30, 2008 I REPORT TO CONGRESS I   119
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 129 of 247

PROVINCIAL OVERVIEW




                                                                  Hope and Riley, Bengal tigers donated to the Baghdad
                                                                  Zoo from the North Carolina Conservators’ Center.
                                                                  (U.S. Embassy photo)




 t publishing, distributing, and supporting                  Other efforts have addressed economic
    revenue-generating ideas for the new Mansour          development:507
    newspaper                                             t mentoring municipal staff to improve budget,
 t supporting the creation of eight community               planning, and communications
    councils, eight agricultural unions, and five         t sponsoring trade shows to support small and
    business associations around Mahmudiyah                  medium-size businesses
    Qada                                                  t holding meetings with political and religious
                                                             representatives to promote reconciliation
     Rural efforts focus on bolstering agricultural
 capacity. In the poultry industry, $800,000 in               Despite efforts to promote political reconcili-
 CERP funding was used to rehabilitate poultry            ation, the PRTs and ePRTs have reported several
 facilities and to purchase eggs and feed. Plans are      vacancies in provincial council seats as well as
 underway to establish a processing plant to at-          the assassination of council members.508
 tract investment for the industry. In other areas,           Water. PRT Baghdad and MND-B are
 an ePRT helped revitalize three factories that           working with city officials on potable water for
 support the local agriculture industry.                  Baghdad city. Potential sites were examined to
     To strengthen essential services delivery, the       install equipment supplied by the division to help
 ePRTs helped to establish four Public Works              alleviate the potable water shortage. Funding for
 Substations next to Joint Security Stations.             storage and distribution networks for the potable
 Addressing potable water shortages also contin-          water produced by these units will be provided
 ues to be a focus. The United States has pur-            by the Amanat and the Provincial Council
 chased a pipe to complete a crucial water line           (PC).509
 between Mahmudiyah and Al-Rasheed.




120 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 130 of 247

                                                                                                        BAGHDAD




       Table 3.3
       U.S. Efforts to Support the Baghdad Zoo
       Project Name                                    Construction Cost        Date Completed               % Completed
       Black 601, Baghdad Zoo Generator Repair                 $84,000.00              7/10/2007                      100%
       Baghdad Zoo Incinerator                                 $49,900.00              5/14/2005                      100%
       Baghdad Zoo Renovation                                  $26,650.00              7/29/2007                      100%
       Black 620, Porcupine Habitat                            $25,000.00     Not Yet Completed                         50%
       Baghdad Zoo Arabian Horse Walker                         $3,800.00              6/14/2005                      100%
       Humane Slaughter at Baghdad Zoo                          $1,000.00              4/17/2005                      100%

       Source: IRMS, CERP Excel Workbook, 10/3/2008.




            Facilities. Trash pickup services will no            renovation efforts with $190,000 of CERP funds.
       longer be funded under the U.S. Community                 For a list of zoo projects, see Table 3.3.
       Stabilization Program. The Amanat (City Hall)                 Justice. ITAO, GRD, Embassy Rule of Law,
       in Baghdad is concerned that it will have to as-          PRT Baghdad, and other U.S. agencies worked
       sume this role across Baghdad city.510                    together to inaugurate the new Rusafa Central
            Community Support. In the Khadamiya                  Court House (also known as the Palace of
       district, Community Action Program staff and              Justice). The work was completed on time, and
       the Commander’s Action Group worked on a                  the judiciary is ready to begin court operations.514
       firehouse project that provided additional sleep-             Although Baghdad continues to experience
       ing space for firefighters, fire support equipment,       bombings and other attacks, the overall rate
       and covered parking.511                                   of violence has fallen to the lowest levels since
            Tourism. In August 2008, the North Carolina          2004. According to DoD, al-Qaeda in Iraq has
       Conservators’ Center donated two rare Bengal              attempted to regenerate basing around the city’s
       tiger cubs to the Baghdad Zoo.512 Funding for             northwest and southeast regions.515
       transporting the tigers to Iraq was provided by
       the U.S. Embassy at a cost of more than $66,000.          GRD Reconstruction Updates
       The zoo is in a safe location and is provided with        Valued at more than $3 billion, 1,352 GRD proj-
       24-hour security inside and outside its gates.            ects support the Baghdad province. Of this total,
       There are nearly 10,000 visitors every Friday and         1,202 have been completed, 104 are ongoing, and
       Saturday and 2,000 to 3,000 visitors on weekdays.         46 are planned to begin.516 The largest percent-
       Zoo attendance has increased significantly since          age of completed and ongoing project costs was
       2006, when only about 150 people visited each             devoted to electricity projects. GRD reports that
       day. The zoo cares for 788 animals in 62 exhib-           electricity projects totaling more than $255 mil-
       its.513 The United States funded Baghdad Zoo              lion remain ongoing.517




                                                                                  OCTOBER 30, 2008 I REPORT TO CONGRESS I   121
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 131 of 247

PROVINCIAL OVERVIEW




     Electricity. Currently, 75% of Baghdad               distribution lines.521 To increase the distribution
 homes and businesses are connected to electrical         of potable water, work on the $1.2 million Al
 distribution lines. Several projects are nearing         Doura M826 Water Network will construct a
 completion to increase the generation, trans-            pipe system that will serve nearly 15,000 resi-
 mission, and distribution of electricity in the          dents. The project is currently 90% complete.522
 province.518 This quarter, work concluded on                 Facilities. This quarter work concluded
 the 11kV Feeders Abu Deshir project, which               on the Rusafa Central Court House, which is
 provided 12 new distributors. The $1.7 million           intended to serve the more than one million
 project is expected to serve up to 20,000 Iraqis.        residents of Rusafa.523 Construction began on the
 Two key projects are slated for completion in            $7.9 million courthouse in November 2006, and
 December 2008.519 Since February 2007, work              it will serve as a model for future courthouses in
 has been progressing on the $161 million Al              Iraq.524
 Qudas Gas Turbine Expansion. Now 85%                         Communications. Ongoing telecommu-
 complete, this project will provide power to             nications projects in the Baghdad province are
 an additional 180,000 homes on the Baghdad/              currently valued at just under $70 million.525
 Anbar Grid. When completed, the $48 million              This quarter, the Al Mamoon Exchange &
 Jameela, Farabi, Mu 132kV Substation trans-              Telecommunication Center faced several chal-
 mission project would assist nearly 70,000 Iraqi         lenges related to project redesigns and material
 customers.520                                            delivery. GRD reports that the design process
     Water. Projects related to public works and          has been slow and work force reductions were
 water make up the third-largest portion of ongo-         observed in the month of June. The $22.7 million
 ing project costs in Baghdad. The goal of these          project has been delayed halfway through con-
 projects is to create access to potable water and        struction of the center, which will include offices,
 sewage services for all residents. Currently, only       switchgear, and a communications tower.526
 30% of Baghdad residents are connected to water




122 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                     Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 132 of 247

                                                                                                                                            BAGHDAD




USAID Reconstruction Updates
Summary of USAID Efforts in Baghdad Province
Democracy and Governance                                                         Economic, Agriculture, Capacity Development
Local Governance Program (LGP II)—This quarter, the Baghdad Provincial           Community Stabilization Program (CSP)—This quarter, 22,125 short-term
Council approved the Provincial Development Plan for 2009, which was             and 479 long-term jobs were created under the CSP. Approximately 16
created with support from the LGP II. The plan prioritizes 324 projects          projects were completed, including the Taji Market Revitalization, which
from 22 sectors and it was delivered by the governor’s ofﬁce to the              created 549 months of employment. The Belat Al Shuhada'a Health
Minister of Planning in September. The LGP II funds professional training        Center was rehabilitated and supplied with equipment to improve and
for three positions at each of the region’s 15 district councils, totaling       increase service. The CSP sponsored nearly 20,000 young Iraqis for soccer
20 administrators, 15 engineers, and 10 accountants. The program also            tournaments and ﬁne arts exhibits, and 3,615 trainees have graduated
funded 20 positions at the Baghdad Provincial Council that were ﬁlled            from CSP-sponsored construction and non-construction courses throughout
in August. The Baghdad Amanat Training Center (built with LGP support            Baghdad. The program also funded apprentice training for 145 vocational
in 2004) was expanded to increase its volume from 400 to 900 trainees            school graduates. Through small CSP grants, more than 230 long-term
per month to work in mapping, geographic information systems (GIS),              agricultural jobs were created, including work with the Jassim Fish Lakes,
and water treatment. The center provides specialized training for testing        in Mahmodiyah/Radhwaniya, and the Fanar Greenhouse Farm, in Istiqlal.
potable water, and during the last 2 quarters, 44 faulty sewage systems
were repaired, 2 sewer networks renewed, and 10 pump stations were               Provincial Economic Growth (PEG)—Tijara supports two microﬁnance
rehabilitated. Two landﬁlls, 9 transfer stations, 180 trash collection trucks,   institutions in Baghdad: Al-Bashair, the Iraqi-owned and operated
and 14 maintenance centers have been put into place.                             microﬁnance centers with headquarters in Mansour, and the Cooperative
                                                                                 House Foundation, with headquarters in Hilla, Babylon. Since inception,
Quick Response Fund/Iraq Rapid Assistance Program (QRF/IRAP)—The                 13,948 loans have been disbursed, valued at $24,809,702. Currently, 4,519
program allows PRTs and ePRTs to fund activities in support of development       loans remain outstanding, with a collective value of $5,237,539. Tijara
plans, including the PRT/ePRT Work Plan, the local Uniﬁed Common Plan            also provides technical assistance, training, and capacity building for Iraqi-
(UCP), and the Provincial Development Strategy. The QRF/IRAP established         owned Small Business Development Centers (SBDCs), such as the Iraqi
two newspapers—one that targets youth and sports and the other a                 Association of Securities Dealers (IASD). Generally, SBDCs offer training
general newspaper for mass consumption—and assisted the independent              and consultative products in the local community.
newspaper Albilad Alyom. The program also funded a Baghdad Provincial
Council Media Committee Brieﬁng Room and renovation of the Hawr Rajab            Agriculture Project—Inma has several agricultural initiatives in Baghdad
Veterinary Clinic, Saydiyah Fish Market, and 9 Nissan Markets.                   province. Examples include greenhouse demonstration projects in Taji
                                                                                 and rehabilitation of the New Baghdad Market, and distribution of
Iraq Community-based Conﬂict Mitigation (ICCM)—The ICCM completed                high-quality seeds and plastic for greenhouses in Taji and the Abu Ghraib
a conﬂict assessment to examine the needs of Baghdad communities and             region, as well as provision of non-electric water pumping for feedlots and
the history and sources of conﬂict within them to develop quick-impact           nurseries.
projects. The program also funded Training for Disenfranchised Women
of Adhamiya, a project focused on equipping widows with alternate                National Capacity Development (NCD)—Tatweer has trained more than
livelihoods. Another project hosted the Global Youth Day Marathon,               7,400 ofﬁcials from Baghdad in public administration and management
celebrating diversity during “Karada Day” and featuring disabled                 through 8 courses introduced at various competency levels. Subjects
participants. The goal of the marathon was to bring together a diverse           include leadership and communication, project management, human
mix of more than 1,000 young Iraqis to participate in healthy sports             resource management, ﬁscal management, procurement, information
competition.                                                                     technology, and anticorruption. The program can respond to speciﬁc
                                                                                 needs of the ministry staff with tailored workshops and a train-the-
Community Action Program (CAP II)—Under the CAP II, 727 projects are             trainer program that allows the ministries to deliver their own internal
constructing schools, an Internet and communication center, and an               curriculums.
ultrasound examination clinic; upgrading the power grid; improving water-
distribution networks; and establishing nursing homes, retail stores, grocery    USAID/Ofﬁce of Foreign Disaster Assistance (OFDA)—OFDA assists IDPs in
shops, factories, and livestock and poultry farms. The project also provided     Baghdad, through three implementing partners, in these sectors: health;
much-needed equipment and supplies to hospitals and schools.                     logistics and relief commodities; protection; shelter and settlements; water,
                                                                                 sanitation and hygiene; and economy and market systems.
Marla Ruzicka War Victims Fund—There are 468 Marla Ruzicka War Victims
Fund projects in Baghdad, creating sewing workshops for women, setting
up of stationery and grocery shops, constructing single-family homes, and
providing medical treatment and physical therapy to patients. Artiﬁcial
limbs and emergency assistance are offered to victims and their families of
Coalition Force operations.

Source: USAID, response to SIGIR data call, 10/6/2008.




                                                                                                                      OCTOBER 30, 2008 I REPORT TO CONGRESS I   123
                Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 133 of 247

PROVINCIAL OVERVIEW




     Kut
                                                                            WASSIT
                                                                            Population:a 942,000
                                                                            Religion:b 100% Shia
                                                                            Capital Budget:c $134.7 million, 25% expended
                                                                            U.S. Projects:d 1,431
                                                                            U.S. Project Costs:d $457.7 million
          Capital               Training Facility
          Airport               U.S.-led PRT                                PIC Date:e October 2008

 Total Security Incidents                                                   PRT Maturity Modelg
          f
 by Month                                                                                          Beginning         Developing       Sustaining         Performing         Self-Reliant

                                                                                Governance
    50
         Jan                                                                    Political
         2004                                                                   Development
    25                                                         Sep
                                                               2008             Economic
                                                                                Development
     0
                                                                                Rule of Law

                                                                                Reconciliation
                                                           h
 Project Cost by Sector                                                                          Trend since last quarter: improved             regressed              no change


                                  Electricity

    Security
                                                 Health Care                Ongoing and Completed
  and Justice
                 62%
                                 13%             3%
                                                                            Infrastructure Projectsi ($ Millions)
                                                 Water
                                            7%                                                                 Completed            Completed               Ongoing     Ongoing
                                                      Transportation and                                    Project Count         Project Cost         Project Count Project Cost
                                           4%         Communications
                                           4%                               Electricity                                  128              $53.38                        3             $6.78
                                                      Buildings
                                                    Economic Development    Water                                        221              $31.12                      10              $2.02
                                         5%         2%                      Health Care                                    90             $11.69                        4             $0.89
                                                Refugees, Human Rights,     Transportation and
                                                and Education                                                              82             $17.56                        4             $0.89
                                                                            Communications
                                                                            Buildings                                      88             $12.16                        2             $5.61
                                                                            Total                                        609             $125.91                      23             $16.18



 Note: Locations on map are approximate. Numbers affected by rounding.

 Sources:
 a UNOCHA, “Iraq-Population by Governorate,” 11/19/2007.
 b IOM, “IOM Displacement Data Used for Associated Press Interactive
    Website,” 5/2008, www.iom-iraq.net.                                     e DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
 c Ministry of Finance, Capital Report, 6/2008, provided by the U.S.        f OSD, response to SIGIR data call, 10/6/2008.
    Embassy-Baghdad, 10/2/2008.                                             g U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
 d IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.      h IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Includes only ongoing and completed
    Project count and cost may be different from the count and cost            projects. Project count and cost may be different from the count and cost reported last quarter because USAID
    reported last quarter because USAID data was obtained from IRMS. Fig-      data was obtained from IRMS.
    ures for source d include ongoing and completed projects, and account   i IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Project count and cost may be different
    for the IRRF, ISFF, ESF, and CERP funds.                                   from the count and cost reported last quarter because USAID data was obtained from IRMS.

124 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 134 of 247

                                                                                                                   WASSIT




       Wassit at a Glance
       Funding            IRRF 2 Project Costs                                            $447
       per Capita
                          ISFF Project Costs                                              $155
                          ESF Project Costs                                                $82
                          CERP Project Costs                                               $68
       Iraqi Funding      2008 Provincial Capital Budget Allocation                  $134.70 M
       Security           Total Attacks 4/1/2008–7/1/2008                                   34
                          Total Attacks 7/1/2008–9/30/2008                                    8
                          Provincial Iraqi Control                                 October 2008
       Economy            State Owned Enterprises (SOEs)–Factories                            1
                          Iraqi First Contract Actions                                     283
       Infrastructure     Avg. Load Served (MWh) for the Quarter                          3,089
                          Avg. Demand (MWh)                                               6,914
                          Internet Users                                                  1,000
                          U.S.-supported Primary Healthcare Centers                           7
       Governance         Internally Displaced Persons (IDPs)                             6,179
                          Total PRDC Budgeted (FY 2006 and FY 2007)                   $27.92 M
                          % of PRDC Budgeted Awarded                                      91%
                          Tatweer Trainees by Province 7/1/2008–9/20/2008                  385
                          Community Action Program (CAP) Projects                           81
                          Value of CAP                                                 $4.36 M

       Note: Numbers affected by rounding.

       Source: See Province Comparison Table 3.1 for sources.




       PRT Reconstruction Updates                                           PRT support for reconstruction has been
       Leadership Insights. PRT Wassit reported an                      hampered by the lack of control over opera-
       increase in political engagement this quarter.                   tions and maintenance funding. The governor of
       Wassit political parties are eager to demonstrate                Wassit and the Provincial Council (PC) wrestle
       more progress to their constituents as elections                 over control of the Agricultural Reconstruction
       draw near. The elections are providing a neutral                 and Development Program budgets. Both the
       opportunity for discussion with various political                governor and the PC have asked the PRT to
       parties and organizations, as well as with civil                 mediate a compromise on the 2008 supplemental
       society actors.527                                               budget.528




                                                                                        OCTOBER 30, 2008 I REPORT TO CONGRESS I   125
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 135 of 247

PROVINCIAL OVERVIEW




 The newly completed Jamaheer clinic in Kut. (USACE photo)




     Agriculture. PRT Wassit has identified                  GRD Reconstruction Updates
 agriculture and manufacturing as “engines for               GRD reported 6 projects ongoing in Wassit
 driving local economic prosperity.”529 Through              province, valued at $12.47 million.532
 the Provincial Economic Growth Program, PRT                     Health Care. Work concluded on the
 Wassit purchased 50 vouchers to send farmers,               $300,000 Primary Health Center in Al
 engineers, and other business professionals to the          Jamaheer this quarter. Construction began in
 local Small Business Development Center for                 August 2006.533
 training this quarter.530                                       Transportation. Rehabilitation on a 25-km
     Education. This quarter, PRT Wassit spon-               road was completed this quarter. The $2.4 mil-
 sored the first journalism conference held in               lion project included the Ahrar-Numaniyah
 southern Iraq. The conference was organized by              Road and a portion of the Numaniyah-
 Iraqi professionals from the media and educa-               Zubadieyah Road in Wassit.534
 tion sectors, and discussion centered on the role               Water. Since July 2006, work has been under-
 of free press in Iraq’s democracy and the current           way to construct a new water treatment plant for
 challenges faced by Iraqi journalists. The three-           the village of Al Jazaer. Work included instal-
 day conference concluded on July 23, 2008, in               lation of a compact-unit water treatment plant
 Kut.531                                                     with a capacity of 50 cubic meters per hour, an
                                                             above-ground storage reservoir, and nearly
                                                             10.2 linear kilometers of water networks.535




126 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                     Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 136 of 247

                                                                                                                                               WASSIT




USAID Reconstruction Updates
Summary of USAID Efforts in Wassit Province
Democracy and Governance                                                      Economic, Agriculture, Capacity Development
Local Governance Program (LGP II)—The quarter, the LGP II delivered           Community Stabilization Program (CSP)—CSP is not active in Wassit.
training to 100 people on public budgeting and auditing, as well as
administrative courts, institutional development, election systems,           Provincial Economic Growth (PEG)—Tijara supports microﬁnance
negotiation and problem solving, rural economic development, project          institutions with 337 outstanding loans, estimated at $598,400.
implementation, basic management, and district reconstruction strategies.
The program provided additional training on leadership and management         Agriculture Project—Inma is conducting a tomato demonstration trial
for the provincial and local councils, including media and public relations   in Kut with a select group of farmers. The purpose of the trial is to
committees and other key ofﬁcials.                                            demonstrate the proﬁt potential of producing new high-solid tomato
                                                                              varieties. Inma also provides seed, fertilizer, soil-testing, and technical
Quick Response Fund/Iraq Rapid Assistance Program (QRF/IRAP)—The              support.
program allows PRTs and embedded PRTs to fund development planning
activities, producing the PRT/ePRT Work Plan, the local Uniﬁed Common         National Capacity Development (NCD)—Tatweer has trained more than
Plan (UCP), and the Provincial Development Strategy (PDS).                    1,030 ofﬁcials from Wassit in public administration and management
                                                                              through 8 courses introduced at various competency levels. Subjects
Iraq Community-based Conﬂict Mitigation (ICCM)—The ICCM prepared              include leadership and communication, project management, human
a conﬂict assessment to examine the needs of Wassit’s communities and         resource management, ﬁscal management, procurement, information
the history and sources of conﬂict within them to develop quick-impact        technology, and anticorruption.
projects.
                                                                              USAID/Ofﬁce of Foreign Disaster Assistance (OFDA)—OFDA assists IDPs
Community Action Program (CAP II)—Under the CAP II, 6 projects are            in Wassit, through three implementing partners, in these sectors: health;
renovating facilities and supplying equipment for the hearing and speaking    logistics and relief commodities, protection; shelter and settlements; water/
impaired at information technology labs in 5 vocational schools.              sanitation and hygiene; humanitarian coordination and information; and
                                                                              economy and market systems.
Marla Ruzicka War Victims Fund—There are no Marla Ruzicka War Victims
Fund projects in Wassit.


Source: USAID, responses to SIGIR data call, 10/2/2008 and 10/6/2008.




                                                                                                                    OCTOBER 30, 2008 I REPORT TO CONGRESS I   127
              Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 137 of 247

PROVINCIAL OVERVIEW




              Hilla



                                                                            BABYLON
                                                                            Population:a 1.4 million
                                                                            Religion:b 5% Sunni, 95% Shia
                                                                            Capital Budget:c $200.8 million, 43% expended
                                                                            U.S. Projects:d 2,277
             Capital                                                        U.S. Project Costs:d $451.2 million
             ePRT
             U.S.-led PRT                                                   PIC Date:e October 2008

 Total Security Incidents                                                   PRT Maturity Modelg
          f
 by Month                                                                                          Beginning         Developing       Sustaining         Performing         Self-Reliant

                                                                                Governance
       150
             Jan                                                                Political
             2004                                                   Sep
        75
                                                                                Development
                                                                    200
                                                                                Economic
                                                                                Development
         0

                                                                                Rule of Law

                                                                                Reconciliation
                                                            h
 Project Cost by Sector                                                                          Trend since last quarter: improved             regressed              no change



               Security                                                     Ongoing and Completed
             and Justice
                            27%                                             Infrastructure Projectsi ($ Millions)
                                                    37%     Electricity
                                                                                                               Completed            Completed               Ongoing     Ongoing
     Refugees,                                                                                              Project Count         Project Cost         Project Count Project Cost
 Human Rights,
 and Education             4%                                               Electricity                                  145             $161.74                        5             $2.84
      Economic              4%                                              Water                                        226              $46.02                      14              $5.33
   Development
                Buildings        8%         11%                             Health Care                                   92              $17.71                        8             $7.64
                      3%              6%
                                                    Water                   Transportation and
                                                                                                                         175              $25.36                        8            $11.67
             Transportation and                                             Communications
               Communications         Health Care
                                                                            Buildings                                     64               $9.74                        2             $4.73
                                                                            Total                                        702             $260.57                      37             $32.21




 Note: Locations on map are approximate. Numbers affected by rounding.

 Sources:
 a UNOCHA, “Iraq-Population by Governorate,” 11/19/2007.
 b IOM, “IOM Displacement Data Used for Associated Press Interactive
    Website,” 5/2008, www.iom-iraq.net.                                     e DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
 c Ministry of Finance, Capital Report, 6/2008, provided by the U.S.        f OSD, response to SIGIR data call, 10/6/2008.
    Embassy-Baghdad, 10/2/2008.                                             g U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
 d IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.      h IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Includes only ongoing and completed
    Project count and cost may be different from the count and cost            projects. Project count and cost may be different from the count and cost reported last quarter because USAID
    reported last quarter because USAID data was obtained from IRMS. Fig-      data was obtained from IRMS.
    ures for source d include ongoing and completed projects, and account   i IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Project count and cost may be different
    for the IRRF, ISFF, ESF, and CERP funds.                                   from the count and cost reported last quarter because USAID data was obtained from IRMS.

128 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 138 of 247

                                                                                                               BABYLON




       Babylon at a Glance
       Funding            IRRF 2 Project Costs                                            $216
       per Capita
                          ISFF Project Costs                                               $31
                          ESF Project Costs                                                $40
                          CERP Project Costs                                              $123
       Iraqi Funding      2008 Provincial Capital Budget Allocation                   $200.80 M
       Security           Total Attacks 4/1/2008–7/1/2008                                    81
                          Total Attacks 7/1/2008–9/30/2008                                   54
                          Provincial Iraqi Control                                 October 2008
       Economy            State Owned Enterprises (SOEs)–Factories                           10
                          Iraqi First Contract Actions                                     381
       Infrastructure     Avg. Load Served (MWh) for the Quarter                          4,387
                          Avg. Demand (MWh)                                               9,678
                          Internet Users                                                  3,000
                          U.S.-supported Primary Healthcare Centers                           7
       Governance         Internally Displaced Persons (IDPs)                            25,839
                          Total PRDC Budgeted (FY 2006 and FY 2007)                    $26.85 M
                          % of PRDC Budgeted Awarded                                     126%
                          Tatweer Trainees by Province 7/1/2008–9/20/2008                  412
                          Community Action Program (CAP) Projects                            95
                          Value of CAP                                                  $6.87 M

       Note: Numbers affected by rounding.

       Source: See Province Comparison Table 3.1 for sources.



       PRT Reconstruction Updates                                       t establishing a Water/Sewage Technical
       Leadership Insights. PRT Babylon and the                            Committee with members of the local
       ePRT reported their clear shift of focus from                       Provincial Council and Directors General to
       infrastructure construction projects and im-                        develop a 10-year plan for the water sector
       mediate security needs to capacity-development                   t training new PRT agricultural advisors
       and sustainment initiatives. Since 2006, the PRT                 t developing microfinance organizations with
       has constructed multiple schools and health                         $370,000 through a local NGO, Izdiaharona
       clinics in addition to these U.S. programs and                      for Economic Development
       projects:536
       t funding a $3.2 million CERP-funded project                    The PRT also noted significant challenges to
          to create the Central Euphrates Farmers                       their work:537
          Market and Agricultural Center (also sup-                     t Security tensions between Coalition forces and
          ported by the Ministry of Agriculture)                           provincial entities arose after the removal of

                                                                                        OCTOBER 30, 2008 I REPORT TO CONGRESS I   129
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 139 of 247

PROVINCIAL OVERVIEW




 Musayib Maternity Hospital under construction in Babylon. (USACE photo)



    20 detainees from Iraqi custody without any                     equipment, such as compressors, condensers,
    record of the extractions. The PRT is working                   and evaporators.540
    to engage moderates from the Jaysh al-Mahdi                         Security. Nearly 750 Iraqi Police (IP) train-
    and the military on the release of a party                      ees have graduated and will enter the new IP
    leader.                                                         Emergency Battalion to be deployed in south
 t Extensive time is required to approve projects                  Babylon. The trainees received more than two
    valued at more than $25,000. For example, de-                   months of theoretical and practical classes in law,
    lays to build a bypass around Hilla have caused                 human rights, and military fields.
    “bad feelings in the provincial capital.”                           The United States transferred control of secu-
                                                                    rity to the Iraqi Security Forces (ISF) on October
     Health. Provincial authorities are success-                    23, 2008.541 U.S. military leaders report that
 fully handling the recent outbreak of cholera in                   improvements to local ISF capabilities and con-
 Babylon. They have been able to test and treat                     tributions from the Sons of Iraq have established
 suspected cases using existing resources.538                       an environment where the population feels safer
     In August 2008, more than 400 Iraqis in                        and the economy continues to expand.542
 Jazira village received basic health services
 from the Civil Affairs Office (CA), the Iraq                       GRD Reconstruction Updates
 Procurement Assistance Office, doctors and                         GRD reported 16 projects ongoing in Babylon
 nurses from Al-Hillah Hospital, and a team of                      province, valued at $30.20 million.543
 U.S. special forces medics and medical profes-                         Health Care and Education. Of the total
 sionals. The CA also provided school supplies,                     ongoing project costs, buildings, health care, and
 toys, and personal hygiene items to residents.539                  education account for 42%, at a combined cost
     Agriculture. The GOI allocated $500,000 to                     of $12.6 million. This quarter, construction of
 support the replacement of refrigeration lines                     the $5.0 million Musayib Maternity Hospital
 at the Hillah Cold Storage Plant. This effort                      continued.544 Construction began in July 2007,
 builds on the other elements of the $1.8 million                   and the project is now 70% complete. Work con-
 CERP project and signifies a “major collabora-                     cluded this quarter on the $2.8 million Al Hilla
 tive infrastructure project.” This project will                    Medical and Children’s Hospital. This project
 expand agricultural activities while the province                  completed renovations required to bring the hos-
 awaits the delivery of new refrigeration system                    pital up to new Iraqi and international codes.545


130 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                     Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 140 of 247

                                                                                                                                         BABYLON




                                         Last quarter, a contract was awarded for the            Transportation. This quarter, three trans-
                                     Al-Hassan School project, valued at $400,000.           portation and communication projects were in
                                     This quarter, work began to construct a 12-class-       progress at a combined cost of $5.9 million.549
                                     room school that will include equipment and             PRDC Babil Road, 80th Street was the central
                                     furniture.546                                           focus of work in the sector, valued at $4.2 mil-
                                         Security and Justice. Work continues this           lion. The project paved 10.6 kilometers of four-
                                     quarter on the construction of the new Al Hillah        lane highway in Hilla.550
                                     Courthouse. The project, valued $6.6 million, is
                                     now 61% complete.547 GRD estimates that work
                                     will conclude in November 2008.548




USAID Reconstruction Updates
Summary of USAID Efforts in Babylon Province
Democracy and Governance                                                    Economic, Agriculture, Capacity Development
Local Governance Program (LGP II)—The LGP II continues to provide           Provincial Economic Growth (PEG)—Tijara supports microﬁnance institutions
training on the new Provincial Law to provincial and local council          with 199 outstanding loans, valued at $655,900. Since inception, 879 loans
members. The program also helped organize a regional conference on          have been disbursed, with a combined value of $2,552,450. Tijara also
women’s political participation that drew more than 275 participants        provides technical assistance, training, and capacity building for Iraqi-owned
from the central government and provincial ofﬁcials from ﬁve south-         Small Business Development Centers (SBDCs). Generally, SBDCs offer training
central provinces, as well as civil society organizations (CSOs) and        and consultative products in the local community.
universities. The LGP II assisted the Babylon Provincial Council in
organizing a conference to strengthen the agricultural extension services   Agriculture Project—Inma is improving ﬁsh farming across Iraq’s Babylon
provided to farmers. Central and local government ofﬁcials of the           Province, home to 70% of Iraq’s ﬁsheries, including the Euphrates Fish Farm.
region’s ﬁve provinces attended.                                            The program established ﬁve packing sheds feeding into the Baghdad urban
                                                                            area to improve quality, handling, packaging, and marketing of locally
Quick Response Fund/Iraq Rapid Assistance Program (QRF/IRAP)—The            produced fruits and vegetables.
program funded basic school supplies for children, distribution of GOI
election information and voter registry, as well as the rehabilitation of   Community Stabilization Program (CSP)—This quarter, about 2,580 short-
the Khidr Economic Council and Al Ghoroni Tribal Area facilities and a      term jobs and 1,300 long-term jobs were created under the CSP. The
portion of the electrical grid in Hilla.                                    program sponsored soccer tournaments for nearly 1,100 children, a water-
                                                                            conservation campaign, and other community events. The CSP has placed
Iraq Community-based Conﬂict Mitigation (ICCM)—The ICCM prepared a          183 vocational school graduates in apprenticeship programs and sponsored
conﬂict assessment to examine the needs of Babylon’s communities and        enrollment for 750 trainees in construction and non-construction courses.
the history and sources of conﬂict within them to develop quick-impact      Approximately 325 CSP grants were awarded at a combined value of $1.4
projects.                                                                   million.

Community Action Program (CAP II)—Under the CAP II, 15 projects are         National Capacity Development (NCD)—Tatweer trained more than 755 of-
rehabilitating a primary school, upgrading the power grid, and providing    ﬁcials from Babylon in public administration and management areas.
medical equipment to a local clinic.

Marla Ruzicka War Victims Fund—There were two Marla Ruzicka War
Victims Fund projects in Babylon, which provided livestock to victims’
families.

Source: USAID, response to SIGIR data call, 10/6/2008.




                                                                                                                  OCTOBER 30, 2008 I REPORT TO CONGRESS I   131
                Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 141 of 247

PROVINCIAL OVERVIEW




   Diwaniyah

                                                                            QADISSIYA
                                                                            Population:a 867,000
                                                                            Religion:b 100% Shia
                                                                            Capital Budget:c $132.4 million, 18% expended
                                                                            U.S. Projects:d 1,479
                                                                            U.S. Project Costs:d $298.3 million
         Capital
         U.S.-led PRT                                                       PIC Date:e July 2008

 Total Security
          f
                Incidents                                                   PRT Maturity Modelg
 by Month                                                                                          Beginning         Developing       Sustaining         Performing         Self-Reliant
   100
                                                                                Governance
         Jan
    50 2004                                                     Sep             Political
                                                                2008            Development
     0                                                                          Economic
                                                                                Development

                                                                                Rule of Law


 Project Cost by Sectorh                                                        Reconciliation

                                                                                                 Trend since last quarter: improved             regressed              no change

                  Security
                and Justice
                              21%
                                                                            Ongoing and Completed
                                                                            Infrastructure Projectsi ($ Millions)
      Refugees,                                   39%     Electricity
  Human Rights,
  and Education       8%
                      4%                                                                                       Completed            Completed              Ongoing     Ongoing
      Economic
   Development                                                                                              Project Count         Project Cost        Project Count Project Cost
                       5%
               Buildings                                                    Electricity                                 126              $91.38                        2            $26.35
                              7%
                                    5% 11%                                  Water                                       186              $28.72                       14             $3.13
         Transportation and
           Communications                   Water
                                                                            Health Care                                   76             $13.79                        1             $0.56
                                    Health Care                             Transportation and
                                                                                                                          70             $21.32                        2             $0.99
                                                                            Communications
                                                                            Buildings                                     56             $13.66                       —                    —
                                                                            Total                                       514             $168.87                       19            $31.03



 Note: Locations on map are approximate. Numbers affected by rounding.

 Sources:
 a UNOCHA, “Iraq-Population by Governorate,” 11/19/2007.
 b IOM, “IOM Displacement Data Used for Associated Press Interactive
    Website,” 5/2008, www.iom-iraq.net.                                     e DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
 c Ministry of Finance, Capital Report, 6/2008, provided by the U.S.        f OSD, response to SIGIR data call, 10/6/2008.
    Embassy-Baghdad, 10/2/2008.                                             g U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
 d IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.      h IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Includes only ongoing and completed
    Project count and cost may be different from the count and cost            projects. Project count and cost may be different from the count and cost reported last quarter because USAID
    reported last quarter because USAID data was obtained from IRMS. Fig-      data was obtained from IRMS.
    ures for source d include ongoing and completed projects, and account   i IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Project count and cost may be different
    for the IRRF, ISFF, ESF, and CERP funds.                                   from the count and cost reported last quarter because USAID data was obtained from IRMS.

132 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 142 of 247

                                                                                                                 QADISSIYA




       Qadissiya at a Glance
       Funding            IRRF 2 Project Costs                                                 $244
       per Capita
                          ISFF Project Costs                                                    $67
                          ESF Project Costs                                                     $32
                          CERP Project Costs                                                    $95
       Iraqi Funding      2008 Provincial Capital Budget Allocation                       $132.40 M
       Security           Total Attacks 4/1/2008–7/1/2008                                        17
                          Total Attacks 7/1/2008–9/30/2008                                        7
                          Provincial Iraqi Control                                         July 2008
       Economy            State Owned Enterprises (SOEs)–Factories                                4
                          Iraqi First Contract Actions                                          266
       Infrastructure     Avg. Load Served (MWh) for the Quarter                              2,925
                          Avg. Demand (MWh)                                                   5,760
                          Internet Users                                                      8,000
                          U.S.-supported Primary Healthcare Centers                               5
       Governance         Internally Displaced Persons (IDPs)                                   843
                          Total PRDC Budgeted (FY 2006 and FY 2007)                        $24.63 M
                          % of PRDC Budgeted Awarded                                           75%
                          Tatweer Trainees by Province 7/1/2008–9/20/2008                       271
                          Community Action Program (CAP) Projects                                60
                          Value of CAP                                                      $5.68 M

       Note: Numbers affected by rounding.

       Source: See Province Comparison Table 3.1 for sources.




       PRT Reconstruction Updates                                           funded by the CERP or that they receive Iraqi
       Leadership Insights. PRT Qadissiya reports that                      buy-in before implementation. The PRT has
       conditions in the province have improved tre-                        recommended that CFs coordinate with PRT
       mendously, especially since transfer of security                     advisors on CERP and I-CERP projects.553
       control to the ISF in July 2008.551                                      Security. The Ministry of Interior allocated
          PRT Qadissiya reports facing challenges co-                       $6 million to build a police training center in the
       ordinating with the Coalition forces (CFs).552 The                   province. Previously, Qadissiya officials depend-
       PRT has not been able to ensure that military                        ed on neighboring provinces to provide training
       units fully evaluate the consequences of projects                    facilities.554


                                                                                             OCTOBER 30, 2008 I REPORT TO CONGRESS I   133
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 143 of 247

PROVINCIAL OVERVIEW




                                                           Construction of the Diwaniyah 132kV AIS Substation in
                                                           Qadissiya now completed. (USACE photo)




     Water. Access to clean drinking water contin-        The road project, which is part of the province’s
 ues to concern the provincial council. The PRT           2008 provincial development strategy, is sched-
 reported this quarter that many of the province’s        uled for completion by the end of 2008.558
 residents continue to purchase bottled water                 Education. Construction of 8 new schools
 because of the lack of capacity at the main water        and refurbishment of 14 schools were completed
 treatment plant in Qadissiya.555                         this quarter in time for the start of a new school
     After an outbreak this quarter in Missan             year. The PRT reported that school enrollment
 province, Qadissiya health officials took precau-        appears to be up as a result of the improved eco-
 tions to prevent the spread of cholera. The Health       nomic and security situation in the province.559
 Ministry distributed medication to outlying
 districts and villages in Qadissiya province.556         GRD Reconstruction Updates
     Agriculture. The PRT reported this quarter           GRD reports 5 projects ongoing in Qadissiya
 that the province’s date palms are threatened by         province, valued at $33.67 million.560
 disease and insect infestation because of a lack of          Education. In an effort to support educa-
 insecticides and minimal government support              tion for under-privileged female students in
 in recent years. Poor weather conditions further         Qadissiya, work continues on the $1.2 million
 exacerbate the situation.557                             Al Irshad Secondary School for Girls, which
     Transportation. PRT Qadissiya reported               will offer higher education to female honor
 that the construction of the main road through           students who cannot afford higher education.
 the Al Mukdad neighborhood is 50% complete.              Students will be accepted to the school through


134 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                     Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 144 of 247

                                                                                                                                         QADISSIYA




                                     a nomination process from their local princi-              a distressed neighborhood. GRD estimated that
                                     pals as well as the governor of Qadissiya. The             the project would be completed in December
                                     finished school will be able to accommodate 360            2008.562
                                     students.561                                                   Electricity. This quarter, the largest project
                                         Health Care. Since March 2008, construc-               completion in Qadissiya was the Diwaniyah
                                     tion has been underway on a new Primary                    132kV AIS Substation, valued at $24.8 million.
                                     Healthcare Center in Qadissiya. The $500,000               The substation will reduce the burden of the
                                     project is currently 40% complete, and when fin-           two existing substations and increase electricity
                                     ished, it will serve the nearly 15,000 residents of        delivery to nearly 400,000 residents.563




USAID Reconstruction Updates
Summary of USAID Efforts in Qadissiya Province

Democracy and Governance                                                        Economic, Agriculture, Capacity Development
Local Governance Program (LGP II)—This quarter, provincial authorities          Community Stabilization Program (CSP)—CSP is not active in Qadissiya.
signed a memorandum of understanding to install the Governorates
Accounting and Project Tracking Information System (GAPTIS) after the           Provincial Economic Growth (PEG)—Tijara supports microﬁnance
LGP II demonstrated the system. The program also trained more than              institutions with 63 outstanding loans, valued at $173,400. The program
100 local and provincial ofﬁcials on administrative courts, institutional       also continues to provide technical assistance, training, and capacity
development, election systems, negotiation and problem solving, rural           building to the Iraqi-owned Al Murshid Center, one of many Small Business
economic development, project implementation, basic management,                 Development Centers around Iraq.
and district reconstruction strategies. Also, council ofﬁcials and key
administrators received training on leadership and management.                  Agriculture Project—Inma is not active in Qadissiya.

Quick Response Fund/Iraq Rapid Assistance Program (QRF/IRAP)—Program            National Capacity Development (NCD)—Tatweer has trained more than
funding supports the Governorate Election Ofﬁce and Afak Courthouse             629 ofﬁcials from Qadissiya in public administration and management
Project.                                                                        through 8 courses introduced at various competency levels. Subjects
                                                                                include leadership and communication, project management, human
Iraq Community-based Conﬂict Mitigation (ICCM)—The ICCM organized a             resource management, ﬁscal management, procurement, information
cultural fair showcasing artistic talent of the region for 800 attendees. The   technology, and anticorruption. The program can respond to speciﬁc
fair incorporated a variety of organizations, religions, and nationalities      needs of the ministry staff with tailored workshops and a train-the-
to promote nationalism through diversity. The program also plans to             trainer program that allows the ministries to deliver their own internal
construct playgrounds throughout the province to distract children from         curriculum.
violence and encourage peer bonding.
                                                                                USAID/Ofﬁce of Foreign Disaster Assistance (OFDA)—OFDA assists
Community Action Program (CAP II)—Under the CAP II, 5 projects are              IDPs in Qadissiya, through three implementing partners, in these
renovating facilities, providing computer equipment to schools, supporting      sectors: health; logistics and relief commodities, protection; shelter and
a literacy campaign for women, and constructing a children’s playground.        settlements; water/sanitation and hygiene; humanitarian coordination and
                                                                                information; and economy and market systems.
Marla Ruzicka War Victims Fund—There are no Marla Ruzicka War Victims
Fund projects in Qadissiya.

Source: USAID, response to SIGIR data call, 10/6/2008.




                                                                                                                     OCTOBER 30, 2008 I REPORT TO CONGRESS I   135
               Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 145 of 247

PROVINCIAL OVERVIEW




       Kerbala

                                                                           KERBALA
                                                                           Population:a 756,000
                                                                           Religion:b 100% Shia
                                                                           Capital Budget:c $115.2 million, 22% expended
                                                                           U.S. Projects:d 751
                                                                           U.S. Project Costs:d $202.8 million
         Capital
         U.S.-led PRT                                                      PIC Date:e October 2007

 Total Security Incidents                                                  PRT Assessment of Progressg
          f
 by Month                                                                                         Beginning         Developing       Sustaining        Performing         Self-Reliant
       Jan
  80 2004
                                                                               Governance
  40                                                       Sep                 Political
                                                           2008                Development
   0                                                                           Economic
                                                                               Development


 Project Cost by Sectorh                                                       Rule of Law

                                                                               Reconciliation
                      Refugees,      Security
                  Human Rights,      and Justice                                                Trend since last quarter: improved            regressed              no change
                  and Education
                                     8%
            Economic            4%
         Development
                           9%
                                                                           Ongoing and Completed
          Buildings
                1%                                  40%     Electricity    Infrastructure Projectsi ($ Millions)
 Transportation and        8%                                                                                 Completed            Completed              Ongoing     Ongoing
   Communications
                                                                                                           Project Count         Project Cost        Project Count Project Cost
             Health Care
                           5%
                                                                           Electricity                                   48             $80.36                        5             $0.40
                                                                           Water                                         69             $44.82                        4             $5.20
                                     25%
                                                                           Health Care                                   59             $10.43                        6             $0.36
                                      Water
                                                                           Transportation and
                                                                                                                         40             $10.18                        8             $6.14
                                                                           Communications
                                                                           Buildings                                     27               $2.34                      —                   —
 Note: Locations on map are approximate. Numbers affected by rounding.
                                                                           Total                                        243            $148.14                      23             $12.10
 Sources:
 a UNOCHA, “Iraq-Population by Governorate,” 11/19/2007.
 b IOM, “IOM Displacement Data Used for Associated Press Interactive
   Website,” 5/2008, www.iom-iraq.net.                                     e DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
 c Ministry of Finance, Capital Report, 6/2008, provided by the U.S.       f OSD, response to SIGIR data call, 10/6/2008.
   Embassy-Baghdad, 10/2/2008.                                             g U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
 d IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.     h IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Includes only ongoing and completed
   Project count and cost may be different from the count and cost           projects. Project count and cost may be different from the count and cost reported last quarter because USAID
   reported last quarter because USAID data was obtained from IRMS. Fig-     data was obtained from IRMS.
   ures for source d include ongoing and completed projects, and account   i IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Project count and cost may be different
   for the IRRF, ISFF, ESF, and CERP funds.                                  from the count and cost reported last quarter because USAID data was obtained from IRMS.

136 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 146 of 247

                                                                                                                    KERBALA




       Kerbala at a Glance
       Funding            IRRF 2 Project Costs                                                $187
       per Capita
                          ISFF Project Costs                                                    $1
                          ESF Project Costs                                                    $58
                          CERP Project Costs                                                   $70
       Iraqi Funding      2008 Provincial Capital Budget Allocation                      $115.20 M
       Security           Total Attacks 4/1/2008–7/1/2008                                        1
                          Total Attacks 7/1/2008–9/30/2008                                       4
                          Provincial Iraqi Control                                     October 2007
       Economy            State Owned Enterprises (SOEs)–Factories                               3
                          Iraqi First Contract Actions                                          14
       Infrastructure     Avg. Load Served (MWh) for the Quarter                              3,035
                          Avg. Demand (MWh)                                                   6,222
                          Internet Users                                                     15,000
                          U.S.-supported Primary Healthcare Centers                              7
       Governance         Internally Displaced Persons (IDPs)                                  562
                          Total PRDC Budgeted (FY 2006 and FY 2007)                       $23.31 M
                          % of PRDC Budgeted Awarded                                          70%
                          Tatweer Trainees by Province 7/1/2008–9/20/2008                      307
                          Community Action Program (CAP) Projects                               74
                          Value of CAP Projects                                            $8.90 M

       Note: Numbers affected by rounding.

       Source: See Province Comparison Table 3.1 for sources.




       PRT Reconstruction Updates                                           That aside, the PRT noted rapid improvements
       Leadership Insights. PRT Kerbala reported                            in the province:564
       that residents and officials were not aware of the                   t return to Provincial Iraqi Control in October
       substantial expenditure of U.S. funds on civil                          2007
       projects in the province, such as a major sewage                     t increased security
       treatment plant and several electrical substations.                  t increased capability of the government
                                                                               branches




                                                                                            OCTOBER 30, 2008 I REPORT TO CONGRESS I   137
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 147 of 247

PROVINCIAL OVERVIEW




                                                                   Shia and Sunni Muslims make their way
                                                                   to the Imam Husayn Shrine in Kerbala,
                                                                   during their pilgrimage in observance of the
                                                                   Arba’een and Ashura holidays.
                                                                   (USACE photo)




     This quarter marked a notable rule-of-law                Communications. Work concluded this
 success in the province. A Jaysh al-Mahdi (JAM)          quarter on the $2.1 million Al Ghadeer Al
 leader, wanted for murder and other crimes, was          Askary Al Muhandiseen project.568 The goal of
 prosecuted in late August 2008 and sentenced             the project was to construct telecommunications
 to death. The PRT noted that the conviction and          networks in three neighborhoods in Kerbala.
 sentencing “represent a triumph for the rule of              Contractors also began construction on two
 law inconceivable a year ago when provincial             $300,000 projects on communications buildings
 leaders launched their campaign to end the               in Hussainiyah and Al Ghadeer. The contractor
 free rein the JAM and other militias enjoyed in          at the Al Ghadeer site took corrective action this
 Kerbala.”565                                             quarter to improve performance after receiving a
                                                          letter of concern about marginal results.569
 GRD Reconstruction Updates                                   Water. The Al Hussain Water Network is
 GRD has completed 77 projects in the province,           75% complete.570 Nearly 6,000 residents will rely
 valued at $63.65 million, and 9 remain ongoing,          on the water main and network constructed as
 valued at $11.43 million.566 Most of the ongoing         a result of this project. The project has also pro-
 work is occurring in two projects which address          vided an opportunity to train local water-sector
 communications and water infrastructure. 567             employees.571




138 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                     Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 148 of 247

                                                                                                                                          KERBALA




USAID Reconstruction Updates
Summary of USAID Efforts in Kerbala Province
Democracy and Governance                                                     Economic, Agriculture, Capacity Development
Local Governance Program (LGP II) —The LGP helped organize a regional        Provincial Economic Growth (PEG) —Tijara supports microﬁnance institutions
conference on political participation that drew more than 275 female         with 292 outstanding loans, estimated at $719,900. Tijara also provides
participants from the central provincial governments and 5 south-central     technical assistance, training, and capacity building to Iraqi-owned Small
provinces, as well as Civil Society Organizations (CSOs) and universities.   Business Development Centers (SBDCs), such as the Women Empowerment
More than 100 people, including provincial and local council members,        Organization. Generally, SBDCs offer training and consultative products in
CSOs, tribal leaders, and dignitaries, attended the grand opening            the local community.
ceremony of the Kerbala Public Participation Unit.
                                                                             Agriculture Project—Inma has provided demonstrations of high-value date
Quick Response Fund/Iraq Rapid Assistance Program (QRF/IRAP) —QRF/           syrup as an alternative to industrial date export.
IRAP funding is supporting coordination of distribution of GOI election
information and vote registry.                                               National Capacity Development (NCD) —Tatweer has trained 700 ofﬁcials
                                                                             from Kerbala in public administration and management through 8 courses
Iraq Community-based Conﬂict Mitigation (ICCM) —One project                  introduced at various competency levels. Subjects include leadership and
promotes gender equity, diversity, and community development                 communication, project management, human resource management, ﬁscal
by organizing a network of teachers, students, and leaders in the            management, procurement, information technology, and anticorruption.
community. This quarter, 30 female students from various departments         The program can respond to speciﬁc needs of the ministry staff with tailored
were trained in the concepts of civil society, conﬂict resolution, team      workshops and a train-the-trainer program that allows the ministries to
building, and tolerance.                                                     deliver their own internal curriculum.

Community Action Program (CAP II) —The CAP II has 29 community               USAID/Ofﬁce of Foreign Disaster Assistance (OFDA) —OFDA provides
projects in Kerbala, including an apprenticeship program for                 assistance to IDPs in Kerbala, through two implementing partners, in these
unemployed youth, renovations to schools, community power grid               sectors: health; protection; shelter and settlements; logistics and relief
upgrades, sewage system repairs, improvements to water-distribution          commodities, water/sanitation and hygiene; humanitarian coordination and
networks, the construction of new facilities for a center assisting the      information; and economy and market systems.
handicapped, and establishment of a women’s center, a radio station,
and an agricultural research center. The CAP II has also supplied much-
needed equipment and supplies to schools.

Marla Ruzicka War Victims Fund—One project in Kerbala reconstructed a
single-family home.

Source: USAID, response to SIGIR data call, 10/6/2008.




                                                                                                                  OCTOBER 30, 2008 I REPORT TO CONGRESS I   139
              Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 149 of 247

PROVINCIAL OVERVIEW




      Najaf

                                                                           NAJAF
                                                                           Population:a 946,000
                                                                           Religion:b 100% Shia
                                                                           Capital Budget:c $142.3 million, 65% expended
                                                                           U.S. Projects:d 1,158
          Capital                  Airport
                                                                           U.S. Project Costs:d $276.1 million
          U.S.-led PRT             Power Plant                             PIC Date:e December 2006

 Total Security Incidents                                                  PRT Assessment of Progressg
          f
 by Month
                                                                                                  Beginning         Developing       Sustaining        Performing         Self-Reliant

       Jan
   120 2004
                                                                               Governance
                                                                               Political
    60                                                             Sep         Development
                                                                   2008        Economic
     0                                                                         Development

                                                                               Rule of Law


 Project Cost by Sectorh                                                       Reconciliation

                                                                                                Trend since last quarter: improved            regressed              no change
                    Security
                  and Justice                        Electricity
                                21%              23%                       Ongoing and Completed
      Refugees,
  Human Rights,
  and Education         7%
                                                                           Infrastructure Projectsi ($ Millions)
        Economic                                                                                              Completed            Completed             Ongoing             Ongoing
     Development                                                                                           Project Count         Project Cost       Project Count         Project Cost
              2%                                  22%
                             11%                           Water           Electricity                                   22             $49.22                      1             $14.70
            Buildings
                  4%                                                       Water                                        103             $36.93                      13            $25.30
                                      10%
         Transportation and                                                Health Care                                   52             $28.44                      2               $0.29
           Communications          Health Care
                                                                           Transportation and
                                                                                                                         75             $27.18                      2               $2.84
                                                                           Communications
                                                                           Buildings                                     44              $9.12                      1               $0.63
                                                                           Total                                        297            $150.89                      19            $43.76



 Note: Locations on map are approximate. Numbers affected by rounding.

 Sources:
 a UNOCHA, “Iraq-Population by Governorate,” 11/19/2007.                   e DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
 b IOM, “IOM Displacement Data Used for Associated Press Interactive       f OSD, response to SIGIR data call, 10/6/2008.
   Website,” 5/2008, www.iom-iraq.net.                                     g U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
 c Ministry of Finance, Capital Report, 6/2008, provided by the U.S.       h IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Includes only ongoing and completed
   Embassy-Baghdad, 10/2/2008.                                               projects. Project count and cost may be different from the count and cost reported last quarter because USAID
 d IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.       data was obtained from IRMS. According to these sources, the Oil and Gas sector accounted for less than one-
   Project count and cost may be different from the count and cost           half percent of the funding.
   reported last quarter because USAID data was received from IRMS. Fig-   i IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Project count and cost may be different
   ures for source d include ongoing and completed projects, and account     from the count and cost reported last quarter because USAID data was received from IRMS. According to these
   for the IRRF, ISFF, ESF, and CERP funds.                                  sources, the Oil and Gas sector accounted for zero percent of the funds.

140 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 150 of 247

                                                                                                                        NAJAF




       Najaf at a Glance
       Funding            IRRF 2 Project Costs                                             $267
       per Capita
                          ISFF Project Costs                                                $71
                          ESF Project Costs                                                 $53
                          CERP Project Costs                                                $41
       Iraqi Funding      2008 Provincial Capital Budget Allocation                  $142.30 M
       Security           Total Attacks 4/1/2008–7/1/2008                                     4
                          Total Attacks 7/1/2008–9/30/2008                                    1
                          Provincial Iraqi Control                                December 2006
       Economy            State Owned Enterprises (SOEs)–Factories                            5
                          Iraqi First Contract Actions                                       15
       Infrastructure     Avg. Load Served (MWh) for the Quarter                          3,999
                          Avg. Demand (MWh)                                               8,525
                          Internet Users                                                 11,000
                          U.S.-supported Primary Healthcare Centers                           6
       Governance         Internally Displaced Persons (IDPs)                               N/A
                          Total PRDC Budgeted (FY 2006 and FY 2007)                    $25.72 M
                          % of PRDC Budgeted Awarded                                       33%
                          Tatweer Trainees by Province 7/1/2008–9/20/2008                   392
                          Community Action Program (CAP) Projects                            68
                          Value of CAP Projects                                         $2.85 M

       Note: Numbers affected by rounding.

       Source: See Province Comparison Table 3.1 for sources.




       PRT Reconstruction Updates                                       especially in the tourism and agriculture
       Leadership Insights. Although the provincial                     sectors.573
       authorities do not need the U.S. government to                       Governance. Implementation of the
       assist with large-scale reconstruction projects,                 province’s Accounting and Project Tracking
       they encourage PRT Najaf and MND-C to coor-                      Information System started, and LGP staff
       dinate with contractors on these efforts.572                     members are preparing training courses for the
           This quarter, the PRT assisted provincial                    provincial accounting unit staff. Implemented by
       authorities in opening the Najaf International                   USAID and its partners, this project aims to link
       Airport, reporting that it employs thousands of                  the province to 250 federal ministry departments
       local residents and many local firms for con-                    by the end of 2008.574
       struction activities. The PRT aims to replicate                      Work also continues on the Kufa District
       this form of partnership in other PRT activities,                Council Meeting Hall, which was half finished


                                                                                         OCTOBER 30, 2008 I REPORT TO CONGRESS I   141
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 151 of 247

PROVINCIAL OVERVIEW




 Iraqi police ofﬁcers stand guard during the Najaf International
 Airport inauguration ceremony July 20, 2008. (MND photo)




 as of September 20, 2008. The hall received a                     GRD Reconstruction Updates
 Wi-Fi microphone system, computer, furniture,                     This quarter, GRD had 4 projects ongoing in
 and LCD projectors. The District Council is now                   Najaf province, valued at $42.89 million. Nearly
 exploring how to implement electronic govern-                     $30 million has funded buildings, health, and
 ment service kiosks to deliver permits to the                     education projects.579
 district’s citizens.575                                               Water. The Meshkab Water Supply project
     Economic Development. Members of the                          was begun by the GOI and is currently being
 Task Force to Improve Business and Stability                      administered by GRD.580 The project aims to
 Operations (Task Force) visited Najaf prov-                       increase the quantity and quality of potable water
 ince this quarter to review the Najaf Garment                     available to the local residents in the city of Al
 Factory. The Task Force was following up with                     Mishkhab and the surrounding population. The
 a potential large-scale manufacturing operation                   plant will be constructed on the banks of the
 to provide modern body armor for the Iraqi                        Euphrates River with the capacity to serve more
 Army.576                                                          than 110,000 residents.581
     Agriculture. To address the lack of electricity                   Transportation and Communications.
 to power irrigation pumps, the PRT is exploring                   Seven transportation and communications
 use of wind and solar energy in the province.                     projects have been completed in Najaf.582 This
 This quarter, PRT officials met with representa-                  quarter, a $1.7 million project was completed
 tives from Najaf ’s Date Palm Nursery Station                     to restore Al-Hizam Street between Kerbala
 and Agriculture Extension Service to imple-                       Road and Al-Ada’la Street. Also completed this
 ment a QRF-funded model for windmills and                         quarter, the Kufa Third Bridge project built a
 solar-panel pumps. The PRT plans to fund five                     12-meter concrete bridge across the Euphrates
 windmills in the province.577                                     River for $6.5 million.583
     Education. PRT officials provided more than                       Education. Most funding for projects already
 400 new Arabic-language law books to university                   completed was allocated to the Building, Health,
 law faculty at Kufa University through funding                    and Education category. Another education proj-
 from the QRF.578 The president of the university                  ect nears completion as work concludes at Kufa
 also requested that a PRT advisor give several                    University.584 The $2.8 million project to con-
 lectures on the U.S. Constitution.                                struct the mechanical engineering wing of the
                                                                   engineering building started in September 2007
                                                                   and was expected to be complete in September
                                                                   2008.585




142 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                     Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 152 of 247

                                                                                                                                                 NAJAF




USAID Reconstruction Updates
Summary of USAID Efforts in Najaf Province
Democracy and Governance                                                     Economic, Agriculture, Capacity Development
Local Governance Program (LGP II) —The LGP provided technical assistance     Community Stabilization Program (CSP) —CSP is not active in Najaf.
to four provincial government ofﬁces: Roads and Bridges Department—on
local revenue bookkeeping, improving revenue collection procedures,          Provincial Economic Growth (PEG) —Tijara supports microﬁnance
and bank requisitions for the actual deposit revenues bank account;          institutions with 187 outstanding loans, estimated at $610,980. Since
Provincial Council Accounting Unit—on clariﬁcation of the 2008 budget        inception, 530 loans have been disbursed with a total value of $1,321,970.
execution and improved report preparation and other operational              Tijara also provides technical assistance, training, and capacity building
activities; Provincial General Inspector’s Ofﬁce—on the government’s         to Iraqi-owned Small Business Development Centers (SBDCs), such as the
general auditing system to support efforts to combat corruption and          Women Empowerment Organization. Generally, SBDCs offer training and
monitor ﬁscal deviation; Departments of Health and Electricity—on 2008       consultative products in the local community.
budget execution instructions, preparing operational activity reports, and
calculating rates of budget execution.                                       Agriculture Project—Inma is not active in Najaf.

Quick Response Fund/Iraq Rapid Assistance Program (QRF/IRAP) —QRF/           National Capacity Development (NCD) —Tatweer has trained 660 ofﬁcials
IRAP funding is supporting coordination of distribution of GOI election      from Najaf in public administration and management through 8 courses
information and vote registry.                                               introduced at various competency levels. Subjects include leadership and
                                                                             communication, project management, human resource management, ﬁscal
Iraq Community-based Conﬂict Mitigation (ICCM) —The ICCM has                 management, procurement, information technology, and anticorruption.
prepared a conﬂict assessment that examines the needs of Najaf’s
communities and the history and sources of conﬂict within them to            USAID/Ofﬁce of Foreign Disaster Assistance (OFDA) —OFDA provides
develop quick-impact projects. The project also provides skills training     assistance to IDPs in Kerbala, through three implementing partners,
for youth of employable age in computer, television, and small-generator     in these sectors: health; protection; shelter and settlements; logistics
maintenance skills, which are in high demand in Najaf.                       and relief commodities, water/sanitation and hygiene; humanitarian
                                                                             coordination and information; and economy and market systems.
Community Action Program (CAP II) —The CAP has seven community
projects in Najaf, including building renovations and supply of much-
needed equipment to schools, youth centers, and a children’s playground.

Marla Ruzicka War Victims Fund—Projects were undertaken by the Marla
Ruzicka War Victims Fund to reconstruct a single-family home and provide
inventory for a vendor’s kiosk.

Source: USAID, response to SIGIR data call, 10/6/2008.




                                                                                                                  OCTOBER 30, 2008 I REPORT TO CONGRESS I   143
               Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 153 of 247

PROVINCIAL OVERVIEW




        Al-Samawa

                                                                            MUTHANNA
                                                                            Population:a 536,000
                                                                            Religion:b 100% Shia
                                                                            Capital Budget:c $83.4 million, 9% expended
                                                                            U.S. Projects:d 742
                                                                            U.S. Project Costs:d $314.5 million
          Capital                Power Plant
          PST                    Training Facility                          PIC Date:e July 2006

 Total Security Incidents                                                   PRT Assessment of Progressg
          f
 by Month                                                                                          Beginning         Developing       Sustaining         Performing         Self-Reliant

   36                                                                           Governance
        Jan
        2004                                                                    Political
   18                                                          Sep              Development
                                                               2008
                                                                                Economic
    0                                                                           Development

                                                                                Rule of Law

                                                                                Reconciliation
 Project Cost by Sectorh                                                                         Trend since last quarter: improved             regressed              no change

             Refugees,
        Human Rights,
         and Education
     Economic     2%
                             Security
                           and Justice           Electricity                Ongoing and Completed
  Development
               1%               15%         10%                             Infrastructure Projectsi ($ Millions)
         Buildings
               1%                                                                                              Completed            Completed              Ongoing     Ongoing
                                                                                                            Project Count         Project Cost        Project Count Project Cost
   Transportation and     7%
     Communications                                                         Oil and Gas                                    3               $0.47                      —                    —
                                                                            Electricity                                   61              $27.37                       2              $4.08

           Health Care                                                      Water                                         91            $151.91                        2            $41.51
                     2%                          62%
                                                                            Health Care                                   37               $5.01                       1              $0.02
                                                         Water
                                                                            Transportation and
                                                                                                                          49              $19.52                       3              $4.01
                                                                            Communications
                                                                            Buildings                                     29               $3.30                      —                    —
                                                                            Total                                        270            $207.58                        8            $49.62


 Note: Locations on map are approximate. Numbers affected by rounding.

 Sources:
 a UNOCHA, “Iraq-Population by Governorate,” 11/19/2007.
 b IOM, “IOM Displacement Data Used for Associated Press Interactive        e DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
    Website,” 5/2008, www.iom-iraq.net.                                     f OSD, response to SIGIR data call, 10/6/2008.
 c Ministry of Finance, Capital Report, 6/2008, provided by the U.S.        g U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
    Embassy-Baghdad, 10/2/2008.                                             h IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Includes only ongoing and completed
 d IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.         projects. Project count and cost may be different from the count and cost reported last quarter because USAID
    Project count and cost may be different from the count and cost            data was obtained from IRMS. According to these sources, the Oil and Gas sector accounted for less than one-
    reported last quarter because USAID data was obtained from IRMS. Fig-      half percent of the funding.
    ures for source d include ongoing and completed projects, and account   i IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Project count and cost may be different
    for the IRRF, ISFF, ESF, and CERP funds.                                   from the count and cost reported last quarter because USAID data was obtained from IRMS.

144 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 154 of 247

                                                                                                           MUTHANNA




       Muthanna at a Glance
       Funding            IRRF 2 Project Costs                                             $664
       per Capita
                          ISFF Project Costs                                                 $5
                          ESF Project Costs                                                 $77
                          CERP Project Costs                                                $46
       Iraqi Funding      2008 Provincial Capital Budget Allocation                    $83.40 M
       Security           Total Attacks 4/1/2008–7/1/2008                                      2
                          Total Attacks 7/1/2008–9/30/2008                                     1
                          Provincial Iraqi Control                                     July 2006
       Economy            State Owned Enterprises (SOEs)–Factories                             3
                          Iraqi First Contract Actions                                       10
       Infrastructure     Avg. Load Served (MWh) for the Quarter                          2,380
                          Avg. Demand (MWh)                                               4,610
                          Internet Users                                                    N/A
                          U.S.-supported Primary Healthcare Centers                            3
       Governance         Internally Displaced Persons (IDPs)                               281
                          Total PRDC Budgeted (FY 2006 and FY 2007)                    $24.95 M
                          % of PRDC Budgeted Awarded                                       50%
                          Tatweer Trainees by Province 7/1/2008–9/20/2008                   264
                          Community Action Program (CAP) Projects                            60
                          Value of CAP Projects                                         $1.78 M

       Note: Numbers affected by rounding.

       Source: See Province Comparison Table 3.1 for sources.




       PRT Reconstruction Updates                                       completed.587 PRT leaders report that their engi-
       Leadership Insights. Travel for the staff of PRT                 neers work closely with Iraqis to ensure project
       Muthanna is facilitated each day by the U.S.                     success. The PRT staff communicates with the
       Embassy Regional Security Office and the 4th                     governor’s office often and meets with the direc-
       Brigade, 1st Cavalry. The PRT facilitates many                   tors general on a regular basis.588
       engagements with tribal, civic, and business lead-                   Education. On September 14, 2008, PRT-
       ers. Although attention was primarily devoted                    trained staff from Muthanna’s Department of
       to tribal outreach, the PRT has now changed its                  Education held a second workshop for local
       approach to include working strategically with                   teachers, who have received laptops through the
       the Provincial Council (PC).586                                  One Laptop per Child initiative.589 Iraq’s Ministry
           The QRF program has 138 projects in                          of Education established a committee to evaluate
       progress, and 50 more have already been                          the program for possible implementation across


                                                                                         OCTOBER 30, 2008 I REPORT TO CONGRESS I   145
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 155 of 247

PROVINCIAL OVERVIEW




 Iraq. Students at three Muthanna schools are             GRD Reconstruction Updates
 scheduled to receive nearly 250 laptops by the           GRD reports that 5 projects are currently
 end of October 2008.590                                  ongoing in the Muthanna Province, valued at
      Community Involvement. The PRT led                  $44.12 million.594
 three distribution drives, which provided food               Transportation. Two road construction
 for 600 families to celebrate Iftar.591 Provincial of-   projects concluded this quarter. In August, the
 ficials, police, and U.S. soldiers worked with the       $2.9 million Muthanna Village Roads project
 PRT to gather and distribute food.                       was completed; it paved 34 kilometers of rural
      Agriculture. Two PRT leaders attended the           road.595 In September, the $1.6 million Al Khidr-
 ribbon-cutting ceremony for four new irrigation          Al Warkaa Ruins Road project was finished; it
 pumps, which paved the way for discussions on            paved 11 kilometers of road from Al Khidr to Al
 local agricultural issues. PRT personnel, leaders        Warkaa Ruins.596
 from the agricultural cooperative, and members               Electricity. Work began this quarter on the
 of the local tribe addressed the financial and           Samawa 33kV Underground Feeder project,
 physical requirements to maintain the irrigation         which is valued at $1.8 million.597
 pumps, PRT policies, and tribal differences.592              Water. With the closeout of the fund this
      Health Care. Members of the PRT and U.S.            quarter, few IRRF projects remain. However,
 military delivered heart defibrillator pads and          several large projects are nearing completion. For
 defibrillator test equipment to a local hospital.        example, the Eastern Euphrates Drain, a
 During the visit, hospital personnel noted a             $38 million IRRF project, is currently 63%
 number of shortages, including textbooks for             complete. Construction began on November 25,
 its first class of medical students, MRI ma-             2006, and is expected to be completed by March
 chines, cardiac catheter equipment, and dialysis         2009. Project construction will also include
 machines.593                                             vehicle bridges.598




146 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                     Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 156 of 247

                                                                                                                                          MUTHANNA




                                                         PRT Muthanna meets with local
                                                         industrialists. (U.S. Embassy photo)




USAID Reconstruction Updates
Summary of USAID Efforts in Muthanna Province
Democracy and Governance                                                           Economic, Agriculture, Capacity Development
Local Governance Program (LGP II) —The LGP conducted ﬁve training                  Community Stabilization Program (CSP) —CSP is not active in Muthanna.
classes on the new Provincial Law for Muthanna Provincial Council
members. Also, the LGP Geographic Information Systems (GIS) team has               Provincial Economic Growth (PEG) —Tijara supports microﬁnance
continued work to combine 53 maps, which cover all areas within the                institutions with 89 outstanding loans, valued at $239,300.
boundary of Al-Samawa City, to draw the ﬁrst electronic base map for
the area. Under the title “Women are Fundamental Partners in Society,”             Agriculture Project—Inma is not active in Muthanna.
the LGP conducted a women’s conference dealing with violence, political
participation, and literacy. Participants included members of Muthanna’s           National Capacity Development (NCD) —Tatweer has trained more than
provincial and local councils, directorates, and women’s community service         650 ofﬁcials from Muthanna in public administration and management
organizations.                                                                     through 8 courses introduced at various competency levels. Subjects
                                                                                   include leadership and communication, project management, human
Iraq Community-based Conﬂict Mitigation (ICCM) —The ICCM prepared a                resource management, ﬁscal management, procurement, information
conﬂict assessment that examines the needs of Muthanna’s communities               technology, and anticorruption. The program can respond to speciﬁc
and the history and sources of conﬂict within them to develop quick-               needs of the ministry staff with tailored workshops and a train-the-
impact projects. More than 140 youth gathered this quarter from different          trainer program that allows the ministries to deliver their own internal
areas and ethnicities in Muthanna for sports competition, providing a              curriculums.
medium for constructive and positive interaction through activities and
discussions on various means of conﬂict resolution.                                USAID/Ofﬁce of Foreign Disaster Assistance (OFDA) —OFDA provides
                                                                                   assistance to IDPs in Muthanna, through one implementing partner, in
Community Action Program (CAP II) —There were no new CAP II projects               these sectors: health; logistics and relief commodities; protection; shelter
in Muthanna this quarter.                                                          and settlements; water/sanitation and hygiene; and economy and market
                                                                                   systems.
Marla Ruzicka War Victims Fund—There were no Marla Ruzicka War
Victims Fund projects in Muthanna this quarter.

Source: USAID, response to SIGIR data call, 10/6/2008.




                                                                                                                        OCTOBER 30, 2008 I REPORT TO CONGRESS I   147
               Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 157 of 247

PROVINCIAL OVERVIEW




     Nassriya


                                                                            THI-QAR
                                                                            Population:a 1.4 million
                                                                            Religion:b 100% Shia
                                                                            Capital Budget:c $215.8 million, 17% expended
                                                                            U.S. Projects:d 1,234
           Capital                                                          U.S. Project Costs:d $912.8 million
           Coalition-led PRT
           Airport                                                          PIC Date:e September 2006

 Total Security Incidents                                                   PRT Assessment of Progressg
          f
 by Month
                                                                                                   Beginning         Developing       Sustaining          Performing         Self-Reliant
         Jan
    80 2004
                                                                                Governance

    40                                                         Sep              Political
                                                               2008             Development
     0                                                                          Economic
                                                                                Development

                                                                                Rule of Law
                                                           h
 Project Cost by Sector                                                         Reconciliation

                                                                                                 Trend since last quarter: improved             regressed              no change

                      Security
                    and Justice                       Electricity
                                                16%                         Ongoing and Completed
                                  30%
       Refugees,
                                                                            Infrastructure Projectsi ($ Millions)
   Human Rights,
   and Education                                                                                               Completed            Completed               Ongoing     Ongoing
                2%                                                                                          Project Count         Project Cost         Project Count Project Cost
                                                                            Oil and Gas                                    3                $0.43                      —                    —
     Economic
  Development                                   45%                         Electricity                                   66             $132.25                        4            $13.81
               1%                                        Water              Water                                        169             $383.30                       15            $26.82
                Buildings
                      1%                                                    Health Care                                   80              $17.11                       13             $0.50
         Transportation and       Health Care                               Transportation and
           Communications         2%                                        Communications
                                                                                                                         112              $26.76                        6             $1.34
                        3%
                                                                            Buildings                                     94                $5.99                       1                      -
                                                                            Total                                        524             $565.84                       39            $42.47


 Note: Locations on map are approximate. Numbers affected by rounding.

 Sources:
 a UNOCHA, “Iraq-Population by Governorate,” 11/19/2007.
 b IOM, “IOM Displacement Data Used for Associated Press Interactive        e DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
    Website,” 5/2008, www.iom-iraq.net.                                     f OSD, response to SIGIR data call, 10/6/2008.
 c Ministry of Finance, Capital Report, 6/2008, provided by the U.S.        g U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
    Embassy-Baghdad, 10/2/2008.                                             h IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Includes only ongoing and completed
 d IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.         projects. Project count and cost may be different from the count and cost reported last quarter because USAID
    Project count and cost may be different from the count and cost            data was obtained from IRMS. According to these sources, the Oil and Gas sector accounted for less than one-
    reported last quarter because USAID data was obtained from IRMS. Fig-      half percent of the funding.
    ures for source d include ongoing and completed projects, and account   i IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Project count and cost may be different
    for the IRRF, ISFF, ESF, and CERP funds.                                   from the count and cost reported last quarter because USAID data was obtained from IRMS.

148 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 158 of 247

                                                                                                                  THI-QAR




       Thi-Qar at a Glance
       Funding            IRRF 2 Project Costs                                           $1,013
       per Capita
                          ISFF Project Costs                                              $121
                          ESF Project Costs                                                $41
                          CERP Project Costs                                               $29
       Iraqi Funding      2008 Provincial Capital Budget Allocation                   $215.80 M
       Security           Total Attacks 4/1/2008–7/1/2008                                    17
                          Total Attacks 7/1/2008–9/30/2008                                   21
                          Provincial Iraqi Control                               September 2006
       Economy            State Owned Enterprises (SOEs)–Factories                            2
                          Iraqi First Contract Actions                                     836
       Infrastructure     Avg. Load Served (MWh) for the Quarter                          6,030
                          Avg. Demand (MWh)                                               9,215
                          Internet Users                                                  2,000
                          U.S.-supported Primary Healthcare Centers                           8
       Governance         Internally Displaced Persons (IDPs)                             1,966
                          Total PRDC Budgeted (FY 2006 and FY 2007)                    $25.80 M
                          % of PRDC Budgeted Awarded                                       43%
                          Tatweer Trainees by Province 7/1/2008–9/20/2008                  453
                          Community Action Program (CAP) Projects                            63
                          Value of CAP Projects                                         $6.21 M

       Note: Numbers affected by rounding.

       Source: See Province Comparison Table 3.1 for sources.




       PRT Reconstruction Updates                                       ongoing projects and improve coordination
       Leadership Insights. PRT Thi-Qar reports that                    between parties.600
       the major constraint to provincial development                       Education. This quarter, PRT Thi-Qar
       is the lack of expertise in nearly all fields.599                provided an opportunity for local surgeons
       Previously, the PRT focused on infrastructure                    to learn new treatment techniques for dwarf-
       development, but recently it began to empha-                     ism. The PRT also administered rule-of-law
       size capacity building in all projects. The PRT is               seminars taught by Italian professors on topics
       working on a new project registry system that                    such as freedom of religion, women’s rights, and
       will promote more efficient administration of                    evidence gathering for police inspectors. Other




                                                                                        OCTOBER 30, 2008 I REPORT TO CONGRESS I   149
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 159 of 247

PROVINCIAL OVERVIEW




 Nassriya Prison Facility. (Digital Globe 2006, 2007 photos)




 training courses introduced Iraqi professionals to            GRD Reconstruction Updates
 the international standards for their fields.601              GRD reports 23 ongoing projects in Thi-Qar
      In August 2008, the Nassriya Cultural Week               province at a total cost of $160.62 million.606 The
 attracted 200 to 300 people each day. Outdoor                 largest ongoing projects address security; public
 activities, theatre, and movies were offered, and             works and water; and electricity.607
 the Movable Library traveled through the city                     Justice. Last quarter, the first phase of the
 distributing general-knowledge Arabic books.602               Nassriya Prison Facility was completed. Work
      Agriculture. The QRF-funded Jatropha                     continues on the remaining stages of the prison
 Nursery is under construction at the Camp                     project. Efforts to construct four additional cell
 Mittinca Training center. The facility will raise             blocks are on schedule.608 The $6.2 million proj-
 seedlings for test plots at the local university, and         ect is currently 41% complete. Phase III of the
 the school’s agriculture engineers are conducting             prison construction, a $7.3 million project, has
 plant nursery training. Jatropha’s seeds produce              begun and is 5% complete.609
 oil that could be used locally as a bio-fuel or                   Water. The Government of Iraq is construct-
 exported abroad for medicines and other uses.603              ing one of the largest water projects in Thi-Qar
      The PRT also organized training on more                  through a grant program with GRD. The $20
 effective ways of processing dairy products and               million Nassriya Drainage Pump Station610 is
 safer methods for harvesting dates.604                        now 72% complete.611 As larger projects draw to
      Water. This quarter, the PRT provided a mo-              a close in the province, several smaller projects
 bile reverse-osmosis unit to the Iraqi-controlled             are just beginning.
 Camp Thi-Qar. These purification units provide
 potable water for 1,500 soldiers. Once the larger,
 fixed purification plant at Camp Thi-Qar is
 repaired, the mobile unit will be relocated to vil-
 lages in need.605




150 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                     Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 160 of 247

                                                                                                                                            THI-QAR




USAID Reconstruction Updates
Summary of USAID Efforts in Thi-Qar Province
Democracy and Governance                                                      Economic, Agriculture, Capacity Development
Local Governance Program II—The LGP conducted a workshop on the               Provincial Economic Growth (PEG) —Tijara supports microﬁnance
budget execution law for 2008 for governor’s ofﬁce staff, Provincial          institutions with 128 outstanding loans, valued at $254,600. Tijara
Council members, the ﬁnance committee, staff of the accounting unit,          also provides technical assistance, training, and capacity building to
and the directors general. LGP work to draw and edit maps in the Urban        Iraqi-owned Small Business Development Centers (SBDCs), such as the
Planning directorates continues and is nearly complete.                       Women Empowerment Organization. Generally, SBDCs offer training and
                                                                              consultative products in the local community.
Quick Response Fund/Iraq Rapid Assistance Program (QRF/IRAP) — QRF/
IRAP funding is supporting the Thi-Qar Provincial Elections Ofﬁce as          Agriculture Project—Inma is not active in Thi-Qar.
well as the Thi-Qar Businessmen’s Union and Nassriya Small Business
Development Center.                                                           Community Stabilization Program (CSP) —CSP is not active in Thi-Qar.

Iraq Community-based Conﬂict Mitigation (ICCM) —An ICCM project               National Capacity Development (NCD) —Tatweer has trained more than
addresses a dispute between tribal clans in the village of El Hadji Kmiaze,   1,710 ofﬁcials from Thi-Qar in public administration and management
near Nassriya. It creates a mechanism for cooperation among young             through 8 courses introduced at various competency levels. Subjects
people by establishing shared rules that each clan recognizes. The            include leadership and communication, project management, human
approach is a valuable educational and regulatory process to mitigate         resource management, ﬁscal management, procurement, information
tensions between the youth of the village.                                    technology, and anticorruption.

Community Action Program (CAP II) —Under the CAP II, 15 community             USAID/Ofﬁce of Foreign Disaster Assistance (OFDA) —OFDA is not active
projects are renovating schools, upgrading the community power grid,          in Thi-Qar.
repairing the sewage system, improving water-distribution networks,
constructing a center to assist disabled residents, and establishing a
women’s center. The program has also supplied much-needed equipment
and supplies to schools.

Marla Ruzicka War Victims Fund—Six projects were undertaken by the
Marla Ruzicka War Victims Fund to assist in setting up small businesses in
Thi-Qar, such as a carpet shop, and refurbishing kiosks.


Source: USAID, response to SIGIR data call, 10/6/2008.




                                                                                                                  OCTOBER 30, 2008 I REPORT TO CONGRESS I   151
              Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 161 of 247

PROVINCIAL OVERVIEW




    Amara

                                                                             MISSAN
                                                                             Population:a 743,000
                                                                             Religion:b 100% Shia
                                                                             Capital Budget:c $120.5 million, 41% expended
                                                                             U.S. Projects:d 756
                                                                             U.S. Project Costs:d $323.4 million
         Capital
         PST                                                                 PIC Date:e April 2007

 Total Security Incidents                                                    PRT Assessment of Progressg
          f
 by Month
                                                                                                 Beginning          Developing         Sustaining         Performing         Self-Reliant
  600
        Jan                                                                   Governance
  300 2004                                                           Sep
                                                                     2008     Political
                                                                              Development
    0
                                                                              Economic
                                                                              Development

                                                                 h            Rule of Law
 Project Cost by Sector                                                       Reconciliation

                                                                                               Trend since last quarter: improved               regressed               no change


          Security
        and Justice
                      37%
                                                 35%           Electricity   Ongoing and Completed
                                                                             Infrastructure Projectsi ($ Millions)
      Refugees,                                                                                              Completed             Completed                Ongoing            Ongoing
  Human Rights,                                                                                           Project Count          Project Cost          Project Count        Project Cost
  and Education                                7%
              2%                                                             Oil and Gas                                   3               $0.80                       —                    —
                                  8%     8%            Water
                                                                             Electricity                                 35               $96.35                        1            $17.38
                                           Health Care
                                                                             Water                                       98               $20.11                        1             $0.91
                                  Transportation and
                      Buildings   Communications                             Health Care                                 26                $4.94                        3            $21.70
                          2%
                                                                             Transportation and
                                                                                                                         24               $16.11                        2             $8.56
                                                                             Communications
                                                                             Buildings                                   18                $7.94                       —                    —
                                                                             Total                                      204              $146.24                        7            $48.54



 Note: Locations on map are approximate. Numbers affected by rounding.

 Sources:
 a UNOCHA, “Iraq-Population by Governorate,” 11/19/2007.
 b IOM, “IOM Displacement Data Used for Associated Press Interactive         e DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
    Website,” 5/2008, www.iom-iraq.net.                                      f OSD, response to SIGIR data call, 10/6/2008.
 c Ministry of Finance, Capital Report, 6/2008, provided by the U.S.         g U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
    Embassy-Baghdad, 10/2/2008.                                              h IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Includes only ongoing and completed
 d IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.          projects. Project count and cost may be different from the count and cost reported last quarter because USAID
    Project count and cost may be different from the count and cost             data was obtained from IRMS. According to these sources, the Oil and Gas, and Economic Development sectors
    reported last quarter because USAID data was obtained from IRMS. Fig-       accounted for less than one-half percent of the funding.
    ures for source d include ongoing and completed projects, and account    i IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Project count and cost may be different
    for the IRRF, ISFF, ESF, and CERP funds.                                    from the count and cost reported last quarter because USAID data was obtained from IRMS.

152 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 162 of 247

                                                                                                                   MISSAN




       Missan at a Glance
       Funding            IRRF 2 Project Costs                                             $349
       per Capita
                          ISFF Project Costs                                               $103
                          ESF Project Costs                                                 $85
                          CERP Project Costs                                                $30
       Iraqi Funding      2008 Provincial Capital Budget Allocation                   $120.50 M
       Security           Total Attacks 4/1/2008–7/1/2008                                    12
                          Total Attacks 7/1/2008–9/30/2008                                   43
                          Provincial Iraqi Control                                    April 2007
       Economy            State Owned Enterprises (SOEs)–Factories                             4
                          Iraqi First Contract Actions                                         4
       Infrastructure     Avg. Load Served (MWh) for the Quarter                          2,747
                          Avg. Demand (MWh)                                               6,222
                          Internet Users                                                  1,000
                          U.S.-supported Primary Healthcare Centers                            4
       Governance         Internally Displaced Persons (IDPs)                               281
                          Total PRDC Budgeted (FY 2006 and FY 2007)                    $25.94 M
                          % of PRDC Budgeted Awarded                                       73%
                          Tatweer Trainees by Province 7/1/2008–9/20/2008                   339
                          Community Action Program (CAPS) Projects                           79
                          Value of CAP Projects                                         $6.12 M

       Note: Numbers affected by rounding.

       Source: See Province Comparison Table 3.1 for sources.




       PRT Reconstruction Updates                                           In October 2008, PRT Missan staff had
       Leadership Insights. PRT Missan received per-                    their first overnight stay in the province. Office
       mission this quarter to travel into the province,                arrangements and residential accommodations
       and because of the increased interaction with                    are being set up to allow more team members to
       the provincial officials, the PRT was invited to                 spend several days and nights in the province.614
       relocate there to operate full time.612 However,                     PRT Missan continues to engage the
       the team’s core membership was limited to only                   Provincial Council (PC) to work through politi-
       five personnel because of its previous status; now               cal tensions and push initiatives forward. The
       more staffing is required.613                                    PRT is also being proactive in providing election
                                                                        training for the provincial leaders.615


                                                                                         OCTOBER 30, 2008 I REPORT TO CONGRESS I   153
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 163 of 247

PROVINCIAL OVERVIEW




                                                                                     Iraqi laborers working on the new
                                                                                     surgical hospital in Amara.
                                                                                     (USACE photo)




 GRD Reconstruction Updates                                      of Amara with a modern landfill and incinerator.
 To date, 152 projects have been completed in                    Work continues this quarter on Phases I and II
 Missan province, valued at $140.21 million. Most                of the Maysan Hospital.618
 funding supports electricity ($68.8 million) and                    Transportation. Work on the Al Amara—
 security ($50.4 million).616 GRD has 5 projects                 Al Maymunah Carriageway project has been
 ongoing, valued at nearly $25 million.617                       underway since October 2006 to construct three
    Sanitation and Health. This quarter, work                    bridges and 40 kilometers of two-lane highway.
 continues on the $800,000 Rehab of Amara                        The $6.2 million project is now 85% complete.619
 Landfill Site. The project will provide residents




 USAID Reconstruction Updates
 Summary of USAID Efforts in Missan Province
 Democracy and Governance                                                      Economic, Agriculture, Capacity Development
 Local Governance Program (LGP II) —The LGP held training on public            Community Stabilization Program (CSP) —CSP is not active in Missan.
 budgeting and auditing for local government, including demonstrations
 of the Governorates Accounting and Project Tracking Information               Provincial Economic Growth (PEG) —Tijara supports microﬁnance
 System (GAPTIS). Provincial ofﬁcials have signed a memorandum of              institutions with 152 outstanding loans, valued at $180,350.
 understanding for the installation of the system. LGP work in the province
 to draw and edit maps in the Urban Planning directorates continues and is     Agriculture Project—Inma is not active in Missan.
 nearly complete.
                                                                               National Capacity Development (NCD) —Tatweer has trained more than
 Quick Response Fund/Iraq Rapid Assistance Program (QRF/IRAP) —QRF/            880 ofﬁcials from Missan in public administration and management
 IRAP funding supports local entrepreneurs and craftsman through the           through 8 courses introduced at various competency levels. Subjects
 Al Teeb Community Carpet Project and makes information seminars and           include leadership and communication, project management, human
 distribution of public health information possible.                           resource management, ﬁscal management, procurement, information
                                                                               technology, and anticorruption. The program can respond to speciﬁc
 Iraq Community-based Conﬂict Mitigation (ICCM) —The ICCM prepared a           needs of the ministry staff with tailored workshops and a train-the-trainer
 conﬂict assessment that examines the needs of Missan’s communities and        program that allows the ministries to deliver their own internal curriculum.
 the history and sources of conﬂict within them to develop quick-impact
 projects. Another project is organizing the Missan marathon to unite          USAID/Ofﬁce of Foreign Disaster Assistance (OFDA) —OFDA is not active
 different social elements in the community. Sports competitions have a        in Missan.
 signiﬁcant impact on communication between young people, and the
 local government is including youth organizations and NGOs in planning
 for the event.

 Community Action Program (CAP II) —Under the CAP II, 3 community
 projects are assisting local entrepreneurs with training and renovations to
 local clinics.

 Marla Ruzicka War Victims Fund—There are no Marla Ruzicka War Victims
 Fund projects in Missan.

 Source: USAID, response to SIGIR data call, 10/6/2008.



154 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                          Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 164 of 247

                                                                                                                                                                               BASRAH




Basrah


                                                                                BASRAH
                                                                                Population:a 1.8 million
                                                                                Religion:b 0% Sunni, 100% Shia
                                                                                Capital Budget:c $306.1 million; 0.4% expended
                                                                                U.S. Projects:d 3,345
      Capital                      Power Plant                                  U.S. Project Costs:d $2.2 billion
      Coalition-led PRT
      Airport
                                   Port
                                                                                PIC Date:e December 2007

Total Security Incidents                                                        PRT Assessment of Progressg
         f
by Month
                                                                                                    Beginning          Developing         Sustaining         Performing         Self-Reliant
500
      Jan                                                                        Governance
250 2004                                                             Sep
                                                                     2008        Political
                                                                                 Development
  0
                                                                                 Economic
                                                                                 Development

                                                                                 Rule of Law
                                                                 h
Project Cost by Sector                                                           Reconciliation


                 Refugees,                                                                        Trend since last quarter: improved               regressed               no change
             Human Rights,
             and Education              Security
           Economic 2%                  and Justice
        Development
                   1%                                                           Ongoing and Completed
                                    14%
            Buildings
                1%                                      29%
                                                                  Oil and Gas   Infrastructure Projectsi ($ Millions)
Transportation and
  Communications            9%                                                                                  Completed              Completed               Ongoing     Ongoing
                                                                                                             Project Count           Project Cost         Project Count Project Cost
            Health Care    5%                                                   Oil and Gas                                146              $624.50                        3            $18.74

                                                                                Electricity                                474              $562.31                        5            $22.75
                                  14%                 27%
                          Water                                                 Water                                      294              $280.99                        7            $25.00
                                                            Electricity
                                                                                Health Care                                159                $64.49                      13            $36.87

                                                                                Transportation and
                                                                                                                           216              $174.87                       13            $35.99
                                                                                Communications

                                                                                Buildings                                  270                $13.12                       1              $0.44

                                                                                Total                                    1,559            $1,720.28                       42           $139.79
Note: Locations on map are approximate. Numbers affected by rounding.

Sources:
a UNOCHA, “Iraq-Population by Governorate,” 11/19/2007.
b IOM, “IOM Displacement Data Used for Associated Press Interactive
   Website,” 5/2008, www.iom-iraq.net.                                          e DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
c Ministry of Finance, Capital Report, 6/2008, provided by the U.S.             f OSD, response to SIGIR data call, 10/6/2008.
   Embassy-Baghdad, 10/2/2008.                                                  g U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
d IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008.           h IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Includes only ongoing and completed
   Project count and cost may be different from the count and cost                 projects. Project count and cost may be different from the count and cost reported last quarter because USAID
   reported last quarter because USAID data was obtained from IRMS. Fig-           data was obtained from IRMS.
   ures for source d include ongoing and completed projects, and account        i IRMS, ITAO Rollup, 10/1/2008; IRMS, CERP Excel Workbook, 10/3/2008. Project count and cost may be different
   for the IRRF, ISFF, ESF, and CERP funds.                                        from the count and cost reported last quarter because USAID data was obtained from IRMS.

                                                                                                                                                OCTOBER 30, 2008 I REPORT TO CONGRESS I        155
             Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 165 of 247

PROVINCIAL OVERVIEW




 Basrah at a Glance
  Funding            IRRF 2 Project Costs                                            $1,577
  per Capita
                     ISFF Project Costs                                               $159
                     ESF Project Costs                                                $226
                     CERP Project Costs                                               $147
  Iraqi Funding      2008 Provincial Capital Budget Allocation                    $306.10 M
  Security           Total Attacks 4/1/2008–7/1/2008                                   108
                     Total Attacks 7/1/2008–9/30/2008                                   26
                     Provincial Iraqi Control                                December 2007
  Economy            State Owned Enterprises (SOEs)–Factories                            9
                     Iraqi First Contract Actions                                      441
  Infrastructure     Avg. Load Served (MWh) for the Quarter                          15,576
                     Avg. Demand (MWh)                                               20,966
                     Internet Users                                                  53,000
                     U.S.-supported Primary Healthcare Centers                          11
  Governance         Internally Displaced Persons (IDPs)                             46,060
                     Total PRDC Budgeted (FY 2006 and FY 2007)                     $66.95 M
                     % of PRDC Budgeted Awarded                                        73%
                     Tatweer Trainees by Province 7/1/2008–9/20/2008                   387
                     Community Action Program (CAP) Projects                           125
                     Value of CAP Projects                                          $8.32 M

  Note: Numbers affected by rounding.

  Source: See Province Comparison Table 3.1 for sources.




 PRT Reconstruction Updates                                        to track projects more effectively. PRT Basrah
 Leadership Insights. The PRT’s governance                         reports that “progress is apparent,” citing the full
 team is supporting the Basrah Budget Execution                    obligation of the 2008 capital budget.620
 Action Plan, which combines efforts by the                            The PRT and U.S. Embassy are also trying to
 United States, the United Kingdom, and the                        improve infrastructure development—particu-
 United Nations Development Programme to                           larly electricity. This summer, Basrah’s popula-
 improve budget processes. Moreover, this joint                    tion endured scorching temperatures with no
 effort is conducting analyses of management and                   more than eight hours of electricity per day. The
 contracting mechanisms and enhancing capac-                       PRT is trying to assist the provincial government
 ity development through an information system                     in improving access to this essential service, but


156 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 166 of 247

                                                                              PROVINCIAL OVERVIEW
                                                                                          BASRAH




                                                   Workers repair Sajad school in Basrah. (USAID photo)




       control over power stations and the national            t Visits to the province by two new investors
       grid remains centralized in Baghdad under the              were confirmed, and the U.S. advisor to BIC
       Ministry of Electricity.621 Quick Response Fund            continues negotiations with the Northern
       approvals, contracts, and completion rates have            Ireland local authority to cement a more
       increased over the summer, however PRT is now              permanent relationship between Basrah and
       seeking a new project management partner since             investors there.
       Gulf Region South is no longer able to deliver          t The National Investment Commission has
       this service to the PRT.                                   agreed that BIC should have control of its bud-
            This quarter, PRT Basrah distributed an               get from the Ministry of Finance. However,
       annual report on reconstruction and devel-                 GOI 2008 funding is not sufficient for the
       opment as part of an outreach effort to pub-               launch, and the PRT will be providing ad-
       licize Iraqi plans under the 2008 Provincial               ditional resources.
       Resource Statement and to support the Ministry
       of Finance in implementing them for all                      Infrastructure. The Community
       provinces.622                                           Stabilization Program (CSP) is implementing 34
            Economic Development. Activities to                infrastructure projects in Basrah, and another
       promote investment continued in Basrah this             12 projects are currently under development.
       quarter. A major international airport group            In FY 2008, 328 business development grants
       visited Basrah International Airport to discuss         were made available under the program. The
       possible investment, which would include train-         PRT economics team continues to research ways
       ing for support staff.623                               to expand lending to small- and medium-size
            The PRT economics team is promoting                enterprises.626
       investment by assisting the provincial govern-               Governance. PRT Basrah’s governance team
       ment with the creation of a Basrah Investment           has supported the development of the Essential
       Commission (BIC)624 and other investment                Services Plan, which aims to direct international
       activities:625                                          attention to the improvement of essential service
       t Pending completion of the refurbishment of           areas of sewerage, water, electricity, and trash re-
          BIC facilities, the launch date for BIC has been     moval. Working with Iraqi stakeholders, the ini-
          set for November 1, 2008.                            tiative would establish a medium-term strategy


                                                                                     OCTOBER 30, 2008 I REPORT TO CONGRESS I   157
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 167 of 247

PROVINCIAL OVERVIEW




 for incorporation in the province’s 2010–2013                 complete.630 Work is scheduled to conclude on
 Provincial Development Strategy.627                           January 31, 2009, and services will be provided
                                                               through an outpatient facility, operating rooms,
 GRD Reconstruction Updates                                    and radiology and physical therapy clinics.
 GRD has completed 269 projects in Basrah                      Six other projects remain ongoing, including
 province, valued at $1.02 billion.628 This quarter,           two $300,000 projects to construct Primary
 16 projects were ongoing, valued at more than                 Healthcare Centers at Hai Al Hussein and Al-
 $112 million.                                                 Kahlij Al-Arabia.631
     Justice. The Basrah Witness Protection                        Electricity. Several substation rehabilitation
 Facility Annex Building was completed this                    projects are approaching completion. GRD re-
 quarter. Construction on the $2.0 million project             ports that the Harbour, Hammar, Garma, Qurna,
 began in July 2006. The new $8.3 million Basrah               and Toba 132kV Subs Rehab projects, valued at
 Courthouse was also completed this quarter.629                $50.1 million, are 95% complete.632
     Health. After facing several project de-
 lays, the Basrah Children’s Hospital is 94%



 USAID Reconstruction Updates
 Summary of USAID Efforts in Basrah Province
 Democracy and Governance                                                    Economic, Agriculture, Capacity Development
 Local Governance Program II (LGP II) —The LGP coordinated the Basrah        Community Stabilization Program (CSP) —This quarter, 2,158 short-term
 Economic Development Survey, which identiﬁed opportunities for              jobs and 449 long-term jobs were created under the CSP. Nearly 4,000
 foreign investment. Eighteen professors and 50 students from Basrah         young people have participated in CSP-sponsored activities, such as a
 University compiled economic baseline data for the survey. The LGP also     soccer tournament, a water-conservation campaign, and other community
 held training on planning and budgeting, capital investment, budget         events. Approximately 1,060 trainees are enrolled in CSP-sponsored
 execution, ﬁnancial analysis, and ﬁnancial and administrative regulations   construction and non-construction courses, and nearly 735 vocational
 for 46 provincial ofﬁcials, including demonstrations of the Governorates    training course graduates have been placed in apprenticeship programs.
 Accounting and Project Tracking Information System (GAPTIS). Provincial     The CSP also funded 315 grants this quarter, valued at $1,899,526.
 ofﬁcials have signed a memorandum of understanding for the installation
 of the system.                                                              Agriculture Project—Inma is not active in this province.

 Iraq Community-based Conﬂict Mitigation (ICCM) —The ICCM prepared           Provincial Economic Growth (PEG) —Tijara supports a microﬁnance
 a conﬂict assessment to examine the needs of Basrah’s communities and       institution in the province with 319 outstanding loans, valued at $865,800.
 the history and sources of conﬂict within them to develop quick-impact
 projects. Another project organized a cultural fair for 2,500 residents     National Capacity Development (NCD) —Tatweer has trained more than
 to showcase the diverse artistic talent of the region while promoting       1,820 ofﬁcials from Anbar in public administration and management
 national spirit.                                                            through 8 courses introduced at various competency levels. Subjects
                                                                             include leadership and communication, project management, human
 Community Action Program (CAP II) Community Projects—Under the CAP          resource management, ﬁscal management, procurement, information
 II, 12 community projects are providing basic supplies to primary schools   technology, and anticorruption.
 and information technology (IT) equipment to vocational schools, as well
 as renovating health clinics.


 Source: USAID, response to SIGIR data call, 10/6/2008.




158 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 168 of 247




                                      SIGIR
                                     OVERSIGHT
       SIGIR AUDITS
       SIGIR INSPECTIONS
       SIGIR INVESTIGATIONS
       SIGIR HOTLINE
       SIGIR WEBSITE
       LEGISLATIVE UPDATE




                                                                 section 4




                                                            4
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 169 of 247

SIGIR OVERSIGHT




 SIGIR AUDITS                                                        problem contractors; and the eighth in a
 From August 1, 2008, to October 30, 2008, SIGIR                     continuing series of focused contract audits
 completed seven new audit products. Since                           dealing with outcomes, costs, and oversight
 March 2004, SIGIR has issued 129 audit prod-                        issues associated with major reconstruction
 ucts. Table 4.1 lists these audit products.                         contracts in Iraq
      This quarter, SIGIR audits addressed a                      t why DoS expenditure rates on obligations for
 diverse range of issues:                                            Economic Support Fund activities conducted
 t strengths and weaknesses in Department of                        under interagency agreements are lower than
    State (DoS) and U.S. Agency for International                    the expenditure rates of other appropriations
    Development (USAID) program management                           used in Iraq
    of democracy-building efforts in Iraq, and op-                t why the U.S. Ambassador in Iraq has not
    portunities to strengthen managing for results                   always received information on problems and
 t continuing limitations regarding the reliability                 delays associated with reconstruction projects
    and usefulness of data on the number of Iraqi
    Security Forces who have been assigned and                        SIGIR performs audit work under generally
    trained                                                       accepted government auditing standards.
 t three reports on contracting issues: one pro-                     SIGIR’s reports have produced scores of rec-
    viding available data on the number of private                ommendations designed to achieve management
    security contractors in Iraq and associated                   improvements and to suggest corrective actions
    obligations; one focusing on contract termina-                needed in reconstruction and relief activities.
    tions and limited adverse actions against                     The implementation of audit recommendations
                                                                  is crucial. SIGIR auditors regularly follow up

   Table 4.1
   SIGIR Audit Products Since 8/1/2008

   Report Number                 Report Title                                                                Date Issued
   09-001                        Opportunities To Enhance U.S. Democracy-building Strategy for Iraq          10/2008
                                 Challenges in Obtaining Reliable and Useful Data on Iraqi Security Forces
   09-002                                                                                                    10/2008
                                 Continue
                                 Cost, Outcome, and Oversight of Local Governance Program Contracts with
   09-003                                                                                                    10/2008
                                 Research Triangle Institute
   09-004                        Iraq Reconstruction Project Terminations Represent a Range of Actions       10/2008
                                 Agencies Need Improved Financial Data Reporting for
   09-005                                                                                                    10/2008
                                 Private Security Contractors
                                 Status of Department of State Economic Support Fund Interagency
   09-006                                                                                                    10/2008
                                 Agreements with the U.S. Army Corps of Engineers in Iraq
                                 Improvements Needed in Reporting Status of Reconstruction Projects to
   09-007                                                                                                    10/2008
                                 Chief of Mission



160 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 170 of 247

                                                                                              SIGIR AUDITS




       on open recommendations to achieve their full           Final SIGIR Audit Products for
       implementation to the extent practical.                 This Quarter
       t For information on all SIGIR audit projects
          issued as of October 2008, see Appendix I.           Opportunities To Enhance U.S.
                                                               Democracy-building Strategy for Iraq
       t For the full text of all final audit products, see
                                                               (SIGIR-09-001, OCTOBER 2008)
          the SIGIR website: www.sigir.mil.
       t For information on the status of implementa-         Introduction
          tion of SIGIR audit recommendations and              Since 2004, the Department of State (DoS) and
          the recommendations that remain open, see            U.S. Agency for International Development
          Appendix J.                                          (USAID) have obligated more than $1.9 billion
                                                               for democracy-building programs in Iraq. Public
           In addition to specific recommendations             Law 110-28 requires the Secretary of State to
       to improve management processes, SIGIR has              provide the Senate and House Committees on
       also identified numerous lessons learned in Iraq        Appropriations a “comprehensive, long-term
       that may also apply to other ongoing and future         strategy, with goals and expected results, for
       contingencies.                                          strengthening and advancing democracy in
           SIGIR’s work is well coordinated with other         Iraq.” In July 2007, DoS and USAID issued an
       audit entities engaged in Iraq-related work;            overall strategy for democracy and governance
       that coordination is reinforced by representa-          in Iraq for 2007 through 2010. The overall goal
       tives of these entities who meet quarterly on           is for Iraqi citizens, civil society, and democratic
       the Iraq Inspectors General Council (IIGC)              institutions to work cooperatively to reduce vio-
       to prevent duplication of effort and to share           lence and build a sustainable, accountable, and
       information and experiences gained from                 responsive system of governance. To help achieve
       ongoing audit activity. On August 20, 2008, the         this goal, the strategy contains three strategic
       IIGC met at SIGIR headquarters in Arlington,            objectives:
       Virginia; some members participated by phone            1. Institutionalize democratic political and
       from Baghdad and U.S. locations. The meet-                 legislative processes that resolve disputes
       ing participants included representatives from             peacefully.
       SIGIR, the Department of Defense Office                 2. Improve the capacity and accountability at all
       of Inspector General, Department of State                  levels of government.
       Office of Inspector General, U.S. Agency for            3. Foster the environment for and development
       International Development Office of Inspector              of Iraq’s civil society and media to operate
       General, Defense Contract Audit Agency, U.S.               independently, freely, and effectively to pro-
       Army Audit Agency, and the Government                      mote democracy, transparency, tolerance, and
       Accountability Office.                                     respect for human rights.




                                                                                OCTOBER 30, 2008 I REPORT TO CONGRESS I   161
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 171 of 247

SIGIR OVERSIGHT




      A SIGIR review of prior Government                  t DoS and USAID efforts to assess their prog-
 Accountability Office (GAO) reports showed                  ress in meeting the goals and objectives of the
 that GAO has identified six characteristics of an           strategy
 effective national strategy that offer policymak-
 ers and implementing agencies a management               Results
 tool to help ensure accountability and more              DoS and USAID have developed a U.S. strategy
 effective results. GAO identified these six desir-       for advancing and strengthening democracy
 able characteristics based on their underlying           and governance in Iraq. The strategy contains
 support in legislative or executive guidance and         a number of characteristics that are necessary
 the frequency with which they were cited in              for an effective strategic plan. At the same time,
 other sources. These are the six characteristics, as     the strategy can be enhanced as a planning tool
 adapted for this review:                                 and vehicle for informing the Congress about
 t a clear purpose, scope, and methodology               progress toward achieving the plan’s strategic
 t a detailed discussion of the problems, risks,         objectives. SIGIR’s analysis of the strategy shows
    and threats the strategy is intended to address       that it:
 t the desired goals and objectives and outcome-         t includes a purpose and a scope that is clearly
    related performance measures                             stated and notes that U.S. involvement is criti-
 t a description of the U.S. resources needed to            cal to help build a responsive, representative,
    implement the strategy                                   democratic Government of Iraq (GOI)
 t a clear delineation of the U.S. government            t recognizes the need to develop a government
    roles, responsibilities, and mechanisms for              that seeks to resolve Iraq’s differences peace-
    coordination                                             fully while healing sectarian and ethnic divides
 t a description of how the strategy is integrated       t provides a comprehensive description of the
    internally among U.S. agencies and externally            strategic objectives and performance measures
    with the Government of Iraq and international            to assess progress in achieving stated goals and
    organizations                                            objectives
                                                          t does not include the current and future costs
      These characteristics are in line with the             to implement the strategy, such as the costs of
 results-oriented principles outlined in the                 building the capacity of the Iraqi government
 Government Performance and Results Act.                     at the provincial and national level
 SIGIR’s reporting objectives were to determine           t does not clearly assign accountability for
 the extent to which the:                                    implementing key aspects of the strategy
 t U.S. strategy for democracy and governance in         t does not address how U.S. goals and objectives
    Iraq contains the characteristics of an effective        will be integrated with the GOI and interna-
    strategy                                                 tional organizations




162 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 172 of 247

                                                                                            SIGIR AUDITS




           SIGIR also noted that DoS and USAID can           t Clarify the roles and responsibilities of DoS
       improve assessments of progress in achiev-               and USAID in implementing the strategy;
       ing the strategy’s strategic objectives. Although        state how U.S. goals and objectives will be
       DoS and USAID have quarterly meetings to                 integrated with the goals and objectives of the
       assess implementation of the strategy, they do           GOI and international organizations.
       not prepare written reports that document             t Designate an office to be accountable for
       the results of these meetings. DoS and USAID             overseeing progress toward achieving the three
       officials stated that the quarterly reviews are          strategic objectives.
       based on the progress reports of their individual     t Require DoS and USAID program managers
       democracy-building programs. DoS receives                to document the results of quarterly progress
       quarterly progress reports from its grantees, and        meetings during which they assess strategy
       USAID receives monthly, quarterly, or semian-            implementation.
       nual progress reports, depending on the indi-
       vidual program. Although these reports describe       Management Comments and Audit Response
       the progress of individual programs, they do not      DoS provided comments about the overall
       fully show progress toward the strategy’s three       report but did not specifically address the
       broad strategic objectives or expected outcomes,      recommendations.
       such as improving the capacity and accountabili-
       ty of all levels of government. In addition, no one   Challenges in Obtaining Reliable and Use-
       office is responsible for assessing progress toward   ful Data on Iraqi Security Forces Continue
       achieving the three strategic objectives.             (SIGIR-09-002, OCTOBER 2008)
           In the near future, SIGIR plans to conduct        Introduction
       follow-up work on the program management              Under Section 9204 of the Supplemental
       and oversight of selected DoS grants.                 Appropriations Act of 2008, Public Law 110-252,
                                                             the Secretary of Defense is required to submit
       Recommendations                                       a quarterly report to the Congress presenting
       To increase the effectiveness of the strategy as      a comprehensive set of performance indica-
       a planning tool and to improve its usefulness         tors and measures of progress toward military
       to the Congress, SIGIR recommends that the            and political stability in Iraq. Two indicators in
       Secretary of State direct that the following ac-      the Department of Defense (DoD) September
       tions be taken:                                       2008 report, Measuring Stability and Security
       t Require DoS and USAID program managers             in Iraq, are the number of Iraqi Security Forces
          to revise the strategy to include the current      (ISF) assigned and the number trained. The
          and future costs needed for implementation.        number of ISF assigned is derived from payroll
                                                             data from the Ministry of Defense (MOD) and




                                                                              OCTOBER 30, 2008 I REPORT TO CONGRESS I   163
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 173 of 247

SIGIR OVERSIGHT




 the Ministry of Interior (MOI). The number of            Inaccuracies in the data persist because Iraq’s
 personnel trained represents those who com-              payroll systems contain improper documenta-
 plete specific basic-level training, as reported by      tion and reporting of personnel actions and
 Coalition training teams.                                unauthorized employees. They also contained in-
      In April 2008, SIGIR issued an interim report       consistent information as a result of corrupt and
 on the reliability and usefulness of the reported        irregular practices. In addition, the usefulness of
 number of ISF personnel and the methodology              data on Iraqi police assigned and trained contin-
 used to determine and review those numbers.              ues to be limited because not all police assigned
 SIGIR concluded that although DoD was mak-               to the force have been trained. Furthermore, not
 ing efforts to improve the reliability of the infor-     all those trained—both police and military—are
 mation, there was a need for caution regarding           available for duty: some of those reported as as-
 its accuracy and usefulness. In addition, SIGIR          signed have completed their obligation, some are
 reported that DoD made efforts to assess data            on leave or are absent without leave, and others
 reliability, but it will have less visibility over the   have been injured or killed. Because reporting
 data as the Government of Iraq (GOI) assumes             metrics and definitions have changed, meaning-
 more control over the training of its forces. Last,      ful trend analysis remains difficult.
 SIGIR reported on efforts to automate human                   U.S. and Iraqi-funded efforts are continuing
 resource and payroll systems to improve data             to automate human resource and payroll systems
 accuracy and reliability within the MOD. This            and improve the ability of the MOD and MOI
 report provides additional information about             to better manage their personnel. Although the
 these topics:                                            systems offer some capabilities, they are still in-
 t the process for compiling data on ISF as-             complete and not fully implemented. According
    signed and trained, including the accuracy and        to DoD officials, problems with data entry,
    usefulness of data subsequently used for U.S.         staff training and proficiency, and supporting
    reporting, and its comparability over reporting       infrastructure are hindering full implementation
    periods                                               of the MOD’s Human Resource Information
 t the status of and challenges to improving data        Management System (HRIMS) and the MOI’s
    accuracy and reliability by developing auto-          e-Ministry system. In addition, poor require-
    mated human resource and payroll systems to           ments definition and unsatisfactory contractor
    be used by the MOD and MOI                            performance have delayed development of the
                                                          HRIMS system, which cost $21.2 million in
 Results                                                  U.S.-appropriated monies from the Iraq Security
 The data on Iraqi forces assigned and trained            Forces Fund (ISFF). The GOI is funding MOI’s
 continues to contain inaccuracies, and compara-          e-Ministry system at an estimated cost of $27.8
 bility among DoD’s quarterly reports is difficult        million. However, resistance to accountability
 because of changing metrics and definitions.             and identification of individuals may affect



164 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 174 of 247

                                                                                             SIGIR AUDITS




       accurate data entry and reduce e-Ministry’s          requirement, SIGIR has undertaken a series of
       ability to provide reliable information when         focused contract reviews examining major Iraq
       completed.                                           reconstruction contracts. The objective of these
                                                            audits is to examine contract cost, outcome, and
       Lessons Learned                                      management oversight, emphasizing issues re-
       Neither the Joint Contracting Command-Iraq/          lated to vulnerabilities to fraud, waste, and abuse.
       Afghanistan nor the Multi-National Security               This report, the eighth in the series of fo-
       Transition Command-Iraq included specific or         cused contract reviews, examines two contracts
       measurable deliverables in the statement of work     for local governance program (LGP) activities
       of the HRIMS contract. As a result, even though      to help the Iraqis in creating a more favorable
       officials were not satisfied with the contrac-       environment for local governance and to build
       tor’s performance, they could not terminate the      the capacity of representative councils and
       contract for cause because they could not cite the   subnational offices of central government min-
       contractor for a failure to meet contract require-   istries to manage more effective, efficient, and
       ments. If the U.S. government is to hold contrac-    responsive customer services. In 2003 and 2005,
       tors responsible for poor performance, it must       the U.S. Agency for International Development
       clearly specify in the contract what it expects in   (USAID) awarded two contracts to Research
       “deliverables” and contract performance.             Triangle Institute (RTI). The total contract value
                                                            of the two contracts (LGP-1 and LGP-2) was
       Management Comments and Audit Response               $598,218,622, as of June 30, 2008.
       MNSTC-I provided comments on a draft of this              SIGIR’s objectives were to determine the
       report in which it generally concurred with the      costs and outcomes of RTI’s work under its
       report’s conclusions and lessons learned.            contracts and to evaluate USAID’s oversight of
                                                            the contracts.
       Cost, Outcome, and Oversight of Local
       Governance Program Contracts with Re-                Results in Brief
       search Triangle Institute
                                                            Costs Are Not Easily Linked to Outcomes.
       (SIGIR-09-003, OCTOBER 2008)
                                                            As of June 30, 2008, the total value of the
       Introduction                                         LGP-1 and LGP-2 contracts is $598,218,622
       A December 2006 amendment to SIGIR’s                 —$239,317,322 for the LGP-1 contract and
       enabling legislation requires that SIGIR prepare     $358,901,300 for the LGP-2 contract. Of this
       a forensic audit report on funds made available      amount, $513,027,336 has reportedly been
       to the Iraq Relief and Reconstruction Fund.          disbursed—$239,317,322 from the LGP-1
       The 2008 Defense Authorization Act extended          contract, and $273,710,014 from the LGP-2
       this same requirement to other funds, includ-        contract. Before April 2007, RTI reports did not
       ing the Economic Support Fund. Under this            identify costs for individual activities; costs were



                                                                               OCTOBER 30, 2008 I REPORT TO CONGRESS I   165
           Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 175 of 247

SIGIR OVERSIGHT




 identified at an aggregate level. Consequently, for                  have begun to be better documented. However,
 the first four years of the contract, SIGIR could                    although SIGIR’s current work suggests that the
 not assess the outcomes associated with the cost                     current outcomes of this program are posi-
 of individual activities. For details on the obliga-                 tive, SIGIR could not determine whether the
 tions of each contract and its disbursements, see                    government received appropriate value for the
 Table 4.2.                                                           amount invested over the life of these contracts
      The LGP-1 contract was funded by multiple                       for two reasons. First, for the first four years of
 appropriations, including:                                           the project, no process was in place to identify
 t the first Iraq Relief and Reconstruction Fund                     project objectives and assess outcomes. Second,
    (IRRF 1) (Public Law 108-11)                                      the program costs were reported at the aggregate
 t the second Iraq Relief and Reconstruction                         level for the first four years, rather than at an
    Fund (IRRF 2) (Public Law 108-106                                 activity level, which precludes an assessment of
 t USAID’s Economic Support Fund (ESF)                               the efficiency, effectiveness, or value of individual
 t the Development Fund for Iraq (DFI)                               activities.
                                                                          Two reports issued by the USAID Regional
    IRRF 1 provided approximately $104.7                              Inspector General (USAID/RIG) found that for
 million, IRRF 2 provided approximately $125.7                        the first four years USAID did not enforce its re-
 million; ESF provided approximately $6 million,                      quirement that the contractor submit plans and
 and the DFI provided about $2.9 million. The                         progress reports needed to identify outcomes
 LGP-2 contract is funded by IRRF 2 and the ESF.                      including:
 IRRF 2 provided about $107 million, and ESF                          t a Performance Monitoring Plan to identify
 provided about $251 million.                                            benchmarks and targets
                                                                      t Quarterly Work Plans (later called Quarterly
 Contract Outcomes Were Initially Unclear.                               Implementation Plans) to identify activities
 Since USAID approved RTI’s first performance                            that RTI planned to carry out
 monitoring plan in April 2007, program results

 Table 4.2
 LGP Contract Value and Disbursements, as of 6/30/2008
 Contract                               Period of Performance                 Obligations        Disbursements
 Local Governance Program (LGP 1)
                                  3/26/2003–5/9/2005                              $239,317,322     $239,317,322
 EDG-C-00-03-00010-00
 Local Governance Program (LGP 2)
                                  5/9/2005–12/31/2008                             $358,901,300     $273,710,014
 267-C-00-05-00505-00
 Total                                                                            $598,218,622     $513,027,336

 Note: SIGIR did not audit the data or verify RTI computer system controls.

 Source: SIGIR review of RTI contracts, RTI ﬁnancial reports, and RTI invoices.


166 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 176 of 247

                                                                                             SIGIR AUDITS




       t semiannual Performance Monitoring Reports           Contract Management and Oversight
          that would report progress toward the bench-        Has Improved Over Time.
          marks and targets                                   Although USAID did not establish a process
                                                              for identifying project objectives and assess-
           As a result, the USAID/RIG concluded that it       ing outcome for these contracts during their
       could not determine if the contracts were improv-      first four years of activity, recent changes have
       ing Iraq’s local governance capabilities.              improved oversight. For example, in December
           SIGIR’s review looked specifically at the          2006 USAID shifted greater program oversight
       program since the last USAID/RIG report (July          responsibility to USAID representatives assigned
       2007), which stated that in April 2007 USAID ap-       to Provincial Reconstruction Teams (PRTs).
       proved RTI’s Performance Monitoring Plan, and          These representatives, called activity managers,
       RTI submitted its first Quarterly Implementation       assist in overseeing contract activity. USAID was
       Plan. SIGIR reviewed these and subsequent plans        developing an operations manual that formal-
       and progress reports and found that they contain       izes the role of the PRT representative, but this
       the needed information on current contractor           effort still needs to be finalized. SIGIR identified
       activities, along with benchmarks for assessing        a number of other contract management and
       progress. Together, the documents show that            oversight problems, including:
       for the last 18 months progress has been made          t Initially, USAID did not assign sufficient
       in improving local governance. SIGIR chose                personnel to manage the contract. During
       two activities for assessment—the develop-                most of the contracts’ period of performance,
       ment of Provincial Development Strategies and             one Cognizant Technical Officer (CTO) was
       a Geographical Information System to help the             assigned. The number of CTOs assigned is an
       Iraqis map government infrastructure—and                  agency decision; nevertheless, SIGIR be-
       found that outcomes are better documented.                lieves that one CTO could not manage these
       SIGIR also interviewed personnel knowledge-               contracts effectively because of the size and
       able about LGP activities, including DoS officials        scope of the LGP contracts ($598 million with
       responsible for provincial affairs and military and       activities in 18 provinces) and the associated
       civilian personnel located in the provinces. All of       responsibilities conferred on the CTO. The
       the personnel endorsed the program.                       appointment of USAID representatives at the
           SIGIR also noted that RTI’s activity report-          PRTs to assist in oversight should improve this
       ing—particularly training activity reporting—is           situation.
       sometimes not linked to specific program goals         t USAID is required to evaluate the contractor’s
       and objectives. Although measuring the effect of          performance annually, but for the last three
       training is unquestionably difficult, SIGIR believes      years these evaluations have been completed
       that improvements can be made in this area.               late. USAID’s evaluation of RTI for the year
                                                                 ending in May 2006 was not finalized until



                                                                               OCTOBER 30, 2008 I REPORT TO CONGRESS I   167
           Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 177 of 247

SIGIR OVERSIGHT




    May 23, 2007; the evaluation for the year               government subsequently paid RTI $56,906
    ending in May 2007 was not finalized un-                for both of these fees. SIGIR questions the
    til August 29, 2007. Nonetheless, USAID                 decision to pay fees on the lost money.
    exercised two option periods for LGP-2—in
    July and December 2006—without essential              Recommendations
    performance information on which to base the          SIGIR recommends that the USAID Mission
    decision. USAID/RIG reported this in its July         Director-Iraq take these actions:
    2007 report. SIGIR found that the evaluation          t Direct USAID officials to establish a time-
    report for the period ending May 2008 has also           frame for completing the operations manual
    not been finalized. However, on September 23,            that provides guidance to activity managers for
    2008, USAID provided SIGIR with documents                overseeing contractor performance.
    showing that the 2008 evaluation is in process.       t Direct the CTO to review and approve RTI
 t USAID’s review and approval process for RTI              vouchers and invoices as required by the con-
    invoices and vouchers is inadequate. Section             tract. Also, require the CTO to maintain docu-
    G.1 of the LGP-2 contract states that the                mentation of the approvals in the contract file.
    CTO is the authorized representative of the           t Direct that action be taken to recover the
    government to approve vouchers under this                General and Administrative fee and the fixed
    contract. The CTO’s signed designation letter            fee paid to RTI on the $185,000 in lost funds.
    also requires the CTO to provide adminis-
    trative approval of contractor vouchers or            Lesson Learned
    invoices. However, because the contract states        The overall success of a contract is determined
    that payment is to be made by means of a              by the success of its individual activities or tasks.
    letter of credit, RTI draws funds in advance.         Consequently, management needs informa-
    Consequently, the CTO is not approving the            tion at the activity level on expected outcomes,
    vouchers. The CTO is in the best position to          progress toward achieving outcomes, and costs
    determine whether RTI expenditures listed on          to determine how discrete activities contribute
    monthly invoices are appropriate. SIGIR found         to overall program goals and objectives. This is
    no evidence of written CTO approval of RTI            particularly true for large dollar-value contracts.
    invoices.
 t During the course of its work on the LGP              Management Comments and Audit Response
    contract, RTI physically lost $185,000. With          USAID concurred with the report’s findings
    the concurrence of the contracting officer,           and identified steps it is taking to address each
    RTI claimed the loss as an allowable ex-              recommendation. According to USAID, it has
    pense and submitted an invoice for the lost           already issued guidelines for its PRT representa-
    money. The invoice included RTI’s General             tives that clarify their role and has improved its
    and Administrative fee and its fixed fee. The         voucher and invoice review processes. It also



168 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 178 of 247

                                                                                           SIGIR AUDITS




       agreed that the amounts paid to RTI for the               To initially address the issue of contract ter-
       lost funds were inappropriate and stated that it     minations, SIGIR previously prepared an interim
       would include this matter as part of the closeout    report on the availability of aggregate informa-
       process.                                             tion on such contract actions involving Iraq
                                                            reconstruction managed by DoD implement-
       Iraq Reconstruction Project Terminations             ing agencies. That interim report provided an
       Represent a Range of Actions                         overview of the process for contract termination
       (SIGIR-09-004, OCTOBER 2008)                         for convenience and default, as well as available
       Introduction                                         information about contract terminations. This
       Since 2003, the U.S. government has appropriat-      follow-on report provides additional insights
       ed more than $50 billion for Iraq reconstruction.    on factors and circumstances related to contract
       More than $46 billion was appropriated through       terminations of selected projects and the reasons
       four Iraq reconstruction accounts, which were        for them.
       managed primarily by two Department of                    In this report, SIGIR’s objectives were to
       Defense (DoD) agencies:                              determine:
       t the Gulf Region Division (GRD) of the U.S.        t the numbers, types, and basis for all DoD ter-
          Army Corps of Engineers                              minations of Iraq reconstruction contracts, as
       t the Joint Contracting Command-Iraq/                  well as the characteristics of selected termina-
          Afghanistan (JCC-I/A)                                tions actions
                                                            t whether terminated projects resulted in wasted
            As of July 2008, approximately $38.37 billion      government resources
       of this amount had been obligated, much of it        t whether DoD agencies ensured the integrity
       under contractual arrangements.                         and competence of companies selected for
            SIGIR has often been asked about problems          contracts terminated for default, and whether
       in the U.S. reconstruction program, including           they took appropriate action—including
       the extent to which contracts have been termi-          suspension and debarment—against poor-
       nated because of poor performance by contrac-           performing contractors
       tors. Government contracts generally contain         t whether funds were still obligated against
       clauses that allow the U.S. government to end a         terminated contracts
       contract for a number of reasons, including:
       t if the need for the supplies or services no           SIGIR’s review was limited somewhat by
          longer exists                                     the incompleteness of the contract files for the
       t if the contractor’s performance becomes           projects reviewed, which made it difficult to
          unsatisfactory                                    thoroughly evaluate the reported terminations.
       t if some other situation develops that warrants    Although most files contained termination
          contract closure                                  modifications or notices, only a few contained



                                                                             OCTOBER 30, 2008 I REPORT TO CONGRESS I   169
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 179 of 247

SIGIR OVERSIGHT




 other required management documents, such as             often the result of changes in scope or require-
 a record of the required legal review of awards,         ment, security problems, or because the projects
 rights of parties, termination procedures, liabili-      were no longer needed. In a few cases, the proj-
 ties, settlement proposals and agreements, and           ects were terminated because the Government of
 other contractual matters. Few files contained           Iraq (GOI) did not provide the expected support.
 any information on the percentage of work                Several projects were terminated for convenience
 completed by the contractor at termination;              despite indications of inadequate contractor
 when a percentage was cited, often it was simply         performance. SIGIR also noted that several other
 a calculation of the amount of funds expended.           contractors received contracts to complete work
 Also, the contract files rarely contained records        that had been terminated for convenience.
 of agency actions to determine contractors’ prior            SIGIR reviewed 56 terminations for default:
 awards and performance before awarding new               39 from GRD, 16 from JCC-I/A, and 1 from
 contracts.                                               Multi-National Corps-Iraq. Most of the con-
                                                          tracts were terminated for poor performance
 Results                                                  by contractors and subcontractors, but a few
 As of June 2008, SIGIR identified 1,262 projects         were terminated for security reasons. Some
 that DoD had terminated, including 732 for the           of the projects were later completed by other
 convenience of the government, and 530 for de-           contactors.
 fault on the part of the contractor. These termi-            Waste can result if projects are terminated
 nated projects had initial obligations of about $1       prior to completion and not subsequently
 billion, of which approximately $600 million had         completed or used. SIGIR identified several large
 been paid to contractors, including $89.7 million        projects that were started, terminated (some
 to contractors on projects terminated for default.       more than once), and not subsequently complet-
 Although a few projects were nearly completed            ed. Other projects were terminated shortly after
 at the time, the vast majority were not. SIGIR se-       work began, requiring the U.S. government to
 lected 195 terminations for more detailed review,        pay for contractor-incurred expenses. For these
 drawing largely from projects valued at $1 mil-          projects, it appears that millions of dollars might
 lion or more, which account for approximately            have been wasted.
 80% of the initial obligation amounts.                       Regarding the projects reviewed, SIGIR
      SIGIR reviewed 135 terminations for                 found no records of any action taken to sus-
 convenience, 56 terminations for default, and 4          pend or debar defaulting contractors for poor
 terminations incorrectly identified in the Iraq          performance. Some contractors were awarded
 Reconstruction Management System. SIGIR                  additional contracts. Although the Federal
 found that terminations for convenience were             Acquisition Regulation does not require agencies




170 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 180 of 247

                                                                                            SIGIR AUDITS




       to suspend or debar contractors for poor per-         Recommendations
       formance, agencies are authorized to suspend          SIGIR recommends that GRD and JCC-I/A
       or debar contractors for failure or refusal to per-   reinforce the importance of screening contrac-
       form on a contract—and for any other serious,         tors to ensure that they have not been suspended
       compelling action affecting responsibility.           or debarred. SIGIR also recommends that
           SIGIR found that in two instances the             GRD, JCC-I/A, and the Air Force Center for
       government awarded new reconstruction                 Engineering and the Environment review all ter-
       contracts to suspended or debarred companies          minated contracts to ensure that unneeded funds
       on the Excluded Parties List System (EPLS),           have been deobligated.
       based on activities unrelated to the projects that
       SIGIR reviewed. In addition, SIGIR identified         Management Comments and Audit Response
       two contractors on the EPLS that continue to          GRD and JCC-I/A provided written com-
       work on contracts awarded to them before their        ments concurring with SIGIR’s recommenda-
       suspension. Subsequently, DoD initiated actions       tions. GRD and JCC-I/A, as well as MNF-I and
       to terminate one of these contracts. The other        MNC-I, provided technical comments that were
       contract was delayed because the GOI did not          considered in finalizing this report.
       provide title to the land on which the school was
       to be built. In summary, DoD continues to use         Agencies Need Improved Financial Data
       two contractors that have been suspended for          Reporting for Private Security Contractors
       fraud and responsibility issues.                      (SIGIR-09-005, OCTOBER 2008)
           Finally, SIGIR found that terminated projects     Introduction
       contained about $16.62 million in unliquidated        Since April 2003, private sector companies and
       obligations that the government may be able           individuals, commonly known as private secu-
       to deobligate. JCC-I/A officials speculated that      rity contractors (PSCs), have provided physical
       the contract terminating official may not have        security services to protect the personnel, facili-
       released the funds. However, GRD officials said       ties, and property of the U.S. government and its
       that the U.S. Army Corps of Engineers Financial       contractors, subcontractors, and other parties
       Management System should identify why the             supporting the U.S. mission in Iraq. The National
       funds were being held. After SIGIR informed the       Defense Authorization Act for Fiscal Year (FY)
       DoD agencies of these unliquidated obligations        2008 requires SIGIR to develop a “compre-
       in June 2008, the agencies stated that they would     hensive plan for a series of audits of contracts,
       investigate all of the obligations and take any       subcontracts, and task and delivery orders…”
       necessary actions to deobligate unneeded funds.       relating to the performance of security and
       As of September 2008, $14.50 million in unliqui-      reconstruction functions in Iraq. As part of this
       dated obligations remained.                           mandate, SIGIR reviewed available data from
                                                             the Department of Defense (DoD), Department



                                                                              OCTOBER 30, 2008 I REPORT TO CONGRESS I   171
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 181 of 247

SIGIR OVERSIGHT




 of State (DoS), U.S. Agency for International              be for other services such as providing net-
 Development (USAID) and other government                   work security
 sources on U.S.-funded private security services
 provided to the U.S. government and its contrac-              This is the best information available because
 tors and grant recipients in Iraq. These services        agencies were not required to specifically identify
 are defined in this report as guarding sites (static     and aggregate this data. It likely means that the
 security), escorting individuals and equipment           obligations identified from various government
 convoys, and providing security advice and               sources are understated. For example:
 planning.                                                t There was no financial information on obliga-
     The objective for this report was to deter-             tions for 191 companies identified in various
 mine the extent to which federal agencies have              data bases as having contracts for security
 systematically captured financial data for private          services.
 security services in Iraq since 2003, and to at-         t Financial data on subcontracts to prime
 tempt to identify the number of contracts and               contractors implementing reconstruction
 costs for private security services in Iraq from            programs is limited. DoD, DoS, and USAID
 available data sources.                                     are not required to routinely track these
                                                             costs in general and do not do so for security
 Results                                                     costs. However, from various data bases and
 DoD, DoS, and USAID have not been re-                       other sources, SIGIR identified $1.2 billion in
 quired to systematically identify financial data            subcontract costs for security. This number is
 for private security contractor (PSC) services.             likely low given the limited data available on
 Consequently, financial management systems do               subcontracts.
 not routinely capture data that would show how
 much has been obligated and spent for these in-              Having more complete financial data would
 dividual services. Obtaining data from multiple          provide managers with better information in two
 government sources, SIGIR identified:                    key areas to support future decisions to invest
 t 77 PSCs with associated obligations of about          resources. First, as the reconstruction effort
    $5.3 billion in direct contracts and subcon-          evolves from large-scale infrastructure projects
    tracts to provide security services to U.S.-          to capacity building, physical security could
    funded projects and programs since 2003.              become a larger portion of total contract cost.
 t an additional 233 contractors with about $662         Such an increase could make it more important
    million in associated obligations for contracts       to weigh the potential value of a project outcome
    to provide security services that could be for        against the potentially larger security costs.
    providing guards or escorts, but the descrip-         Second, to the extent U.S. forces are withdrawn,
    tions of work were so general that they could         and assuming that significant civilian technical




172 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 182 of 247

                                                                                             SIGIR AUDITS




       assistance missions remain, requirements for pri-      3. Identify security costs at the subcontractor
       vate security services for DoS and USAID would            level for all new projects.
       likely increase to compensate for support previ-
       ously provided by the military. PSC requirements       Lessons Learned
       could also increase because the recent reduction       At the beginning of reconstruction activities
       in violence enables more frequent personnel            in 2003, the high costs associated with provid-
       movements within Iraq but with private security        ing security for U.S. personnel in Iraq were not
       contractor support still being needed for all trips    readily apparent. Further, because there was no
       outside of U.S. secured areas.                         requirement to track these costs, it was not com-
           Finally, there are additional costs associated     pletely clear for several years that security costs
       with providing security that are also relevant,        were consuming large portions of reconstruction
       including procuring armored vehicles, hardening        budgets. However, it is now clear that these costs
       office and employee residences, and prime con-         were extremely high. As a result, SIGIR believes
       tractor overhead expenses that are charged for         that an important lesson learned from the
       security subcontracting. Financial information         experience in Iraq is the need to include security
       for these contracts and subcontracts would allow       costs in decision-making when engaging in and
       U.S agencies to assess their security costs relative   contracting for reconstruction activities in any
       to expected project benefits and costs, and it can     contingency operation including Afghanistan.
       also be useful in planning for other contingency
       operations                                             Management Comments and Audit Response
                                                              SIGIR received technical comments on the draft
       Recommendations                                        report from DoS, USAID, and MNF-I, and ad-
       SIGIR recommends that the Secretary of                 dressed these comments in the report where ap-
       Defense, Secretary of State, and USAID                 propriate. SIGIR did not obtain comments from
       Administrator take the following actions:              DoD in time to be included in the report.
       1. Develop processes for routinely capturing
          financial information for all contracts and         Status of Department of State Economic
          subcontracts for private security services. This    Support Fund Interagency Agreements
                                                              with the U.S. Army Corps of Engineers in
          should also include such ancillary costs as gov-
                                                              Iraq
          ernment furnished equipment and hardening
                                                              (SIGIR-09-006, OCTOBER 2008)
          of offices.
       2. Direct program managers to consider the costs       Introduction
          of security relative to the expected benefits for   The Economic Support Fund (ESF) is an ap-
          all new projects.                                   propriation account authorized by the Foreign




                                                                               OCTOBER 30, 2008 I REPORT TO CONGRESS I   173
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 183 of 247

SIGIR OVERSIGHT




 Assistance Act of 1961. Specific ESF dollar              in Iraq. In these agreements, ITAO and USACE
 amounts are requested in the President’s Budget          were assigned roles in carrying out ESF activities,
 to Congress and approved by the Congress                 in coordination with DoS. ITAO’s role is to coor-
 under the Department of State’s International            dinate and oversee the process for selecting and
 Affairs - Foreign Operations, Export Financing           approving projects, particularly for the PRDC
 and Related Program (Foreign Operations),                interagency agreement.
 Other Bilateral Economic Assistance, budgetary               The Foreign Assistance Act of 1961 requires
 account. Since 2003, the Congress has appropri-          agencies to spend ESF funds for the activities,
 ated $3.20 billion to ESF for Iraq reconstruction.       programs, and projects justified to the Congress.
 ESF advances U.S. foreign policy interests by:           However, changes to activities, programs, and
 t increasing the role of the private sector in the      projects are permitted if the appropriate congres-
    economy, reducing government controls over            sional committees are notified.
    markets, enhancing job creation, and improv-              In 2006, DoS and USACE executed three
    ing economic growth                                   interagency agreements under the authority and
 t developing an effective, accessible, indepen-         funding provided by Public Law 109-234, which
    dent legal system operating under the rule of         provided funding to carry out the purposes of
    law                                                   the Foreign Assistance Act of 1961. The appro-
 t assisting in the transition to transparent and        priation had a two-year life: the funds would
    accountable governance and the empower-               expire on September 30, 2007.
    ment of citizens
 t developing and strengthening the institutions         Objectives
    necessary for sustainable democracy                   SIGIR has frequently been asked why the expen-
 t strengthening the capacity to manage the hu-          diture rate for ESF funds is relatively low, com-
    man dimension of the transition to democracy          pared to other appropriations being used in Iraq.
    and a market economy and to help sustain the          To determine why this occurs, SIGIR analyzed
    neediest sectors of the population during the         the status of obligations and expenditures for
    transition                                            three ESF-funded interagency agreements valued
                                                          at $1.25 billion and the practices used to obligate
     Since mid-2006, DoS, through the Director            and expend funds.
 of Foreign Assistance, has been responsible for
 ESF programming decisions. The U.S. Agency               Results
 for International Development and DoS bureaus            SIGIR identified three significant and interre-
 have each been given responsibility for imple-           lated issues that affect the rate of obligation and
 menting ESF funds for Iraq.                              expenditure for the ESF appropriations funding
     In 2006, DOS entered into three interagency          these agreements. First, although the ESF appro-
 agreements with USACE to execute programs                priation is a two-year appropriation, obligations



174 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 184 of 247

                                                                                             SIGIR AUDITS




       recorded based on interagency agreements                a subobligation of funds against those already
       under the authority of the Foreign Assistance           obligated to pay for the projects.
       Act of 1961 do not automatically deobligate                 SIGIR’s review of funds obligated under these
       after the period of availability. Instead, the funds    agreements shows that the current total value of
       remain available for deobligation and subsequent        the agreements is approximately $1.25 billion, as
       reobligation for a period of four years after the       of September 22, 2008. Of this amount, USACE
       obligation expires. Second, although the funds          has disbursed approximately $587 million—
       identified in the agreements are obligated at the       about 47% of the total value of the agreements.
       time the agreements are signed, projects are not        The expenditure rate is low partly because only
       always associated with the agreements at that           about 72% of the $1.25 billion has been subob-
       time. SIGIR’s review shows that USACE has not           ligated, which means that USACE has awarded
       awarded contracts for $126 million from the FY          a contract for a specific project. USACE has not
       2006 ESF appropriation (15%), and $224 million          awarded contracts for $350 million (28%) in ESF
       from the FY 2007 appropriation (58%). Third,            funds. These funds remain available to DoS.
       the purpose and nature of the agreements—to
       develop the Iraqis’ capabilities—also contributes       Recommendations
       to a slower expenditure rate than would typically       This report was provided for informa-
       occur.                                                  tion purposes only and did not contain any
            The three agreements that SIGIR reviewed           recommendations.
       were intended to fund projects supporting:
       t Provincial Reconstruction Teams and                  Management Comments and Audit Response
          Provincial Reconstruction Development                SIGIR received written comments from DoS,
          Committees                                           GRD, and ITAO on a draft of this report. All
       t infrastructure security protection for oil, water,   three questioned SIGIR’s statement that funds
          and electricity sectors                              under these agreements are being expended at
       t sustainment and technical capacity develop-          a slower rate than would typically occur. SIGIR
          ment in the electricity, water, health, transpor-    has added a section to the draft that discusses
          tation, and communication sectors                    expenditure rates. GRD also provided additional
                                                               detail on the projects funded by these agree-
           USACE executes projects under these                 ments to show how the funds are being used.
       agreements after they have been identified and          SIGIR agrees with the information provided and
       approved by ITAO, which selects projects after          believes it adds to the explanation for the pace
       reviewing requests from other program ele-              of expenditure. DoS expressed concern that the
       ments in Iraq. Once ITAO approves a project             draft report contained inaccurate information
       and USACE awards a contract, it is recorded as          and misleading conclusions about DoS’s legal




                                                                               OCTOBER 30, 2008 I REPORT TO CONGRESS I   175
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 185 of 247

SIGIR OVERSIGHT




 authorities and the nature of the agreement.             post level to allow greater coordination on cross-
 SIGIR is not questioning the authority of DoS            cutting issues and daily briefings to the COM.
 to enter into these agreements, nor does SIGIR                The Economic Minister plays an important
 believe that DoS’s management of these agree-            role in the new organizational alignment, serv-
 ments is improper. However, the study’s objective        ing as the Coordinator for Economic Transition
 was to determine why funds that were reported            in Iraq (CETI). The CETI coordinates U.S.
 as fully obligated—some almost two years ago—            government policy on economic development
 have been only 47% disbursed. SIGIR identified           in Iraq—including coordinating all relevant
 two reasons for the low expenditure rate in the          elements of the U.S. Embassy—to facilitate a
 original draft and, based on the written com-            smooth transition from U.S. government and
 ments SIGIR received, added a third reason—the           other external assistance. Managing the flow of
 nature of the agreements. SIGIR believes that            information is a key element of this responsibil-
 these reasons accurately explain the expenditure         ity. The CETI reports directly to the COM and
 rates for these three agreements.                        Deputy Chief of Mission.

 Improvements Needed in Reporting                         Results
 Status of Reconstruction Projects to                     The Department of State (DoS) has various
 Chief of Mission
                                                          avenues for communicating information on
 (SIGIR-09-007, OCTOBER 2008)
                                                          Iraq reconstruction projects, but they fall short
 Introduction                                             of ensuring that the COM receives information
 In July 2008, the U.S. Ambassador to Iraq (Chief         critical for making decisions on reconstruc-
 of Mission, or COM) raised questions about the           tion projects. The current process for reporting
 availability of management information needed            reconstruction status to the COM includes three
 for oversight of agency reconstruction projects.         sources of information:
 At the COM’s request, SIGIR initiated a review           t The Reconstruction Core Group, which meets
 to identify and determine the adequacy of the               weekly with representatives from key recon-
 processes used to provide the current status of             struction organizations, is the COM’s primary
 reconstruction projects to the COM.                         source of project-related information.
     On May 23, 2007, the U.S. Embassy-                   t The Section 2207 Report, a quarterly report
 Baghdad’s Organization and Staffing Report                  to Congress, estimates the cost to complete
 formalized a number of changes designed to                  individual projects funded by the Iraq Relief
 improve the overall efficiency and effectiveness            and Reconstruction Fund (IRRF).
 of organizations in support of operations and            t The Iraq Reconstruction Management System
 ongoing efforts for the transition in Iraq. The             provides aggregate data on Iraq reconstruction
 report recommended scheduled meetings at the                efforts funded by the U.S. government.




176 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 186 of 247

                                                                                            SIGIR AUDITS




           Despite these reporting mechanisms, there            identifying key elements of a project—such as
       are no formalized policies or guidance to outline        cost, schedule, and performance—to objec-
       what, when, or how to report reconstruction              tively provide the status of a project.
       project status to the COM, according to senior        2. Direct the Coordinator for Economic
       officials. In addition, there is no systematic           Transition in Iraq to establish a process based
       process or criteria to analyze the cost, schedule,       on the new policy guidance to ensure that
       performance, or associated impact that auto-             all reconstruction projects, regardless of
       matically initiate reporting to the COM based            funding source or agency management, are
       on these criteria. Project reporting is left to the      accurately and adequately reported to the U.S.
       discretion of project managers, subject matter           Ambassador. If a project is delayed or termi-
       experts, and other senior leaders. For example,          nated, the Coordinator should also consider
       until recently, the COM was unaware of various           the associated impact on quality of life and
       issues impacting the successful completion of the        diplomatic relationships. Any project deviat-
       Falluja wastewater project, the only wastewater          ing from established criteria should trigger
       system built from the “ground up.” Security con-         required notification to the Ambassador.
       cerns, inadequate design, poor contractor perfor-
       mance, and work stoppages for non-payment             Management Comments and Audit Response
       of contractor invoices caused repeated delays         In written comments on a draft of this report, the
       in the project. Without a formalized reporting        Deputy COM and the Commanding General,
       process or established reporting criteria, projects   U.S. Army Corps of Engineers Gulf Region
       with substantial delays, spiraling costs, security    Division (GRD), concurred with the report, and
       concerns, or other high-risk issues may not be        the Deputy COM stated that action to imple-
       brought to the COM’s attention, potentially           ment SIGIR’s recommendations is underway.
       resulting in poor management decisions and            The Deputy Chief of Mission indicated that she
       wasted taxpayer dollars.                              had requested the Coordinator for Economic
                                                             Transition in Iraq to design a process to report
       Recommendations                                       project status, with some measure of objectivity,
       SIGIR recommends that the U.S. Ambassador to          for problem projects.
       Iraq take these actions:                                   The Deputy COM suggested that for clar-
       1. Establish and publish policy and guidance to       ity’s sake, the second recommendation involv-
          uniformly report the status of reconstruction      ing “all projects, regardless of funding source or
          projects to the U.S. Ambassador. The policy        agency management” should be refined to read
          and guidance should consider stratifying and       “all non-military projects, regardless of funding
          prioritizing projects to be reported to the        source or agency management,” indicating that
          U.S. Ambassador. Furthermore, the policy           the COM does not have authority over proj-
          and guidance should establish a means of           ects funded by the U.S. military. SIGIR did not



                                                                              OCTOBER 30, 2008 I REPORT TO CONGRESS I   177
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 187 of 247

SIGIR OVERSIGHT




 change the recommendation because the major-             often with a focus on the adequacy of internal
 ity of remaining reconstruction projects are             controls and the potential for fraud, waste, and
 funded by DoD. Consequently, SIGIR believes              abuse. This includes a series of focused contract
 that the process being developed to provide the          audits633 of major Iraq reconstruction contracts
 COM information should include reconstruc-               to enable SIGIR to respond to a congressional
 tion projects funded by DoD. Although SIGIR              mandate for a “forensic audit” of U.S. spending
 realizes that there is a division of responsi-           associated with Iraq reconstruction.
 bilities between the Embassy and MNF-I, that
 does not exclude the sharing of information of           Ongoing Audits
 mutual interest. Moreover, National Security             SIGIR is currently working on these ongoing
 Presidential Directive (May 11, 2004) states that        audits:
 “The Secretary of State shall be responsible for         t SIGIR-8003: Review of Spending and
 the continuous supervision and general direc-               Performance under Kellogg Brown &
 tion of all assistance for Iraq.” Consequently,             Root Services, Inc. (KBR) Reconstruction
 SIGIR believes that the process being devel-                Projects—Oil Sector (focused contract audit)
 oped to provide the COM information should               t SIGIR-8017: Review of Department of Defense
 include reconstruction projects for the benefit             Contracts in Iraq with the Aegis Private
 of Iraq, funded by DoD. Including such in-                  Security Company
 formation is consistent with the collaborative           t SIGIR-8018: Review of Quick Response Fund
 working relationship between the COM and                    (QRF) and Iraq Rapid Assistance Program
 the Commanding General, MNF-I. The extent                   (IRAP)
 and scope of the information would be decided            t SIGIR-8019: Joint Review with Department of
 as part of the ongoing process described in the             State Office of Inspector General of Blackwater
 Deputy COM’s comments.                                      Contract and Associated Task Orders for
      MNF-I and GRD provided additional                      Worldwide Personal Protective Services (re-
 comments, which for the most part included                  places former SIGIR Project 7018)
 suggestions for technical changes to the report.         t SIGIR-8022: Review of the Transition of Iraq
 SIGIR considered these comments in preparing                Reconstruction Projects to the Government
 this final report and made changes considered               of Iraq
 appropriate.                                             t SIGIR-8031: Review of Military Field
                                                             Commanders’ Experiences Working with and
 Ongoing and Planned Audits                                  Managing Private Security Contractors in the
 SIGIR conducts primarily performance audits                 Iraqi Theater of Operations
 that assess the economy, efficiency, effectiveness,      t SIGIR-8032: Review of DoD’s Theater-wide
 and results of Iraq reconstruction programs,                Security Services (TWISS) Contract




178 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 188 of 247

                                                                                            SIGIR AUDITS




       t SIGIR-8033: Review of U.S. Plans and                    SIGIR’s strategic plan recognizes two specific
          Outcomes of Training and Equipping Iraqi           legislative mandates affecting SIGIR audits. The
          Security Forces                                    first is the mandate for SIGIR to complete a fo-
       t SIGIR-8034: Review of Opportunities To             rensic audit report on all amounts appropriated
          Increase Cost-sharing Arrangements for             or otherwise made available for Iraq reconstruc-
          Reconstruction of Iraq                             tion before SIGIR goes out of existence. As part
       t SIGIR-8035: Review of DoD’s Program To             of that effort, SIGIR has completed eight focused
          Help the Government of Iraq Restart State-         contract audits dealing with the outcomes, cost,
          owned Factories                                    and oversight associated with major reconstruc-
       t SIGIR-8036: Review of the Effectiveness of         tion contacts in Iraq, as well as vulnerabilities to
          Provincial Reconstruction Teams’ Use of            fraud, waste, and abuse. Another such review
          Performance Measures in Iraq                       is ongoing, and others are planned. The second
       t SIGIR-8037: Review of the National                 mandate gave SIGIR a lead role in developing a
          Maintenance Contract and Related Contracts         comprehensive audit plan for a series of audits
          (focused contract audit)                           of federal agency contracts, subcontracts, task
       t SIGIR-8038: Review of DoS Management               orders, and delivery orders for the performance
          Practices Related to Grants to the International   of security and reconstruction functions in Iraq,
          Republican Institute and National Democratic       in consultation with other inspectors general.
          Institute for Democracy-building Projects in       SIGIR’s strategic audit plan can be found at
          Iraq                                               http://www.sigir.mil/audits/pdf/Audit_Strategic_
       t SIGIR-8039: Review of the Planning,                Plan.pdf.
          Management, and Impact of U.S. Capacity-                During this quarter SIGIR—in consulta-
          development Activities in Iraq                     tion with DoD OIG, DoS OIG, and USAID
                                                             OIG—completed the comprehensive audit plan
       Planned Audits                                        audits of private security contractors. Although
       SIGIR’s audit planning is aligned with two key        some of the audits identified in the plan will be
       goals contained in SIGIR’s strategic audit plan:      completed by SIGIR, others are expected to be
       t improving business practices and accountabili-     completed by the other inspector general agen-
          ty in managing contracts and grants associated     cies. This quarter, SIGIR issued the first report
          with Iraq reconstruction                           under this mandate—SIGIR-09-005, “Agencies
       t assessing and strengthening the economy,           Need Improved Financial Data Reporting for
          efficiency, and effectiveness of programs          Private Security Contractors.” Other private
          and operations designed to facilitate Iraq         security contractor audits are ongoing. This plan
          reconstruction                                     may be found at http://www.sigir.mil/audits.




                                                                              OCTOBER 30, 2008 I REPORT TO CONGRESS I   179
           Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 189 of 247

SIGIR OVERSIGHT




 SIGIR INSPECTIONS

 This quarter, SIGIR Inspections conducted nine           adequately planned for and whether it is likely to
 assessments, issued in three reports. Three of           continue.
 the nine projects were assessments of relief and             Since the Inspections program began in sum-
 reconstruction work funded under the Iraq-               mer 2005, SIGIR has completed 131 project as-
 Commander’s Emergency Response Program                   sessment reports, 96 limited on-site inspections,
 (I-CERP). The remaining six assessments                  and 640 aerial assessments.
 comprised three IRRF-funded projects, two DFI-               This quarter, for the first time, SIGIR
 funded projects, and one CERP-funded project.            Inspections assessed activities funded by the
      SIGIR’s construction assessments addressed          I-CERP; these funds are Development Fund
 these general questions:                                 for Iraq (DFI) monies transferred to the United
 t Were the project components adequately de-            States for disbursement in accordance with the
    signed before construction or installation?           I-CERP Standard Operating Procedures issued
 t Did the construction or rehabilitation meet the       by MNC-I. The Al Quds, Al Mualameen, and
    standards of the design?                              Al Faoo school projects were all funded under
 t Were the contractor’s quality control (QC) and        I-CERP.
    the U.S. government’s quality assurance (QA)              At the time of the inspections, the three school
    programs adequate?                                    projects were not complete. MNC-I representa-
 t Were project sustainability and operational           tives reported that the local Iraqi contractor
    effectiveness adequately addressed?                   requested to be released from the contracts
 t Were the project results consistent with the          because he had received multiple solicitations for
    original objectives?                                  bribes from Government of Iraq (GOI) repre-
                                                          sentatives. The Iraqi contractor stated that he
     SIGIR’s sustainment assessments focus on             refused to make the bribe payments and had re-
 whether the projects delivered to the Iraqis were        ceived threats against himself, his colleagues, and
 operating at the capacity planned in the original        his family. MNC-I representatives reported that
 contract or task order objective. To accomplish          Coalition forces closed the contracts and made
 this, SIGIR determined whether the projects              partial payments to the contractor for work
 were at planned capacity when accepted by the            completed at the time the projects were closed
 U.S. government, when transferred to Iraqi op-           out. MNC-I reports that attempts were under-
 erators, and during the assessment. In addition,         way to obtain another contractor to complete the
 SIGIR determined whether sustainability was              refurbishments.



180 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
    Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 190 of 247

                                                                                             SIGIR INSPECTIONS




Table 4.3

Nine Projects Assessed this Quarter ($ Thousands)
                           Assessment                    Budgeted        Executing Funding
Project Name               Type            Province          Cost        Agency    Source       Contractor               GRD Region
                                                                                                Washington
Sadr City R3 Water
                           Construction    Baghdad         $65,848       GRC       IRRF         International, Inc./           Central
Treatment Plant
                                                                                                Black & Veitch
Falluja Waste Water
                           Construction    Anbar           $29,558       GRC       IRRF         FluorAMEC                      Central
Treatment Plant
Falluja Sewer–Area A
                           Construction    Anbar            $2,906       GRC       IRRF         Local                          Central
Construction and Repair
Falluja Sewer–Pump Station
                           Construction    Anbar            $7,223       GRC       CERP         Local                          Central
1&2
Falluja Sewer–Force Main   Construction    Anbar            $1,804       GRC       DFI          Local                          Central
Falluja Sewer–Earthwork for
                            Construction   Anbar            $2,769       GRC       DFI          Local                          Central
the WWTP
Al Quds School             Sustainment     Baghdad            $420       MNC-I     I-CERP       Local                          Central
Al Mualameen School        Sustainment     Baghdad            $389       MNC-I     I-CERP       Local                          Central
Al Faoo School             Sustainment     Baghdad            $441       MNC-I     I-CERP       Local                          Central




                      The Falluja Waste Water Treatment System            t A sufficient supply of fuel to operate genera-
                  was originally planned to cost $32.5 million, to           tors or power from the Iraqi national grid
                  be completed in January 2006, and to serve the             must be made available to continuously oper-
                  entire city of Falluja. Now, it will cost at least         ate the generators at the wastewater treatment
                  three times as much as originally planned, will            plant and pump stations.
                  be only partially functioning in April 2009 at the      t Provision must be made to connect homes to
                  earliest, and will serve less than half of the area        the wastewater collection system. Currently,
                  originally intended.                                       neither the U.S. government nor the GOI has
                      The wastewater treatment plant for the                 funding in place to connect the houses to the
                  Falluja Waste Water Treatment System was origi-            system.
                  nally designed using a lagoon system; however,          t A number of contractors with contracts
                  at the insistence of the Ministry of Municipalities        funded by the DFI have not received payment
                  and Public Works, it was re-designed to use                for their work from the GOI for extended time
                  a mechanical, activated-sludge system. The                 periods—some for almost two years. Failure
                  work completed appeared to meet the contract               to pay contractors promptly has impeded
                  specifications as a result of good quality assur-          progress and resulted in one instance in which
                  ance on the part of the government. Before any             a contractor denied the use of a force main
                  of the residents of Falluja can receive the benefits       pipeline to the wastewater treatment system by
                  of a wastewater treatment system, a number of              locking the manholes and valve boxes.
                  problems must still be overcome:



                                                                                             OCTOBER 30, 2008 I REPORT TO CONGRESS I   181
           Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 191 of 247

SIGIR OVERSIGHT




                                    Figure 4.1

                                    Project Assessments

                                    Approximate locations of the 131 projects where inspections were
                                    conducted, analyzed, and reported to date.

                                                                               1
                                                                       2
                                                                           1        5
                                                                               2
                                                                 2         3                  1
                                                                                   3 2
                                                                                     2 1          1
                                                                                                          1
                                                                                        8
                                                                                     1                        1
                                                                                   2     1
                                                                                      2




                                                                                                              4
                                                                                       4 1
                                                                                   5 6 3
                                                                                          6
                                                                                       2 1            2
                                                                                      3 4 6
                                                                                    1     7
                                                                                       1


                                                                                                          4
                                                                                                  1                1
                                                                                                          2
                                                                                                                  3 3     5 5
                                                                                                                        4 3


                                              This Quarter                                                                      2
                                              Other Quarters




     The inspection of the IRRF-funded Sadr City                       identified with the design and construction work
 R3 Water Treatment Plant revealed a project                           under the original contract, adequate construc-
 originally to be built under a U.S. Agency for                        tion and effective contractor QC and govern-
 International Development contract with Bechtel                       ment QA under the USACE have resulted in a
 National, Inc. (Bechtel). Bechtel sub-contracted                      project currently estimated to be 92% complete,
 with Parsons Global Services, Inc. (Parsons) for                      functioning at nearly full design capacity and
 the design and construction of the project. When                      capability.
 the project was reported to be 85% complete,                              Table 4.3 lists the project assessments that
 Bechtel and Parsons departed Iraq, and the                            SIGIR completed this quarter. For a complete list
 project was turned over to the U.S. Army Corps                        of project assessments from previous quarters,
 of Engineers (USACE) to be finished. USACE                            see Appendix J.
 contracted with Washington International, Inc./                           Figure 4.1 shows the approximate location of
 Black & Vietch to complete the design and con-                        each project assessed this quarter and in previous
 struction of the project. Although problems were                      quarters.



182 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
         Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 192 of 247

                                                                                                           SIGIR INSPECTIONS




Falluja wastewater project: Inlet tank and screen structure.           Falluja wastewater project: Oil and grit tank and classiﬁer.




                         SIGIR Project Assessments                                about the costs, timeliness, and extent of con-
                         This section provides summaries of SIGIR                 struction. The Audit Directorate is addressing
                         project assessment reports completed this quar-          the Ambassador’s concerns about the adequacy
                         ter. For the full reports, see the SIGIR website,        of progress reporting in SIGIR Audit 09-007,
                         www.sigir.mil.                                           “Improvements Needed in Reporting the Status
                                                                                  of Reconstruction Projects to Chief of Mission.”
                         Falluja Waste Water Treatment System,                        On March 23, 2004, an indefinite delivery/in-
                         Falluja, Iraq                                            definite quantity, cost-plus award-fee contract to
                         SIGIR PA-08-144
                                                                                  restore, rebuild, and develop water, wastewater,
                         SIGIR PA-08-145
                         SIGIR PA-08-146                                          and solid waste projects to assist in the restora-
                         SIGIR PA-08-147                                          tion of the Iraqi infrastructure was awarded
                         SIGIR PA-08-148                                          to FluorAMEC of Greenville, South Carolina.
                                                                                  On June 26, 2004, a delivery order against the
                         In July 2008, the U.S. Ambassador became                 contract for $32.5 million was issued to design
                         “extremely concerned” that the Falluja Waste             and construct a new wastewater treatment
                         Water Treatment System634 had “gone so far off           system, comprising a sewer collection network,
                         track and for so long.” Specifically, a project that     trunk lines, pump stations, and a wastewa-
                         was originally planned to cost $32.5 million, be         ter treatment plant for the city of Falluja. The
                         completed in 18 months in January 2006 by one            projected start date was July 1, 2004; the project
                         contractor, and serve the entire city of Falluja,        was scheduled to be completed in 18 months. In
                         now would cost $98 million, be only partially            September 2005, after the project experienced
                         completed in 56 months in April 2009 under the           schedule delays and cost growth of approxi-
                         original contract and 45 others, and serve only          mately $25.8 million, the Iraq Reconstruction
                         9,300 homes—only 38% of the city of Falluja.             Management Office635 terminated the original
                         The Ambassador was concerned not only with               FluorAMEC contract. At that time, only a
                         the costs, timeliness, and extent of, but also with      portion of one collection network was com-
                         the adequacy of progress reporting. This inspec-         plete. Since then, 45 separate contracts have
                         tion report addresses the Ambassador’s concerns          been awarded to Iraqi contractors to complete



                                                                                                         OCTOBER 30, 2008 I REPORT TO CONGRESS I   183
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 193 of 247

SIGIR OVERSIGHT




 portions of the wastewater treatment system and          with outfall to the Euphrates River. However, the
 provide needed equipment and supplies. At the            objective was ultimately modified to design and
 time of the SIGIR assessment, the costs of the           construct collection systems for 9,300 homes in
 Falluja Waste Water Treatment System had risen           only three of the eight areas within the city of
 to $98 million, of which $18.7 million had been          Falluja, trunk and force main pipelines, three
 expended under the FluorAMEC delivery order,             pump stations, a wastewater treatment plant,
 and $79.3 million had been obligated for the 45          and an effluent pump station with outfall to the
 contracts to complete the system.                        Euphrates River.
     SIGIR subjectively chose five contracts to               Costing approximately $98 million,636 the
 review in its assessment report. The contracts           Falluja Waste Water Treatment System is the only
 selected provide coverage of all three funding           major new sewage system being constructed and
 sources and multiple facets of the project, includ-      is one of the largest water projects funded by the
 ing sewer collection Area A, the force main, and         U.S. government in Iraq. This project has been
 the wastewater treatment plant.                          identified as a priority project for the U.S. gov-
                                                          ernment and the GOI because it is to provide
 Project Assessment Objectives                            sewage treatment for a predominantly Sunni
 The objective of these project assessments was           area.
 to provide real-time information on relief and
 reconstruction projects to interested parties to         Issues Affecting the Costs, Timeliness, and
 enable appropriate action, when warranted.               Extent of Construction
     SIGIR conducted these project assessments            Although several factors contributed to the
 in accordance with the Quality Standards for             project slipping drastically behind schedule and
 Inspections issued by the President’s Council on         escalating costs, the main reasons involve:
 Integrity and Efficiency. The assessment team            t unrealistic expectations by the U.S. govern-
 comprised an engineer/inspector and an auditor/             ment with regard to schedule and cost esti-
 inspector.                                                  mates, considering the security situation
                                                          t the decision to redesign the wastewater
 Project Objective                                           treatment plant from a lagoon system to an
 The original objective of the FluorAMEC                     activated-sludge system
 contract delivery order was to design and con-           t funding and contracting issues
 struct a wastewater treatment system to serve            t indecision by the U.S. government with regard
 the then-estimated 24,400 homes in the entire               to identifying a path forward for this project
 city of Falluja. The system was to include eight         t limited contractor and subcontractor pool to
 sewer collection networks, trunk and force main             choose from and the resulting quality issues
 pipelines, seven pump stations, a wastewater             t workplace safety issues at the project sites
 treatment plant, and an effluent pump station



184 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
      Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 194 of 247

                                                                                                  SIGIR INSPECTIONS




                     Conclusions                                                submittal for the wastewater treatment
                     The assessment determined that:                            plant had “many technical issues” requir-
                     1. The wastewater treatment plant for the                  ing Washington International, Inc./Black &
                         Falluja Waste Water Treatment System                   Vietch to develop detailed designs for the
                         was originally designed using a lagoon                 chlorination system, scrubber, polymer slab,
                         system; however, because the Ministry of               and polymer system design. In addition, a
                         Municipalities and Public Works refused to             peer design review was required to bring the
                         even consider a lagoon system, the U.S. gov-           pump stations “up to international safety
                         ernment agreed to re-design the wastewater             and engineering code compliance.” Also,
                         treatment plant using a mechanical system              the original designs for all three collection
                         (activated-sludge units). According to repre-          systems were technically inadequate because
                         sentatives of the Iraq Transition Assistance           the original design engineer was unable
                         Office and the U.S. Army Corps of                      to complete site surveys due to security
                         Engineers, the design drawings for both the            concerns.
                         wastewater treatment plant and the pump
                         stations were “technically inadequate,” which          After the project was re-designed two
                         required the U.S. government to contract               separate times at significant additional
                         with Washington International, Inc./Black              cost to the U.S. government, the contract’s
                         & Vietch to complete the construction pack-            design and specifications were eventually
                         age. For example, the contractor’s design              revised to be specific enough to construct




Falluja wastewater project: efﬂuent pump station construction.   Falluja wastewater project: F1 Pump Station wall construction.




                                                                                                 OCTOBER 30, 2008 I REPORT TO CONGRESS I   185
           Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 195 of 247

SIGIR OVERSIGHT




       the wastewater treatment plant and associ-              replacement prior to issuance of final pay-
       ated facilities. The revised design has taken           ment. The inspection team concluded that
       into consideration the sequencing of work               the Camp Falluja Resident Office provided
       and the relationship to other contract work.            adequate oversight to ensure that construc-
       The revised drawings and specifications ap-             tion met the standards of the design.
       pear to be complete and consistent with the
       contract’s requirements. However, it must          3.   The contractors’ QC plans were sufficiently
       be noted that the primary design concern                detailed, including the use of daily QC
       of the Ministry of Municipalities and Public            reports to document construction deficien-
       Works—the odor produced by a lagoon                     cies. The daily QC reports documented the
       system—was not addressed by the original                number of workers on site, the construc-
       design of the wastewater treatment plant                tion activities performed, and provided
       with the activated-sludge units. During the             numerous photographs of work activities
       design review process, this was identified;             performed. According to Camp Falluja
       however, because of project funding con-                Resident Office representatives, the con-
       straints, it was not remedied. Consequently,            tractor’s daily QC reports were useful but
       the residents of Falluja, many of whom will             showed what the contractor wanted them to
       not have access to the sewer system, will be            see.
       subjected to significant odors emitted from
       the wastewater treatment plant.                         The government QA program was effective
                                                               in ensuring that construction of the entire
 2.    The majority of the work observed met the               Falluja Waste Water Treatment System was
       standards of the revised designs. Because of            adequate. The security situation in and
       the security situation, the inspection team             around this project has been extremely
       was able to inspect only the wastewater                 volatile, which severely limited the ability of
       treatment plant and Pump Station F1. At                 Camp Falluja Resident Office representa-
       the wastewater treatment plant, no signifi-             tives to perform the depth of QA oversight
       cant deficiencies were observed; however,               required for a project this large and com-
       at Pump Station F1, the inspection team                 plex. The constant threat of attacks either on
       observed an area of inadequately poured                 site or during the drive to and from the site
       concrete. According to a representative of              limited the frequency and duration of Camp
       the Camp Falluja Resident Office of the                 Falluja Resident Office representatives’ proj-
       U.S. Army Corps of Engineers Gulf Region                ect visits to an hour or two every other week.
       Central, the unacceptable concrete work had
       previously been identified on a deficiency              Technical precision and contractor safety
       list and will be inspected for removal and              issues for the wastewater treatment system



186 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 196 of 247

                                                                             SIGIR INSPECTIONS




          required more QA oversight than the                   specifications for the wastewater treatment
          Camp Falluja Resident Office could provide            plant and pump stations, which provided
          because of the security situation. Therefore,         vastly improved durability from higher con-
          a contract was awarded to a local contrac-            crete density and provided concrete com-
          tor that employed Iraqi engineers from                pressive-strength test results that are well
          the Falluja area as QA representatives to             above the minimum required characteristic
          perform field engineering and inspections             strength. Camp Falluja Resident Office
          services during construction. The QA rep-             representatives consider this an “insurance
          resentatives were on site during construc-            policy” to overcome the “inherent flaws in
          tion events, monitored field activities, and          concrete production and placement that
          completed daily QA reports that document-             exist in the Iraqi construction industry at
          ed significant construction activities and            present.” In addition, Camp Falluja Resident
          included photographs of construction work             Office representatives mentor the local Iraqi
          performed throughout the day. According               contractors with safety briefings and con-
          to Camp Falluja Resident Office representa-           struction techniques. Throughout the dura-
          tives, the QA representatives served as their         tion of this project, Camp Falluja Resident
          “eyes and ears on the ground.”                        Office representatives made a concerted
                                                                effort to promote safety as much as quality
          The lack of local contractors with the techni-        with the local contractors. Several accidents
          cal capabilities to perform construction              have occurred at the project sites—resulting
          activities that comply with international             in four fatalities. The deaths are a testament
          standards presented a constant challenge.             to the refusal of the local contractors to
          According to Camp Falluja Resident Office             conform to the safety practices recommend-
          representatives, their goal was to achieve a          ed by the Camp Falluja Resident Office
          “minimum acceptable quality” at the project           representatives.
          sites, which they believed was a realistic
          approach to managing this project. Camp               The Camp Falluja Resident Office’s robust
          Falluja Resident Office representatives               QA program compensated for the technical
          believe that this goal does not mean dimin-           and safety limitations of the local contrac-
          ished quality, but rather a practical approach        tors. Specifically, the QA program encour-
          when taking into consideration security,              aged safety and quality while ensuring the
          safety, and the desire for project progress.          completion of the project.

          Camp Falluja Resident Office representa-         4.   Sustainability was not adequately addressed
          tives have instituted improved concrete               for this project. At the inception of the




                                                                            OCTOBER 30, 2008 I REPORT TO CONGRESS I   187
           Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 197 of 247

SIGIR OVERSIGHT




       project, the U.S. government wanted the            Grid would not provide “any significant
       wastewater treatment plant to use a lagoon         improvements [for permanent power] in the
       system because it required little power,           foreseeable future.” As a result, the solution
       no skilled personnel, and little mainte-           to the lack of permanent power was to fur-
       nance to operate; however, the Ministry            ther redesign the wastewater treatment plant
       of Municipalities and Public Works (the            to operate by continuous-use generators,
       Ministry) rejected the lagoon system               instead of standby generators.
       because it was for “third-world countries.”
       Instead the Ministry requested the use of a        According to Gulf Region Division repre-
       mechanical (activated-sludge unit) system.         sentatives, it will take approximately 520
       Ultimately, the U.S. government accepted           gallons of fuel per hour (12,480 gallons per
       the Ministry’s proposal to use a mechanical        day) to operate the generators for the full
       system; this decision will have significant,       running of the wastewater treatment system
       irreversible, and long-term ramifications on       (all four wastewater treatment plant trains
       the future operation and maintenance of the        and three pump stations for eight collec-
       wastewater treatment plant and associated          tion areas); although it will require 200-250
       facilities.                                        gallons of fuel per hour (4,800-6,000 gallons
                                                          per day) to operate the limited service por-
       When the original delivery order was               tion of this project (two of the four waste-
       awarded in mid-2004, little permanent              water treatment plant trains and two pump
       power was required because the wastewa-            stations for three collection areas).
       ter treatment plant was designed with a            Currently, no contract exists to provide the
       lagoon system. In November 2005, when              fuel needed to operate the generators at the
       the U.S. government agreed to redesign the         wastewater treatment plant and pump sta-
       wastewater treatment plant from a lagoon to        tions. The inspection team was told that the
       a mechanical system, the need for perma-           Ministry would be responsible for provid-
       nent, reliable power became critical. In June      ing the fuel. Unfortunately, the Ministry of
       2006, a contract funded with DFI funds             Municipalities and Public Works has not yet
       was awarded to provide power to operate            committed to providing the fuel that will be
       the newly designed mechanical wastewater           required to run the wastewater treatment
       treatment plant and Pump Station F1—               plant and three pump stations.
       specifically, feeder lines connecting the plant
       and pump station to a local substation.            This sustainability issue presents a serious
                                                          problem for both the U.S. government and
       However, by July 2007, U.S. government rep-        the GOI. Specifically, if the GOI cannot
       resentatives realized that the Iraqi National      provide an adequate amount of fuel to



188 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 198 of 247

                                                                          SIGIR INSPECTIONS




            continuously operate the wastewater treat-       treatment system. Currently, neither the
            ment plant and pump stations, the Falluja        U.S. government nor the GOI has funding
            Waste Water Treatment System will not            in place to perform the house-connection
            operate, and the substantial investment by       work; therefore, no Falluja residents will
            the U.S. government will be wasted.              benefit from the wastewater treatment
                                                             system.
       5.   The results of the Falluja Waste Water
            Treatment System project will not be con-        In addition, a number of contractors with
            sistent with either the original or revised      contracts funded by the DFI have not
            project objectives. Originally, the project      received payment for their work on the
            objective was to provide a comprehensive         wastewater treatment system for extended
            wastewater treatment system for the entire       time periods. For example, the contractor
            city of Falluja; however, due to significantly   who constructed the Force Main pipeline
            increased costs and project delays, the objec-   is owed approximately $1.3 million by the
            tive was modified to provide the backbone        Ministry of Finance under his contract.
            to the wastewater treatment system (i.e.,        The Iraq Transition Assistance Office has
            wastewater treatment plant, pump sta-            been actively pursuing the payment of the
            tions, and trunk lines) and make it available    DFI-funded contracts with the Ministry of
            to only three of Falluja’s eight collection      Finance. Subsequent to the issuance of the
            areas. The original intent was to provide        draft report, the Iraq Transition Assistance
            house-connection pipes to within one me-         Office representatives stated that two pay-
            ter of the property line, and the Ministry       ments, totaling approximately $570,000,
            of Municipalities and Public Works would         have been made by the Ministry of Finance.
            be responsible for making the connections
            from each house to the collection system. In     According to U.S. government representa-
            a cost-saving measure, the Ministry has pro-     tives, the Ministry of Finance is “days away”
            posed allowing each homeowner to make            from making the payment to the contractor;
            the connection to the collection system.         however, this payment is almost two years
            Camp Falluja Resident Office representa-         overdue. Until payment is received, the
            tives are concerned about this proposal: they    contractor has denied use of the Force Main
            believe that homeowners will simply knock        pipeline to the wastewater treatment system
            a hole through the manhole walls, damag-         by locking the manholes and valve boxes.
            ing the collection system. Without house         Without the use of the Force Main pipeline,
            connections to the collection systems, there     no wastewater will travel from Pump Station
            will be no method of transferring wastewa-       F1 to the wastewater treatment plant.
            ter from individual houses to the wastewater



                                                                         OCTOBER 30, 2008 I REPORT TO CONGRESS I   189
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 199 of 247

SIGIR OVERSIGHT




 Recommendations                                          Sadr City R3 Water Treatment Plant,
 To protect the U.S. government’s investment              Baghdad, Iraq
 of approximately $98 million, SIGIR recom-               SIGIR PA-08-143
 mends that the Iraq Transition Assistance Office         This project assessment was initiated as part
 Director:                                                of SIGIR’s continuing assessments of selected
 t Coordinate efforts with the GOI to ensure             reconstruction activities in the water sector. This
    that an adequate amount of fuel is provided           project assessment was conducted in accordance
    until permanent, reliable power is available to       with the Quality Standards for Inspections is-
    operate the wastewater treatment plant and the        sued by the President’s Council on Integrity and
    pump stations.                                        Efficiency. The assessment team comprised a
 t Coordinate efforts with the GOI to ensure a           professional engineer/inspector and an auditor/
    solution to permanent power for the waste-            inspector.
    water treatment plant and pump station.
 t Coordinate with the GOI to guarantee that the         Project Objectives
    house connections are made to tie the three           The objective of the Sadr City R3 Water
    collection areas into the sewer network system.       Treatment Plant is to provide 4,000 cubic
 t Continue efforts with the GOI to ensure that          meters (4 million liters) per hour of potable
    the remaining contractors with outstanding            water to serve approximately 192,000 residents
    balances from the DFI contracts are paid.             in Sadr City. It was designed to receive untreated
                                                          water from the existing raw water supply system
 Management Comments                                      and supply treated potable water to the exist-
 SIGIR received comments on its draft report              ing distribution system. The plant is to employ
 from the U.S. Embassy-Iraq, concurring with              approximately 150 operations, maintenance, and
 the recommendations in the report. Specific              management personnel.
 comments were also provided to clarify tech-                 The Sadr City R3 Water Treatment Plant was
 nical aspects of the report. The Gulf Region             originally to be built under a U.S. Agency for
 Division of the U.S. Army Corps of Engineers             International Development (USAID) contract
 also provided technical comments for clarifica-          with Bechtel National, Inc. (Bechtel). Bechtel
 tion. SIGIR reviewed the comments provided by            sub-contracted with Parsons Global Services,
 both the U.S. Embassy-Iraq and the Gulf Region           Inc. (Parsons) for the design and construction
 Division and revised the final report as appropri-       of the project. When the project was reported to
 ate. SIGIR appreciates the concurrence of the            be 85% complete, Bechtel and Parsons departed
 U.S. Embassy-Iraq with the recommendations of            Iraq and the project was turned over to the
 the draft report.                                        U.S. Army Corps of Engineers (USACE) to be
                                                          finished. USACE contracted with Washington
                                                          International, Inc./Black & Vietch to complete
                                                          the design and construction of the project.

190 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 200 of 247

                                                                               SIGIR INSPECTIONS




                                                                                           Sadr City water project:
                                                                                           ﬂocculation tanks.



       Project Assessment Objectives                              would dump the residual solids solution
       The objective of this project assessment was               into the existing Police Canal. Because of
       to provide real-time information on relief and             environmental concerns, the contractor de-
       reconstruction projects to interested parties to           termined that a three-cell lagoon would be
       enable appropriate action, when warranted.                 constructed to settle out the solids in the re-
                                                                  sidual solids solution. The U.S. government
       Conclusions                                                issued a grant agreement with the Ministry
       The assessment determined that:                            of Water Resources to construct three
       1. The final plans and designs for the Sadr                residual sludge lagoons for the Sadr City
           City R3 Water Treatment Plant were ef-                 R3 Water Treatment Plant for $4,161,176.
           fective for the construction of the facility.          As of August 2008, the lagoon construc-
           Buildings and facilities for the Sadr City             tion had been delayed due to indecision on
           R3 Water Treatment Plant were initially                the location, identification of the property
           designed by Bechtel and Parsons under                  owners, and the relocation of the residents
           a USAID contract. Upon transfer of the                 living on the property. Until the lagoons are
           project to USACE for completion, USACE                 completed, the residual solids from the Sadr
           contracted with Washington International,              City Water Treatment Plant sedimentation
           Inc./Black & Vietch, which supplemented                and filtration processes will be pumped into
           the original design appropriately because of           the Police Canal.
           deficiencies that should have been clarified
           and/or changed in the contract drawings           2.   The observed construction work associated
           and/or specifications provided by Bechtel              with the project appeared to effectively
           and Parsons. The Gulf Region Division                  meet the standards of the design. USACE
           of USACE, the Iraq Transition Assistance               and Washington International, Inc./Black
           Office, and the USAID Baghdad Office initi-            & Vietch maintained an active role in
           ated preliminary action to notify Bechtel of           managing the project to ensure quality and
           the intent to file a claim for latent defective        compliance with the contract requirements.
           design and construction work.                          For example, the northeast wall of the
                                                                  filter structure showed signs of significant
           The contractor was required to design and              concrete repair work. The repair work was
           construct a residual solids pipeline, which            to correct a deficiency identified on the

                                                                               OCTOBER 30, 2008 I REPORT TO CONGRESS I   191
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 201 of 247

SIGIR OVERSIGHT




       contractor’s punch list. At the time of the        complete commissioning and startup activi-
       inspection, the concrete repair work was not       ties; and provide options for potential plant
       leaking. However, the re-work has delayed          expansion.
       the project completion date and has cost the
       U. S. government additional funds to repair        Washington International, Inc./Black &
       the deficiency.                                    Vietch has been providing training on use
                                                          of the lab equipment, management of a
 3.    The contractor’s QC was effective in guiding       drinking water system, operation of the
       the contractor’s QC program. The contrac-          chemical building, operation and mainte-
       tor’s daily QC reports contained required          nance of chemical systems, pipe and pipe
       project and work activity information to           repair, ductile iron pipe repair, and pumping
       document construction progress and iden-           of the water treatment plant. The opera-
       tify problems with the required corrective         tion and maintenance manuals provide an
       action. The contractor’s adequate quality          overview of the equipment by identifying
       control will help supply 4,000 cubic meters        the major process units, listing the equip-
       per hour of potable water to Sadr City.            ment components and their capacities, and
                                                          explaining the main operating practices and
       The government QA program was effective            maintenance requirements of the plant as a
       in monitoring the contractor’s QC program.         whole unit. In addition, the manuals identify
       The QA representative maintained a pres-           preventive maintenance tasks and equip-
       ence at the construction site and provided         ment lubrication schedules.
       daily QA reports that contained project-
       specific information to document construc-         The Baghdad Water Authority is required
       tion progress and highlight deficiencies.          to provide the consumables for opera-
       The quality assurance representative also          tion of the water treatment plant—such as
       supplemented the daily reports with detailed       alum, chlorine, polymer, and diesel fuel—to
       photographs that reinforced the narrative          support continued operation. The original
       information provided in the reports.               design of the facility was for 4,000 cubic
                                                          meters per hour of potable water; however,
 4.    Sustainability was addressed in the contract       the design provides for a future capacity ex-
       requirements. The contract required the            pansion to accommodate 6,000 cubic meters
       contractor to train the appropriate individu-      per hour in multiple cell expansions.
       als; provide operation and maintenance             The contract between USAID and Bechtel
       support during the construction, startup,          required a one-year after-turnover war-
       and commissioning phases of the project;           ranty. The warranty is supported by and




192 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 202 of 247

                                                                             SIGIR INSPECTIONS




                                                                                        Sadr City water project: raw
                                                                                        water metering and ﬂow-
                                                                                        control station.




           the responsibility of the local Iraqi subcon-        This agreement resulted in additional cost to
           tractor. The warranty letter, signed by the          the government for repair or replacement of
           local Iraqi subcontractor, warrants that on          defective work.
           written notice of defect, the subcontractor
           will promptly furnish—at no cost to the              Washington International, Inc./Black &
           contractor or owner—all labor, equipment,            Vietch provided technical information to
           and materials necessary to correct such              the local Iraqi subcontractor to support the
           defects and cause the work to comply fully           U.S. government in its effort to enforce the
           with the foregoing warranties. Washington            warranty claims. USACE sent a letter to the
           International, Inc./Black & Vietch identified        Iraq Transition Assistance Office request-
           93 deficiencies in design and construction.          ing notification to USAID to file a formal
                                                                notification to Bechtel of the intent to file a
           With the concurrence of USACE,                       claim for latent defective work. This letter
           Washington International, Inc./Black &               reports that the discovery of defective work
           Vietch agreed to rehire the same local Iraqi         has resulted in millions of dollars of re-work.
           subcontractor to finish the project. The
           terms included:                                 5.   The Sadr City R3 Water Treatment Plant
          t ćFMPDBM*SBRJTVCDPOUSBDUPSXPVME              project should result in a functional project.
               complete items identified as the                 At the time of the assessment, the project
               uncompleted portion of the project               was reported to be 92% complete. If the
               for the unpaid balance on the prior              current quality of construction and effec-
               subcontract.                                     tive project management continues, the
          t "OZPUIFSJUFNT JODMVEJOH                       Sadr City R3 Water Treatment Plant will be
               correction of prior defects, would               completed, and the project results will be
               be identified as “Discovery Items,”              consistent with the original objectives.
               which would be the subject of
               additional compensation.



                                                                            OCTOBER 30, 2008 I REPORT TO CONGRESS I    193
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 203 of 247

SIGIR OVERSIGHT




  Al Mualameen school: painted exterior.                        Al Faoo school: painted exterior.



 Recommendations                                          Al Quds, Al Mualameen, and Al Faoo
 SIGIR recommends that:                                   Schools, Baghdad, Iraq
 1. The Commanding General, Gulf Region                   SIGIR PA-08-149
                                                          SIGIR PA-08-150
    Division, continue to provide information and         SIGIR PA-08-151
    documentation to assist the U.S. Agency for
    International Development in evaluation of            SIGIR is assessing projects funded by the GOI
    faulty design and construction work.                  under the Iraq-Commander’s Emergency
 2. The Mission Director of the Baghdad                   Response Program (I-CERP) to provide real-
    Office of the U.S. Agency for International           time information on relief and reconstruction
    Development and the Director, Iraq Transition         projects to interested parties to enable appropri-
    Assistance Office, evaluate the issues raised in      ate action, when warranted.
    SIGIR’s report and take appropriate action.
                                                          Project Assessment Objectives
 Management Comments                                      The objective of these project assessments was to
 SIGIR received comments on its draft report              determine whether the projects were operating
 from the Gulf Region Division, Iraq Transition           at the capacity stated in the original contract. To
 Assistance Office, and USAID. The comments               accomplish the objective, the assessment team
 were in response to an understanding of SIGIR’s          sought to determine whether the projects were
 original recommendations that required legal             at full capability or capacity when accepted by
 action for the potential claim for faulty design         the U.S. government, when transferred to Iraqi
 and construction work. The Iraq Transition               operators, and during the site inspection on
 Assistance Office and USAID also stated that             September 17, 2008. SIGIR conducted these
 they had not been provided sufficient time to            limited scope assessments in accordance with the
 consider whether legal action is warranted.              Quality Standards for Inspections issued by the
 USAID further indicated that material state-             President’s Council on Integrity and Efficiency.
 ments in the report contained errors, discrepan-         The assessment team comprised an engineer/
 cies, deficiencies, and/or omissions, though no          inspector and an auditor/inspector.
 instances or examples were provided. SIGIR’s                 The overall objective of the project was to
 intent was not to require legal action, but to rec-      rehabilitate the Al Quds, Al Mualameen, and Al
 ommend an evaluation of the issues raised in this        Faoo Schools, in Sadr City’s Jamilla neighbor-
 report and then take appropriate action.                 hood in Baghdad, Iraq, to benefit approximately
                                                          350 to 400 students at each of the three schools.



194 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 204 of 247

                                                                                      SIGIR INSPECTIONS




                                                                                              No screens in windows and
                                                                                              debris in the schoolyard at the
                                                                                              Al Quds school.




                                                                    contractor requested to be released from the
                                                                    contracts because he had received multiple
                                                                    solicitations for bribes from GOI representa-
                                                                    tives. The Iraqi contractor stated that he refused
                                                                    to make the bribe payments and had received
                                                                    threats against himself, his colleagues, and his
                                                                    family. MNC-I representatives reported that
                                                                    Coalition forces closed the contracts and made
                                                                    partial payments to the contractor for work
                                                                    completed at the time the projects were closed
       Improper electrical connection at the Al Mualameen school.
                                                                    out. MNC-I reports that attempts were under-
                                                                    way to obtain another contractor to complete the
       On June 29, 2008, firm-fixed-price contracts                 refurbishments.
       were awarded to a local contractor. The Al Quds,                 During the site visits, SIGIR observed that
       Al Mualameen, and Al Faoo Schools rehabilita-                a majority of the Statement of Work require-
       tion projects were scheduled for completion on               ments for the refurbishment of the three schools
       July 29, 2008.                                               appeared to be complete. However, a number of
                                                                    contractual items were incomplete; for example
       Conclusions                                                  the electrical panel area was not secured, and
       At the time of the SIGIR site visits on September            debris and furniture that were to be removed
       17, 2008, the Al Quds, Al Mualameen, and                     were still on site. The condition of the electrical
       Al Faoo Schools refurbishment projects were                  panel created a risk of electrical shock and fire,
       incomplete. Multi-National Corps-Iraq (MNC-I)                and the debris and discarded furniture presented
       representatives reported that the local Iraqi                an unsafe condition.



                                                                                     OCTOBER 30, 2008 I REPORT TO CONGRESS I    195
           Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 205 of 247

SIGIR OVERSIGHT




                                                                                            The Al Quds school:
                                                                                            painted exterior.




     The contracts’ Statements of Work suffi-             prescribes guidance for the I-CERP, provides that
 ciently identify the portions of the schools to be       the overall success of the program’s reporting is
 refurbished—specifically, the school areas, equip-       based on checks and balances and GOI oversight
 ment, and facilities to be installed or replaced.        of the program, which requires bi-weekly reports
 Also, provisions were included that required             of projects to be submitted to the GOI for review.
 that materials and equipment would be replaced           The guidance also requires that project data in
 with new equipment, not used equipment. The              the Iraq Reconstruction Management Systems be
 contract terms also specified that the quality of        accurate and updated weekly to ensure synchro-
 work must meet the standards of the Ministry of          nization of projects among the GOI ministries.
 Education. Other than that, the contract terms               Documentation provided to the assessment
 did not identify the standards to which work was         team summarized the financial and contractual
 to be performed or the quality of materials to be        start of the project. However, neither MNC-I nor
 used. Neither MNC-I nor the 926th Engineer               the 926th Engineer Brigade provides bi-weekly
 Brigade was able to obtain the Ministry of               reports or status reports describing the site prog-
 Education standards. Consequently, although the          ress during construction.
 contract terms provided sufficient identification
 of the work to be performed, the specifications          Recommendations
 to which the work was to be performed were not           SIGIR recommends that the Commander,
 adequate.                                                MNC-I, and the Commander, 926th Engineer
     Established and funded by the GOI, the               Brigade take these actions:
 purpose of the I-CERP is to enable command-              1. Initiate another contract to complete the
 ers to execute urgently needed reconstruction                school refurbishments, particularly the
 projects for the benefit of the Iraqi people.                portions of the contracts that present safety
 The MNC-I Standard Operating Procedure                       issues—such as the electrical panel, which
 Handbook, Money as a Weapon System, which                    presents a risk of electrical shock and fire,



196 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 206 of 247

                                                                                                    SIGIR INSPECTIONS




       Aerial Imagery of the Ar Ar Point of Entry station, taken on 4/4/2007 and 7/16/2008. SIGIR plans to conduct a
       project assessment of this site.




            and the debris and discarded furniture                          report from the Multi-National Force-Iraq
            which present an unsafe condition. In                           (MNF-I), advising that MNF-I concurred with
            addition, the warranty, which is no longer                      the report’s findings and recommendations.
            valid from the original contractor, should be                   SIGIR appreciates the concurrence by the MNF-I
            addressed, as well as incomplete items from                     with the draft report’s recommendations.
            the original contracts—such as the missing
            window screens, inoperable air-conditioning                     Aerial Project Survey Program
            units, undelivered school supplies, etc.                        The SIGIR Satellite Imagery Group, based in
       2.   Ensure that future contracts for the I-CERP                     Arlington, Virginia, performs aerial assessments
            not only identify the work to be performed,                     of U.S.-funded reconstruction project sites
            but also the specifications to which the work                   throughout Iraq. The SIGIR satellite imagery
            is to be performed.                                             analyst provides current imagery, imagery-
       3.   Comply with the provisions of the MNC-                          based intelligence, and map products to the
            Iraq Handbook, Money as a Weapon System,                        SIGIR directorates—Inspections, Audits, and
            specifically:                                                   Investigations. This has enabled SIGIR to provide
           t 4VCNJUCJXFFLMZSFQPSUTPGQSPKFDUTGPS                   current information on remote site locations and
                  GOI review.                                               to track construction progress at project sites
           t 6QEBUFQSPKFDUEBUBJOUIF*SBR                           throughout Iraq.
                  Reconstruction Management Systems                             This quarter, SIGIR conducted imagery
                  on a weekly basis to ensure                               analysis of 129 images and created 92 imagery
                  synchronization of projects among                         products, using satellite imagery and limited
                  the GOI ministries.                                       available contract information. The imagery pro-
                                                                            vides visual assessment of progress at reconstruc-
       Management Comments                                                  tion site locations throughout Iraq. The SIGIR
       SIGIR received informal comments on its draft                        imagery analyst assessed and reviewed I-CERP

                                                                                                   OCTOBER 30, 2008 I REPORT TO CONGRESS I   197
           Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 207 of 247

SIGIR OVERSIGHT




 Aerial imagery of the Sadr City R3 Water Treatment Plant taken on 6/26/2006, 11/24/2006, and 5/22/2008. This quarter, SIGIR conducted an assessment of the Sadr City R3
 Water Treatment Plant.




 and IRRF projects evaluated this quarter. For an                    Table 4.4
 overview of the images produced, see Table 4.4.                     Imagery Assessed Supporting Project
                                                                     Assessments
     Imagery support products—including site
 overviews, project site break-outs, and site                        Project Type                                      Number of Products
 assessments—are used to prepare for inspection                      Falluja Waste Water Treatment Plant                                     11
                                                                     Sadr City R3 Water Treatment System                                      7
 site visits and to identify possible problems. This
                                                                     Al Quds School                                                           3
 quarter, 92 imagery products were produced to
                                                                     Al Mualameen School                                                      3
 assist inspectors with their project assessments                    Al Faoo School                                                           3
 of the 9 sites assessed this quarter and to provide                 Al Iqitadar School                                                       3
 analyses of potential future sites.                                 Sagrah School                                                            2
     In partnership with the National Geospatial-                    Al Shurhabil School                                                      2
 Intelligence Agency and the National Ground
 Intelligence Center, SIGIR imagery analysis has                     Follow-up Assessments
 resulted in 640 cumulative satellite imagery as-                    Al Muthanna Roads                                                        7
                                                                     Dahuk Rehabilitation Facility                                            6
 sessments and products (Figure 4.2).
                                                                     Karbala Library                                                          5
                                                                     Maysan—Al Sheeb Border Post                                              3
                                                                     Babil Police Station—Special Missions                                    3
                                                                     Mosul Dam                                                                2
                                                                     Kurdistan Ministry of Interior                                           2


                                                                     Additional Products
                                                                     Trebil Point of Entry—Al Anbar                                          10
                                                                     Ar Ar Point of Entry—Al Anbar                                            9
                                                                     Salah ad Din—Baiji Oil Reﬁnery                                           4
                                                                     Al-Waleed Point of Entry—Al Anbar                                        4
                                                                     Qiam Point of Entry—Al Anbar                                             3




198 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                          Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 208 of 247

                                                                                                                                                   SIGIR INSPECTIONS




Figure 4.2
Aerial Imagery Assessments

                                                   9
                                               1       6 1
                                                   2    51       2
                                       4
                                                  2
                                  30                                  2
                                               1 2 8 2                  5
                               5                        14 2           8
                                                4                          1 2
                              19                            14    2 2
                                                                              2
                              18                                      8 8
                                                                               4
                              1                     4                    4
                                  11                              2
                        3 4                                              1
                    3         2            2 8                 3
                                               5          2             3
            2                                                                                                Aerial imagery taken on 6/25/2008, of the KRG Ministry of Interior Building,
                                                              8     1 1 1
                                                      6                                                      previously assessed in SIGIR PA-08-119.
4       2                                           4 16 16 11
                                                           4 14    11        1
    1                                                    2       2               3
                                                               1232            1 1
 10                                                          5     3           3 1 1
        1                                                        1                     8
                                                                           5
                1                                       3 1         2                4
                                                                                                 3 3
                         1                                           4
                                                                 1               17
                                       9                                          18 2 1          3
                                           1                             3       2       36 1
                                                                                                2 3 2
                                                                                    3 8
                                                             4       3                             9 2
                                                                                           7
                                                                                                2   7
                                                                                     10     1
                This Quarter                                                 5                           4
                                                                     1
                Other Quarters




                                                                                                                                                  OCTOBER 30, 2008 I REPORT TO CONGRESS I   199
           Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 209 of 247

SIGIR OVERSIGHT




 SIGIR INVESTIGATIONS
 SIGIR Investigations continues its work with             in a 25-count indictment for related charges in
 a wide range of U.S. agency partners to pursue           connection with the scheme, including con-
 allegations of fraud, waste, and abuse in Iraq           spiracy, bribery, money laundering, and others.
 reconstruction, through 67 open investiga-               Whiteford was a senior official in the Coalition
 tions. This quarter, SIGIR Investigations had 5          Provisional Authority (CPA); Wheeler was a
 personnel assigned to Baghdad; 8 special agents          CPA advisor for Iraq reconstruction projects;
 at SIGIR headquarters in Arlington, Virginia;            and Morris owned and operated a Cyprus-based
 and 11 special agents in offices in Pennsylvania,        financial services business.
 Florida, Ohio, Michigan, Maryland, and Texas to              Two others were charged in the indict-
 support current investigations and task forces in        ment: Lt. Col. Deborah Harrison—the act-
 those areas.                                             ing Comptroller at CPA-SC who oversaw the
     To date, the work of SIGIR investigators             expenditure of CPA-SC funds for reconstruction
 has resulted in 16 arrests, 18 indictments, 11           projects—and her husband, William Driver.
 convictions, 5 imprisonments, and more than              Harrison entered a guilty plea, and Driver will be
 $17 million in fines, forfeitures, recoveries, and       tried later.
 restitution. Three defendants are currently stand-           When this Quarterly Report went to press,
 ing trial in federal court in Trenton, New Jersey,       the jury was deliberating. In the January 2008
 and four other defendants await the scheduling           Quarterly Report, SIGIR will provide details of
 of trial dates.                                          the outcome of the trial.
     For a comprehensive list of indictments and              This case was investigated by SIGIR, U.S.
 convictions, see Appendix L.                             Immigration and Customs Enforcement (ICE),
                                                          the Internal Revenue Service (IRS), and the
 Legal Actions This Quarter                               Federal Bureau of Investigation (FBI).
 This quarter, SIGIR investigations continued to
 lead a number of significant criminal prosecu-           Bribery at Camp Arifjan
 tions related to Iraq reconstruction.                    On August 13, 2008, a U.S. Army Major pleaded
                                                          guilty to bribery and conspiracy to commit
 New Trial Began in September                             bribery arising out of his activities as a contract-
 Three additional alleged conspirators from the           ing officer in Camp Arifjan, Kuwait, in 2005 and
 “Bloom Stein scheme” are currently on trial              2006. According to the plea agreement entered
 in federal court in Trenton, New Jersey. Col.            on August 13, 2008, in the U.S. District Court for
 Curtis Whiteford, Lt. Col. Michael Wheeler,              the District of Columbia, Major James Momon,
 and civilian Seymour Morris Jr. were charged             Jr., was involved in a criminal conspiracy to




200 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
                   Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 210 of 247

                                                                                                                     SIGIR INVESTIGATIONS




Collapsing septic system at Hilla Police Academy: an example of poor construction   Reinforcement for collapsing building roofs at Hilla Police Academy: another
under contracts awarded to Philip Bloom.                                            example of poor construction under a contract awarded to Bloom.




                                  accept cash bribes from five DoD contracting                       November 20, 2007, and charged with one count
                                  firms that supplied goods and services to U.S.                     of bribery of a U.S. Army contracting official at
                                  military bases in Kuwait. In return, he awarded                    Camp Arifjan. The contractor operated several
                                  contracts and blanket purchase agreement (BPA)                     companies that had contracts with the U.S. mili-
                                  calls to those contractors. Momon agreed to ac-                    tary in Kuwait, including Freedom Consulting
                                  cept about $5.8 million from his co-conspirators                   and Catering Co. (FCC) and Total Government
                                  as payment for his actions. He faces up to 5 years                 Allegiance (TGA). The superseding indictment
                                  in prison for the conspiracy count and up to 15                    reflected that FCC and TGA received approxi-
                                  years in prison for each bribery count, as well                    mately $17 million from contracts to deliver
                                  as fines of $250,000 for each count. He has also                   bottled water and to erect security fencing for
                                  agreed that $5.8 million in restitution is owed to                 DoD in Kuwait and Iraq, and it alleges that the
                                  the U.S. government.                                               contractor bribed two Army majors who served
                                       This case was investigated by SIGIR, the U.S.                 as Army contracting officials at Camp Arifjan
                                  Army Criminal Investigation Command–Major                          between 2004 and 2006.
                                  Procurement Fraud Unit (CID-MPFU), Defense                              On October 9, 2008, David Ricardo
                                  Criminal Investigative Service (DCIS), FBI, ICE,                   Ramirez, a DoD contract employee at Balad Air
                                  and IRS.                                                           Base, Iraq, pleaded guilty in U.S. District Court,
                                       On September 4, 2008, a federal grand jury                    San Antonio, Texas, to charges of smuggling
                                  in the District of Columbia returned a supersed-                   cash in bulk and structuring bank transactions
                                  ing indictment against a civilian contractor for                   to evade cash-reporting requirements. In March
                                  allegedly paying bribes to U.S. Army contracting                   2008, Ramirez was indicted on the cash smug-
                                  officials at Camp Arifjan and for committing                       gling and structuring charges. As a result of the
                                  honest services wire fraud in connection with                      plea, Ramirez agreed to be sentenced in January
                                  the same conduct. The superseding indictment                       2009 to 50 months in prison and to forfeit a
                                  charges the contractor with one count of con-                      $95,000 condominium, a $25,000 lot, a $33,000
                                  spiracy to commit bribery, two substantive brib-                   2007 Ducati motorcycle, and an $80,000 1989
                                  ery counts, and two honest services wire fraud                     Lamborghini. The total amount of cash involved
                                  counts. The contractor was originally indicted on                  was $159,425.




                                                                                                                           OCTOBER 30, 2008 I REPORT TO CONGRESS I   201
           Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 211 of 247

SIGIR OVERSIGHT




     The funds in question were sent from Balad           Defense Criminal Investigative Service, and
 to Texas, where they were deposited into his             Army Legal Service Agency’s Procurement
 account from January to October 2007. Ramirez            Fraud Branch to suspend and debar contractors
 worked for Readiness Management Support                  for fraud or corruption within the Army, includ-
 (RMS), a DoD contractor at Balad Air Base from           ing those involving Iraq reconstruction or Army
 November 2006 to November 2007. RMS had                  support contracts in Iraq and Afghanistan. These
 contracts funded by ISFF totaling more than              cases arise as the result of criminal indictments
 $33 million, as well as U. S. Air Force contracts        filed in federal district courts and allegations of
 funded by U. S. Air Force Operations and                 contractor irresponsibility that require fact-based
 Maintenance funds. Ramirez helped plan base              examination by the Army’s Suspension and
 facilities construction. Ramirez also failed to          Debarment Official.
 disclose his long criminal record, which included
 a second-degree murder conviction.                       SIGIR and the Defense Finance
     This case is being investigated by SIGIR,            and Accounting Service
 U.S. Army CID-MPFU, U.S. Air Force Office of             Invoice Review Project
 Special Investigations (OSI), ICE, and FBI.              SIGIR continues to support the ongoing Defense
                                                          Finance and Accounting Service (DFAS) invoice
 Suspensions and Debarments                               review project in Rome, New York. DCIS
 Since SIGIR’s July 2008 Quarterly Report, the            launched this proactive project to analyze more
 Procurement Fraud Branch has suspended 33                than $10 billion in payment vouchers related to
 more individuals and companies, based on al-             U.S. Army purchases to support the war effort in
 legations of fraud and misconduct connected              Iraq. The project has identified suspected fraudu-
 to reconstruction and contractor fraud in Iraq,          lent activity related to the war effort in Iraq, and
 Kuwait, and Afghanistan, bringing the total              referrals for investigation have been provided
 suspensions to date to 101. In addition, 26 indi-        to the agencies of the International Contract
 viduals and companies have been proposed for             Corruption Task Force (ICCTF), including
 debarment, bringing the total proposed debar-            SIGIR.
 ments to 69. Sixteen additional companies and                The Commercial Accounts Payable System
 individuals were debarred; the total number of           (CAPS) information has been obtained from the
 final debarment actions is now 41.                       deployed disbursing stations and placed into a
     Since December 2005, SIGIR has worked                database that will be used to identify fraudulent
 closely with the Department of Justice (DoJ),            activity through the utilization of data mining.
 Army Criminal Investigation Command,                     This involves about 800,000 vouchers valued at




202 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 212 of 247

                                                                                       SIGIR INVESTIGATIONS




       approximately $13 billion to $14 billion. In addi-                 and support ongoing investigations. This DFAS
       tion to the analytical efforts to develop cases, the               database, coupled with the CAPS database, will
       DFAS data is also being provided for use by the                    significantly assist investigators pursuing fraud in
       participating agencies to support ongoing inves-                   Southwest Asia.
       tigations involving fraud and corruption in Iraq.
           DFAS began scanning all of the historical                      Other Agency Investigations
       vouchers related to these contingency payments                     in Iraq
       at DFAS-Rome. DFAS deployed scanners to                            SIGIR regularly coordinates with other govern-
       Iraq and Kuwait to scan new vouchers as they                       ment agencies conducting investigations in Iraq.
       are processed for payment. DFAS has agreed                         For statistics of investigative activities from other
       to give access to this data to develop new cases                   agencies, see Table 4.5.




       Table 4.5

       Information Provided by Other U.S. Agencies, as of 9/30/2008
                                                        Investigators         Investigators                 Open/
                                                               in Iraq            in Kuwait        Ongoing Cases*
       CID/MPFU                                                       8                   4                         96
       DCIS                                                           6                   2                        134
       DoS/OIG                                                        0                   0                          4
       FBI                                                            4                   2                         79
       USAID                                                          2                   0                          6
       Total                                                         20                   8                        319
       * Numbers include pending cases worked with other agencies.




                                                                                           OCTOBER 30, 2008 I REPORT TO CONGRESS I   203
           Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 213 of 247

SIGIR OVERSIGHT

                                                          Table 4.6
                                                          Summary of SIGIR Hotline Cases,
                                                          as of 9/30/2008
                                                          Open Cases
                                                          Investigations                                    77
                                                          Audits                                            11
                                                          Inspections                                         1
                                                          Total Open                                        89

                                                                                1st Qtr 2nd Qtr 3rd Qtr
                                                          Closed Cases            2008    2008    2008 Cumulative*
                                                          FOIA                          0           0             0             4

 SIGIR HOTLINE                                            OSC Review
                                                          Assists
                                                                                        0
                                                                                        1
                                                                                                    0
                                                                                                    0
                                                                                                                  0
                                                                                                                  0
                                                                                                                                2
                                                                                                                               46
 The SIGIR Hotline facilitates the reporting              Dismissed                     4           3             1           120
 of fraud, waste, abuse, mismanagement, and               Referred                     10         10              7           259
 reprisal in all programs associated with Iraq re-        Inspections                   0           0             0            79

 construction efforts funded by the U.S. taxpayer.        Investigations                1           1             1            73
                                                          Audits                        0           0             0             9
 When the SIGIR Hotline receives cases that are
                                                          Total Closed                16          14              9           592
 not related to programs and operations funded
                                                          Cumulative* Open & Closed                                           681
 with amounts appropriated or otherwise made
                                                          *Cumulative totals cover the period since the SIGIR Hotline began
 available for the reconstruction of Iraq, SIGIR          operations—from 3/24/2004, to 9/30/2008.

 transfers them to the appropriate entity. The
 SIGIR Hotline receives walk-in, telephone, mail,         new Hotline complaints were received by
 fax, and online contacts from people in Iraq, the        these means:
 United States, and throughout the world.                 t CZFMFDUSPOJDNBJM
                                                          t CZ4*(*3XFCTJUF
 Third-Quarter Reporting                                  t CZ4*(*3)PUMJOFUFMFQIPOF
 As of September 30, 2008, the SIGIR Hotline had
 initiated 681 cases. Of these cases, 592 have been       Closed Cases
 closed, and 89 remain open. For a summary of             During this quarter, SIGIR closed 9 Hotline
 these cases, see Table 4.6:                              cases:
                                                          t XFSFSFGFSSFEUPPUIFSJOTQFDUPSHFOFSBM
 New Cases                                                   agencies.
 During this reporting period, the SIGIR Hotline          t XBTEJTNJTTFEGPSCFJOHPVUTJEFPG4*(*3T
 received 17 new complaints, bringing the                    investigative purview.
 cumulative total to 681 Hotline cases. The new           t XBTDMPTFECZ4*(*3*OWFTUJHBUJPOT
 complaints were classified in these categories:
 t JOWPMWFEDPOUSBDUGSBVE                           Referred Complaints
 t JOWPMWFENJTDFMMBOFPVTJTTVFT                      Following a thorough review, SIGIR referred
 t JOWPMWFEQFSTPOOFMJTTVFT                          7 complaints to outside agencies for proper
 t JOWPMWFEXBTUF                                     resolution:
                                                          t XFSFTFOUUPUIF%FQBSUNFOUPG%FGFOTF
    The SIGIR Hotline receives most reports of               Office of Inspector General (OIG).
 perceived instances of fraud, waste, abuse, mis-         t XBTTFOUUPUIF.VMUJ/BUJPOBM'PSDF*SBR
 management, and reprisal by email. SIGIR’s 17               OIG.
                                                          t XBTTFOUUPUIF64"SNZ0*(




204 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 214 of 247

                                                                                                SIGIR WEBSITE




       SIGIR WEBSITE
       During this reporting period, the SIGIR website,       For an overview of daily visits to the SIGIR
       www.sigir.mil, recorded these activities:           website, see Figure 3.3.
       t .PSFUIBO VTFSTWJTJUFEUIF4*(*3XFC-
          site this quarter—1,025 users per day.
       t .PTUVTFSTXFSFGSPNXJUIJOUIF6OJUFE4UBUFT   Figure 3.3
          (80%). The remaining 20% were from 165
                                                            Average Number of Visitors per Day
          different countries, mainly in Western Europe     to SIGIR Website
          (7%), Asia (4%), and the Middle East (2%).
                                                                                               1,228
       t ćF"SBCJDMBOHVBHFTFDUJPOPGUIFTJUFSF-       1,200 1,160
                                                                                                        1,025
          ceived more than 1,481 visits.                                       960
                                                                                       1,003

       t "TJHOJĕDBOUQFSDFOUBHFPGWJTJUPSTUPUIF        800
          SIGIR website were from government agen-
          cies, most notably DoD and DoS, and the U.S.       400
          House of Representatives.
       t 6TFSTWJTJUFEUIF4*(*33FQPSUTTFDUJPONPTU
                                                               0
          often.                                                      Q3       Q4        Q1     Q2      Q3
       t ćFNPTUGSFRVFOUMZEPXOMPBEFEEPDV-                           2007                    2008
          ments were SIGIR’s Quarterly Reports to the
                                                            Source: Web Analytics, as of 9/30/2008.
          Congress.




                                                                                     OCTOBER 30, 2008 I REPORT TO CONGRESS I   205
           Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 215 of 247

SIGIR OVERSIGHT




 LEGISLATIVE UPDATE
 On October 14, 2008, the President signed                    Crimes by Contractors. Under Section 854
 Public Law 110–417, the Duncan Hunter                    of the Act, the Secretary of Defense is required
 National Defense Authorization Act for Fiscal            to report crimes against contractor personnel in
 Year 2009. It makes important changes affect-            Iraq and Afghanistan and to ensure that victims
 ing the Iraq reconstruction program and federal          of such crimes receive appropriate assistance.
 acquisition policy. Several of the changes appear        It applies to contractors of the Department of
 to be intended to deal with issues raised in the         Defense (DoD), Department of State (DoS), and
 course of SIGIR’s work.                                  the U.S. Agency for International Development
     Also on October 14, 2008, the President              (USAID), including individuals or subcontrac-
 signed Public Law 110–409, the Inspector                 tors at any tier.
 General Reform Act of 2008. This statute                     Statute of Limitations. Section 855 of the
 changes the way that some offices of Inspector           Act extends certain statutes of limitations during
 General will operate across the government, for          and after the use of U.S. Armed Forces in some
 example by providing that Inspectors General             circumstances.
 receive independent legal advice. Those changes              Status of Forces Agreement. Section 1212
 were already substantially in effect with respect        of the Act requires detailed reporting on (or the
 to SIGIR.                                                provision of the text of) any “status of forces
                                                          agreement” that the United States may reach
 Duncan Hunter National Defense                           with Iraq.
 Authorization Act for Fiscal Year                            U.S.-led Provincial Reconstruction Teams
 2009 (Public Law 110–417)                                in Iraq. Section 1213 of the Act requires that
 Contractors Performing Security Functions in             the President have a strategy to ensure that (1)
 Areas of Combat Operations. Section 853 of the           PRTs in Iraq are supporting the operational and
 Duncan Hunter National Defense Authorization             strategic goals of Coalition forces in Iraq, and
 Act for Fiscal Year 2009 (the Act) expands the           (2) the PRTs are developing the capacity of the
 categories of incidents that must be reported by         Government of Iraq (GOI) and other civil insti-
 private security contractors operating in areas of       tutions to assume increasing responsibility for
 combat operations. It reemphasizes that private          the formulation, implementation, and oversight
 security contractors working for all federal agen-       of reconstruction and development activities.
 cies are to comply with regulations prescribed by            Commander’s Emergency Response
 the Secretary of Defense, other applicable laws          Program (CERP). Section 1214 of the Act au-
 and regulations, and orders and directives issued        thorizes $1.7 billion for the activities of this pro-
 by commanders on the battlefield.                        gram for FY 2008, and $1.5 billion for FY 2009.




206 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 216 of 247

                                                                             LEGISLATIVE UPDATE




       The provision also imposes a limit of $2 million      and made available to DoD for the Iraq Security
       on the amount of U.S. CERP funds that could be        Forces Fund—to the conditions set forth in
       contributed to any individual humanitarian and        subsections (b) through (g) of section 1512 of the
       reconstruction project in Iraq. The provision al-     National Defense Authorization Act for Fiscal
       lows the Secretary of Defense to waive this limi-     Year 2008 (Public Law 110–181). These condi-
       tation if the Secretary determines that a waiver is   tions relate to the types of assistance allowed, a
       required to meet urgent humanitarian relief and       requirement that the Secretary of State concur in
       reconstruction requirements that will immedi-         the assistance provided, certain transfer authori-
       ately assist the Iraqi people. The limitation does    ties, notices, and reports required to be provided
       not apply if funds managed by DoD under the           to the Congress, and other matters.
       CERP program were derived from outside DoD.               Prohibition on Use of U.S. Funds for
       The provision also requires the Secretary, or the     Certain Facilities Projects in Iraq; Iraqi Cost-
       Deputy Secretary of Defense, to certify that any      sharing for Certain Operations. Section 1508
       project funded with U.S. CERP funds at a level of     of the Act prohibits the use of funds authorized
       $1 million or more addresses urgent humanitar-        to be appropriated in Title XV of the Act, or
       ian relief and reconstruction requirements that       in Chapter 2 of Title IX of the Supplemental
       will immediately assist the Iraqi people.             Appropriations Act, 2008 (mainly for the Iraq
           The amendment requires that additional            Security Forces Fund) to be obligated or expend-
       elements be included in the quarterly CERP            ed for the acquisition, conversion, rehabilitation,
       reports to the congressional defense commit-          or installation of facilities for the use of the GOI,
       tees. It expresses the sense of the Congress that     political subdivisions of Iraq, or agencies, depart-
       the GOI should assume increasing responsibility       ments, or forces of the GOI or its subdivisions.
       for funding and carrying out projects currently       An exception is provided for CERP, Military
       funded by the United States through CERP, and         Construction (as defined in statute), or technical
       the GOI should assume all costs associated with       assistance.
       the Sons of Iraq as expeditiously as possible.            Section 1508 also requires the U. S. govern-
           Police Transition Teams. Section 1218 of the      ment to begin negotiating an agreement with the
       Act requires a study and report, with recom-          GOI to share the costs of combined operations
       mendations—by the Secretary of Defense, in            between the GOI and Multi-National Force-Iraq.
       consultation with the Secretary of State and the      The provision requires that the U.S. government
       GOI—on Police Transition Teams to train, assist,      act to ensure that Iraqi funds are used to pay the
       and advise the Iraqi National Police Service.         costs of training, equipping, and sustaining the
           Limitation on Iraq Security Forces Fund.          Iraqi Security Forces. Reports are required to be
       Section 1505 subjects funds authorized in the         submitted on the efforts of the U.S. government
       Act—or appropriated in the Supplemental               on the actions and negotiations mentioned in
       Appropriations Act, 2008 (Public Law 110–252),        this paragraph.



                                                                              OCTOBER 30, 2008 I REPORT TO CONGRESS I   207
           Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 217 of 247

SIGIR OVERSIGHT




      Acquisition Matters. In addition to the three       t 4FDUJPOSFRVJSFTBEEJUJPOBMSFHVMBUJPOT GPS
 items mentioned above (relating to sections                 agencies other than the DoD, to minimize the
 853 through 855 of the Act), Title VIII of the              excessive use of tiering of subcontractors that
 Act comprises a number of other far-reaching                add no or negligible value, and to ensure that
 changes to federal acquisition law:                         contractors or subcontractors do not receive
 t 4FDUJPOQSPWJEFTGPSexpedited hiring                indirect costs or profit on work performed by
    authority for the acquisition workforce.                 lower-tier subcontractors to which the higher-
 t 4FDUJPOSFRVJSFTUIBUQPMJDJFTCFFTUBC-             tier contractor adds no, or negligible, value.
    lished within major DoD organizations to pro-         t 4FDUJPOSFRVJSFTBlink of award and
    vide for career paths that attract the highest           incentive fees to acquisition outcomes in
    quality military personnel to the acquisition            agencies other than the DoD.
    field, including the reservation of billets in that   t 4FDUJPOXIJDISFRVJSFTUIFFTUBCMJTI-
    field for general and flag officers.                     ment of a “Governmentwide Contingency
 t 4FDUJPOJTJOUFOEFEUPstrengthen ethics             Contracting Corps,” consisting of existing
    safeguards related to contractor conflicts               government federal employees and mem-
    of interest when performing acquisition                  bers of the Armed Forces, to be available for
    functions closely associated with inherently             deployment in responding to an emergency
    governmental functions, including the devel-             or major disaster, or a contingency operation,
    opment, award, and administration of govern-             within or outside the United States.
    ment contracts.                                       t 4FDUJPOQSPWJEFTGPSUIFFTUBCMJTINFOU
 t 4FDUJPOSFRVJSFTUIFBEPQUJPOPGBOBDRVJ-           by the Administrator of the General Services
    sition strategy for Defense Base Act insurance.          Administration of a database of information
 t 4FDUJPOSFRVJSFTBSFQPSUPOUIFuse of off-         regarding the integrity of performance of
    shore subsidiaries by defense contractors.               persons awarded federal agency contracts.
 t 4FDUJPOHFOFSBMMZlimits certain noncom-             This database which would include informa-
    petitive contracts to no more than one year in           tion about whether the person, in connection
    duration.                                                with the award or performance of a federal
 t 4FDUJPOSFRVJSFTBOBNFOENFOUPGUIF                grant or contract, was convicted of a crime;
    Federal Acquisition Regulation to provide                was found in an administrative or civil pro-
    additional regulations on the use of cost-               cedure to have been at fault and to have had
    reimbursable contracts and also requires                 to pay a fine or reimbursement, restitution, or
    reporting on such contracts by the Office of             damages of a specified size; was suspended or
    Management and Budget and a review by                    debarred; had entered into an administrative
    certain executive agency Inspectors General of           agreement to resolve a suspension or debar-
    agency compliance with the new regulations.              ment proceeding; or had a federal contract




208 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 218 of 247

                                                                        LEGISLATIVE UPDATE




         or grant terminated for default. An official    t 4FDUJPOFTUBCMJTIFTXJUIJO%P4UIF0ďDF
         awarding a grant or contract in excess of the      of the Coordinator for Reconstruction and
         simplified acquisition threshold shall review      Stabilization and authorizes the establishment
         the database and consider information in it        of a Response Readiness Corps and a Civilian
         with regard to any proposal or in making any       Reserve Corps to provide assistance in support
         responsibility determination or past perfor-       of reconstruction and stabilization operations.
         mance evaluation of a contract offeror.         t 4FDUJPOEJSFDUTUIF4FDSFUBSZPG4UBUF 
                                                            in consultation with the Administrator of
           Civilian Reconstruction and Stabilization        USAID, to develop an interagency strategy for
       Management. Title XVI of the Act incorporates        responding to stabilization and reconstruction
       many of the provisions of the Reconstruction         operations.
       and Stabilization Civilian Management Act of      t 4FDUJPOEJSFDUTUIF4FDSFUBSZPG4UBUFUP
       2008 (H.R. 1084), which passed the House of          report annually to the Senate Committee on
       Representatives on March 5, 2008, and a Senate       Foreign Relations and the House Committee
       companion bill, S. 613, which had been reported      on Foreign Affairs on the implementation of
       by the Senate Committee on Foreign Relations         Title XVI.
       on April 10, 2007, but had not been acted on by
       the full Senate.




                                                                         OCTOBER 30, 2008 I REPORT TO CONGRESS I   209
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 219 of 247

SIGIR OVERSIGHT




210 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 220 of 247




                                      OTHER
                                       AGENCY
                                      OVERSIGHT
       INTRODUCTION
       OTHER AGENCY AUDITS
       OTHER AGENCY INVESTIGATIONS




                                                                 section 5




                                                            5
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 221 of 247

OTHER AGENCY OVERSIGHT




 INTRODUCTION
 In March 2004, SIGIR formed the Iraq                     DoS OIG, USAID OIG, GAO, and USAAA.
 Inspectors General Council (IIGC) to provide             For DCAA updates, see Appendix M. The
 a forum for discussion of oversight in Iraq              U.S. Department of the Treasury and the U.S.
 and to enhance collaboration and coopera-                Department of Commerce did not complete or
 tion among the inspectors general (IGs) of the           initiate any new audits this quarter.
 agencies that oversee Iraq reconstruction funds.
 Representatives of member organizations meet
 quarterly to exchange details about current and
 planned audits, identify opportunities for col-          OTHER AGENCY AUDITS
 laboration, and minimize redundancies.
     The most recent meeting was held on August           This section updates the audits that IIGC mem-
 20, 2008, at the SIGIR office in Arlington,              ber agencies reported to SIGIR:
 Virginia. The following organizations attended           t 'PSSFDFOUMZDPNQMFUFEPWFSTJHIUSFQPSUBDUJW-
 the meeting:                                                ity, see Table 5.1.
 t %FQBSUNFOUPG%FGFOTF0ďDFPG*OTQFDUPS              t 'PSPOHPJOHPWFSTJHIUSFQPSUBDUJWJUZPGPUIFS
    General (DoD OIG)                                        U.S. agencies during this reporting period, see
 t %FQBSUNFOUPG4UBUF0ďDFPG*OTQFDUPS                   Table 5.2.
    General (DoS OIG)                                     t 'PSNPSFJOGPSNBUJPOPOPUIFSBHFODZBVEJUT 
 t 64"SNZ"VEJU"HFODZ 64"""                            including audit summaries, see Appendix M.
 t 64"HFODZGPS*OUFSOBUJPOBM%FWFMPQNFOU            t 'PSBDPNQMFUFIJTUPSJDBMMJTUPGBVEJUTBOE
    Office of Inspector General (USAID OIG)                  reviews on Iraq reconstruction by all entities,
 t (PWFSONFOU"DDPVOUBCJMJUZ0ďDF ("0                      see Appendix N.
 t %FGFOTF$POUSBDU"VEJU"HFODZ %$""
 t 4*(*3

     Each quarter, SIGIR requests updates from
 member organizations on their completed,
 ongoing, and planned oversight activities. This
 section summarizes the audits and investigations
 reported to SIGIR this quarter by DoD OIG,




212 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
         Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 222 of 247

                                                                                    OTHER AGENCY OVERSIGHT




Table 5.1

Recently Completed Oversight Reports of Other U.S. Agencies, as of 9/30/2008
Agency      Report Number     Report Date   Report Title
DoD         D-2008-137        9/30/2008     Controls Over the Contractor Common Access Card Life Cycle
DoD         D-2008-133        9/25/2008     Joint Follow-On Evaluation of the Equipment Status of Operation Iraqi Freedom Forces
DoD         D-2008-135        9/29/2008     Requiring Radio Frequency Identiﬁcation in Contracts for Supplies
DoD         D-2008-132        9/26/2008     Payments for Transportation Using PowerTrack®
DoD         D-2008-131        9/16/2008     Security Over Radio Frequency Identiﬁcation
DoD         D-2008-115        8/6/2008      Status of Training Vehicles for U.S. Ground Forces Deploying in Support of Operation Iraqi Freedom
DoD         D-2008-086        7/18/2008     Summary of Issues Impacting Operations Iraqi Freedom and Enduring Freedom Reported by Major
                                            Oversight Organizations Beginning FY 2003 through FY 2007
DoD         D-2008-107        7/3/2008      Defense Hotline Allegations Concerning Contracts Issued by U.S. Army TACOM Life Cycle
                                            Management Command to BAE Systems Land and Armaments, Ground Systems Division
DoD         D2007-            7/3/2008      Accountability of Munitions Provided to the Security Forces of Iraq
            D000IG-0239.000
DoD         IE-2008-010       7/31/2008     Information Report on the Assessment of DoD Support to the Iraqi Security Forces Inspectors
                                            General
DoS         MERO-IQO-08-01    Jul-08        Status of Iraqi Special Immigrant Visa Programs
DoS         MERO-IQO-08-02    Jul-08        Status of U.S. Refugee Resettlement Processing for Iraqi Nationals
GAO         GAO-08-905RSU     9/26/2008     Provincial Reconstruction Teams in Iraq and Afghanistan
GAO         GAO-08-1144T      9/16/2008     Stabilizing and Rebuilding Iraq: Iraqi Revenues, Expenditures, and Surplus
GAO         GAO-08-1031       8/5/2008      Stabilizing and Rebuilding Iraq: Iraqi Revenues, Expenditures, and Surplus
GAO         GAO-08-1128R      9/15/2008     Global War on Terrorism: Reported Obligations for the Department of Defense
GAO         GAO-08-930        9/10/2008     Operation Iraqi Freedom: Actions Needed to Enhance DOD Planning for Reposturing of U.S. Forces
                                            from Iraq
GAO         GAO-08-966        7/31/2008     Rebuilding Iraq: DOD and State Department Have Improved Oversight and Coordination of Private
                                            Security Contractors in Iraq, but Further Actions Are Needed to Sustain Improvements
GAO         GAO-08-1021T      7/23/2008     Securing, Stabilizing, and Rebuilding Iraq: Progress Report: Some Gains Made, Updated Strategy
                                            Needed
USAAA       A-2008-0286-ALL   9/30/2008     Management of Shipping Containers in Southwest Asia--Kuwait
USAAA       A-2008-0287-ALL   9/30/2008     Followup Audit of Asset Visibility and Container Management--Operation Iraqi Freedom, U.S
                                            Central Command
USAAA       A-2008-0255-FFS   9/30/2008     Accountability of Contractors on the Battleﬁeld
USAAA       A-2008-0178-FFI   7/1/2008      Operational Purchases of Information Technology Equipment, Systems, and Services-U.S.Army
                                            Forces Command
USAAA       A-2008-0182-FFS   7/15/2008     Temporary Change of Station Orders and Housing for Mobilized Soldiers
USAAA       A-2008-0190-ALM   7/22/2008     Reset Metrics-Sustainment Maintenance
USAAA       A-2008-0234-FFF   9/2/2008      Use of Role-Players for Training at Combat Training Centers
USAAA       A-2008-0213-ALA   9/5/2008      Rapid Fielding Initiative--Program Executive Ofﬁce Soldier, Fort Belvoir, Virginia
USAAA       A-2008-0256-ALM   9/17/2008     Overseeing Contracts for Field-Level Reset, U.S. Army Sustainment Command
USAAA       A-2008-0179-FFI   9/25/2008     Operational Purchases of Information Technology Equipment, Purchases, and Services-Iraq and
                                            Kuwait
USAID       E-267-08-006-P    9/30/2008     USAID/Iraq’s Agribusiness Program
USAID       E-267-08-005-P    8/5/2008      Audit of USAID/Iraq’s Community Action Program
USAID       E-267-08-004-P    7/3/2008      Audit of USAID/Iraq’s Monitoring and Evaluation Performance Program




                                                                                                    OCTOBER 30, 2008 I REPORT TO CONGRESS I   213
               Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 223 of 247

  OTHER AGENCY OVERSIGHT



Table 5.2

Ongoing Oversight Activities of Other U.S. Agencies, as of 9/30/2008
Agency       Project Number                            Date Initiated   Project Description
                                                                        Using System Threat Assessments in the Acquisition of Tactical
DoD          D2008-D000AE-0287.000                     9/23/2008
                                                                        Wheeled Vehicles
                                                                        Defense Contract Management Agency Acquisition Workforce for
DoD          D2008-D000AB-0266.000                     9/18/2008
                                                                        Southwest Asia
DoD          D2008-D000AE-0280.000                     9/16/2008        Ground Standoff Mine Detection System Contract
                                                                        Medical/Surgical Prime Vendor Contracts Supporting Coalition Forces
DoD          D2008-D000LF-0267.000                     9/12/2008
                                                                        in Iraq and Afghanistan
                                                                        Department of the Army Deferred Maintenance on the Bradley
DoD          D2008-D000FL-0253.000                     9/3/2008
                                                                        Fighting Vehicle as a Result of the Global War on Terror
                                                                        Update - Summary Report on Challenges Impacting Operations
DoD          D2008-D000JC-0274.000                     8/28/2008        Iraqi Freedom and Enduring Freedom Reported by Major Oversight
                                                                        Organizations Beginning FY2003 through FY 2008
                                                                        Information Assurance Controls Over the Outside the Continental
DoD          D2008-D000FN-0230.000                     8/28/2008        United States Navy Enterprise Network as related to the Global War
                                                                        on Terror
DoD          D2008-D000LD-0245.000                     8/27/2008        Central Issue Facilities
                                                                        Transition Planning for the Logistics Civil Augmentation Program IV
DoD          D2008-D000AS-0270.000                     8/25/2008
                                                                        Contract
DoD          D2008-D00SPO-0271.000                     8/19/2008        Accountability of Night Vision Devices
DoD          D2008-D000JA-0263.000                     8/14/2008        DoD Testing Requirements for Body Armor
DoD          D2008-D000CD-0256.000                     8/7/2008         Research on DoD Body Armor Contracts
DoD          D2008-D000JC-0258.000                     8/6/2008         Potable and Non-Potable Water in Iraq Update
                                                                        Department of the Air Force Military Pay in Support of the Global
DoD          D2008-D000FP-0252.000                     8/1/2008
                                                                        War on Terror
DoD          D2008-D000AS-0255.000                     7/31/2008        Contracts Supporting the DoD Counter Narcoterrorism Program
                                                                        Army's Use of Award Fees on Contracts That Support the Global War
DoD          D2008-D000AE-0251.000                     7/21/2008
                                                                        on Terror
DoD          D2008-D000AE-0247.000                     7/18/2008        Rapid Acquisition and Fielding of Material Solutions Within the Navy
DoD          D2008-D000AS-0248.000                     7/17/2008        Logistics Support for the United States Special Operations Command
                                                                        Equipment Repair and Maintenance Contracts for Aircraft and
DoD          D2008-D000LH-0249.000                     7/14/2008        Aircraft Components Supporting Coalition Forces in Iraq and
                                                                        Afghanistan
                                                                        Health Care Provided by Military Treatment Facilities to Contractors
DoD          D2008-D000LF-0241.000                     7/14/2008
                                                                        in Southwest Asia
                                                                        Selection of Modes for Transporting Material in Support of
DoD          D2008-D000LH-0250.000                     7/14/2008
                                                                        Operations in Iraq and Afghanistan
                                                                        Investigation of Possible Use of Mind Altering Substances by DoD
DoD          D2007-DINT01-0092.005                     6/10/2008        Personnel during Interrogations of Detainees and/or Prisoners
                                                                        Captured during the War on Terror
                                                                        Review of Contracting Actions Relating to the Electrocution Death of
DoD          D2008-DIPOE2-0196.000                     5/12/2008
                                                                        SSG Ryan Maseth
                                                                        Evaluation of DoD Sexual Assault Response in Operations Enduring
DoD          2008C003                                  2/7/2008
                                                                        Freedom and Iraqi Freedom Areas of Operation
                                                                        Contract Audit Follow-Up Review Related to Iraq Reconstruction
DoD          D2008-DIP0AI-0086.000                     11/8/2007
                                                                        Activities
                                                                        Conditional Acceptance and Production of the Army Medium Tactical
DoD          D2006-D000AE-0225.000                     7/10/2006
                                                                        Vehicles in Support of the Global War on Terror
                                                                        Contracting for Purchased and Leased Nontactical Vehicles in Support
DoD          D2008-D00LH-0235.000                      6/26/2008
                                                                        of Operation Iraqi Freedom and Operation Enduring Freedom
                                                                        The U.S. Air Force Deferred Maintenance on the C-130 Aircraft as a
DoD          D2008-D000FH-0225.000                     6/20/2008
                                                                        Result of the Global War on Terror
                                                                        The Army Procurements for the High Mobility Multi-Purpose
DoD          D2008-D000CH-0236.000                     6/19/2008
                                                                        Wheeled Vehicles

                                                                                                                     Continued on next page



   214 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
         Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 224 of 247

                                                                    OTHER AGENCY OVERSIGHT




Ongoing Oversight Activities of Other U.S. Agencies, as of 9/30/2008
Agency    Project Number            Date Initiated     Project Description
                                                       DoD and DoD Contractor Efforts to Prevent Sexual Assault/
DoD       D2008-D000CE-0221.000     6/9/2008           Harassment Involving Contractor Employees Within Operations
                                                       Enduring Freedom and Iraqi Freedom Areas of Operation
                                                       Controls Over Unliquidated Obligations on Department of the Air
DoD       D2008-D000FC-0208.000     6/9/2008
                                                       Force Contracts Supporting the Global War on Terror
                                                       Department of the Army Deferred Maintenance on the Abrams Tank
DoD       D2008-D000FJ-0210.000     5/30/2008
                                                       Fleet as a Result of the Global War on Terror
                                                       Defense Logistics Agency Contracts for Combat Vehicle Parts in
DoD       D2008-D000FD-0214.000     5/20/2008
                                                       Support of the Global War on Terror
                                                       Assignment and Training of Contracting Ofﬁcer’s Representatives at
DoD       D2008-D000JC-0203.000     5/12/2008
                                                       Joint Contracting Command-Iraq/Afghanistan
DoD       D2008-D000JC-0202.000     5/12/2008          Air Force Contract Augmentation Program in Southwest Asia
                                                       Controls Over the Department of the Navy Military Payroll Disbursed
DoD       D2008-D000FC-0189.000     5/13/2008
                                                       in Support of the Global War on Terror
DoD       D2008-D000AB-0193.000     4/24/2008          Organic Ship Utilization in Support of the Global War on Terror
                                                       Acquisition of Ballistic Glass for the High-Mobility Multipurpose
DoD       D2008-D000CE-0187.000     4/23/2008
                                                       Wheeled Vehicle
DoD       D2008-D000JC-0186.000     4/23/2008          Class III Fuel Procurement and Distribution in Southwest Asia
                                                       Marine Corps Implementation of the Urgent Universal Need
DoD       D2008-D000AE-0174.000     3/10/2008
                                                       Statement Process for Mine Resistant Ambush Protected Vehicles
DoD       D2008-D000CK-0161.000     2/26/2008          War Reserve Materiel Contract
                                                       Internal Controls over Army, General Fund, Cash and Other Monetary
DoD       D2008-D000FP-0132.000     2/25/2008
                                                       Assets Held in Southwest Asia
DoD       D2008-D000AB-0133.000     2/19/2008          Air Force Combat Search and Rescue Helicopter
                                                       Accountability of Munitions Provided to the Security Forces of
DoD       D2008-000IG-0141.000      2/13/2008
                                                       Iraq–Phase II
                                                       Price Reasonableness for Contracts at U.S. Special Operations
DoD       D2008-D000CG-0123.000     2/7/2008
                                                       Command
                                                       Controls Over the Contractor Common Access Card Life Cycle in
DoD       D2007-D000LA-0199.002     1/24/2008
                                                       Southwest Asia
                                                       Controls over the Reporting of Transportation Costs in Support of the
DoD       D2008-D000FI-0083.000     12/27/2007
                                                       Global War on Terror
DoD       D2008-D000FE-0106.000     12/19/2007         Defense Emergency Response Fund for the Global War on Terror
DoD       D2008-D000LF-0093.000     11/28/2007         Medical Equipment Used To Support Operations in Southwest Asia
                                                       Expeditionary Fire Support System and Internally Transportable
DoD       D2008-D000AB-0091.000     11/27/2007
                                                       Vehicle Programs
                                                       Small Arms Ammunition Fund Management in Support of the Global
DoD       D2008-D000FJ-0014.000     10/11/2007
                                                       War on Terror
                                                       Internal Controls and Data Reliability in the Deployable Disbursing
DoD       D2007-D000FL-0252.000     8/31/2007
                                                       System
                                                       Audit of the Management of Signals Intelligence Counterterrorism
DoD       D2007-DINT01-0092.003     8/31/2007
                                                       Analysts
                                                       End-Use Monitoring of Defense Articles and Services Transferred to
DoD       D2007-D000LG-0228.000     8/6/2007
                                                       Foreign Customers
DoD       D2007-D000CK-0230.000     7/13/2007          Procurement and Delivery of Joint Service Armor Protected Vehicles
                                                       Funds Appropriated for Afghanistan and Iraq Processed Through the
DoD       D2007-D000FB-0198.000     6/19/2007
                                                       Foreign Military Trust Fund
                                                       Operations and Maintenance Funds Used for Global War on Terror
DoD       D2007-D000CK-0201.000     6/18/2007
                                                       Military Construction Contracts
                                                       Review of Intelligence Resources at the Joint Intelligence Task Force
DoD       D2007-DINT01-0092.001     6/14/2007          Combating Terrorism and Special Operations Command in Support of
                                                       Operation Enduring Freedom and Operation Iraqi Freedom
DoD       D2007-D000LD-0129.000     4/13/2007          Marine Corps’ Management of the Recovery and Reset Programs
                                                       Internal Controls over Navy General Fund, Cash, and Other Monetary
DoD       D2007-D000FN-0142.000     2/27/2007
                                                       Assets Held Outside the Continental United States
                                                                                                 Continued on next page

                                                                                   OCTOBER 30, 2008 I REPORT TO CONGRESS I   215
                      Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 225 of 247

         OTHER AGENCY OVERSIGHT


Ongoing Oversight Activities of Other U.S. Agencies, as of 9/30/2008
Agency      Project Number                              Date Initiated   Project Description
DoD         D2007-D000LC-0051.000                       12/14/2006       Hiring Practices Used To Staff the Iraqi Provisional Authorities
                                                                         DoD Use of GWOT Supplemental Funding Provided for Procurement
DoD         D2006-D000AE-0241.000                       8/4/2006
                                                                         and Research, Development, Test and Evaluation
DoD         D2006-D000LG-0136.000                       3/1/2006         Export Controls Over Excess Defense Articles
DoD         D2005-DINT01-0122                           2/14/2005        U.S. Government’s Relationship with the Iraqi National Congress
                                                                         Audit of Contract Administration, Commissioning and Accreditation
DoS         03AUD3023                                   7/2008
                                                                         of the NEC Baghdad
                                                                         Review of the Activities of DynCorp International and Triple Canopy
DoS         08 MER03005                                 6/2008           under the State Department’s Worldwide Personal Protective Service
                                                                         Contracts (WPPS) in Iraq
                                                                         Review on the Implementation of Recommendations from the Report
                                                                         of the Secretary of State’s Panel on Personal Protective Services in
DoS         08 MER03004                                 6/2008
                                                                         Iraq (commonly known as the Kennedy Report on Personal Protective
                                                                         Service (WPPS) in Iraq
                                                                         Review on the Role, Stafﬁng, and Effectiveness of Diplomatic Security
DoS         08 MER03003                                 6/2008           in the Development and Implementation Personal Protective Services
                                                                         (PPS) in Iraq
                                                                         Review of Procurement Competition: New Embassy Compound
DoS         07AUD3034                                   4/2007
                                                                         Baghdad
                                                                         Joint Review of Blackwater Contract for Worldwide Personal
DoS         08AUD-3016                                  3/2008
                                                                         Protective Services
GAO         Not Reported                                9/2008           Readiness of the Army Active/Reserve Component Forces
                                                                         Readiness of the Active and Reserve Components of the Navy and
GAO         Not Reported                                9/2008
                                                                         Marine Corps
GAO         351271                                      9/2008           DOD Plans to Support Unmanned Aircraft System Programs
                                                                         Incentives, Compensation, and Medical Care for Deployed Federal
GAO         351166                                      2/2008
                                                                         Civilians
                                                                         Joint IED Defeat Organization (JIEDDO) Technology Assessment
GAO         351231                                      6/2008
                                                                         Management
GAO         351230                                      6/2008           Joint IED Defeat Organization (JIEDDO) Strategic Management
GAO         351236                                      6/2008           Urgent Wartime Requirements
GAO         351172                                      3/2008           Fuel Demand at Forward Locations
GAO         320587                                      3/2008           Status of Economic Support Funds for Iraq
GAO         120724                                      2/2008           Contracting in Iraq and Afghanistan
                                                                         Analysis of DoD’s Fiscal Year 2008 Costs and Funding for Global
GAO         351155                                      1/2008
                                                                         War on Terrorism
GAO         320557                                      12/2007          Iraqi Security Forces and the Transfer of Security Responsibilities
                                                                         U.S. and International Assistance for Iraq Refugees and Internally
GAO         N/A                                         11/2007
                                                                         Displaced Persons (IDPs)
GAO         351096                                      10/2007          DoD Plans for Unmanned Aircraft

GAO         351076                                      8/2007           Body Armor Programs and Testing
GAO         351083                                      8/2007           Use of Private Security Contractors in Iraq
                                                                         Joint IED Defeat Organization (JIEDDO) Processes to Coordinate
GAO         351016                                      3/2007
                                                                         Counter-Improvised Explosive Devices (IED) Intelligence Support
                                                                         Contracting Operations at the Joint Contracting Command - Iraq/
USAAA       A-2008-ALL-0401.000                         4QR/FY 2008
                                                                         Afghanistan - Salerno & Kabul
USAAA       A-2008-ALL-0403.000                         4QR/FY 2008      Housing Contracts- Area Support Group (ASG) - Kuwait
                                                                         Controls Over Vendor Payments - U.S. Army Contracting Command
USAAA       A-2008-ALL-0501.000                         4QR/FY 2008
                                                                         (USACC), SWA-Kuwait - Phase I
                                                                         Controls over Logistics Civil Augmentation Program (LOGCAP) -
USAAA       A-2008-ALL-0398.000                         4QR/FY 2008
                                                                         White Property
USAAA       A-2008-ALL-0685.000                         4QR/FY 2008      U.S. Army Corps of Engineers Contracting Functions in Iraq - Phase II
USAAA       A-2008-ALA-0640.000                         4QR/FY 2008      Body Armor Testing
USAAA       A-2008-FFM-0630.000                         4QR/FY 2008      Assessing Future Base Budget Requirements (Audit Control Point)
                                                                         Assessing Future Base Budget Requirements - Manning Program
USAAA       A-2008-FFM-0549.000                         4QR/FY 2008
                                                                         Evaluation Group (PEG)

                                                                                                                       Continued on next page
         216 I   SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
         Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 226 of 247

                                                                  OTHER AGENCY OVERSIGHT


Ongoing Oversight Activities of Other U.S. Agencies, as of 9/30/2008
Agency      Project Number          Date Initiated     Project Description
                                                       Assessing Future Base Budget Requirements - Equipping Program
USAAA       A-2008-ALA-0498.000     4QR/FY 2008
                                                       Evaluation Group (PEG)
                                                       Assessing Future Base Budget Requirements - Training Program
USAAA       A-2008-FFF-0647.000     4QR/FY 2008
                                                       Evaluation Group (PEG)
                                                       Assessing Future Base Budget Requirements - Installation Program
USAAA       A-2008-ALO-0741.000     4QR/FY 2008
                                                       Evaluation Group (PEG)
                                                       Assessing Future Base Budget Requirements - Organizing Program
USAAA       A-2008-FFS-0660.000     4QR/FY 2008
                                                       Evaluation Group (PEG)
                                                       Assessing Future Base Budget Requirements - Sustaining Program
USAAA       A-2008-ALM-0690.000     4QR/FY 2008
                                                       Evaluation Group (PEG)
USAAA       A-2008-ALE-0090.000     4QR/FY 2008        Assessing Future Base Budget Requirements - Europe
USAAA       A-2008-FFS-0443.000     4QR/FY 2008        Requirements Validation for CONUS Based Mobilized Soldiers
USAAA       A-2008-ALA-0468.000     4QR/FY 2008        Army Authorized Acquisition Objective (AAO) Process
                                                       Follow up Audit of Contracting Operations, U.S. Army Contracting
USAAA       A-2008--ALL-0625.000    3QR/FY 2008
                                                       Command (USACC), SWA-Kuwait (Phase I)
USAAA       A-2008-ALL-0624.000     3QR/FY 2008        Commander's Emergency Response Program (CERP) - Iraq
USAAA       A-2007-ALM-0306.002     3QR/FY 2008        Field Level Reset Requirements - Army National Guard
                                                       U.S. Army Corps of Engineers (USACE) Pilot Defense Base Act (DBA)
USAAA       A-2008-ALL-0633.000     3QR/FY 2008
                                                       Insurance Program
USAAA       A-2007-ALL-0081.005     2Q/FY 2007         Management of Shipping Containers in SWA-Afghanistan
USAAA       A-2007-ALL-0858.000     3Q/FY 2007         Retrograde Operations in SWA-Kuwait
USAAA       A-2007-ALL-0858.001     4Q/FY 2007         Retrograde Operations in SWA-Kuwait (Rear Support)
                                                       Contracting Operations at the Joint Contracting Command-Iraq/Afghani-
USAAA       A-2007-ALL-0887.002     4Q/FY 2007
                                                       stan - Victory
                                                       Container Detention Billing for the Global War on Terrorism, Military
USAAA       A-2007-ALR-0259.002     2Q/FY 2008
                                                       Surface Deployment and Distribution Command
USAAA       A-2007-FFD-0067.000     2Q/FY 2007         Body Armor Requirements
                                                       Impact of Mine Resistant Ambush Protected Vehicle Acquisitions on Other
USAAA       A-2007-ALA-0978.000     4Q/FY 2007
                                                       Systems
USAAA       A-2008-ALM-0312.000     2Q/FY 2008         Automatic Reset Items–Retrograde
USAAA       A-2007-ALM-0306.000     3Q/FY 2007         Contracts for Reset
USAAA       A-2008-FFS-0101.000     2Q/FY 2008         Army Reserve Premobilization Training
USAAA       A-2008-FFS-0353.000     1Q/FY 2008         National Guard Premobilization Training
USAAA       A-2008-ALR-0307.000     2Q/FY 2008         Property Book Unit Supply Enhanced, 3rd Infantry Division (ID)
USAAA       A-2008-ALR-0360.000     2Q/FY 2008         Property Book Unit Supply Enhanced, 10th Mountain Division
USAAA       A-2008-ALR-0357.000     2Q/FY 2008         Property Book Unit Supply Enhanced, I Corps
USAAA       A-2008-FFF-0148.000     1Q/FY 2008         Use of Role Players Armywide (less Combat Training Centers (CTCs))
USAAA       A-2007-ALR-0259.001     3Q/FY 2007         Establishing Rates for Shipping Containers
USAAA       A-2007-ZBI-0344.003     1Q/FY 2008         Army Foreign Language Program-Contracting
USAAA       A-2008-ALM-0311.000     2Q/FY 2008         DOL Workload Supporting Reset
USAAA       A-2008-FFF-0044.000     2Q/FY 2008         Management of the Prepositioned Fleet at Combat Training Centers
USAAA       A-2008-ALR-0039.000     1Q/FY 2008         Property Book Unit Supply Enhanced; ACP
USAAA       A-2008-ALL-0466.000     3QR/FY 2008        Follow Up of Ofﬂine Purchases
USAAA       A-2008-ALM-0313.000     3QR/FY 2008        Automatic Reset Items—Depot
USAAA       A-2008-ALM-0247.000     3QR/FY 2008        Sustainment of Left Behind Equipment
USAAA       A-2008-FFD-0098.000     3QR/FY 2008        Advanced Training for Explosive Ordnance Disposal Soldiers
                                                       Contracting Operations at the Joint Contracting Command-Iraq/
USAAA       A-2008-ALL-0320.001     2Q/FY 2008
                                                       Afghanistan-Bagram
                                                       Audit of Contracting Operations at the Joint Contracting Command-
USAAA       A-2008-ALL-0319.000     2Q/FY 2008
                                                       Iraq/Afghanistan-Balad
                                                       Audit of Army Corps of Engineers Contracting Functions in Iraq (Gulf
USAAA       A-2008-ALL-0318.000     2Q/FY 2008
                                                       Region Division)

                                                                                                       Continued on next page



                                                                                  OCTOBER 30, 2008 I REPORT TO CONGRESS I   217
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 227 of 247

OTHER AGENCY OVERSIGHT




Ongoing Oversight Activities of Other U.S. Agencies, as of 9/30/2008
Agency         Project Number                             Date Initiated               Project Description
                                                                                       Audit of Government Property Provided to Contractors–Kuwait Base
USAAA          A-2008-ALL-0204.000                        2Q/FY 2008
                                                                                       Operations
USAAA          A-2007-ALL-0081.000                        4Q/FY 2006                   Management of Shipping Containers in Southwest Asia Summary
USAAA          A-2007-ALL-0887.001                        4Q/FY 2007                   Audit of Joint Contracting Command-Iraq-Baghdad
USAAA          A-2007-ALL-0212.001                        4Q/FY 2007                   Audit of LOGCAP Operations in Support of OIF-Power Generators
USAAA          A-2007-ALL-0329.000                        1Q/FY 2007                   Audit of U.S. Army Contracting Command Southwest Asia-Kuwait
USAAA          A-2006-ALL-0397.000                        3Q/FY 2006                   Retrograde Operations in Southwest Asia
USAID          Not Reported                               4QR/FY 2008                  Follow-up Audit of USAID/Iraq's Local Governance
USAID          Not Reported                               4QR/FY 2008                  Audit of USAID/Iraq's Economic Governance Program II
USAID          Not Reported                               4QR/FY 2008                  Audit of USAID/Iraq's Oversight of Private Security Contractors in Iraq
USAID          Not Reported                               Not Reported                 USAID/Iraq’s National Capacity Development Program




                                                                       Table 5.3
 OTHER AGENCY                                                          Status of Investigative Activities from Other
 INVESTIGATIONS                                                        U.S. Agencies, as of 9/30/2008
                                                                       Agency                     Investigators      Investigators       Open/Ongoing
 SIGIR regularly coordinates with other govern-                                                          in Iraq         in Kuwait             Cases*
 ment agencies conducting investigations in Iraq.                      U.S. Army Criminal                       8                  4                   96
                                                                       Investigation
 For statistics of investigative activities from other                 Command, Major
 agencies, see Table 5.3.                                              Procurement Fraud Unit
                                                                       Defense Criminal                         6                  2                  134
                                                                       Investigative Service
                                                                       DoS OIG                                  0                  0                    4
                                                                       FBI                                      4                  2                   79
                                                                       USAID                                    2                  0                    6
                                                                       Total                                   20                  8                  319


                                                                       *Numbers include pending cases worked with other agencies within the JOC.




218 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
      Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 228 of 247

                                                                                                                                ENDNOTES


ENDNOTES
1.    Commander, MNF-I, interview with Jim Michaels, USA Today, 9/29/2008, www.mnf-iraq.com, accessed on 10/19/2008.
2.    DoS, Iraq Weekly Status Report, 10/1/2008.
3.    OSD, response to SIGIR data call, 10/14/2008.
4.    DoS, response to SIGIR data call, 10/14/2007; ITAO, responses to SIGIR data call, 1/4/2008 and 10/14/2008; GRD, response to SIGIR data call,
      10/6/2008; USAID, response to SIGIR data call, 10/14/2008; ITAO, Essential Indicators Report, 10/2/2008. OSD, response to SIGIR data call,
      10/14/2008.
5.    White House Office of the Press Secretary, “Declaration of Principles for a Long-Term Relationship of Cooperation and Friendship Between
      the Republic of Iraq and the United States of America” and “Fact-Sheet: U.S.-Iraq Declaration of Principles for Friendship and Cooperation,”
      11/26/2007.
6.    Ministry of Finance, Ministry of Planning, and Coalition Provisional Authority, “Republic of Iraq Budget Revenues and Expenses: July-
      December 2003 Budget Summary,” p. 6; Ministry of Finance, response to SIGIR data call, 10/2008.
7.    Commander, MNF-I, “Counterinsurgency Guide,” 9/16/2008, www.mnf-iraq.com, accessed 10/18/2008.
8.    Testimony of Secretary of Defense Robert M. Gates before the House Armed Services Committee, “Security and Stability in Afghanistan and
      Iraq,” 9/10/2008.
9.    SIGIR Audit 08-015, “Interim Analysis of Iraqi Security Force Information Provided by the Department of Defense Report, Measuring
      Stability and Security in Iraq,” 4/25/2008.
10.   MNF-I, prepared as data input for SIGIR Quarterly Report, 10/10/2008.
11.   UNAMI, “UN agencies support Iraq’s efforts to curb outbreak of cholera,” 9/10/2008.
12.   UN Secretary-General, “Address to the First Annual Review Conference of the International Compact with Iraq,” 5/29/2008, www.un.org,
      accessed 10/1/2008.
13.   Speech by the President of the United States, “Transcript: President Bush Visits National Defense University’s Distinguished Lecture Program,
      Discusses Global War on Terror,” 9/9/2008, www.whitehouse.gov, accessed 10/18/2008.
14.   Testimony of Secretary of Defense Robert M. Gates before the House Armed Services Committee, “Security and Stability in Afghanistan and
      Iraq,” 9/10/2008.
15.   Testimony of Secretary of Defense Robert M. Gates before the House Armed Services Committee, “Security and Stability in Afghanistan and
      Iraq,” 9/10/2008.
16.   UN, UNAMI Focus, Issue No. 26, 9/2008.
17.   MNC-I, response to SIGIR data call, 10/15/2008.
18.   MNC-I, response to SIGIR data call, 10/15/2008.
19.   MNF-I, “Al-Anbar,” 9/1/2008, www.mnf-iraq.com, accessed 10/19/2008.
20.   MNC-I, response to SIGIR data call, 10/15/2008.
21.   IMF Report #08303, “Iraq: First Review Under the Stand-By Arrangement and Financing Assurances Review—Staff Report; Staff Supplement;
      Press Release on the Executive Board Discussion; and Statement by the Executive Director for Iraq,” 9/2008, www.imf.org, accessed
      10/19/2008.
22.   U.S. Embassy, response to SIGIR data call, 10/2/2008.
23.   U.S. Justice Attaché, “CoI Report,” response to SIGIR data call, 9/2008.
24.   SIGIR PA-08-149, 150, 151, “Al Quds, Al Mualameen, and Al Faoo Schools Under the Iraq-Commander’s Emergency Response Program,”
      10/2008.
25.   IMF Report #08303, “Iraq: First Review Under the Stand-By Arrangement and Financing Assurances Review—Staff Report; Staff Supplement;
      Press Release on the Executive Board Discussion; and Statement by the Executive Director for Iraq,” 9/2008, www.imf.org, accessed
      10/19/2008.
26.   DoS and MNF-I, “Strategic Framework to Build Capacity and Sustainability in Iraq’s Provincial Governments, 9/7/2008,” response to SIGIR
      data call, 9/22/2008.
27.   Committee to Protect Journalists, “Journalists Killed in 2008,” www.cpj.org, accessed 10/19/2008.
28.   Committee to Protect Journalists, “Iraq: Journalists in Danger,” www.cpj.org, accessed 10/5/2008.
29.   UNAMI, “UN Voices Concern at Displacement of over 9,000 Iraqi Christians from Mosul,” 10/17/2008.
30.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
31.   European Commission, “Report on European Commission intervention to alleviate the situation of Iraq’s Refugees and Internally Displaced
      Persons,” 9/2008.
32.   European Commission, “Report on European Commission intervention to alleviate the situation of Iraq’s Refugees and Internally Displaced
      Persons,” 9/2008.
33.   DCAA, response to SIGIR data call, 10/2/2008.
34.   SIGIR Audit 09-006, “Status of Department of State Economic Support Fund Obligations and Expenditures for Iraq Reconstruction,” 10/2008.
35.   World Bank, www.worldbank.org/datastatistics/, accessed 10/12/2008.
36.   This figure is based on appropriations made available for Iraq reconstruction under the following Public Laws: P.L. 108-7, P.L. 108-11, P.L.
      108-106, P.L. 108-287, P.L. 109-13, P.L. 109-102, P.L. 109-148, P.L. 109-234, P.L. 110-28, P.L. 110-92, P.L. 110-116, P.L. 110-137, P.L. 110-149,
      P.L. 110-161, P.L. 110-252.
37.   Duncan Hunter National Defense Authorization Act for Fiscal Year 2009, P.L. 110-417 (10/14/2008).
38.   Duncan Hunter National Defense Authorization Act for Fiscal Year 2009, P.L. 110-417 (10/14/2008).



                                                                                                            OCTOBER 30, 2008 I REPORT TO CONGRESS   I 219
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 229 of 247

ENDNOTES




39.   DoS, Iraq Weekly Status Report, 10/1/2008.
40.   OSD, response to SIGIR data call, 10/14/2008.
41.   OSD, response to SIGIR data call, 10/14/2008.
42.   USAID, response to SIGIR data call, 10/2/2008; ITAO, response to SIGIR data call, 10/14/2008; USAID, response to SIGIR data call, 10/14/2008.
43.   DoS, Iraq Weekly Status Report, 10/1/2008.
44.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/3/2008.
45.   DoS, Iraq Weekly Status Report, 10/1/2008.
46.   DoS, Iraq Weekly Status Report, 10/1/2008. DoS, Iraq Weekly Status Report, 7/9/2008.
47.   GRD, response to SIGIR data call, 10/15/2008.
48.   GRD, response to SIGIR data call, 10/15/2008.
49.   By comparison the Afghan Security Forces Fund (ASFF) was appropriated approximately $15.5 billion for the period FY 2003-FY 2008.
50.   DoD OIG Report No. D-2008-026, “Management of the Iraq Security Forces Fund in Southwest Asia—Phase III,” 11/30/2007.
51.   U.S. House of Representatives, Subcommittee on Oversight and Investigations, Committee on Armed Services, “Stand Up and Be Counted: The
      Continuing Challenge of Building the Iraqi Security Forces,” 7/27/2007, p. 41, 42.
52.   Describes the levels requested by the MOD and MOI to meet their budget needs and the budget shortfalls. DoD, Measuring Stability and Security in Iraq,
      9/2008, pp. 40 and 48.
53.   Duncan Hunter National Defense Authorization Act for Fiscal Year 2009, P.L. 110-417 (10/14/2008).
54.   Duncan Hunter National Defense Authorization Act for Fiscal Year 2009, P.L. 110-417 (10/14/2008).
55.   DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 33.
56.   OSD, response to SIGIR data call, 10/14/2008.
57.   OSD, response to SIGIR data call, 10/14/2008.
58.   OSD, response to SIGIR data call, 10/14/2008.
59.   OSD, response to SIGIR data call, 10/14/2008.
60.   OSD, response to SIGIR data call, 10/14/2008.
61.   OSD, response to SIGIR data call, 10/14/2008.
62.   OSD, response to SIGIR data call, 10/14/2008.
63.   IRMS, ITAO Rollup, 10/1/2008.
64.   IRMS, ITAO Rollup, 10/1/2008.
65.   IRMS, ITAO Rollup, 10/1/2008.
66.   Supplemental Appropriations Act, 2008, P.L. 110-252 (6/2008).
67.   DoS, response to SIGIR data call 10/14/2007; ITAO, responses to SIGIR data call 1/4/2008 and 10/2/2008; GRD, response to SIGIR data call 10/6/2008;
      USAID response to SIGIR data call 10/2/2008; ITAO, Essential Indicators Report, 10/2/2008.
68.   DoS, Section 2207 Report, 7/2008.
69.   DoS, response to SIGIR data call, 10/14/2007; ITAO, responses to SIGIR data call, 1/4/2008 and 10/2/2008; GRD, response to SIGIR data call, 10/6/2008;
      USAID, response to SIGIR data call, 10/2/2008; ITAO, Essential Indicators Report, 10/2/2008.
70.   DoS, response to SIGIR data call, 10/14/2007; ITAO, responses to SIGIR data call, 1/4/2008 and 10/2/2008; GRD, response to SIGIR data call, 10/6/2008;
      USAID, response to SIGIR data call, 10/2/2008; ITAO, Essential Indicators Report, 10/2/2008.
71.   DoS, Section 2207 Report, 7/2008.
72.   DoS, response to SIGIR data call, 10/14/2007; ITAO, responses to SIGIR data call, 1/4/2008 and 10/2/2008; GRD, response to SIGIR data call, 10/6/2008;
      USAID, response to SIGIR data call, 10/2/2008; ITAO, Essential Indicators Report, 10/2/2008.
73.   DoS, response to SIGIR data call, 10/14/2007; ITAO, responses to SIGIR data call, 1/4/2008 and 10/2/2008; GRD, response to SIGIR data call, 10/6/2008;
      USAID, response to SIGIR data call, 10/2/2008; ITAO, Essential Indicators Report, 10/2/2008.
74.   DoS, response to SIGIR data call, 10/14/2007; ITAO, responses to SIGIR data call, 1/4/2008 and 10/2/2008; GRD, response to SIGIR data call, 10/6/2008;
      USAID, response to SIGIR data call, 10/2/2008; ITAO, Essential Indicators Report, 10/2/2008.
75.   SIGIR Audit 09-006, “Status of Department of State Economic Support Fund Obligations and Expenditures for Iraq Reconstruction,” 10/2008.
76.   SIGIR Audit 09-006, “Status of Department of State Economic Support Fund Obligations and Expenditures for Iraq Reconstruction,” 10/2008.
77.   SIGIR Audit 09-006, “Status of Department of State Economic Support Fund Obligations and Expenditures for Iraq Reconstruction,” 10/2008.
78.   GRD, response to SIGIR data call, 10/15/2008
79.   IRMS, ITAO Rollup, 10/1/2008.
80.   SIGIR PA-08-137, “Kirkuk to Baiji Pipeline Exclusion Zone–Phase 3,” 7/24/2008.
81.   OSD, response to SIGIR data call, 10/15/2008.
82.   Duncan Hunter National Defense Authorization Act for Fiscal Year 2009, P.L. 110-417 (10/14/2008).
83.   IRMS, CERP Excel Workbook, 10/3/2008.
84.   Figures are based on CERP projects compiled by actual start date. IRMS, CERP Excel Workbook, 10/3/2008.
85.   Figures are based on CERP projects compiled by actual start date. IRMS, CERP Excel Workbook, 10/3/2008.
86.   OSD, response to SIGIR data call, 10/2/2008.
87.   IRMS, CERP Excel Workbook, 10/3/2008.
88.   MNC-I noted that the project completion figure reported in response to SIGIR data call represents projects completed in July and August. OSD, response
      to SIGIR data call, 10/2/2008.




220 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
       Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 230 of 247

                                                                                                                              ENDNOTES




89.     OSD, response to SIGIR data call, 10/2/2008.
90.     Policies, procedures and objectives of the I-CERP are included in the CERP Family of Funds Standard Operating Procedures, 5/2008,
        Appendix C.
91.     Memorandum of Understanding between Iraq Supreme Reconstruction Council (I-SRC) of the Secretariat of the Council of Ministers and
        the Multi-National Force-Iraq, 4/2008.
92.     SIGIR Audit 08-013, “Interim Report on Iraq Reconstruction Contract Terminations,” 4/28/2008.
93.     Corps of Engineers Financial Management System, “All Items Report for PMCON and All Items Report for PMNCN,” 9/30/2008; USAID,
        response to SIGIR data call, 10/10/2008.
94.     Corps of Engineers Financial Management System, 9/30/2008.
95.     Corps of Engineers Financial Management System, 9/30/2008; USAID, response to SIGIR data call, 10/10/2008.
96.     SIGIR Audit 09-004, “Iraq Reconstruction Project Terminations Represent a Range of Actions,” 10/2008.
97.     SIGIR Audit 09-004, “Iraq Reconstruction Project Terminations Represent a Range of Actions,” 10/2008.
98.     SIGIR Audit 09-003, “Cost, Outcome, and Oversight of Local Governance Program Contracts with Research Triangle Institute,” 10/2008.
99.     SIGIR Audit 09-003, “Cost, Outcome, and Oversight of Local Governance Program Contracts with Research Triangle Institute,” 10/2008.
100.    Statement of Secretary Defense Robert M. Gates before the House Armed Services Committee, “Security and Stability in Afghanistan and
        Iraq.” 9/10/2008.
101.    DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. vii.
102.    OSD, response to SIGIR data call, 10/6/2008.
103.    DoD Transcript, Commander, Multi-National Corps-Iraq, 9/22/2008.
104.    MNF-I, “Provincial Iraqi Control: Anbar and Babil,” 10/23/2008, www.mnf-iraq.com, accessed 10/23/2008.
105.    DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
106.    MNF-I, “Provincial Iraqi Control: Anbar and Babil,” 10/23/2008, www.mnf-iraq.com, accessed 10/23/2008.
107.    CENTCOM, response to SIGIR data call, 10/15/2008.
108.    DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 32.
109.    GRD, response to SIGIR data call, 10/2/2008.
110.    GRD, response to SIGIR data call, 10/2/2008.
111.    DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 33. Data as of 8/15/2008.
112.    DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 33. Data as of 8/15/2008.
113.    SIGIR Audit 09-002, “Challenges in Obtaining Reliable and Useful Data on Iraqi Security Forces Continue,” 10/2008.
114.    SIGIR Audit 09-002, “Challenges in Obtaining Reliable and Useful Data on Iraqi Security Forces Continue,” 10/2008.
115.    DoD, Measuring Stability and Security in Iraq, 6/2008, p. 44.
116.    DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 40.
117.    DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 48.
118.    DoD, Measuring Stability and Security in Iraq, 9/30/2008, pp. 40 and 48.
119.    DoD, Measuring Stability and Security in Iraq, 9/30/2008, pp. 47-55.
120.    MNF-I, response to SIGIR data call, 10/3/2008.
121.    OSD, “DoIA: Command Brief,” response to SIGIR data call, 10/3/2008.
122.    MNF-I, “CAATT Command Brief: 9/13/2008,” response to SIGIR data call, 10/2/2008, slide 20.
123.    MNF-I, prepared as data input for SIGIR Quarterly Report, 10/10/2008.
124.    MNF-I, prepared as data input for SIGIR Quarterly Report, 10/10/2008.
125.    “Iraqi Army with sufficient number and capabilities to conduct counterinsurgency operations with CF in the appropriate form of overwatch;
        able to sustain and regenerate themselves with reduced coalition support; led by a sufficient number of competent and professional leaders.”
        (CAATT Commander’s Intent in MNSTC-I, “CAATT Command Brief: 9/13/2008,” response to SIGIR data call, 10/2/2008, slide 4).
126.    INL, response to SIGIR data call, 10/3/08.
127.    DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 42; OSD, response to SIGIR data call, 10/2/2008.
128.    OSD, response to SIGIR data call, 10/8/2008.
129.    OSD, response to SIGIR data call, 10/8/2008.
130.    DoD, Measuring Stability and Security in Iraq, 9/30/2008, pp. 39-41. Data as of 8/15/2008.
131.    MNF-I, “DoIA Command Brief,” response to SIGIR data call, 10/2/2008, slides 3-4.
132.    When SIGIR conducted its review of ISF logistics and maintenance capabilities in 2006, the goal was to “implement logistics capabilities
        within the Iraqi Army, to transition…to the Ministry of Defense control periodically…and to transfer all capabilities by January 1, 2008.”
        Source: “Iraqi Security Forces: Review of Plans to Implement Logistics Capabilities,” SIGIR Audit-06-32, 10/28/2006, p. ii. The GAO
        identified insufficient Iraqi logistics capacity to prioritize, train, and sustain the ISF (GAO-08-143R). Moreover, the Iraq Study Group
        identified the lack of logistics experience and expertise within the Iraqi armed forces as being “substantial,” hampering their readiness and
        capability. CSIS, “The Report of the Independent Commission on the Security Forces of Iraq,” report to the Congress, 9/6/2007, Finding 10.
133.    DoD, Measuring Stability and Security in Iraq, 9/30/2008 p. 34.
134.    OSD, response to SIGIR data call, 10/2/2008.
135.    DoD, Measuring Stability and Security in Iraq, 6/2008, p. 50.




                                                                                                          OCTOBER 30, 2008 I REPORT TO CONGRESS   I 221
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 231 of 247

ENDNOTES




136. MNSTC-I, “Some shops within each of the Wheeled and Tracked Depots have commenced OJT but a handover is not scheduled until OJT is
     complete and low scale production is due to commence,” MNSTC-I, response to SIGIR data call, “U.S. Efforts to Help IA Logistics,” 9/29/2008;
     MNF-I, response to SIGIR data call, 10/2/2008.
137. DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 40.
138. DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 40.
139. OSD, “MNSTC-I: MOD & MOI Life Support Transfers,” response to SIGIR data call, 9/22/2008.
140. OSD, “MNSTC-I: MOD & MOI Life Support Transfers,” response to SIGIR data call, 9/22/2008.
141. MNF-I, response to SIGIR data call, 7/7/2008; OSD, “MNSTC-I: MOD & MOI Life Support Transfers,” response to SIGIR data call, 9/22/2008.
     Other documents indicate that those seven contracts have been transferred; OSD, “Training Data: M-34 Oct. 2008,” response to SIGIR data
     call, 10/2/2008.
142. OSD, response to SIGIR data call, 10/2/2008.
143. MNC-I, response to SIGIR data call, 10/15/2008.
144. MNC-I, response to SIGIR data call, 10/15/2008.
145. MNC-I, response to SIGIR data call, 10/15/2008.
146. MNC-I, response to SIGIR data call, 10/15/2008.
147. MNC-I, response to SIGIR data call, 10/15/2008.
148. MNF-I, response to SIGIR data call, 6/2008.
149. OSD, response to SIGIR data call, 10/3/2008; MNC-I, response to SIGIR data call, 10/15/2008.
150. DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. v.
151. MNF-I, response to SIGIR data call, 10/3/2008.
152. MNC-I, response to SIGIR data call, 10/15/2008.
153. DoS, Section 1227 Report, 1/6/2008, p. 20.
154. OSD, response to SIGIR data call, 10/3/2008.
155. MNC-I, response to SIGIR data call, 10/15/2008.
156. MNF-I Press Release, “Iraq Purchases Small Arms through Foreign Military Sales,” 12/7/2007; MNF-I Press Release, “Iraq Army Receives $5.2
     million of Equipment via Foreign Military Sales,” 5/3/2008, accessed 10/18/2008.
157. DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 39.
158. DSCA, response to SIGIR data call, 10/15/2008.
159. DoD, Measuring Stability and Security in Iraq, 9/30/2008, pp. 38-39.
160. DSCA, response to SIGIR data call, 10/15/2008.
161. DSCA, response to SIGIR data call, 10/15/2008.
162. GRD, response to SIGIR data call, 10/15/2008.
163. GRD, response to SIGIR data call, 10/15/2008.
164. GRD, Bi-Weekly Programs SITREP, 8/18/2008, p. 18.
165. DoD, Measuring Stability and Security in Iraq, 9/30/2008.
166. U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
167. U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
168. U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
169. INL, response to SIGIR data call, 10/3/08.
170. INL, response to SIGIR data call, 10/3/08.
171. INL, response to SIGIR data call, 10/3/08; U.S. Justice Attaché, response to SIGIR data call, 10/2/2008.
172. INL, response to SIGIR data call, 10/3/08.
173. INL, responses to SIGIR data call, 10/3/08 and 10/15/2008.
174. U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
175. Smith, Kendal and Polli Keller, GRD Press Release, “New Court House opens in Baghdad,” 9/10/2008.
176. DoD, Measuring Stability and Security in Iraq, 9/30/2008.
177. U.S. Justice Attaché, response to SIGIR data call, 10/2/2008.
178. INL, response to SIGIR data call, 10/3/08.
179. DoS, Section 2207 Report, July 2008, p. III-19.
180. U.S. Justice Attaché, response to SIGIR data call, 10/2/2008.
181. U.S. Justice Attaché, response to SIGIR data call, 10/2/2008.
182. U.S. Justice Attaché, response to SIGIR data call, 10/2/2008.
183. U.S. Justice Attaché, response to SIGIR data call, 10/2/2008.
184. U.S. Justice Attaché, response to SIGIR data call, 10/2/2008.
185. U.S. Justice Attaché, response to SIGIR data call, 10/2/2008.
186. U.S. Rule of Law Coordinator, response to SIGIR data call, 7/2008.
187. U.S. Justice Attaché, response to SIGIR data call, 10/2/2008.
188. INL, response to SIGIR data call, 10/3/2008; U.S. Justice Attaché, response to SIGIR data call, 10/2/2008.
189. U.S. Justice Attaché, response to SIGIR data call, 10/2/2008; U.S. Embassy-Baghdad, “Anbar PRT,” response to SIGIR data call, 10/2/2008.




222 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
        Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 232 of 247

                                                                                                                               ENDNOTES




190.   U.S. Justice Attaché, response to SIGIR data call, 10/2/2008.
191.   INL, response to SIGIR data call, 10/3/2008.
192.   U.S. Justice Attaché, response to SIGIR data call, 10/2/2008.
193.   U.S. Justice Attaché, response to SIGIR data call, 10/2/2008.
194.   U.S. Justice Attaché, response to SIGIR data call, 10/14/2008.
195.   Detainees may have multiple cases or release orders, which affects total case numbers. U.S. Justice Attaché, response to SIGIR data call,
       10/2/2008.
196.   U.S. Justice Attaché, response to SIGIR data call, 10/2/2008.
197.   U.S. Justice Attaché, response to SIGIR data call, 10/2/2008.
198.   MNF-I, response to SIGIR-Baghdad, “BUA Update: 10/8/2008.”
199.   IRMS, ESF Cost to Complete, 9/30/2008; DoS, Iraq Weekly Status Report, 10/1/2008; IRMS, MNC-I Quarterly Report, 10/14/2008. Figures
       include obligations and expenditures for IRRF 2 and CERP funding.
200.   DoS, Iraq Weekly Status Report, 10/1/2008.
201.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
202.   IRMS, ESF Cost to Complete, 9/30/2008; DoS, Iraq Weekly Status Report, 10/1/2008; IRMS, MNC-I Quarterly Report, 10/14/2008. Figures
       include obligations and expenditures for IRRF 2, ESF, and CERP funding.
203.   NEA-I, response to SIGIR data call, 10/14/2008.
204.   U.S. Embassy-Baghdad, “Ministry of Finance Report on Capital June 2008,” response to SIGIR data call, 10/2/2008.
205.   U.S. Embassy-Baghdad, “2008 Budget Supplemental,” response to SIGIR data call, 10/2/2008.
206.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008, reported oil figures that averaged 2.50 MBPD for the quarter. SIGIR updated
       its previously reported oil figures based on data received from NEA-I. The data provided is unofficial and meant only for general awareness.
       NEA-I, response to SIGIR data call, 10/14/2008.
207.   In the July 2008 Quarterly Report, SIGIR reported a quarterly daily production average of 2.43 MBPD. This figure was compiled from the
       30-day rolling averages reported by the Energy Fusion Cell (EFC) on April 30, May 29, and June 30, 2008. For the October 2008 Report, SIGIR
       reported oil figures as provided by the DoS Bureau of Near Eastern Affairs-Iraq (NEA-I). At the time of publication, SIGIR did not have access
       to NEA-I’s quarterly production averages for last quarter.
208.   NEA-I, response to SIGIR data call, 10/14/2008. SIGIR used NEA-I oil figures this quarter. This differs from the previous quarter, when ITAO
       was the primary source for oil statistics. This quarter, the U.S. Embassy-Baghdad reported average exports of 1.83 MBPD, which is 3% above
       average exports from the same quarter in 2007.
209.   Economist Intelligence Unit, “Country Report Iraq,” August 2008.
210.   DoS, Iraq Weekly Status Report, 9/10/2008, p. 14; NEA-I, response to SIGIR data call, 10/14/2008. This quarter, SIGIR reported oil statistics
       from NEA-I, which may vary from the historic oil production and export figures provided by ITAO and the EFC in previous Quarterly Reports.
211.   U.S. Treasury reported that CBI oil receipts through August 2008 were $46.6 billion. U.S. Treasury, response to SIGIR data call, 10/15/2008.
212.   GAO 08-1144T, “Stabilizing and Rebuilding Iraq: Iraqi Revenues, Expenditures, and Surplus,” 9/16/2008. DoS, Iraq Weekly Status Report,
       10/15/2008, p. 12
213.   Energy information Administration, “Weekly Iraq Kirkuk Netback Price at U.S. Gulf (Dollars per Barrel)”, 10/5/2007-10/10/2008, www.eia.
       doe.gov, accesses 10/20/2008.
214.   GOI, “Strategic Planning: 2009-2011,” translated, no date, p. 5.
215.   DoS, Iraq Weekly Status Report, 9/24/2008, p. 18.
216.   DoS, Iraq Weekly Status Report, 9/24/2008, p. 18. This figure for the week ending 9/21/2008.
217.   NEA-I, response to SIGIR data call, 10/14/2008. NEA reported that their figures differed from those reported by the U.S. Embassy-Baghdad
       (through ITAO).
218.   GRD, Weekly SITREP, 9/26/2008.
219.   Some non-GRD projects remain ongoing. In a response to SIGIR data call, USTDA reported the agency has yet to expend $59,000 in IRRF
       2 money that was obligated for a multifaceted training program for the Ministry of Oil. The $2 million IRRF 2 program trained more than
       500 representatives. Reported outcomes for graduates of the management and technical/engineering training programs include promotions,
       monetary compensation, and new assignments based on acquired skills. USTDA, response to SIGIR data call, 10/14/2008.
220.   GRD, Monthly Project Management Plan, 7/2008, p. 2.
221.   DoS, Section 2207 Report, 9/2008, p. I-24.
222.   In a response to a SIGIR data call, NEA-I noted that it is unclear whether the goal of reaching 3.0 MBPD for installed crude oil capacity has
       actually taken place. NEA-I stated, “We believe that pipelines cannot handle 3.0 MBPD in their current state.” NEA-I, response to SIGIR data
       call, 10/14/2008.
223.   Pre-war numbers—DOE Country Analysis Brief, meeting with DOE officials on May 31, 2006.
224.   On August 4, 2008, GRD reported that there were two administrative task orders that remain open while closeout actions are finalized. As of
       October 1, 2008, IRMS reported one open IRRF project valued at $58,031,544.
225.   GRD, response to SIGIR data call, 10/6/2008.
226.   GRD, responses to SIGIR data call, 10/1/2008 and 10/14/2008.
227.   GRD, Monthly Project Management Plan, 7/2008, p. 3.




                                                                                                           OCTOBER 30, 2008 I REPORT TO CONGRESS   I 223
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 233 of 247

ENDNOTES




    228.   GRD, response to SIGIR data call, 10/14/2008.
    229.   U.S. Embassy-Baghdad, “Ministry of Finance Report on Capital June 2008,” response to SIGIR data call, 10/2/2008.
    230.   U.S. Treasury-Baghdad, response to SIGIR data call, 10/17/2008.
    231.   U.S. Embassy-Baghdad, “2008 Budget Supplemental,” response to SIGIR data call, 10/2/2008.
    232.   ITAO, IRMO Electricity Daily Units Performance Report (7/1/2006–9/30/2008).
    233.   DoD, Measuring Stability and Security in Iraq, 9/26/2008, p. vi.
    234.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
    235.   ITAO, IRMO Electricity Daily Units Performance Report (7/1/2006–9/30/2008).
    236.   ITAO, IRMO Electricity Daily Units Performance Report (7/1/2006–9/30/2008).
    237.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
    238.   GRD EFC, response to SIGIR data call, 10/15/2008.
    239.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
    240.   U.S. Embassy-Baghdad, “USAID/Iraq Helps Capture $1 Billion per Year Flare Gas for Power Plant Fuel,” 9/8/2008.
    241.   DoS, Iraq Weekly Status Report, 10/8/2008, p. 11.
    242.   DoS reported that “OMS plants have experienced fewer outages in 2008 by a monthly average of 17%.” DoS, Section 2207 Report, 9/2008,
           p. I-19.
    243.   GRD, response to SIGIR data call, 10/6/2008; IRMS, ITAO Rollup, 9/29/2008.
    244.   IRMS, ESF Cost to Complete, 9/30/2008.
    245.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
    246.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
    247.   USAID, “Electricity: Expanding Access to Electricity,” 4/19/2007, www.usaid.gov, accessed 9/11/2008.
    248.   GRD, Weekly SITREP, 9/26/2008.
    249.   IRMS, ESF Cost to Complete, 9/30/2008; DoS, Iraq Weekly Status Report, 10/1/2008; IRMS, MNC-I Quarterly Report, 10/14/2008. Figures
           include obligations and expenditures for IRRF 2, ESF, and CERP funding.
    250.   U.S. Embassy-Baghdad, “Ministry of Finance Report on Capital June 2008,” response to SIGIR data call, 10/2/2008.
    251.   U.S. Treasury-Baghdad, response to SIGIR data call, 10/17/2008.
    252.   U.S. Embassy-Baghdad, “2008 Budget Supplemental,” response to SIGIR data call, 10/2/2008.
    253.   DoS, Iraq Weekly Status Report, 10/1/2008, p. 15.
    254.   DoS, Iraq Weekly Status Report, 10/1/2008, p. 15.
    255.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
    256.   DoD, Measuring Stability and Security in Iraq, 9/26/2008, p. 18.
    257.   DoS, Iraq Weekly Status Report, 10/1/2008.
    258.   GRD, Monthly Directorate SITREP, 8/31/2008.
    259.   SIGIR PA-08-143, “Sadr City R3 Water Treatment Plant – Baghdad, Iraq,” 10/2008.
    260.   SIGIR PA-08-144, 145, 146, 147, 148, “Falluja Waste Water Treatment Plant-Falluja,” 10/2008.
    261.   SIGIR PA-08-144, 145, 146, 147, 148, “Falluja Waste Water Treatment Plant-Falluja,” 10/2008.
    262.   SIGIR PA-08-144, 145, 146, 147, 148, “Falluja Waste Water Treatment Plant-Falluja,” 10/2008.
    263.   SIGIR PA-08-144, 145, 146, 147, 148, “Falluja Waste Water Treatment Plant-Falluja,” 10/2008.
    264.   IRMS, ESF Cost to Complete, 9/30/2008; DoS, Iraq Weekly Status Report, 10/1/2008; IRMS, MNC-I Quarterly Report, 10/14/2008. Figures
           include obligations and expenditures for IRRF 2, ESF, and CERP funding.
    265.   U.S. Embassy-Baghdad, “Ministry of Finance Report on Capital June 2008,” response to SIGIR data call, 10/2/2008.
    266.   U.S. Treasury-Baghdad, response to SIGIR data call, 10/17/2008.
    267.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/17/2008. On 10/18/2008, U.S. Treasury provided an alternate figure of $1.34 million.
    268.   GRD, response to SIGIR data call, 10/1/2008.
    269.   GRD, response to SIGIR data call, 10/14/2008.
    270.   SIGIR Audit 06-026, “Review of the U.S. Agency for International Development’s Management of the Basrah Children’s Hospital Project,”
           7/31/2006.
    271.   SIGIR Audit 06-026, “Review of the U.S. Agency for International Development’s Management of the Basrah Children’s Hospital Project,”
           7/31/2006.
    272.   SIGIR Audit 06-026, “Review of the U.S. Agency for International Development’s Management of the Basrah Children’s Hospital Project,”
           7/31/2006.
    273.   GRD, response to SIGIR data call, 10/1/2008.
    274.   GRD, Weekly SITREP, 9/26/2008.
    275.   GRD, response to SIGIR data call, 10/7/2008.
    276.   DoD, Measuring Stability and Security in Iraq, 9/26/2008, p. 19.
    277.   IRMS, ESF Cost to Complete, 9/30/2008; DoS, Iraq Weekly Status Report, 10/1/2008; IRMS, MNC-I Quarterly Report, 10/14/2008. Figures
           include obligations and expenditures for IRRF 2, ESF, and CERP funding.
    278.   U.S. Embassy-Baghdad, “Ministry of Finance Report on Capital June 2008,” response to SIGIR data call, 10/2/2008.
    279.   OSD, response to SIGIR data call, 10/3/2008.




224 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
       Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 234 of 247

                                                                                                                               ENDNOTES




280.   NEA-I, response to SIGIR data call, 10/14/2008.
281.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
282.   OSD, response to SIGIR data call, 10/3/2008.
283.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
284.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008; DoD, “Najaf Airport Provides Boost to Iraq’s Southern Provinces,” 7/22/2008,
       www.defenselink.mil, accessed 10/3/2008.
285.   Figures are estimates. U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008; ITAO, response to SIGIR data call, 7/7/2008.
286.   Senior Consultant, Telecommunications and IT, U.S. Embassy-Baghdad, 9/1/2006–3/31/2008; “Reconstruction in Iraq: Telecommunications”;
       6/29/2008.
287.   Senior Consultant, Telecommunications and IT, U.S. Embassy-Baghdad, 9/1/2006–3/31/2008; “Reconstruction in Iraq: Telecommunications”;
       6/29/2008.
288.   ITAO, response to SIGIR data call, 10/14/2008.
289.   Construction of the buildings, a $22.6 million project obligated under IRRF FY 2004 funds, is referenced as 56% complete and estimated to be
       completed in December 2008. GRD, response to SIGIR data call, 10/1/2008.
290.   ITAO, response to SIGIR data call, 10/14/2008.
291.   IMF, “Country Report No. 08/303,” 9/2008; DoD, Measuring Stability and Security in Iraq, 9/26/2008, p. vi.
292.   IMF, “Country Report No. 08/303,” 9/2008.
293.   IMF, “Country Report No. 08/303,” 9/2008.
294.   UNAMI, “Time for Iraqis to make political progress, UN political chief says,” 8/6/2008, www.uniraq.org, accessed 10/14/2008.
295.   SIGIR Audit 08-024, “Information on a Special Department of Defense Program to Foster Economic Recovery in Iraq,” 7/29/2008.
296.   DoD, Measuring Stability and Security in Iraq, 9/26/2008, p. 12.
297.   These COSIT estimates have not been updated since June 2007. DoD, Measuring Stability and Security in Iraq, 9/26/2008, p. 11.
298.   UNAMI, “Time for Iraqis to make political progress, UN political chief says,” 8/6/2008, www.uniraq.org, accessed 10/14/2008.
299.   DoS, Iraq Weekly Status Report, 10/15/2008, p. 12.
300.   DoS, Iraq Weekly Status Report, 9/10/2008, p. 12.
301.   U.S. Embassy-Baghdad reported that these updates were provided by Oil Daily reports and other Embassy sources. U.S. Embassy-Baghdad,
       response to SIGIR data call, 10/2/2008.
302.   IMF, “Country Report No. 08/303,” 9/2008, p. 10.
303.   IMF, “Country Report No. 08/303,” 9/2008, p. 38.
304.   IMF, “IMF Executive Board Completes First Review of Iraq’s Stand-By Arrangement,” 9/3/2008, www.imf.org, accessed 9/5/2008.
305.   EITI, “EITI Fact Sheet,” 8/2008, www.eitransparency.org, accessed 9/29/2008.
306.   EITI, “EITI announcement,” 10/7/2008 www.eitransparency.org, accessed 10/19/2008.
307.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
308.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
309.   Chairman, National Investment Commission, Iraq Reconstruction Forum; “Iraq’s New Investment Law: Global Outreach;” International
       Reconstruction Fund Facility for Iraq (IRFFI) Fifth Donor Committee Meeting Istanbul, Turkey; 3/19/2007.
310.   NEA-I, response to SIGIR data call, 10/14/2008.
311.   UN, “Iraq Consolidated Appeal 2008,” 6/2008, p. 10.
312.   U.S. Foreign Agricultural Service, response to SIGIR data call, 10/14/2008.
313.   UN, “Iraq Consolidated Appeal 2008,” 6/2008, p. 10.
314.   GOI, “National Development Strategy: 2005–2007,” 6/30/2005, p. 11. In a response to a SIGIR data call, NEA-I noted that “the PDS has
       various effects on Iraq’s domestic agriculture markets. The PDS’s heavy reliance on imports reduces the potential demand for certain domestic
       products, but the GOI often pays higher than world-market prices when it does purchase domestic wheat, rice, and barley. The GOI provides
       subsidies for domestic production of wheat, rice, and barley, which discourages the production of higher value crops. And since a large portion
       of the food supply is free through the PDS, the PDS discourages the development of retail agriculture markets and skews consumption toward
       commodities in the PDS food basket.” NEA-I, response to SIGIR data call, 10/14/2008.
315.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
316.   IMF, “Country Report No. 08/303,” 9/2008, p. 29. A CRS report noted that Iraq’s Saddam-era debt totaled $125 billion. CRS, “Iraq’s Debt
       Relief: Procedure and Potential Implications for International Debt Relief,” 3/31/2008. NEA-I reports that Iraq’s remaining external debt
       ranges between $53 billion and $76 billion. NEA-I, response to SIGIR data call, 10/3/2008.
317.   IMF, “Country Report No. 08/303,” 9/2008, p. 29. The third stage of debt reduction in 2008 assumes precautionary Stand-by Arrangement
       during 2005-2009.
318.   NEA-I, response to SIGIR data call, 10/3/2008.
319.   NEA-I, response to SIGIR data call, 10/3/2008.
320.   IMF, “Country Report No. 08/303,” 9/2008, p. 10.
321.   IMF, “Country Report No. 08/303,” 9/2008, p. 10.
322.   NEA-I, response to SIGIR data call, 10/3/2008.
323.   NEA-I, response to SIGIR data call, 10/3/2008.
324.   IMU, “Iraq Agriculture & Irrigation Overview,” 6/2008, p. 9.
325.   IMU, “Iraq Agriculture & Irrigation Overview,” 6/2008, p. 9.



                                                                                                           OCTOBER 30, 2008 I REPORT TO CONGRESS   I 225
                   Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 235 of 247

       ENDNOTES




326.   USAID, response to SIGIR data call, 10/14/2008.
327.   USAID OIG Report No. E-267-08-006-P, “Audit of USAID/Iraq’s Agribusiness Program,” 9/30/2008.
328.   USAID OIG Report No. E-267-08-006-P, “Audit of USAID/Iraq’s Agribusiness Program,” 9/30/2008.
329.   USAID OIG Report No. E-267-08-006-P, “Audit of USAID/Iraq’s Agribusiness Program,” 9/30/2008.
330.   USAID OIG Report No. E-267-08-006-P, “Audit of USAID/Iraq’s Agribusiness Program,” 9/30/2008.
331.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
332.   USAID OIG Report No. E-267-08-006-P, “Audit of USAID/Iraq’s Agribusiness Program,” 9/30/2008.
333.   DoD, Measuring Stability and Security in Iraq, 9/26/2008, p. 15.
334.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
335.   TF-BSO, response to SIGIR data call, 10/2/2008.
336.   OSD, response to SIGIR data call, 10/2/2008.
337.   OSD, response to SIGIR data call, 10/5/2008.
338.   DoD, Measuring Stability and Security in Iraq, 9/26/2008, p. 12.
339.   SIGIR 08-024, “Information on a Special Department of Defense Program to Foster Economic Recovery in Iraq,” 7/29/2008.
340.   OSD, response to SIGIR data call, 10/3/2008.
341.   JCC-I/A, “YTD Unique Iraqi Vendors,” 9/4/2008.
342.   ITAO, Essential Indicators Report, 10/2/2008; USAID, response to SIGIR data call, 10/14/08; DoS, Iraq Weekly Status Report, 10/1/2008; IRMS, MNC-I
       Quarterly Report, 10/14/2008; GRD, response to SIGIR data call, 10/6/2008; ITAO, response to SIGIR data call, 10/14/2008.
343.   SIGIR Audit 09-001, “Opportunities to Enhance U.S. Democracy-Building Strategy in Iraq,” 10/2008.
344.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
345.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
346.   The sectarian percentage debate is about the Arab settlers who moved to the Kurdistan states during the Saddam era. They were given land and homes as
       enticement to migrate to the region. If these settlers move back to their original home areas, Kurds will become the largest ethnic minority. The debate is
       being waged over the central issues of how to compensate the Arabs and where to relocate them.
347.   U.S. Embassy-Baghdad, Testimony of Ambassador Ryan C. Crocker before the Senate Armed Services Committee, 4/2008; “Iraqi Council of
       Representatives,” Election Law, 10/15/2008, www.parliament.ia/Iraq, accessed 10/15/2008.
348.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008. The Transitional Administrative Law (TAL), the Iraqi provisional constitution in the
       immediate postwar period, was signed on March 8, 2004 by the Iraqi Governing Council. It came into effect on June 28, 2004 following the official
       transfer of power from the Coalition Provisional Authority (led by the United Statess), to a sovereign Iraqi government. The Law remained in effect until
       the formation of the current government in May 2006, when it was superseded by the permanent constitution that had been approved by referendum on
       October 15, 2005.
349.   UNAMI, “SRSG Staffan de Mistura Urges Reinstating Article 50 in the Election Law,” 10/2/2008.
350.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
351.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
352.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
353.   UNAMI, “Voter Registry’s Update started on July 15, 2008,” 7/15/2008.
354.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
355.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
356.   Economist Intelligence Unit, Country Report: Iraq, 8/2008.
357.   U.S. Embassy-Baghdad, “Press Conference with Attorney General Michael B. Mukasey and Ambassador Ryan Crocker,” 2/13/2008.
358.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
359.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
360.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
361.   UNAMI, “United Nations: Iraq’s anti-corruption efforts receive boost from UN partners,” 9/29/2008.
362.   UNAMI, “United Nations: Iraq’s anti-corruption efforts receive boost from UN partners,” 9/29/2008.
363.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
364.   INL, response to SIGIR data call, 10/3/2008.
365.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
366.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
367.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
368.   SIGIR Audit 09-001, “Opportunities to Enhance U.S. Democracy-Building Strategy for Iraq,” 10/2008.
369.   SIGIR Audit 09-001, “Opportunities to Enhance U.S. Democracy-Building Strategy for Iraq,” 10/2008.
370.   USAID Report No. E-267-08-005-P, “Audit of USAID/Iraq’s Community Action Program,” 8/5/2008, p. 1.
371.   DoS, Section 2207 Report, 7/2008.
372.   DoS, Section 2207 Report, 7/2008.
373.   Local Governance Program, “Accountability Workshop Strengthens Transparent Government in Iraq,” 8/10/2008, www.lgp-iraq.org, accessed 10/3/2008.
374.   SIGIR Audit 09-003, “Cost, Outcome, and Oversight of Local Governance Program Contracts with Research Triangle Institute,” 10/2008.
375.   DoS, Section 2207 Report, 7/2008.
376.   DoS, Quick Response Funds Newsletter, 9/25/2008.




       226 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
        Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 236 of 247

                                                                                                                              ENDNOTES




377.   DoS, Quick Response Funds Newsletter, 9/25/2008.
378.   DoS, Section 2207 Report, 7/2008.
379.   USAID/Iraq, USAID/Iraq Newsletter, Volume 1, Issue 1, 8/2008.
380.   USAID/Iraq, USAID/Iraq Newsletter, Volume 1, Issue 1, 8/2008; USAID, response to SIGIR data call, 10/14/2008.
381.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/8/2008.
382.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
383.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
384.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
385.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
386.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
387.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
388.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
389.   DoS, Middle East Regional Office, “Status of Iraqi Special Immigrant Visa Programs,” Report Number MERO-IQO-08-01, 7/2008.
390.   DoS, Briefing on Developments in the Iraqi Refugee Admissions and Assistance Programs, Senior Coordinator for Iraqi Refugee Issues and
       Senior Advisor to the Secretary of Homeland Security for Iraqi Refugees, Washington, DC, 9/12/2008.
391.   DoS, Briefing on Developments in the Iraqi Refugee Admissions and Assistance Programs, Senior Coordinator for Iraqi Refugee Issues and
       Senior Advisor to the Secretary of Homeland Security for Iraqi Refugees, Washington, DC, 9/12/2008.
392.   IOM, IOM Emergency Needs Assessments, 9/2008.
393.   IOM, IOM Emergency Needs Assessments, 9/2008.
394.   DoS, Briefing on Developments in the Iraqi Refugee Admissions and Assistance Programs, Senior Coordinator for Iraqi Refugee Issues and
       Senior Advisor to the Secretary of Homeland Security for Iraqi Refugees, Washington, DC, 9/12/2008.
395.   IOM, IOM Emergency Needs Assessments, 9/2008.
396.   DoS, Briefing on Developments in the Iraqi Refugee Admissions and Assistance Programs, Senior Coordinator for Iraqi Refugee Issues and
       Senior Advisor to the Secretary of Homeland Security for Iraqi Refugees, Washington, DC, 9/12/2008.
397.   DoS, Office of the Spokesman, “U.S. Surpasses Goal of Admitting 12,000 Iraqi Refugees in Fiscal Year 2008, Assistance Reaches New Heights,”
       9/12/2008.
398.   IRRF 2 education funding data contains figures for refugees and human rights and cannot be delineated. DoS, Iraq Weekly Status Report,
       10/1/2008; IRMS, MNC-I Quarterly Report, 10/14/2008.
399.   SIGIR PA-08-149, 150, 151, “Al Quds, Al Mualameen, and Al Faoo Schools Under the Iraq-Commander’s Emergency Response Program,”
       10/2008.
400.   SIGIR PA-08-149, 150, 151, “Al Quds, Al Mualameen, and Al Faoo Schools Under the Iraq-Commander’s Emergency Response Program,”
       10/2008.
401.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
402.   OPA, response to SIGIR data call, 6/29/2008.
403.   OPA, PRT Portal, “Maturity Model Handbook: Annexes,” accessed 10/14/2008.
404.   U.S. Embassy-Baghdad, “Strategic Framework to Rebuild Capacity and Sustainability in Iraq’s Provincial Governments,” 9/7/2008.
405.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
406.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
407.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/17/2008.
408.   OPA, PRT Weekly Summary: 140908-200908, Diyala.
409.   GRD, Monthly Project Management Update, 7/2008, p. 7.
410.   GRD, Monthly Project Management Update, 7/2008, p. 10.
411.   GRD, Monthly Project Management Update, 7/2008, p. 7.
412.   GRD, Monthly Project Management Update, 7/2008, p. 7.
413.   GRD, Monthly Project Management Update, 7/2008, p. 11.
414.   GRD, Monthly Project Management Update, 7/2008, p. 11.
415.   GRD, Monthly Project Management Update, 7/2008, p. 10.
416.   GRD, Monthly Project Management Update, 7/2008, p. 8.
417.   GRD, Monthly Project Management Update, 7/2008, p. 8
418.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
419.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
420.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
421.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
422.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
423.   OPA, PRT Weekly Summary: 140708-200908, Ninewa.
424.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
425.   OPA, PRT Weekly Summary: 260808-060908, Ninewa.
426.   GRD, response to SIGIR data call, 10/20/2008.
427.   GRD, Monthly Project Management Update, 7/2008.
428.   GRD, Monthly Project Management Update, 7/2008.



                                                                                                          OCTOBER 30, 2008 I REPORT TO CONGRESS   I 227
                   Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 237 of 247

       ENDNOTES




429.   GRD, Monthly Project Management Update, 7/2008.
430.   GRD, Monthly Project Management Update, 7/2008.
431.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
432.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
433.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
434.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
435.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
436.   Commander, MND-North, “DoD News Briefing with Major General Mark Hertling,” 8/11/2008, www.defenselink.mil, accessed 10/1/2008.
437.   DoD, Measuring Stability and Security in Iraq, 9/30/2008, p. 27.
438.   OPA, PRT Weekly Summary: 140908-200908, Kirkuk.
439.   U.S. Embassy-Baghdad, “Air Force Partners with PRT to Improve Iraqi Living Conditions,” 5/11/2008.
440.   GRD, response to SIGIR data call, 10/20/2008.
441.   GRD, response to SIGIR data call, 10/15/2008.
442.   GRD, Monthly Project Management Update, 7/2008.
443.   GRD, Monthly Project Management Update, 7/2008.
444.   GRD, Monthly Project Management Update, 7/2008.
445.   GRD, Monthly Project Management Update, 7/2008.
446.   GRD, Monthly Project Management Update, 7/2008.
447.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
448.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
449.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
450.   U.S. Embassy-Baghdad, “Salah ad Din Provincial Government Recognizes PRT,” 9/21/2008.
451.   OPA, PRT Weekly Summary: 140908-200908, Salah Al-Din.
452.   OPA, PRT Weekly Summary: 140908-200908, Salah Al-Din.
453.   OPA, PRT Portal, “Provincial Overview,” Salah Al-Din, 6/2008, accessed 9/8/2008.
454.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
455.   GRD, response to SIGIR data call, 10/15/2008.
456.   GRD, response to SIGIR data call, 10/20/2008.
457.   GRD, Monthly Project Management Update, 7/2008.
458.   GRD, Monthly Project Management Update, 7/2008.
459.   GRD, Monthly Project Management Update, 7/2008.
460.   GRD, Bi-Weekly Directorate Programs SITREP, 9/26/2008.
461.   GRD, Monthly Project Management Update, 7/2008.
462.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
463.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
464.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
465.   U.S. Embassy-Baghdad, “Sun Powers Fallujah Water Purification Units,” 6/17/2008.
466.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
467.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
468.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
469.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
470.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
471.   U.S. Embassy-Baghdad, “Anbar Province Safe Enough to Host First Health Conference,” 8/16/2008.
472.   UNAMI, UNAMI Focus, Issue No. 26, 9/2008.
473.   GRD, response to SIGIR data call, 10/20/2008.
474.   GRD, Monthly Project Management Update, 7/2008.
475.   GRD, Monthly Project Management Update, 7/2008.
476.   GRD, Monthly Project Management Update, 7/2008.
477.   GRD, Monthly Project Management Update, 7/2008.
478.   GRD, Monthly Project Management Update, 7/2008.
479.   GRD, Monthly Project Management Update, 7/2008.
480.   GRD, Monthly Project Management Update, 7/2008.
481.   GRD, Monthly Project Management Update, 7/2008.
482.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
483.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
484.   ITAO, Essential Indicators Report, 8/28/2008.
485.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
486.   U.S. Embassy-Baghdad, “Daughters of Iraq Complete Security Training,” 7/16/2008.
487.   U.S. Embassy-Baghdad, “Daughters of Iraq Complete Security Training,” 7/16/2008.




       228 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
       Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 238 of 247

                                                                                                                             ENDNOTES




488.   OPA, PRT Weekly Summary: 270908-041008, Diyala, p. 5.
489.   OPA, PRT Weekly Summary: 060808-230808, Diyala.
490.   ITAO, Essential Indicators Report, 8/28/2008.
491.   U.S. Embassy-Baghdad, “Iraqi Farmers Begin to Chart Own Destinies,” 8/19/2008.
492.   OPA, PRT Weekly Summary: 230808-230808, Diyala.
493.   U.S. Embassy-Baghdad, “Local Iraqi Government Offers Positive Response to Drought,” 7/25/2008.
494.   U.S. Embassy-Baghdad, “Local Iraqi Government Offers Positive Response to Drought,” 7/25/2008.
495.   OPA, PRT Weekly Summary: 070908-140908, Diyala; OPA, PRT Weekly Summary: 140908-200908, Diyala.
496.   GRD, response to SIGIR data call, 10/15/2008.
497.   OSD, response to SIGIR data call, 10/6/2008.
498.   GRD, Bi-Weekly Staff Effects SITREP, 8/1/2008.
499.   GRD, Bi-Weekly Staff Effects SITREP, 8/1/2008.
500.   GRD, Bi-Weekly Staff Effects SITREP, 6/20/2008.
501.   GRD, Monthly Project Management Update, 7/2008.
502.   GRD, Monthly Project Management Update, 7/2008.
503.   GRD, Monthly Project Management Update, 7/2008.
504.   GRD, Monthly Project Management Update, 7/2008.
505.   GRD, Monthly Project Management Update, 7/2008.
506.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
507.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
508.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
509.   OPA, PRT Portal, “Provincial Overview,” Baghdad, 6/2008, accessed 9/8/2008.
510.   OPA, PRT Portal, “Provincial Overview,” Baghdad, 6/2008, accessed 9/8/2008.
511.   OPA, PRT Weekly Summary: 140908-200908, Baghdad.
512.   MNF-I, “Tiger Cubs Arrive at Baghdad Zoo,” 8/14/2008.
513.   MNF-I, “Tiger Cubs Arrive at Baghdad Zoo,” 8/14/2008.
514.   OPA, PRT Weekly Summary: 070908-140908, Baghdad.
515.   DoD, Measuring Stability and Security in Iraq, 9/30/2008, pp. 25-26.
516.   GRD, response to SIGIR data call, 10/20/2008.
517.   GRD, response to SIGIR data call, 10/15/2008.
518.   GRD, Monthly Project Management Update, 7/2008.
519.   GRD, Monthly Project Management Update, 7/2008.
520.   GRD, Monthly Project Management Update, 7/2008.
521.   GRD, Monthly Project Management Update, 7/2008.
522.   GRD, Monthly Project Management Update, 7/2008.
523.   GRD, Monthly Project Management Update, 7/2008.
524.   GRD, Monthly Project Management Update, 7/2008.
525.   GRD, Monthly Project Management Update, 7/2008.
526.   GRD, Monthly Project Management Update, 7/2008.
527.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
528.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
529.   OPA, PRT Portal, “Provincial Overview,” Wassit, 6/2008, accessed 9/8/2008.
530.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
531.   U.S. Embassy-Baghdad, “First Ever Journalism Conference Held in Al Kut, Iraq,” 8/11/2008, iraq.usembassy.gov, accessed 9/30/2008.
532.   GRD, response to SIGIR data call, 10/20/2008.
533.   GRD, Monthly Project Management Update, 7/2008.
534.   GRD, Monthly Project Management Update, 7/2008.
535.   GRD, Monthly Project Management Update, 7/2008.
536.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
537.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
538.   OPA, PRT Weekly Summary: 070908-140908, Babylon.
539.   OPA, PRT Weekly Summary: 230808-290808, Babylon.
540.   OPA, PRT Weekly Summary: 140908-200908, Babylon.
541.   MNF-I, “Provincial Iraqi Control: Babil,” 10/23/2008, www.mnf-iraq.com, assessed 10/23/2008.
542.   DoD News Briefing with Colonel Tom James and General Abdul Amir, 7/24/2008, www.defenselink.mil, accessed 10/1/2008.
543.   GRD, response to SIGIR data call, 10/20/2008.
544.   GRD, Monthly Project Management Update, 7/2008.
545.   GRD, Monthly Project Management Update, 7/2008.
546.   GRD, Monthly Project Management Update, 7/2008.
547.   GRD, Monthly Project Management Update, 7/2008.



                                                                                                         OCTOBER 30, 2008 I REPORT TO CONGRESS   I 229
                   Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 239 of 247

       ENDNOTES




548.   GRD, Monthly Project Management Update, 7/2008.
549.   GRD, Monthly Project Management Update, 7/2008.
550.   GRD, Monthly Project Management Update, 9/2008.
551.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
552.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
553.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
554.   U.S. Embassy-Baghdad, PRT Weekly Summary: 070908–140908, Qadissiya, p. 12.
555.   OPA, PRT Portal, Provincial Reconstruction Team Weekly SITREP for the Period 21 Sep 2008–27 Sep 2008, Qadissiya, accessed 9/27/2008.
556.   OPA, PRT Weekly Summary: 290808–060908, Qadissiya.
557.   OPA, PRT Portal, Provincial Reconstruction Team Weekly SITREP for the Period 02 Aug 2008–09 Aug 2008, Qadissiya, accessed 8/9/2008.
558.   OPA, PRT Portal, Provincial Reconstruction Team Weekly SITREP for the Period 21 Sep 2008–27 Sep 2008, Qadissiya, accessed 9/27/2008.
559.   OPA, PRT Portal, Provincial Reconstruction Team Weekly SITREP for the Period 21 Sep 2008–27 Sep 2008, Qadissiya, accessed 9/27/2008.
560.   GRD, response to SIGIR data call, 10/20/2008.
561.   GRD, Monthly Project Management Update, 7/2008.
562.   GRD, Monthly Project Management Update, 7/2008.
563.   GRD, Monthly Project Management Update, 7/2008.
564.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
565.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
566.   GRD, response to SIGIR data call, 10/20/2008.
567.   GRD, response to SIGIR data call, 10/15/2008.
568.   GRD, Monthly Project Management Update, 7/2008.
569.   GRD, Monthly Project Management Update, 7/2008.
570.   GRD, Monthly Project Management Update, 7/2008.
571.   GRD, Monthly Project Management Update, 7/2008.
572.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
573.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
574.   OPA, PRT Weekly Summary: 290808–060908, Najaf.
575.   OPA, PRT Weekly Summary: 140908–200908, Najaf, p. 13.
576.   OPA, PRT Weekly Summary: 140908–200908, Najaf, p. 14.
577.   OPA, PRT Weekly Summary: 070908–140908, Najaf, p. 11.
578.   OPA, PRT Weekly Summary: 070908–140908, Najaf.
579.   GRD, response to SIGIR data call, 10/20/2008.
580.   GRD, Monthly Project Management Update, 7/2008.
581.   GRD, response to SIGIR data call, 10/15/2008.
582.   GRD, Monthly Project Management Update, 7/2008.
583.   GRD, Monthly Project Management Update, 7/2008.
584.   GRD, Monthly Project Management Update, 7/2008.
585.   GRD, Monthly Project Management Update, 7/2008.
586.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
587.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
588.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
589.   OPA, PRT Weekly Summary: 140908-200908, Muthanna, p. 19.
590.   OPA, PRT Weekly Summary: 070908-140908, Muthanna, p. 18.
591.   Iftar is an evening meal for breaking the daily fast during the Islamic month of Ramadan. OPA, PRT Weekly Summary: 070908-040908, Muthanna. OPA, PRT
       Weekly Summary: 140908-200908, Muthanna.
592.   OPA, PRT Weekly Summary: 140908-200908, Muthanna, p. 20.
593.   OPA, PRT Weekly Summary: 290808-060908, Muthanna, pp. 26-27.
594.   GRD, response to SIGIR data call, 10/20/2008.
595.   GRD, Monthly Project Management Update, 7/2008.
596.   GRD, Monthly Project Management Update, 7/2008.
597.   GRD, Monthly Project Management Update, 7/2008.
598.   GRD, Monthly Project Management Update, 7/2008.
599.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
600.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
601.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
602.   OPA, PRT Weekly Summary: 230808-290808, Thi-Qar.
603.   OPA, PRT Weekly Summary: 070908-140908, Thi-Qar.
604.   U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
605.   OPA, PRT Weekly Summary: 140908-200908, Thi-Qar.
606.   GRD, response to SIGIR data call, 10/20/2008.



       230 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
       Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 240 of 247

                                                                                                                             ENDNOTES




607. GRD, Monthly Project Management Update, 7/2008.
608. GRD, Monthly Project Management Update, 7/2008.
609. GRD, response to SIGIR data call, 10/15/2008.
610. GRD, Monthly Project Management Update, 7/2008.
611. GRD, Monthly Project Management Update, 7/2008.
612. U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
613. U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
614. OPA, PRT Weekly Summary: 270908-041008, Missan, p. 19.
615. OPA, PRT Portal, “Provincial Overview,” Missan, 6/2008, accessed 9/8/2008.
616. GRD, response to SIGIR data call, 10/15/2008.
617. GRD, response to SIGIR data call, 10/20/2008.
618. GRD, Monthly Project Management Update, 7/2008.
619. GRD, Monthly Project Management Update, 7/2008.
620. U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
621. U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
622. OPA, PRT Weekly Summary: 270908-041008, Basrah, p. 15.
623. OPA, PRT Weekly Summary: 070908-140908, Basrah, p. 15.
624. U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008.
625. OPA, PRT Weekly Summary: 140908–200908, Basrah, p. 17.
626. OPA, PRT Weekly Summary: 290808–060908, Basrah.
627. OPA, PRT Weekly Summary: 290808–060908, Basrah.
628. GRD, response to SIGIR data call, 10/20/2008.
629. GRD, Monthly Project Management Update, 7/2008.
630. GRD, Monthly Project Management Update, 7/2008.
631. GRD, Monthly Project Management Update, 7/2008.
632. GRD, Monthly Project Management Update, 7/2008.
633. Formerly referred to as focused financial audits.
634. The Falluja Waste Water Treatment System project is also referred to in various documents as the Falluja Sewage Network project, Falluja
     Sewer Distribution Network project, and Falluja Sewer Network. For consistency within this report, unless quoted, SIGIR refers to it as the
     Falluja Waste Water Treatment System.
635. In 2007, IRMO became the Iraq Transition Assistance Office.
636. The $98 million comprises $18.7 million expended under the FluorAMEC contract delivery order and $79.3 million in contracts obligated
     to complete the Falluja Sewer Network project. This number is subject to increase due to pending contracting actions, such as contract
     modifications and awards of new contracts.




                                                                                                         OCTOBER 30, 2008 I REPORT TO CONGRESS   I 231
                  Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 241 of 247

      ENDNOTES



Sources for the graphics shown in the insert to this Report:
a. Balances by Major Fund and Obligations by Reconstruction Area: DoS, Iraq Weekly Status Report, 10/1/2008; OSD, response to SIGIR data call, 10/14/2008;
   DoS, response to SIGIR data call, 10/14/2007; ITAO, responses to SIGIR data call, 1/4/2008 and 10/14/2008; GRD, response to SIGIR data call, 10/6/2008; USAID,
   response to SIGIR data call, 10/14/2008; ITAO, Essential Indicators Report, 10/2/2008.
b. Appropriations by Fiscal Year: P.L. 108-7, P.L. 108-11, P.L. 108-106, P.L. 108-287, P.L. 109-13, P.L. 109-102, P.L. 109-148, P.L. 109-234, P.L. 110-28, P.L. 110-92,
   P.L. 110-116, P.L. 110-137, P.L. 110-149, P.L. 110-161, P.L. 110-252.
c. Range and Median Cost of CERP Projects: IRMS, CERP Excel Workbook, 10/3/2008.
d. Oil Prices: U.S. Energy Information Administration, “Weekly Iraq Kirkuk Netback Prices at U.S. Gulf, 10/15/2008,” www.eia.doe.gov, accessed 10/17/2008.
e. Oil Exports: U.S. Embassy-Baghdad, response to SIGIR data call, 10/2/2008; ITAO, Monthly Import, Production, and Export Spreadsheet, 4/2008; Energy Fusion
   Cell, Daily Oil Report, 4/30/2008, 5/29/2008, and 6/30/2008.
f. Electricity Production, Demand, and Capacity: ITAO, IRMO Electricity Daily Units Performance Report, 7/1/2006–9/30/2008.
g. Security Incidents: Three Snapshots in Time: OSD, response to SIGIR data call, 10/6/2008.
h. Security Incidents and Troop Training: OSD, response to SIGIR data call, 10/6/2008; DoD, Measuring Stability and Security in Iraq, 7/2005, 10/2005, 2/2006,
   5/2006, 8/2006, 11/2006, 3/2007, 6/2007, 9/2007, 12/2007, 3/2008, 6/2008, and 9/2008.




      232 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 242 of 247
                                                                               ACRONYMS & DEFINITIONS




       ACRONYMS AND DEFINITIONS
       This section contains all of the abbreviations and acronyms found in the SIGIR Quarterly and
       Semiannual Report to the Congress.



       Acronym       Deﬁnition
       AAO           Authorized Acquisition Objective
       ACCO          Anticorruption Coordination Ofﬁce
       ARCENT        U.S. Army Central
       ARFORGEN      Army Force Generation
       ASC           U.S. Army Sustainment Command
       BCT           Brigade Combat Team
       BIC           Basrah Investment Commission
       BPA           Blanket Purchase Agreement
       BSA           Board of Supreme Audit
       CA            Civil Affairs
       CAATT         Coalition Army Advisory Training Team
       CAP           Community Action Program
       CAPS          Commercial Accounts Payable System
       CBI           Central Bank of Iraq
       CCC-I         Central Criminal Court of Iraq
       CENTCOM       U.S. Central Command
       CERP          Commander’s Emergency Response Program
       CETI          Coordinator for Economic Transition in Iraq
       CF            Coalition Forces
       CHRRP         Commander‘s Humanitarian Relief and Reconstruction Program
       CID-MPFU      U.S. Army Criminal Investigation Command-Major Procurement Fraud Unit
       CIO           Chief Information Ofﬁcer
       CMM           Capacity Maturity Model
       CNPC          China National Petroleum Corporation
       CoI           Commission on Integrity (previously known as Commission on Public Integrity)
       CoM           Chief of Mission
                     Council of Ministers
       CoR           Council of Representatives
       CPA           Coalition Provisional Authority
       CPA-SC        South Central Region of the Coalition Provisional Authority
       CPATT         Civilian Police Assistance Training Team
                                                                                                Continued on the next page




                                                                                    OCTOBER 30, 2008 I REPORT TO CONGRESS   I 233
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 243 of 247
ACRONYMS & DEFINITIONS




 Acronym             Deﬁnition
 CRC                 Civilian Reserve Corps
                     Constitutional Review Committee
 CSO                 Civil Society Organization
 CSP                 Community Stabilization Program
 CTC                 Combat Training Center
 CY                  Calendar Year
 DAD                 Development Assistance Database
 DCIS                Defense Criminal Investigative Service
 DCS                 Deputy Chief of Staff
 DFAS                Defense Finance and Accounting Service
 DFI                 Development Fund for Iraq
 DHS/USCIS           Department of Homeland Security Citizen and Immigrant Services
 DoD                 Department of Defense
 DoS                 Department of State
 DoS OIG             Department of State Ofﬁce of Inspector General
 DSCA                Defense Security Cooperation Agency
 EFT                 Electronic Funds Transfer
 EITI                Extractive Industries Transparency Initiative
 EPCO                Emergency Project Coordination Ofﬁce
 EPLS                Excluded Parties List System
 ePRT                Embedded Provincial Reconstruction Team
 ESF                 Economic Support Fund
 FBI                 Federal Bureau of Investigation
 FCC                 Freedom Consulting & Catering Co.
 FMS                 Foreign Military Sales
 FOB                 Forward Operating Base
 FY                  Fiscal Year
 GAO                 Government Accountability Ofﬁce
 GAPTIS              Governorates Accounting and Project Tracking Information System
 GEO                 Governorate Election Ofﬁce
 GIS                 Geographic Information Systems
 GOI                 Government of Iraq
 GRD                 Gulf Region Division
 GWOT                Global War on Terror
 HHS                 Department of Health and Human Services
 HJC                 Higher Judicial
 HMMWV               High Mobility Multipurpose Wheeled Vehicles
 HQSOCEUR            U.S. Army Headquarters, Special Operations Command-Europe
 HRIMS               Human Resource Information Management System
 IA                  Iraqi Army
 IASD                Iraq Association of Securities Dealers
 IBS-CMM             Integrated Booking System Container Management Module
                                                                                       Continued on the next page



234 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 244 of 247
                                                                           ACRONYMS & DEFINITIONS




       Acronym   Deﬁnition
       ICCM      Iraq Community-based Conﬂict Mitigation
       ICCTF     International Contract Corruption Task Force
       ICE       U.S. Immigration and Customs Enforcement
       I-CERP    Iraq-Commander’s Emergency Response Program
       ICITAP    International Criminal Investigative Training Assistance Program
       ID        Iraqi Dinar
                 Infantry Division
       IDA       International Development Association (World Bank)
       IDP       Internally Displaced Person
       IED       Improvised Explosive Device
       IG        Inspector General
       IHEC      Independent High Electoral Commission
       IIGC      Iraq Inspectors General Council
       IIGF      Iraq Interim Government Fund
       IJ        Investigative Judge
       IJIP      Iraq Justice Integration Project
       IMET      International Military and Education Training
       IMF       International Monetary Fund
       INL       Bureau of International Narcotics and Law Enforcement Affairs (DoS)
       IP        Iraqi Police
       IRAP      Iraq Rapid Assistance Program
       IRFFI     International Reconstruction Fund Facility for Iraq
       IRMS      Iraq Reconstruction Management System
       IRRF      Iraq Relief and Reconstruction Fund
       IRRF 1    Iraq Relief and Reconstruction Fund
       IRRF 2    Iraq Relief and Reconstruction Fund
       IRS       Internal Revenue Service
       IASD      Iraqi Association of Securities Dealers
       ISCI      Islamic Supreme Council of Iraq
       ISF       Iraqi Security Forces
       ISFF      Iraq Security Forces Fund
       ISP       Infrastructure Security Protection
       ISX       Iraq Stock Exchange
       ITAO      Iraq Transition Assistance Ofﬁce
       IZ        International Zone
       JAM       Jaysh al-Mahdi
       JCC-I/A   Joint Contracting Command-Iraq/Afghanistan
       JIEDDO    Joint IED Defeat Organization
       JPS       Judicial Protection Service
       km        Kilometer
       KPP       Key Performance Parameter
       KRG       Kurdistan Regional Government
                                                                                                Continued on the next page



                                                                                    OCTOBER 30, 2008 I REPORT TO CONGRESS   I 235
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 245 of 247
ACRONYMS & DEFINITIONS




 Acronym             Deﬁnition
 kV                  Kilovolt
 LAOTF               Law and Order Task Force
 LGP                 Local Governance Program
 MAAWS               Money as a Weapon System
 MAT                 Munitions Assessment Team
 MBPD                Million Barrels Per Day
 MFI                 Microﬁnance Institution
 MNC-I               Multi-National Corps-Iraq
 MNF-I               Multi-National Force-Iraq
 MNSTC-I             Multi-National Security Transition Command-Iraq
 MOD                 Ministry of Defense
 MOI                 Ministry of Interior
 MW                  Megawatt
 MWh                 Megawatt-hour
 NCD                 National Capacity Development
 NCO                 Non-commissioned Ofﬁcer
 NDAA                National Defense Authorization Act
 NEA-I               Bureau of Near Eastern Affairs-Iraq (DoS)
 NEC                 New Embassy Compound
 NGO                 Non-governmental Organization
 NIC                 National Investment Commission
 NP                  National Police
 NRRRF               Natural Resources Risk Remediation Fund
 OEF                 Operation Enduring Freedom
 OFDA                Ofﬁce of Foreign Disaster Assistance
 OIF                 Operation Iraqi Freedom
 OMA                 Operation and Maintenance, Army
 OMB                 Ofﬁce of Management and Budget
 OMS                 Operations, Maintenance, and Sustainment
 ONE-NET             Outside the Continental United States Navy Enterprise Network
 OPA                 Ofﬁce of Provincial Affairs
 OPE                 Overseas Processing Entity
 OPIC                Overseas Private Investment Corporation
 OPTEMPO             Operating Tempo
 OSI                 U.S. Air Force Ofﬁce of Special Investigations
 OTI                 Ofﬁce of Transition Initiatives
 PAC                 Procurement Assistance Center
 PC                  Provincial Council
 PDS                 Public Distribution System
 PEG                 Provincial Economic Growth
 PEZ                 Pipeline Exclusion Zone
 PIC                 Provincial Iraqi Control
                                                                                     Continued on the next page



236 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 246 of 247
                                                                          ACRONYMS & DEFINITIONS




       Acronym    Deﬁnition
       P.L.       Public Law
       PPAT       Provincial Procurement Assistance Teams
       PPS        Personal Protective Services
       PRDC       Provincial Reconstruction Development Council
       PRM        Bureau of Population, Refugees, and Migration
       PRT        Provincial Reconstruction Team
       PSC        Private Security Contractor
       PST        Provincial Support Team
       QA         Quality Assurance
       QC         Quality Control
       QRF        Quick Response Fund
       RDT&E      Research, Development, Test, and Evaluation
       RFI        Rapid Fielding Initiative
       RIE        Restore Iraqi Electricity
       RIO        Restore Iraqi Oil
       RMS        Readiness Management Support
       RRC        Response Readiness Corps
       RRT        Regional Reconstruction Team
       RSCMA      Reconstruction and Stabilization Civilian Management Act of 2008
       RTI        Research Triangle Institute
       SBA        Stand-By Arrangement (IMF)
       SBDC       Small Business Development Center
       SDDC       Military Surface Deployment and Distribution Command
       SFA        Strategic Framework Agreement
       SIGIR      Special Inspector General for Iraq Reconstruction
       SIV        Special Immigrant Visa
       SOE        State-owned Enterprise
       SOFA       Status of Forces Agreement
       SOI        Sons of Iraq
       SPOT       Synchronized Predeployment Operational Tracker
       TCS        Temporary Change of Station
       TGA        Total Government Allegiance
       Treasury   U.S. Department of Treasury
       UAS        Unmanned Aircraft Systems
       UCP        Uniﬁed Common Plan
       UN         United Nations
       UNAMI      UN Assistance Mission for Iraq
       UNDG ITF   United Nations Development Group Iraq Trust Fund
       UNDP       United Nations Development Programme
       UNHCR      United Nations High Commissioner for Refugees
       UNICEF     United Nations Children’s Fund
       UNODC      United Nations Ofﬁce of Drugs and Crime
                                                                                             Continued on the next page



                                                                                 OCTOBER 30, 2008 I REPORT TO CONGRESS   I 237
            Case 1:17-cv-02136-RJL Document 132-4 Filed 02/05/20 Page 247 of 247
ACRONYMS & DEFINITIONS




 Acronym             Deﬁnition
 UNOPS              United Nations Ofﬁce of Project Services
 USACE              U.S. Army Corps of Engineers
 USAID              U.S. Agency for International Development
 USAID OIG          U.S. Agency for International Development Ofﬁce of Inspector General
 USAID/RIG          U.S. Agency for International Development Regional Inspector General
 USDA               U.S. Department of Agriculture
 USIP               U.S. Institute of Peace
 USTDA              U.S. Trade and Development Agency
 VRU                Voter Registration Update
 WB ITF             World Bank Iraq Trust Fund
 WHO                World Health Organization




238 I SPECIAL INSPECTOR GENERAL FOR IRAQ RECONSTRUCTION
